EXHIBIT 10.1

EXECUTION VERSION

LOAN AGREEMENT

Dated as of March 30, 2017

among

HOME SFR BORROWER II, LLC,

as Borrower,

VACA MORADA PARTNERS, LP,

as a Lender,

MSR II, L.P.,

as a Lender

and

AMHERST SFR LENDER, LLC,

as Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   Article I - DEFINITIONS; PRINCIPLES OF CONSTRUCTION      1  
    Section 1.1  

Definitions

     1       Section 1.2  

Principles of Construction

     47   Article II - GENERAL TERMS      47       Section 2.1  

Loan Commitment; Disbursement to Borrower

     47           2.1.1  

Agreement to Lend and Borrow

     47           2.1.2  

Components of the Loan

     47           2.1.3  

Single Disbursements to Borrower

     47           2.1.4  

The Note, Mortgages and Loan Documents

     47           2.1.5  

Use of Proceeds

     47           2.1.6  

Additional Loan

     48       Section 2.2  

Interest Rate

     48           2.2.1  

Interest Rate

     48           2.2.2  

Interest Calculation

     48           2.2.3  

Determination of Interest Rate

     48           2.2.4  

Additional Costs

     50           2.2.5  

Default Rate

     50           2.2.6  

Usury Savings

     51           2.2.7  

Interest Rate Cap Agreement

     51       Section 2.3  

Loan Payment

     53           2.3.1  

Monthly Debt Service Payments

     53           2.3.2  

Payments Generally

     53           2.3.3  

Payment on Maturity Date

     53           2.3.4  

Late Payment Charge

     53           2.3.5  

Method and Place of Payment

     54       Section 2.4  

Prepayments

     54           2.4.1  

Voluntary Prepayments

     54           2.4.2  

Mandatory Prepayments

     54           2.4.3  

Prepayments After Default

     58           2.4.4  

Prepayment/Repayment Conditions

     59       Section 2.5  

Release of Property

     61  

 

- i -



--------------------------------------------------------------------------------

    Section 2.6  

Rent Deposit Account

     63       Section 2.7  

Cash Management

     64           2.7.1  

Cash Management Account

     64           2.7.2  

Order of Priority of Funds in Cash Management Account

     65           2.7.3  

Application During Event of Default

     67           2.7.4  

Payments Received in the Cash Management Account

     67       Section 2.8  

Withholding Taxes

     67       Section 2.9  

Extension of the Initial Maturity Date

     71   Article III - REPRESENTATIONS AND WARRANTIES      72       Section 3.1
 

General Representations

     72           3.1.1  

Organization

     72           3.1.2  

Proceedings

     72           3.1.3  

No Conflicts

     73           3.1.4  

Litigation

     73           3.1.5  

Agreements

     73           3.1.6  

Consents

     73           3.1.7  

Solvency

     74           3.1.8  

Other Debt

     74           3.1.9  

Employee Benefit Matters

     74           3.1.10  

Compliance with Legal Requirements

     75           3.1.11  

Financial Information

     75           3.1.12  

Insurance

     76           3.1.13  

Tax Filings

     76           3.1.14  

Certificate of Compliance; Licenses

     76           3.1.15  

Special Purpose Entity/Separateness

     76           3.1.16  

Management

     77           3.1.17  

Illegal Activity

     77           3.1.18  

No Change in Facts or Circumstances; Disclosure

     77           3.1.19  

Investment Company Act

     77           3.1.20  

Federal Reserve Regulations

     77           3.1.21  

Bank Holding Company

     78           3.1.22  

FIRPTA

     78           3.1.23  

Contracts

     78           3.1.24  

Embargoed Person

     78  

 

- ii -



--------------------------------------------------------------------------------

        3.1.25  

Perfection Representations

     78       Section 3.2  

Property Representations

     79           3.2.1  

Property/Title

     79           3.2.2  

Adverse Claims

     80           3.2.3  

Title Insurance Owner’s Policy

     80           3.2.4  

Deed

     80           3.2.5  

Mortgage File Required Documents

     80           3.2.6  

Property Taxes and HOA Fees

     81           3.2.7  

Compliance with Renovation Standards

     81           3.2.8  

Condemnation; Physical Condition

     81           3.2.9  

Brokers

     81           3.2.10  

Leasing

     81           3.2.11  

Insurance

     82           3.2.12  

Lawsuits, Etc

     82           3.2.13  

Orders, Injunctions, Etc

     82           3.2.14  

Agreements Relating to the Properties

     82           3.2.15  

Accuracy of Information Regarding Property

     83           3.2.16  

Compliance with Legal Requirements

     83           3.2.17  

Utilities and Public Access

     83           3.2.18  

Eminent Domain

     83           3.2.19  

Flood Zone

     83           3.2.20  

Specified Liens

     84       Section 3.3  

Survival of Representations

     84   Article IV - BORROWER COVENANTS      84       Section 4.1  

Affirmative Covenants

     84           4.1.1  

Preservation of Existence

     84           4.1.2  

Compliance with Legal Requirements

     84           4.1.3  

Special Purpose Bankruptcy Remote Entity/Separateness

     84           4.1.4  

Non-Property Taxes

     85           4.1.5  

Access to the Properties

     86           4.1.6  

Cooperate in Legal Proceedings

     86           4.1.7  

Perform Loan Documents

     86           4.1.8  

Award and Insurance Benefits

     86           4.1.9  

Security Interest; Further Assurances

     86  

 

- iii -



--------------------------------------------------------------------------------

        4.1.10  

Keeping of Books and Records

     86           4.1.11  

Business and Operations

     87           4.1.12  

Loan Proceeds

     87           4.1.13  

Performance by Borrower

     87           4.1.14  

Leasing Matters

     87           4.1.15  

Borrower’s Operating Account

     87           4.1.16  

Security Deposits

     87           4.1.17  

Investment of Funds in Cash Management Account, Subaccounts, Rent Deposit
Account and Security Deposit Account

     88           4.1.18  

Operation of Property

     89           4.1.19  

Anti-Money Laundering

     90           4.1.20  

Embargoed Persons

     90           4.1.21  

ERISA Matters

     90           4.1.22  

Contribution of Property to Borrower TRS

     91       Section 4.2  

Negative Covenants

     91           4.2.1  

Operation of Property

     91           4.2.2  

Indebtedness

     91           4.2.3  

Liens

     92           4.2.4  

Limitation on Investments

     92           4.2.5  

Limitation on Issuance of Equity Interests

     92           4.2.6  

Restricted Junior Payments

     92           4.2.7  

Principal Place of Business, State of Organization

     92           4.2.8  

Dissolution

     93           4.2.9  

Change In Business

     93           4.2.10  

Debt Cancellation

     93           4.2.11  

Changes to Accounts

     93           4.2.12  

Zoning

     94           4.2.13  

No Joint Assessment

     94           4.2.14  

Limitation on Transactions with Affiliates

     94           4.2.15  

ERISA

     94           4.2.16  

No Embargoed Persons

     94           4.2.17  

Transfers

     95       Section 4.3  

Reporting Covenants

     98           4.3.1  

Financial Reporting

     98           4.3.2  

Annual Budget

     100  

 

- iv -



--------------------------------------------------------------------------------

        4.3.3  

Reporting on Adverse Effects

     100           4.3.4  

Litigation

     101           4.3.5  

Event of Default

     101           4.3.6  

Other Defaults

     101           4.3.7  

Properties Schedule

     101           4.3.8  

Disqualified Properties

     102           4.3.9  

Security Deposits in Cash Management Account

     102           4.3.10  

Advance Rents Received

     102           4.3.11  

Rent Refunds

     102           4.3.12  

ERISA Matters

     102           4.3.13  

Leases

     103           4.3.14  

Periodic Rating Agency Information

     103           4.3.15  

Other Reports

     103           4.3.16  

HOA Reporting

     104       Section 4.4  

Property Covenants

     105           4.4.1  

Ownership of the Property

     105           4.4.2  

Liens Against the Property

     105           4.4.3  

Condition of the Property

     105           4.4.4  

Compliance with Legal Requirements

     106           4.4.5  

Property Taxes and HOA Fees

     106           4.4.6  

Compliance with Agreements Relating to the Properties

     107           4.4.7  

Leasing

     107           4.4.8  

Verification of HOA Payments

     107   Article V - INSURANCE; CASUALTY; CONDEMNATION      108  
    Section 5.1  

Insurance

     108           5.1.1  

Insurance Policies

     108       Section 5.2  

Casualty

     112       Section 5.3  

Condemnation

     113       Section 5.4  

Restoration

     114   Article VI - RESERVE FUNDS      119       Section 6.1  

Tax Funds; HOA Funds

     119           6.1.1  

Deposits of Tax Funds

     119           6.1.2  

Release of Tax Funds

     120           6.1.3  

Special Reserve of Tax Funds

     120  

 

- v -



--------------------------------------------------------------------------------

        6.1.4  

Deposits of HOA Funds

     120           6.1.5  

Release of HOA Funds

     121       Section 6.2  

Insurance Funds

     121           6.2.1  

Deposits of Insurance Funds

     121           6.2.2  

Release of Insurance Funds

     121           6.2.3  

Acceptable Blanket Policy

     121       Section 6.3  

Capital Expenditure Funds

     122           6.3.1  

Deposits of Capital Expenditure Funds

     122           6.3.2  

Release of Capital Expenditure Funds

     122       Section 6.4  

Casualty and Condemnation Subaccount

     122       Section 6.5  

Eligibility Reserve Subaccount

     122           6.5.1  

Deposit of Eligibility Funds

     123           6.5.2  

Release of Eligibility Funds

     123       Section 6.6  

Cash Collateral

     123           6.6.1  

Cash Collateral Subaccount

     123           6.6.2  

Withdrawal of Cash Collateral Funds

     123           6.6.3  

Release of Cash Collateral Funds

     124           6.6.4  

Extraordinary Expense

     124       Section 6.7  

Advance Rent Funds

     124           6.7.1  

Deposits of Advance Rent Funds

     124           6.7.2  

Release of Advance Rent Funds

     125       Section 6.8  

Reserve Funds, Generally

     125   Article VI - DEFAULTS      126       Section 7.1  

Event of Default

     126       Section 7.2  

Remedies

     129       Section 7.3  

Remedies Cumulative; Waivers

     130       Section 7.4  

Lender’s Right to Perform

     130   Article VIII - SECURITIZATION / FINANCING      131       Section 8.1
 

Securitization and Financing

     131           8.1.1  

Sale of Notes and Securitization

     131           8.1.2  

Securitization Costs

     134       Section 8.2  

Securitization Indemnification

     134       Section 8.3  

Servicer

     137   Article IX - MISCELLANEOUS      137  

 

- vi -



--------------------------------------------------------------------------------

    Section 9.1  

Successors

     138       Section 9.2  

Lender’s Discretion; Rating Agency Review Waiver

     138       Section 9.3  

Governing Law

     138       Section 9.4  

Modification, Waiver in Writing

     139       Section 9.5  

Notices

     139       Section 9.6  

Trial by Jury

     140       Section 9.7  

Headings

     140       Section 9.8  

Severability

     140       Section 9.9  

Remedies of Borrower

     140       Section 9.10  

Offsets

     141       Section 9.11  

No Joint Venture

     141       Section 9.12  

Conflict; Construction of Documents

     141       Section 9.13  

Brokers and Financial Advisors

     141       Section 9.14  

Counterparts

     141       Section 9.15  

General Indemnity; Payment of Expenses

     141       Section 9.16  

No Third-Party Beneficiaries

     144       Section 9.17  

Exculpation of Lender

     144       Section 9.18  

No Fiduciary Duty

     144       Section 9.19  

Patriot Act Records

     146       Section 9.20  

Prior Agreements

     146       Section 9.21  

Publicity

     146       Section 9.22  

Delay Not a Waiver

     146       Section 9.23  

Schedules and Exhibits Incorporated

     147       Section 9.24  

Document Delivery

     147       Section 9.25  

Cross Default; Cross Collateralization; Waiver of Marshalling of Assets

     147       Section 9.26  

Survival

     147       Section 9.27  

State Specific Provisions

     148           9.27.1  

Florida

     148           9.27.2  

Georgia

     148           9.27.3  

Indiana

     148           9.27.4  

Kansas

     149           9.27.5  

Missouri

     149           9.27.6  

North Carolina

     150           9.27.7  

Tennessee

     150  

 

- vii -



--------------------------------------------------------------------------------

    Section 9.28  

Preferences

     151       Section 9.29  

Waiver of Notice

     151   Article X – AGENT      151       Section 10.1  

Appointment and Authority

     151       Section 10.2  

Rights as a Lender

     151       Section 10.3  

Exculpatory Provisions

     151       Section 10.4  

Reliance by Agent

     152       Section 10.5  

Delegation of Duties

     152       Section 10.6  

Resignation of Agent

     152       Section 10.7  

Enforcement

     152       Section 10.8  

Collateral and Guaranty Matters

     153       Section 10.9  

Borrower-Agent Interaction

     153       Section 10.10  

Non-Survival of Agency Provisions

     153  

 

- viii -



--------------------------------------------------------------------------------

SCHEDULES

Schedules and Exhibits

Schedules:

 

Schedule I   -    Allocated Loan Amounts Schedule II.A   -    Closing Date
Properties Schedule Schedule II.B   -    Form of Monthly Properties Schedule
Schedule II.C   -    Form of Quarterly Investor Rollup Report Schedule III   -
   Exceptions to Representations and Warranties Schedule IV   -    Chief
Executive Office, Prior Names and Employer Identification Number Schedule V   -
   Periodic Rating Agency Information Schedule VI   -    HOME SFR Borrower CMBS
Asset Management Fees Schedule VII   -    Applicable HOA Properties
Schedule VIII      Prohibited Loan Transferees Schedule IX      Vacant
Properties Schedule X      Specified Liens Schedule XI      Components of the
Loan Schedule XII      Applicable HOA States

Exhibits:

 

Exhibit A   -    Form of Blocked Account Control Agreement Exhibit B   -    Form
of Compliance Certificate Exhibit C   -    Form of Deposit Account Control
Agreement Exhibit D   -    Form of Request for Release Exhibit E   -    Form of
Closing Date GRC Certificate Exhibit F   -    Form of Securitization Date WLT
HOA Certificate Exhibit G-1   -    Form of U.S. Tax Compliance Certificate (For
Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax Purposes)
Exhibit G-2   -    Form of U.S. Tax Compliance Certificate (For Foreign
Participants That Are Not Partnerships For U.S. Federal Income Tax Purposes)
Exhibit G-3   -    Form of U.S. Tax Compliance Certificate (For Foreign
Participants That Are Partnerships For U.S. Federal Income Tax Purposes) Exhibit
G-4   -    Form of U.S. Tax Compliance Certificate (For Foreign Lenders That Are
Partnerships For U.S. Federal Income Tax Purposes)

 

- ix -



--------------------------------------------------------------------------------

LOAN AGREEMENT

THIS LOAN AGREEMENT, dated as of March 30, 2017 (as amended, restated, replaced,
supplemented or otherwise modified from time to time, this “Agreement”), is made
by and among HOME SFR BORROWER II, LLC, a Delaware limited liability company,
having its principal place of business at c/o Altisource Asset Management
Corporation, 36C Strand Street, Christiansted, VI 00820 (“Borrower”), VACA
MORADA PARTNERS, LP, a Delaware limited partnership, (a “Lender”), having its
principal place of business at 5001 Plaza on the Lake, Suite 200, Austin, TX
78746, MSR II, L.P., a Delaware limited partnership, having its principal place
of business at 5001 Plaza on the Lake, Suite 200, Austin, TX 78746, (a “Lender”
and together with Vaca Morada Partners, LP, collectively, the “Lender”) and
AMHERST SFR LENDER, LLC, a Delaware limited liability company, having an address
at 5001 Plaza on the Lake, Suite 200, Austin, TX 78746, as agent (in such
capacity as “Agent”).

W I T N E S S E T H:

WHEREAS, Borrower desires to obtain the Loan (as hereinafter defined) from
Lender;

WHEREAS, each Lender desires to appoint Amherst SFR Lender, LLC to act as its
agent under the Loan Documents as provided in Section 10.1; and

WHEREAS, Lender is willing to make the Loan to Borrower, subject to and in
accordance with the terms of this Agreement and the other Loan Documents (as
hereinafter defined).

NOW THEREFORE, in consideration of the making of the Loan by Lender and the
covenants, agreements, representations and warranties set forth in this
Agreement, the parties hereto hereby covenant, agree, represent and warrant as
follows:

ARTICLE I - DEFINITIONS; PRINCIPLES OF CONSTRUCTION

Section 1.1 Definitions. For all purposes of this Agreement, except as otherwise
expressly required or unless the context clearly indicates a contrary intent:

“Acceptable Blanket Policy” has the meaning set forth in Section 5.1.1(e).

“Acceptable Counterparty” means a counterparty to the Interest Rate Cap
Agreement (or the guarantor of such counterparty’s obligations) that (i) has and
shall maintain, until the expiration of the applicable Interest Rate Cap
Agreement, (A) (x) a long-term unsecured debt rating of not less than “A” by S&P
and a short-term senior unsecured debt rating of at least “A-1” from S&P or
(y) if no short-term debt rating exists, a long-term senior unsecured debt
rating of at least “A+” from S&P and (B)(x) a long-term unsecured debt rating of
not less than “A2” from Moody’s and a short-term senior unsecured debt rating of
at least “P1” from Moody’s or (y) if no short-term debt rating exists, a
long-term senior unsecured debt rating of at least “A1” from Moody’s, or (ii) is
otherwise acceptable to the Approved Rating Agencies, as evidenced by a Rating
Agency Confirmation to the effect that such counterparty shall not cause a
downgrade, withdrawal or qualification of the ratings assigned, or to be
assigned, to the Securities or any class thereof in any Securitization.

 

1



--------------------------------------------------------------------------------

“Acknowledgment” means the Acknowledgment, dated on or about the Closing Date
made by Counterparty, or as applicable, Acceptable Counterparty with respect to
the Interest Rate Cap Agreement.

“Actual Rent Collections” means, for any period of determination, the actual
cash collections of Rents in respect of the Properties by Borrower; provided,
that collections of Advance Rent shall be allocated to the applicable calendar
month set forth in the Advance Rent Disbursement Schedule.

“Additional Insolvency Opinion” means a non-consolidation opinion letter
delivered in connection with the Loan subsequent to the Closing Date, in form
and substance and from counsel reasonably satisfactory to Lender and, following
a Securitization, as to which a Rating Agency Confirmation has been obtained.

“Additional Loan” means a loan extended by Lender to Borrower pursuant to this
Agreement in accordance with Section 2.1.6, which shall be secured by the
Properties.

“Advance Rent” means, for any given month, any Rent that has been prepaid more
than thirty (30) days in advance, as measured from the date of determination.

“Advance Rent Disbursement Schedule” means a schedule showing the Payment Dates
to which Advance Rents received by Borrower are applicable and should be
disbursed from the Advance Rent Subaccount to the Cash Management Account.

“Advance Rent Funds” has the meaning set forth in Section 6.7.1.

“Advance Rent Subaccount” has the meaning set forth in Section 6.7.1.

“Affected Property” has the meaning set forth in Section 2.4.2(a).

“Affiliate” means, as to any Person, any other Person that (i) owns directly or
indirectly forty-nine percent (49%) or more of all equity interests in such
Person, and/or (ii) is in Control of, is Controlled by or is under common
ownership or Control with such Person, and/or (iii) is a director or officer of
such Person or of an Affiliate of such Person.

“Agent” has the meaning set forth in the introductory paragraph hereto, together
with its successors and permitted assigns.

“Agreement” has the meaning set forth in the introductory paragraph hereto.

“Allocated Loan Amount” means for a Property the amount set forth on Schedule I,
as the same may be reduced pursuant to Section 2.4.4(f); provided that (i) if a
single Substitute Property is substituted for an Affected Property or portfolio
of Affected Properties pursuant to Section 2.4.2(a), then the initial Allocated
Loan Amount of such Substitute Property shall be the Allocated Loan Amount of
such Affected Property (or the aggregate Allocated Loan Amounts of such Affected
Properties) immediately prior to its (or their) substitution, and (ii) if two
(2) or more Substitute Properties are substituted for an Affected Property or
portfolio of Affected Properties pursuant to Section 2.4.2(a), then the initial
Allocated Loan Amount of each such

 

2



--------------------------------------------------------------------------------

Substitute Property shall be a pro rata portion of the Allocated Loan Amount of
such Affected Property (or the aggregate Allocated Loan Amounts of such Affected
Properties) immediately prior to its (or their) substitution, with such pro rata
portion determined based on the BPO Values of the Substitute Properties. For the
avoidance of doubt, in connection with calculating the payments contemplated by
this Agreement, Lender will determine the Allocated Loan Amount for any
individual Property as of the date Lender received notice of the prepayment from
Borrower.

“ALTA” means American Land Title Association, or any successor thereto.

“Annual Budget” means the operating budget, including all planned Capital
Expenditures, for the Properties prepared by Borrower in accordance with
Section 4.3.2 for the applicable calendar year, prepared on a month-by-month
basis.

“Anti-Money Laundering Laws” has the meaning set forth in Section 4.1.19.

“Applicable HOA Properties” means with respect to any Applicable HOA State,
(i) all HOA Properties located in such Applicable HOA State except for any HOA
Property (A)(1) as to which any Liens for HOA Fees are expressly subordinated to
the Lien of the Mortgage encumbering such Property and (2) the applicable Title
Insurance Policy insures against any loss sustained by Lender if such liens for
HOA Fees, including after-arising HOA liens, have Priority with respect to the
Lien of the Mortgage that encumbers such Property or (B) with respect to which
Borrower (x) delivers on or before the date of a Securitization to Lender an
opinion, satisfactory to Lender, from a nationally recognized law firm (or one
with prominent standing in the applicable state) that affirmatively concludes
that any Liens for HOA Fees (including future-arising Liens for HOA Fees) would
not have Priority and (y) delivers to Lender an updated legal opinion with the
same conclusion (which may be in the form of a bring-down or date-down opinion
with respect to an earlier delivered opinion) within twenty (20) Business Days
after June 30 and December 31 of each calendar year, commencing with the first
such date after the date of a Securitization, and (ii) all HOA Properties
located in such Applicable HOA State designated as an Applicable HOA Property
pursuant to Section 4.3.16(b).

“Applicable HOA State” means (i) a state in which, pursuant to applicable Legal
Requirements, (A) a Lien in favor of an HOA may be created through the
non-payment of HOA Fees assessed against a Property by such HOA and (B) any such
Lien would have Priority or (ii) a state designated as an Applicable HOA State
pursuant to Section 4.3.16(b). For the avoidance of doubt, if any reported
decision of a state appellate court would result in the foregoing clauses (i)(A)
and (i)(B) applying in such state or if the legal opinion described in clause
(B)(x) of the definition of “Applicable HOA Properties” in respect of a state is
conditioned on the presence of subordination language or the absence of
provisions which would otherwise allow a Lien for HOA Fees to extinguish the
Lien of a mortgage upon the valid and proper foreclosure of such Lien for HOA
Fee, then such state shall constitute an Applicable HOA State.

“Approved Annual Budget” has the meaning set forth in Section 4.3.2.

 

3



--------------------------------------------------------------------------------

“Approved Capital Expenditures” means Capital Expenditures incurred by Borrower
and either (i) if no Cash Sweep Period is continuing, included in the Annual
Budget or, if during a Cash Sweep Period, in an Approved Annual Budget or
(ii) approved by Lender, which approval shall not be unreasonably withheld,
conditioned or delayed. For the avoidance of doubt, any budgeted Capital
Expenditure amount for a calendar month may be carried forward if unused in such
calendar month; provided, however, no such unused amount may be carried over
from the last calendar month of any Approved Annual Budget to the first calendar
month of the next Approved Annual Budget.

“Approved Extraordinary Expense” has the meaning set forth in Section 6.6.4.

“Approved Initial Budget” has the meaning set forth in Section 4.3.2.

“Approved Rating Agencies” means each of the nationally-recognized statistical
rating agencies which has been approved by Lender and designated by Lender to
assign a rating to the Securities.

“Assignment of Management Agreement” means an Assignment of Management Agreement
and Subordination of Management Fees among Lender, Borrower and Manager,
substantially in the form delivered on the Closing Date by Borrower, Existing
Manager and Lender, as the same may be amended, restated, replaced, supplemented
or otherwise modified from time to time.

“Assumed Note Rate” means with respect to each Floating Rate Component of the
Loan, an interest rate equal to the sum of (A) one half of one percent (0.50%)
plus (B) the applicable Floating Rate Component Spread, plus (C) LIBOR as
determined on the preceding Determination Date.

“Available Cash” has the meaning set forth in Section 2.7.2(k).

“Award” means any compensation paid by any Governmental Authority in connection
with a Condemnation.

“Bankruptcy Action” means, with respect to any Person:

(i) such Person shall fail generally to pay its debts as they come due, or shall
make a general assignment for the benefit of creditors; or any case or other
proceeding shall be instituted by such Person seeking to adjudicate it as
bankrupt or insolvent, or seeking liquidation, reorganization, debt arrangement,
dissolution, winding up, or composition or readjustment of debts of it or its
debts under the Bankruptcy Code; or such Person shall take any corporate,
limited partnership or limited liability company action to authorize any of such
actions; or

(ii) a case or other proceeding shall be commenced, without the application or
consent of such Person in any court seeking the liquidation, reorganization,
debt arrangement, dissolution, winding up, or composition or readjustment of
debts of such Person, the appointment of a trustee, receiver, custodian,
liquidator, assignee, sequestrator or the like for such Person or all or
substantially all of its assets, or any similar action with respect to such
Person under the Bankruptcy Code, and (A) such case or proceeding shall continue
undismissed, or unstayed and

 

4



--------------------------------------------------------------------------------

in effect, for a period of sixty (60) consecutive days or (B) an order for
relief in respect of such Person shall be entered in such case or proceeding or
a decree or order granting such other requested relief shall be entered.

“Bankruptcy Code” means Title 11 of the United States Code, 11 U.S.C. §101, et
seq., as the same may be amended from time to time, and any successor statute or
statutes and all rules and regulations from time to time promulgated thereunder,
and any comparable foreign laws relating to bankruptcy, insolvency or creditors’
rights or any other Federal, state, local or foreign bankruptcy or insolvency
law.

“Blocked Account Control Agreement” means the Cash Management Agreement among
Borrower, Cash Management Account Bank and Lender providing for the exclusive
control of the Cash Management Account and all other Subaccounts by Lender,
substantially in the form of Exhibit A or such other form as may be reasonably
acceptable to Lender, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.

“Borrower” has the meaning set forth in the introductory paragraph hereto,
together with its successors and permitted assigns.

“Borrower Entities” means, collectively, the Borrower, the Tranche 2 Borrower,
and the Tranche 3 Borrower, and “Borrower Entity” means any of them
individually.

“Borrower Security Agreement” means that certain Security Agreement, dated as of
the Closing Date, executed by Borrower in favor of Lender, as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time.

“Borrower’s Operating Account” has the meaning set forth in Section 4.1.15.

“Borrower TRS” means HOME TRS II, LLC, a wholly-owned Delaware limited liability
company, subsidiary of Borrower that is treated for U.S. federal income tax
purposes as a “taxable REIT subsidiary”.

“Borrower TRS Entities” means, collectively, the Borrower TRS, the Tranche 2
Borrower TRS and the Tranche 3 Borrower TRS, and “Borrower TRS Entity” means any
of them individually.

“Borrower TRS Guaranty” means that certain Guaranty (Borrower TRS), dated as of
the Closing Date, executed by Borrower TRS in favor of Lender.

“Borrower TRS Security Agreement” means that certain Security Agreement
(Borrower TRS), dated as of the Closing Date, executed by Borrower TRS in favor
of Lender.

“Borrower TRS’s Permitted Indebtedness” has the meaning set forth in
Section 4.2.2.

“BPO Value” means, with respect to any Property, the “as is” value for such
Property set forth in a Broker Price Opinion obtained by Lender with respect to
a Property.

 

5



--------------------------------------------------------------------------------

“Breakage Costs” has the meaning set forth in Section 2.2.3(e).

“Broker Price Opinion” means a broker price opinion obtained by Lender.

“Business Day” means any day other than a Saturday, Sunday or any other day on
which national banks in New York, New York, the State of Texas or the place of
business of the trustee under a Securitization, if applicable, or any Servicer
or the financial institution that maintains any collection account for or on
behalf of any Servicer or any Reserve Funds or the Federal Reserve Bank of New
York are not open for business.

“Calculation Date” means the last day of each calendar quarter during the Term,
commencing with the calendar quarter ended June 30, 2017.

“Cap Receipts” means all amounts received by Borrower pursuant to an Interest
Rate Cap Agreement.

“Capital Expenditure Funds” has the meaning set forth in Section 6.3.1.

“Capital Expenditure Subaccount” has the meaning set forth in Section 6.3.1.

“Capital Expenditures” means, for any period, the amount expended for items
capitalized under GAAP (including expenditures for building improvements, major
repairs, and leasing commissions).

“Carry-Over Property” means, as of any date of determination, a Property that is
occupied by a Carry-Over Tenant at such date of determination.

“Carry-Over Tenant” means, as of any date of determination, one or more
individuals who, at the time of acquisition of a Property by the Borrower,
occupied such Property.

“Cash Collateral Floor” has the meaning set forth in Section 6.6.2.

“Cash Collateral Funds” has the meaning set forth in Section 6.6.1.

“Cash Collateral Subaccount” has the meaning set forth in Section 6.6.1.

“Cash Management Account” has the meaning set forth in Section 2.7.1(a).

“Cash Management Account Bank” means the Eligible Institution selected by Lender
to maintain the Cash Management Account.

“Cash Sweep Period” shall commence upon the occurrence of (i) an Event of
Default or (ii) the commencement of a Low Debt Yield Period; and shall end if,
(A) with respect to a Cash Sweep Period continuing pursuant to clause (i), the
Event of Default commencing the Cash Sweep Period has been cured and such cure
has been accepted by Lender (and no other Event of Default is then continuing)
or (B) with respect to a Cash Sweep Period continuing due to clause (ii), the
Low Debt Yield Period has ended pursuant to the terms hereof.

 

6



--------------------------------------------------------------------------------

“Casualty” has the meaning set forth in Section 5.2.

“Casualty and Condemnation Funds” has the meaning set forth in Section 6.4.

“Casualty and Condemnation Subaccount” has the meaning set forth in Section 6.4.

“Casualty Consultant” has the meaning set forth in Section 5.4(d)(iii).

“Casualty Retainage” has the meaning set forth in Section 5.4(d)(iv).

“Casualty Threshold Amount” means, with respect to all Casualties arising from
any single Casualty event, an amount equal to two percent (2%) of the
Outstanding Principal Balance as of the date of such Casualty Event.

“Closing Date” means the date of the funding of the Initial Loan.

“Closing Date Debt Yield” means 7.42%.

“Closing Date GRC Certificate” means a certificate from GRC in substantially the
form of Exhibit E executed and delivered on the Closing Date without any
material exceptions.

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral” means, collectively, all of the real, personal and mixed property
in which Liens are purported to be granted pursuant to the Collateral Documents
as security for the Obligations.

“Collateral Assignment of Interest Rate Cap Agreement” has the meaning set forth
in Section 2.2.7(a).

“Collateral Assignment of Leases and Rents” means a Collateral Assignment of
Leases and Rents for each Property or for multiple Properties located within the
same county or parish, dated as of the Closing Date (or, in connection with a
Property which is a Substitute Property, dated as of the date of the
substitution), executed and delivered by Borrower, constituting an assignment of
the Lease or the Leases, as applicable, and the proceeds thereof as Collateral
for the Loan, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time. The Collateral Assignment of Leases and
Rents may be included as part of the Mortgage for such Property or Properties.

“Collateral Documents” means the Borrower Security Agreement, the Equity Owner
Security Agreement, the Borrower TRS Security Agreement, the Blocked Account
Control Agreement, each Deposit Account Control Agreement, each Collateral
Assignment of Interest Rate Cap Agreement, each Assignment of Management
Agreement, each Mortgage Document and all other instruments, documents and
agreements delivered by any Loan Party pursuant to this Agreement or any of the
other Loan Documents in order to grant to Lender a Lien on any real, personal or
mixed property of that Loan Party as security for the Obligations, as the same
may be (and each of the foregoing defined terms shall refer to such documents as
they may be) amended, restated, replaced, supplemented or otherwise modified
from time to time.

 

7



--------------------------------------------------------------------------------

“Collections” means, without duplication, with respect to any Property, all
Rents, Insurance Proceeds (whether or not Lender elects to treat any such
Insurance Proceeds as business or rental interruption Insurance Proceeds
pursuant to Section 5.4(d) but subject to the rights of Borrower to retain
and/or apply any such Insurance Proceeds under Article V), Condemnation Proceeds
(subject to the rights of Borrower to retain and/or apply any such Condemnation
Proceeds under Article V), Net Transfer Proceeds, Cap Receipts, interest on
amounts on deposit in the Cash Management Account and on the Reserve Funds,
amounts paid by Borrower (or Borrower TRS) to the Cash Management Account
pursuant to this Agreement, and all other payments received with respect to such
Property and all “proceeds” (as defined in Section 9-102 of the UCC) of such
Property. For the avoidance of doubt, Collections shall not include security
deposits that have not been forfeited by the applicable Tenant.

“Combined Loan Agreement” has the meaning set forth in Section 8.1.1(c).

“Compliance Certificate” means the certificate in the form attached hereto as
Exhibit B.

“Component” means individually or collectively, as the context may require,
Component A, Component B, Component C, Component D, Component E, Component F,
Component G and Component H each as more particularly set forth in
Section 2.1.2.

“Component Outstanding Principal Balance” means, as of any given date, with
respect to each Component, the outstanding principal balance of such Component.

“Concessions” means, for any period of determination, the concessions (other
than free Rent) provided with respect to the Properties by Borrower, as
determined in accordance with GAAP.

“Condemnation” means a temporary or permanent taking by any Governmental
Authority as the result or in lieu or in anticipation of the exercise of the
right of condemnation or eminent domain, of all or any part of any Property, or
any interest therein or right accruing thereto, including any right of access
thereto or any change of grade affecting such Property or any part thereof.

“Condemnation Proceeds” has the meaning set forth in the definition of “Net
Proceeds”.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Contest Security” means any security delivered to Lender by Borrower under
Section 4.1.3 or Section 4.4.5.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of management, policies or activities of a Person,
whether through ownership of voting securities, by contract or otherwise.
“Controlled” and “Controlling” shall have correlative meanings.

 

8



--------------------------------------------------------------------------------

“Counterparty” means, with respect to the Interest Rate Cap Agreement and with
respect to any Replacement Interest Rate Cap Agreement, any Acceptable
Counterparty thereunder.

“Counterparty Opinion” has the meaning set forth in Section 2.2.7(e).

“Covered Disclosure Information” has the meaning set forth in Section 8.1.1(b).

“Covered Rating Agency Information” has the meaning set forth in Section
9.15(g).

“Cure Period” means, with respect to the failure of any Property to qualify as
an Eligible Property if such failure is reasonably susceptible of cure, except
for a failure under Section 3.2.20, a period of thirty (30) days after the
earlier of actual knowledge of such condition by a Responsible Officer of
Borrower or notice thereof by Lender to Borrower; provided that, if Borrower is
diligently pursuing such cure during such thirty (30) day period and such
failure is susceptible of cure but cannot reasonably be cured within such thirty
(30) day period, then such cure period shall be extended for another ninety
(90) days so long as Borrower continues to diligently pursue such cure and,
provided, further, that if the Obligations have been accelerated pursuant to
Section 7.1(b), then the cure period hereunder shall be reduced to zero
(0) days. If any failure of any Property to qualify as an Eligible Property is
not reasonably susceptible of cure, then no cure period shall be available. If
any failure of any Property to qualify as an Eligible Property is due to a
Voluntary Action, then no cure period shall be available.

“Cut-Off Date” means, for purposes of this Agreement, the Closing Date.

“Damages” to a Person means any and all liabilities, obligations, losses,
demands, damages, penalties, assessments, actions, causes of action, judgments,
proceedings, suits, claims, costs, expenses and disbursements of any kind or
nature whatsoever (including reasonable attorneys’ fees and other costs of
defense and/or enforcement whether or not suit is brought), fines, charges,
fees, settlement costs and disbursements imposed on, incurred by or asserted
against such party, whether based on any federal, state, local or foreign laws,
statutes, rules or regulations (including securities and commercial laws,
statutes, rules or regulations and environmental laws), on common law or
equitable cause or on contract or otherwise; provided, however, that “Damages”
shall not include special, consequential or punitive damages, except to the
extent imposed upon Lender by one or more third parties.

“Debt” means the outstanding principal amount set forth in, and evidenced by,
this Agreement and the Note together with all interest accrued and unpaid
thereon and all other sums (including, but not limited to, any Spread
Maintenance Payment, any Interest Shortfall and/or Breakage Costs, if
applicable) due to Lender in respect of the Loan under the Note, this Agreement,
the Mortgage Documents, the Environmental Indemnity or any other Loan Document.

“Debt Service” means, with respect to any period of determination, the interest
payments due under the Note for such period.

“Debt Service Coverage Ratio” means, as of any date of determination, a ratio in
which:

 

9



--------------------------------------------------------------------------------

(i) the numerator is the Underwritten Net Cash Flow calculated for the twelve
(12) month period ending on the Initial Maturity Date or the Extended Maturity
Date, as applicable; and

(ii) the denominator is the aggregate debt service for the twelve (12) month
period following such date of determination, calculated as the sum of (A) with
respect to Component A, the product of (1) the Component Outstanding Principal
Balance for Component A as of such date and (2) an interest rate equal to the
sum of (x) the Floating Rate Component Spread for Component A and (y) the Strike
Price described in clause (ii) of the definition of Strike Price, (B) with
respect to Component B, the product of (1) the Component Outstanding Principal
Balance for Component B as of such date and (2) an interest rate equal to the
sum of (x) the Floating Rate Component Spread for Component B and (y) the Strike
Price described in clause (ii) of the definition of Strike Price, (C) with
respect to Component C, the product of (1) the Component Outstanding Principal
Balance for Component C as of such date and (2) an interest rate equal to the
sum of (x) the Floating Rate Component Spread for Component C and (y) the Strike
Price described in clause (ii) of the definition of Strike Price, (D) with
respect to Component D, the product of (1) the Component Outstanding Principal
Balance for Component D as of such date and (2) an interest rate equal to the
sum of (x) the Floating Rate Component Spread for Component D and (y) the Strike
Price described in clause (ii) of the definition of Strike Price, (E) with
respect to Component E, the product of (1) the Component Outstanding Principal
Balance for Component E as of such date and (2) an interest rate equal to the
sum of (x) the Floating Rate Component Spread for Component E and (y) the Strike
Price described in clause (ii) of the definition of Strike Price, (F) with
respect to Component F, the product of (1) the Component Outstanding Principal
Balance for Component F as of such date and (2) an interest rate equal to the
sum of (x) the Floating Rate Component Spread for Component F and (y) the Strike
Price described in clause (ii) of the definition of Strike Price, (G) with
respect to Component G, the product of (1) the Component Outstanding Principal
Balance for Component G as of such date and (2) an interest rate equal to the
sum of (x) the Floating Rate Component Spread for Component G and (y) the Strike
Price described in clause (ii) of the definition of Strike Price, (H) with
respect to Component H, the product of (1) the Component Outstanding Principal
Balance for Component H as of such date and (2) an interest rate equal to the
sum of (x) the Floating Rate Component Spread for Component H and (y) the Strike
Price described in clause (ii) of the definition of Strike Price, and (I) the
regular monthly Trust Certificate Administration Fee and Trustee Administration
Fee under any Servicing Agreement.

“Debt Yield” means, as of any date of determination, a fraction expressed as a
percentage in which:

(i) the numerator is the Underwritten Net Cash Flow; and

(ii) the denominator is the Outstanding Principal Balance.

“Default” means the occurrence of any event hereunder or under any other Loan
Document which, but for the giving of notice or passage of time, or both, would
be an Event of Default.

 

10



--------------------------------------------------------------------------------

“Default Rate” means, with respect to each Floating Rate Component of the Loan,
a rate per annum equal to the lesser of (i) the Maximum Legal Rate or (ii) three
percent (3%) above the Interest Rate applicable to such Component.

“Deposit Account Control Agreement” means the Deposit Account Control Agreement
dated the Closing Date among Borrower, Lender, Agent, and a Rent Deposit Bank,
providing for springing control by Lender, substantially in the form set forth
as Exhibit C attached hereto or such other form as may be reasonably acceptable
to Lender, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.

“Designated HOA Properties” means, with respect to any state, HOA Properties
located in such state that (i) were not Applicable HOA Properties on the date of
any Securitization, (ii) become Applicable HOA Properties after the date of any
Securitization and (iii) all such Applicable HOA Properties are designated by
Borrower to Lender in writing as Designated HOA Properties.

“Determination Date” means, with respect to each Interest Period, the date that
is two (2) London Business Days prior to the commencement date of such Interest
Period.

“Disclosure Documents” means, collectively, any written materials used or
provided to any prospective investors and/or the Approved Rating Agencies in
connection with any public offering or private placement in connection with a
Securitization (including, without limitation, a prospectus, prospectus
supplement, private placement memorandum, offering memorandum, offering
circular, term sheet, road show presentation materials or other offering
documents, marketing materials or information provided to prospective
investors), in each case in preliminary or final form and including any
amendments, supplements, exhibits, annexes and other attachments thereto.

“Disqualified Property” means any Property that fails to constitute an Eligible
Property (after the lapse of any applicable Cure Period).

“Eligibility Funds” has the meaning set forth in Section 6.5.1.

“Eligibility Reserve Subaccount” has the meaning set forth in Section 6.5.1.

“Eligible Account” means a separate and identifiable account from all other
funds held by the holding institution that is an account or accounts (or
subaccounts thereof) maintained with a federal or state-chartered depository
institution or trust company which complies with the definition of Eligible
Institution. An Eligible Account will not be evidenced by a certificate of
deposit, passbook or other instrument.

“Eligible Institution” means:

(i) PNC Bank, National Association so long as PNC Bank, National Association’s
long term unsecured debt or deposit rating shall be at least “A2” from Moody’s
and the equivalent by KBRA (if then rated by KBRA) (if the deposits are to be
held in the applicable account for more than thirty (30) days) or PNC Bank,
National Association’s short term deposit or short term unsecured debt rating
shall be at least

 

11



--------------------------------------------------------------------------------

“P-1” from Moody’s and the equivalent by KBRA (if then rated by KBRA) (if the
deposits are to be held in the applicable account for thirty (30) days or less);
or

(ii) a depository institution or trust company insured by the Federal Deposit
Insurance Corporation the short term unsecured debt obligations or commercial
paper of which are rated at least A-1 by S&P, P-1 by Moody’s, and F-1+ by Fitch
in the case of accounts in which funds are held for thirty (30) days or less or,
in the case of letters of credit or accounts in which funds are held for more
than thirty (30) days, the long term unsecured debt obligations of which are
rated at least (A) “AA” by S&P, (B) “AA“ and/or “F1+” (for securities) and/or
“AAAmmf” (for money market funds), by Fitch and (C) “Aa2” by Moody’s;

provided that, Wells Fargo Bank, National Association shall be an Eligible
Institution (x) with respect to Rent Deposit Accounts and Security Deposit
Accounts only, so long as Wells Fargo Bank, National Association’s short term
unsecured debt or deposit rating shall be at least “P-1” from Moody’s and the
equivalent by KBRA (if then rated by KBRA) and (y) with respect to the
Borrower’s Operating Account.

“Eligible Lease” means, as of any date of determination, a Lease for a Property
that satisfies all of the following:

(i) the form of Lease reflects customary market standard terms;

(ii) the Lease is entered into on an arms-length basis without payment support
by any Borrower or its Affiliates (provided, that any incentives offered to
Tenants shall not be deemed to constitute such payment support);

(iii) the Lease is to a bona fide third-party Tenant;

(iv) the Lease is in compliance with all applicable Legal Requirements in all
material respects; and

(v) the Lease is consistent with the Manager’s internal leasing guidelines.

“Eligible Property” means, as of any date of determination, a Property that is
in compliance with each of the Property Representations and each of the Property
Covenants; provided, that for purposes of determining whether a Property is in
compliance with the representation in the last sentence of Section 3.2.8 or the
last sentence of Section 3.2.15, such sentence shall be read as if it was not
qualified by Borrower’s knowledge.

“Eligible Tenant” means, as of any date of determination, a bona fide third
party lessee of a Property who satisfies each of the following criteria:

(i) the Tenant is not subject to an ongoing Bankruptcy Action as of the date
such Tenant is initially screened by Borrower prior to the execution of a Lease
by such Tenant;

 

12



--------------------------------------------------------------------------------

(ii) at the time of such initial screening, the Tenant is not listed on any
Government List; and

(iii) the Tenant otherwise generally conforms to Borrower’s internal tenant
leasing criteria in all material respects at the time such Tenant is screened by
Borrower.

“Embargoed Person” has the meaning set forth in Section 4.2.16.

“Environmental Indemnity” means that certain Environmental Indemnity Agreement,
dated as of the Closing Date, executed by Borrower in connection with the Loan
for the benefit of Lender, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.

“Equity Interests” means, with respect to any Person, shares of capital stock,
partnership interests, membership interests, beneficial interests or other
equity ownership interests in such Person, and any warrants, options or other
rights entitling the holder thereof to purchase or acquire any such equity
interest from such Person.

“Equity Owner” means HOME SFR Equity Owner II, LLC, a Delaware limited liability
company.

“Equity Owner Entities” means, collectively, the Equity Owner, the Tranche 2
Equity Owner and the Tranche 3 Equity Owner, and “Equity Owner Entity” means any
of them individually.

“Equity Owner Guaranty” means that certain Equity Owner Guaranty, dated as of
the Closing Date, executed by Equity Owner in favor of Lender, as the same may
be amended, restated, replaced, supplemented or otherwise modified from time to
time.

“Equity Owner Security Agreement” means that certain Equity Owner Security
Agreement, dated as of the Closing Date, executed by Equity Owner in favor of
Lender, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.

“Equity Owner’s Permitted Indebtedness” has the meaning set forth in
Section 4.2.2.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, or any successor statute.

“ERISA Affiliate” means any corporation or trade or business that is a member of
any group of organizations (i) described in Section 414(b) or (c) of the Code of
which another entity is a member or (ii) described in Section 414(m) or (o) of
the Code of which another entity is a member, except that this clause (ii) shall
apply solely for purposes of potential liability under Section 302(b) of ERISA
and Section 412(b) of the Code and the lien created under Section 303(k) of
ERISA and Section 430(k) of the Code.

“ERISA Event” means (i) the failure to pay a minimum required contribution or
installment to a Plan on or before the due date provided under Section 430 of
the Code or

 

13



--------------------------------------------------------------------------------

Section 303 of ERISA, (ii) the filing of an application with respect to a Plan
for a waiver of the minimum funding standard under Section 412(c) of the Code or
Section 302(c) of ERISA, (iii) the failure of a Loan Party or any of its ERISA
Affiliates to pay a required contribution or installment to a Multiemployer Plan
on or before the applicable due date, (iv) any officer of any Loan Party or any
of its ERISA Affiliates knows or has reason to know that a Plan is in “at risk”
status within the meaning of Section 430(i) of the Code or Section 303(i) of
ERISA or (v) the occurrence of a Plan Termination Event.

“ERISA Plan” has the meaning set forth in Section 3.1.9(a).

“Event of Default” has the meaning set forth in Section 7.1(a).

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
Lender or required to be withheld or deducted from a payment to Lender,
(i) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (A) imposed as a result of Lender
being organized under the laws of, or having its principal office or its
applicable lending office located in, the jurisdiction imposing such Tax (or any
political subdivision thereof) or (B) that are Other Connection Taxes,
(ii) United States federal withholding Taxes imposed on amounts payable to or
for the account of such Lender with respect to an applicable interest in the
Loan pursuant to a law in effect on the date on which (A) such Lender acquires
such interest in the Loan or (B) such Lender changes its lending office, except
in each case to the extent that, pursuant to Section 2.8, amounts with respect
to such Taxes were payable either to such Lender’s assignor immediately before
such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (iii) Taxes attributable to such Lender’s failure to
comply with Section 2.8(e), and (iv) any United States federal withholding Taxes
imposed under FATCA.

“Existing Management Agreement” means that certain Property Management Services
Agreement, dated as of the Closing Date, between Borrower and Existing Manager,
pursuant to which Existing Manager provides management and other services with
respect to the Properties, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.

“Existing Manager” means Main Street Renewal, LLC, a Delaware limited liability
company.

“Extended Maturity Date” has the meaning set forth in Section 2.9.

“Extension Option” has the meaning set forth in Section 2.9.

“Extension Term” has the meaning set forth in Section 2.9.

“Extraordinary Expense” has the meaning set forth in Section 6.6.4.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not

 

14



--------------------------------------------------------------------------------

materially more onerous to comply with), any current or future regulations or
official interpretations thereof and any agreements entered into pursuant to
Section 1471(b)(1) of the Code.

“Fitch” means Fitch, Inc.

“Fixture Filing” means, with respect to any jurisdiction in which any Property
or Properties are located in which a separate, stand alone fixture filing is
required or generally recorded or filed pursuant to the local law or custom (as
reasonably determined by Lender), a Uniform Commercial Code financing statement
(or other form of financing statement required in the jurisdiction in which the
applicable Property or Properties are located) recorded or filed in the real
estate records in which the applicable Property or Properties are located.

“Floating Rate Component Prime Rate Spread” means, in connection with any
conversion of the Loan from a LIBOR Loan to a Prime Rate Loan, with respect to
each Floating Rate Component of the Loan, the difference (expressed as the
number of basis points) between (i) the sum of (A) LIBOR, determined as of the
Determination Date for which LIBOR was last available, plus (B) the Floating
Rate Component Spread applicable to such Component, minus (ii) the Prime Rate as
of such Determination Date; provided, however, that if such difference is a
negative number for such Floating Rate Component, then the Floating Rate
Component Prime Rate Spread for such Component shall be zero.

“Floating Rate Component Spread” means, as of any given date, (i) with respect
to Component A, 2.750% per annum; (ii) with respect to Component B, 0% per
annum, (iii) with respect to Component C, 0% per annum, (iv) with respect to
Component D, 0% per annum; (v) with respect to Component E, 0% per annum;
(vi) with respect to Component F, 0% per annum; (vii) with respect to Component
G, 0% per annum and (viii) with respect to Component H, 0% per annum.

“Floating Rate Components” means Component A, Component B, Component C,
Component D, Component E, Component F, Component G and Component H.

“Foreign Lender” means a Lender that is not a U.S. Person.

“Foreign Plan” means any “employee benefit plan” as defined in Section 3(3) of
ERISA that (i) neither is subject to ERISA nor is a governmental plan within the
meaning of Section 3(32) of ERISA and that is maintained, or contributed to, by
a Loan Party or any of its ERISA Affiliates and (ii) is mandated by a government
other than the United States (other than a state within the United States or an
instrumentality thereof) for employees of a Loan Party or any of its ERISA
Affiliates.

“Fully Condemned Property” has the meaning set forth in Section 5.3(b).

“GAAP” means generally accepted accounting principles in the United States of
America as of the date of the applicable financial report.

“Government List” means (i) the Annex to EO13224, (ii) OFAC’s most current list
of “Specifically Designated National and Blocked Persons” (which list may be
published from time

 

15



--------------------------------------------------------------------------------

to time in various mediums including, but not limited to, the OFAC website,
http://www.treasury.gov/ofac/downloads/t11sdn.pdf or any successor website or
webpage) and (iii) any other list of terrorists, terrorist organizations or
narcotics traffickers maintained by a Governmental Authority that Lender
notifies Borrower in writing is now included in “Government List”.

“Governmental Authority” means any court, board, agency, commission, office or
other authority of any nature whatsoever for any governmental unit (foreign,
federal, state, county, district, municipal, city or otherwise) whether now or
hereafter in existence.

“GPR” means, as of any date of determination, the sum of (i) the annualized in
place Rents under bona fide Eligible Leases for the Properties and/or Leases
with Carry-Over Tenants as of such date and (ii) the annualized market rents for
Properties that are vacant as of such date. For purposes of clause (ii) market
rents shall be determined by Borrower, or using data provided by Manager or, if
reasonably required by Lender, by RentRange or any other nationally recognized
rental rate reporting service selected by Lender in its reasonable discretion
(such nationally recognized rental rate reporting service’s fee to be at
Borrower’s sole cost and expense); provided that Borrower may object to any such
determination by Manager, RentRange or other nationally recognized rental rate
reporting service by delivering written notice to Lender within five
(5) Business Days of any such determination and, in such event, the market rents
so objected to shall be as determined by an independent broker opinion of market
rent obtained by Lender at Borrower’s sole cost and expense.

“GRC” means Green River Capital, LLC.

“HOA” means a home owners or condominium association, board, corporation or
similar entity with authority to create a Lien on a Property as a result of the
non-payment of HOA Fees that are payable with respect to such Property.

“HOA Fees” means all homeowner’s and condominium owner’s association dues, fees,
assessments and impositions with respect to a Property, and any other charges
levied or assessed or imposed against a Property, or any part thereof, by an
HOA.

“HOA Funds” has the meaning set forth in Section 6.1.4.

“HOA Property” means a Property which is subject to an HOA.

“HOA Subaccount” has the meaning set forth in Section 6.1.4.

“Improvements” means the buildings, structures, fixtures, additions,
enlargements, extensions, modifications, repairs, replacements and improvements
now or hereafter erected or located on a Property.

“Indebtedness” means, for any Person, without duplication: (i) all indebtedness
of such Person for borrowed money, for amounts drawn under a letter of credit,
or for the deferred purchase price of property for which such Person or its
assets is liable, (ii) all unfunded amounts under a loan agreement, letter of
credit, or other credit facility for which such Person would be liable if such
amounts were advanced thereunder, (iii) all amounts required to be paid by such

 

16



--------------------------------------------------------------------------------

Person as a guaranteed payment to partners or a preferred or special dividend,
including any mandatory redemption of shares or interests, (iv) all indebtedness
guaranteed by such Person, (v) all obligations under leases that constitute
capital leases for which such Person is liable, (vi) all obligations of such
Person under interest rate swaps, caps, floors, collars and other interest hedge
agreements, in each case for which such Person is liable or its assets are
liable, whether such Person (or its assets) is liable contingently or otherwise,
as obligor, guarantor or otherwise, or in respect of which obligations such
Person otherwise assures a creditor against loss and (vii) any other contractual
obligation for the payment of money which is not settled within thirty (30) days
of the incurrence of such obligation.

“Indemnified Persons” has the meaning set forth in Section 8.2(b).

“Indemnified Taxes” means (i) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of Borrower
under any Loan Document and (ii) to the extent not otherwise described in clause
(i), Other Taxes.

“Independent” means, when used with respect to any Person, a Person who:
(i) does not have any direct financial interest or any material indirect
financial interest in Borrower or in any Affiliate of Borrower, (ii) is not
connected with Borrower or any Affiliate of Borrower as an officer, employee,
promoter, underwriter, trustee, partner, member, manager, creditor, director,
supplier, customer or Person performing similar functions and (iii) is not a
member of the immediate family of a Person defined in clauses (i) or (ii) above.

“Independent Accountant” means (i) a firm of nationally recognized, certified
public accountants which is Independent and which is selected by Borrower or
(ii) such other certified public accountant(s) selected by Borrower, which is
Independent and reasonably acceptable to Lender.

“Independent Director” means an individual who has prior experience as an
independent director, independent manager or independent member with at least
three (3) years of employment experience and who is provided by CT Corporation,
Corporation Service Company, National Registered Agents, Inc., Wilmington Trust
Company, Stewart Management Company, Lord Securities Corporation or, if none of
those companies is then providing professional Independent Directors, another
nationally-recognized company reasonably approved by Lender, in each case that
is not an Affiliate of Borrower and that provides professional Independent
Directors and other corporate services in the ordinary course of its business,
and which individual is duly appointed as an Independent Director and is not,
and has never been, and will not while serving as Independent Director be, any
of the following:

(i) a member, partner, equityholder, manager, director, officer or employee of
Borrower or any of its equityholders or Affiliates (other than as an Independent
Director of Borrower or an Affiliate of Borrower that is not in the direct chain
of ownership of Borrower and that is required by a creditor to be a single
purpose bankruptcy remote entity, provided that such Independent Director is
employed by a company that routinely provides professional Independent Directors
or managers in the ordinary course of its business);

 

17



--------------------------------------------------------------------------------

(ii) a creditor, supplier or service provider (including provider of
professional services) to Borrower or any of its equityholders or Affiliates
(other than a nationally-recognized company that routinely provides professional
Independent Directors and other corporate services to Borrower or any of its
Affiliates in the ordinary course of its business);

(iii) a family member of any such member, partner, equityholder, manager,
director, officer, employee, creditor, supplier or service provider; or

(iv) a Person that controls (whether directly, indirectly or otherwise) any of
clauses (i), (ii) or (iii) above.

A natural person who otherwise satisfies the foregoing definition and satisfies
clause (i) by reason of being the Independent Director of a “special purpose
entity” affiliated with Borrower shall be qualified to serve as an Independent
Director of Borrower, provided that the fees that such individual earns from
serving as an Independent Director of Affiliates of Borrower in any given year
constitute in the aggregate less than five percent (5%) of such individual’s
annual income for that year. For purposes of this paragraph, a “special purpose
entity” is an entity, whose organizational documents contain restrictions on its
activities and impose requirements intended to preserve such entity’s
separateness that are substantially similar to those contained in the definition
of Special Purpose Entity of this Agreement.

“Individual Material Adverse Effect” means, in respect of a Property, any event
or condition that has a material adverse effect on (i) the profitability, value,
use, operation, leasing or marketability of such Property or results in any
material liability to, claim against or obligation of Lender or any Loan Party
or (ii) the enforceability, validity, perfection or priority of the lien of the
Collateral Documents with respect to such Property.

“Initial Loan” means the loan made by Lender to Borrower pursuant to this
Agreement on the Closing Date.

“Initial Maturity Date” means the Payment Date occurring in October 2019,
or such earlier date on which the final payment of principal of the Note becomes
due and payable as therein or herein provided, whether at such stated maturity
date, by declaration of acceleration, or otherwise; provided, that in connection
with a Securitization, the amendments to this Agreement contemplated by Section
8.1.1(b)(iv) may extend the Initial Maturity Date to a date no later than the
Payment Date occurring in the month two (2) years after the first Payment Date
following the closing date of the Securitization.

“Initial Principal Balance” means $79,878,931.31.

“Initial Term” means the period from the Closing Date through the Initial
Maturity Date.

“Insolvency Opinion” means that certain non-consolidation opinion letter dated
the Closing Date delivered by Hunton & Williams LLP in connection with the Loan.

“Insurance Funds” has the meaning set forth in Section 6.2.1.

“Insurance Premiums” has the meaning set forth in Section 5.1.1(d).

 

18



--------------------------------------------------------------------------------

“Insurance Proceeds” has the meaning set forth in the definition of “Net
Proceeds”.

“Insurance Subaccount” has the meaning set forth in Section 6.2.1.

“Interest Period” means, in connection with the calculation of interest accrued
with respect to any specified Payment Date, including the Maturity Date, the
period commencing on and including the fifteenth (15th) day of the prior
calendar month and ending on and including the fourteenth (14th) day of the
calendar month in which such Payment Date occurs; provided, however, the initial
Interest Period shall be the period commencing on the Closing Date, and ending
on and including the fourteenth (14th) day of the succeeding calendar month.

“Interest Rate” means, with respect to each Interest Period, with respect to
each Floating Rate Component, an interest rate per annum equal to (A) for a
LIBOR Loan, the sum of (1) LIBOR, determined as of the Determination Date
immediately preceding the commencement of such Interest Period, plus (2) the
Floating Rate Component Spread applicable to such Floating Rate Component (or,
when applicable pursuant to this Agreement or any other Loan Document, the
Default Rate); and (B) for a Prime Rate Loan, the sum of (1) the Prime Rate,
plus (2) the Floating Rate Component Prime Rate Spread applicable to such
Floating Rate Component (or, when applicable pursuant to this Agreement or any
other Loan Document, the applicable Default Rate).

“Interest Rate Cap Agreement” means, individually or collectively, as context
requires, one or more interest rate protection agreements (together with the
confirmation and schedules relating thereto) reasonably acceptable to Lender,
between an Acceptable Counterparty and Borrower obtained by Borrower as and when
required pursuant to Section 2.2.7 and the Collateral Assignment of Interest
Rate Cap Agreement. After delivery of a Replacement Interest Rate Cap Agreement
to Lender, the term “Interest Rate Cap Agreement” shall be deemed to mean such
Replacement Interest Rate Cap Agreement and such Replacement Interest Rate Cap
Agreement shall be subject to all requirements applicable to the Interest Rate
Cap Agreement. The Interest Rate Cap Agreement shall be governed by the laws of
the State of New York and shall contain each of the following provisions:

(i) the notional amount of the Interest Rate Cap Agreement shall be equal to or
greater than the aggregate Component Outstanding Principal Balance of the
Floating Rate Components;

(ii) the remaining term of the Interest Rate Cap Agreement shall at all times
extend through the end of the Interest Period in which the Maturity Date occurs
as extended from time to time pursuant to this Agreement and the Loan Documents;

(iii) the Interest Rate Cap Agreement shall be issued by the Acceptable
Counterparty to Borrower and shall be pledged to Lender by Borrower in
accordance with this Agreement and the Collateral Assignment of Interest Rate
Cap Agreement;

(iv) the Acceptable Counterparty under the Interest Rate Cap Agreement shall be
obligated to make a stream of payments, directly to the Cash Management Account
(whether or not an Event of Default has occurred) from time to time equal to the
product of (A) the notional amount of such Interest Rate Cap Agreement
multiplied by (B) the excess, if any, of LIBOR

 

19



--------------------------------------------------------------------------------

(including any upward rounding under the definition of LIBOR) over the Strike
Price and shall provide that such payment shall be made on a monthly basis in
each case not later than (after giving effect to and assuming the passage of any
cure period afforded to such Counterparty under the Interest Rate Cap Agreement,
which cure period shall not in any event be more than three Business Days) each
Payment Date;

(v) the Acceptable Counterparty under the Interest Rate Cap Agreement shall
execute and deliver the Acknowledgment; and

(vi) the Interest Rate Cap Agreement shall impose no material obligation on the
beneficiary thereof (after payment of the acquisition cost) and shall be in all
material respects satisfactory in form and substance to Lender and shall satisfy
applicable Rating Agency standards and requirements, including, without
limitation, provisions satisfying Approved Rating Agencies standards,
requirements and criteria (A) that incorporate customary tax “gross up”
provisions, (B) whereby the Counterparty agrees not to file or join in the
filing of any petition against Borrower under the Bankruptcy Code or any other
Federal or state bankruptcy or insolvency law, and (C) that incorporate, if the
Interest Rate Cap Agreement contemplates collateral posting by the Counterparty,
a credit support annex setting forth the mechanics for collateral to be
calculated and posted that are consistent with Rating Agency standards,
requirements and criteria.

“Interest Shortfall” has the meaning set forth in Section 2.4.4(a)(ii).

“IRS” means the United States Internal Revenue Service.

“KBRA” means Kroll Bond Rating Agency, Inc.

“Lease” means a bona fide written lease, sublease, letting, license, concession
or other agreement pursuant to which any Person is granted a possessory interest
in, or right to use or occupy all or any portion of any space in any Property by
or on behalf of Borrower, and (i) every modification, amendment or other
agreement relating to such lease, sublease or other agreement entered into in
connection with such lease, sublease or other agreement, and (ii) every
guarantee of the performance and observance of the covenants, conditions and
agreements to be performed and observed by the Tenant.

“Legal Requirements” means, with respect to each Property and the Properties as
a whole, all material federal, state, county, municipal and other governmental
statutes, laws, rules, orders, regulations, ordinances, judgments, decrees and
injunctions of Governmental Authorities affecting such Property or any part
thereof, or the construction, use, alteration or operation thereof, or any part
thereof, whether now or hereafter enacted and in force, and all permits,
licenses and authorizations and regulations relating thereto, and all covenants,
agreements, restrictions and encumbrances contained in any instruments, either
of record or known to Borrower, at any time in force affecting Borrower, such
Property or any part thereof, including, without limitation, any which may
(i) require repairs, modifications or alterations in or to such Property or any
part thereof, or (ii) in any way limit the use and enjoyment thereof.

“Lender” has the meaning set forth in the introductory paragraph hereto,
together with its successors and assigns.

 

20



--------------------------------------------------------------------------------

“LIBOR” means, with respect to each Interest Period, the rate (expressed as a
percentage per annum and rounded up to the next nearest 1/1000 of 1%) for
deposits in U.S. dollars, for a one-month period, that appears on Reuters Screen
LIBOR01 Page (or the successor thereto) as of 11:00 a.m., London time, on the
related Determination Date. If such rate does not appear on Reuters Screen
LIBOR01 Page as of 11:00 a.m., London time, on such Determination Date, LIBOR
shall be the arithmetic mean of the offered rates (expressed as a percentage per
annum) for deposits in U.S. dollars for a one-month period that appear on the
Reuters Screen Libor Page as of 11:00 a.m., London time, on such Determination
Date, if at least two such offered rates so appear. If fewer than two such
offered rates appear on the Reuters Screen Libor Page as of 11:00 a.m., London
time, on such Determination Date, Lender (or Servicer, on Lender’s behalf) shall
request the principal London office of any four major reference banks in the
London interbank market selected by Lender to provide such bank’s offered
quotation (expressed as a percentage per annum) to prime banks in the London
interbank market for deposits in U.S. dollars for a one-month period as of 11:00
a.m., London time, on such Determination Date for the amounts of not less than
U.S. $1,000,000. If at least two such offered quotations are so provided, LIBOR
shall be the arithmetic mean of such quotations. If fewer than two such
quotations are so provided, Lender (or Servicer, on Lender’s behalf) shall
request any three major banks in New York City selected by Lender to provide
such bank’s rate (expressed as a percentage per annum) for loans in U.S. dollars
to leading European banks for a one-month period as of approximately 11:00 a.m.,
New York City time on the applicable Determination Date for amounts of not less
than U.S. $1,000,000. If at least two such rates are so provided, LIBOR shall be
the arithmetic mean of such rates. Notwithstanding anything to the contrary set
forth herein, if the London interbank offered rate shall be less than zero,
LIBOR shall be deemed to be zero for all purposes of this Agreement.

“LIBOR Loan” means the Floating Rate Components of the Loan at such time as
interest thereon accrues at a rate of interest based upon LIBOR.

“Lending Parties” has the meaning set forth in Section 9.18(a).

“Liabilities” has the meaning set forth in Section 8.2(b).

“Lien” means any mortgage, deed of trust, lien (statutory or otherwise), pledge,
hypothecation, easement, restrictive covenant, preference, assignment, security
interest, or any other encumbrance, charge or transfer of, or any agreement to
enter into or create any of the foregoing, on or affecting all or any portion of
any Collateral or any interest therein, or any direct interest in any Loan
Party, including any conditional sale or other title retention agreement, any
financing lease having substantially the same economic effect as any of the
foregoing, the filing of any financing statement, and mechanic’s, materialmen’s
and other similar liens and encumbrances.

“Loan” means, collectively, the Initial Loan and any Additional Loan made by
Lender to Borrower pursuant to this Agreement.

“Loan Documents” means, collectively, this Agreement, the Note, each Management
Agreement, the Parent Guaranty, the Equity Owner Guaranty, the Environmental
Indemnity, each Interest Rate Cap Agreement, each Collateral Document, the
Borrower TRS Guaranty and

 

21



--------------------------------------------------------------------------------

all other agreements, instruments and documents delivered pursuant thereto or in
connection therewith, as the same may be (and each of the foregoing defined
terms shall refer to such documents as they may be) amended, restated, replaced,
supplemented or otherwise modified from time to time.

“Loan Party” means Borrower, Equity Owner and Borrower TRS.

“London Business Day” means any day other than a Saturday, Sunday or any other
day on which commercial banks in London, England are not open for business.

“Low Debt Yield Period” shall commence if, as of any Calculation Date, the Debt
Yield is less than eighty-five percent (85%) of the Closing Date Debt Yield, and
shall end if (i) the Properties have achieved, as of any two succeeding
consecutive Calculation Dates, a Debt Yield of at least eighty-five percent
(85%) of the Closing Date Debt Yield or (ii) immediately (without waiting for
two succeeding consecutive Calculation Dates) upon Borrower prepaying the
principal amount of the Loan in an amount sufficient to cause the Debt Yield to
be equal to or in excess of eighty-five percent (85%) of the Closing Date Debt
Yield (each a “Low Debt Yield Cure Prepayment”).

“Major Contract” means (i) any management agreement relating to the Properties
or the Loan Parties to which a Loan Party is a party, (ii) any agreement between
any Loan Party and any Affiliate of any Relevant Party and (iii) any brokerage,
leasing, cleaning, maintenance, service or other contract or agreement of any
kind (other than Leases) relating to the Properties, in each case involving
payment or expense of more than One Million Dollars ($1,000,000) during any
twelve (12) month period, unless cancelable on thirty (30) days or less notice
without requiring payment of termination fees or payments of any kind (other
than amounts that accrued prior to the termination date).

“Management Agreement” means (i) the Existing Management Agreement or (ii) a
Replacement Management Agreement pursuant to which a Qualified Manager is
managing one or more of the Properties in accordance with the terms and
provisions of this Agreement, in each case, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.

“Management Fee Cap” means, with respect to each calendar month, an amount equal
to six and three quarters percent (6.75%) of gross Rents collected with respect
to the Properties for such calendar month, provided, that for purposes of
determining gross Rents collected, collections of Advance Rent shall be
allocated to the applicable calendar month set forth in the applicable Advance
Rent Disbursement Schedule.

“Manager” means Existing Manager or, if the context requires, a Qualified
Manager who is managing one or more of the Properties in accordance with the
terms and provisions of this Agreement or pursuant to a Replacement Management
Agreement.

“Manager Default” means the occurrence of (a) any default by Manager to perform
its duties or obligations under the Existing Management Agreement or (b) any
failure by Manager to timely deliver any Manager Report.

 

22



--------------------------------------------------------------------------------

“Manager Report” means any report, certificate, or certification required to be
delivered by Manager pursuant to Section 4.5 hereof.

“Margin Stock” has the meaning set forth in Section 3.1.20.

“Material Action” has the meaning set forth in the definition of “Special
Purpose Entity”.

“Material Adverse Effect” means a material adverse effect on (i) the property,
business, operations or financial condition of the Loan Parties taken as a
whole, (ii) the use, operation or value of the Properties, taken as a whole,
(iii) the ability of Borrower to repay the principal and interest of the Loan
when due or to satisfy any of Borrower’s other obligations under the Loan
Documents, or (iv) the enforceability or validity of any Loan Document, the
perfection or priority of any Lien created under any Loan Document or the
rights, interests and remedies of Lender under any Loan Document.

“Maturity Date” means the Initial Maturity Date; provided that in the event of
the exercise by Borrower of an Extension Option pursuant to Section 2.9, the
Maturity Date shall be the applicable Extended Maturity Date; or such earlier
date on which the final payment of principal of the Note becomes due and payable
as herein or therein provided, whether at the Initial Maturity Date, by
declaration of acceleration, or otherwise.

“Maximum Legal Rate” means the maximum nonusurious interest rate, if any, that
at any time or from time to time may be contracted for, taken, reserved, charged
or received on the indebtedness evidenced by the Note and as provided for herein
or the other Loan Documents, under the laws of such state or states whose laws
are held by any court of competent jurisdiction to govern the interest rate
provisions of the Loan.

“Minimum Disbursement Amount” means $100,000.

“Monthly Budgeted Amount” has the meaning set forth in Section 4.3.2.

“Monthly Debt Service Payment Amount” means, for each Payment Date, an amount
equal to the amount of interest which is then due on all of the Components of
the Loan in the aggregate for the Interest Period during which such Payment Date
occurs.

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgage” means a Mortgage or Deed of Trust or Deed to Secure Debt, as
applicable, for each Property or for multiple Properties located within the same
county or parish, dated as of the Closing Date (or, in connection with a
Property which is a Substitute Property, dated as of the date of the
substitution), executed and delivered by Borrower, constituting a Lien on the
Improvements and the Property or Properties, as applicable, as Collateral for
the Loan, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.

“Mortgage Documents” means the Mortgages, the Collateral Assignments of Leases
and Rents and, if any, the Fixture Filings.

 

23



--------------------------------------------------------------------------------

“Multiemployer Plan” means a plan within the meaning of Section 414(f) of the
Code or Section 3(37) of ERISA to which contributions are required to be made by
any Loan Party or any of its ERISA Affiliates or to which any such entity has
any liability.

“Net Assets” means, with respect to any Person, the difference between (i) such
Person’s assets determined in accordance with GAAP, but excluding accumulated
depreciation, and (ii) such Person’s liabilities determined in accordance with
GAAP.

“Net Proceeds” means (i) the net amount of all insurance proceeds received by
Lender pursuant to Section 5.1.1(a)(i) and (iii) as a result of damage to or
destruction of a Property, after deduction of its reasonable out-of-pocket costs
and expenses (including, but not limited to, reasonable counsel fees), if any,
in collecting same (“Insurance Proceeds”), or (ii) the net amount of an Award,
after deduction of Lender’s reasonable out-of-pocket costs and expenses
(including, but not limited to, reasonable counsel fees), if any, in collecting
same (“Condemnation Proceeds”), whichever the case may be.

“Net Proceeds Deficiency” has the meaning set forth in Section 5.4(d)(vi).

“Net Transfer Proceeds” means, with respect to the Transfer of any Property, the
gross sales price for such Property (including any earnest money, down payment
or similar deposit included in the total sales price paid by the purchaser),
less Transfer Expenses.

“Non-Property Taxes” means all Taxes other than Property Taxes.

“Not-Borrower Funds” means funds deposited into the Rent Deposit Account by
mistake or otherwise that are not property of the Borrower or security deposits.

“Note” means, collectively, those certain Promissory Notes in respect of the
Initial Loan, each dated the relevant date of an extension of credit under
Section 2.1, made by the Borrower in favor of each of Vaca Morada Partners, LP
as a Lender and MSR II, L.P., as a Lender in the allocated portion of the
Initial Principal Balance (or the principal amount of the Initial Loan and any
Additional Loan, as applicable), as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time (including any amendments
and restatements thereof to reflect an Additional Loan).

“Obligations” means, collectively, Borrower’s obligations for the payment of the
Debt and the performance by the Relevant Parties of the Other Obligations.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of Treasury.

“Officer’s Certificate” means a certificate delivered to Lender by Borrower
which is signed by an authorized officer of Borrower.

“Operating Expenses” means, for any period, without duplication, all expenses
actually paid or payable by Borrower during such period in connection with the
administration, operation, management, maintenance, repair and use of the
Properties, determined on an accrual basis, and, except to the extent otherwise
provided in this definition, in accordance with GAAP. Operating

 

24



--------------------------------------------------------------------------------

Expenses specifically shall include, without duplication, (i) all operating
expenses incurred in such period based on quarterly financial statements
delivered to Lender in accordance with Section 4.3.1(a), (ii) cost of utilities,
inventories, and fixed asset supplies consumed in the operation of the
Properties, (iii) fees payable to the Manager in an amount equal to the greater
of (A) actual fees paid to the Manager or (B) the Management Fee Cap, (iv) costs
and fees of independent professionals (including, without limitation, legal,
accounting, consultants and other professional expenses), technical consultants,
operational experts (including quality assurance inspectors) or other third
parties retained to perform services required or permitted hereunder,
(v) operational equipment and other lease payments to the extent constituting
operating expenses under GAAP, (vi) Property Taxes and HOA Fees, (vii) insurance
premiums and (viii) Property maintenance expenses. Notwithstanding the
foregoing, Operating Expenses shall not include (A) depreciation or
amortization, (B) income taxes or other charges in the nature of income taxes,
(C) any expenses (including legal, accounting and other professional fees,
expenses and disbursements) incurred in connection with the making of the Loan
or the sale, exchange, transfer, financing or refinancing of all or any portion
of any Property or in connection with the recovery of Insurance Proceeds or
Awards, (D) any loss that is covered by the Policies, including any portion of a
loss that is subject to a deductible under the Policies, (E) Capital
Expenditures, (F) Debt Service, (G) expenses incurred in connection with the
acquisition and initial leasing and renovation of Properties and other
activities undertaken prior to such initial lease that do not constitute
recurring operating expenses to be paid by Borrower, including eviction of
existing tenants, incentive payments to tenants and other similar expenses,
(H) any item of expense which would otherwise be considered within Operating
Expenses pursuant to the provisions above but is paid directly by any Tenant
under a Lease, (I) any service that is required to be provided by Manager
pursuant to the Management Agreement without compensation or reimbursement
(other than the management fee set forth in the Management Agreement), (J) any
expenses that relate to a Property from and after the release of such Property
in accordance with Section 2.5, (K) bad debt expense with respect to Rents and
lost Rents due to vacancies, (L) the value of any free rent or other concessions
provided with respect to the Properties, or (M) corporate overhead expenses
incurred by Borrower’s Affiliates.

“Other Connection Taxes” means Taxes imposed as a result of a present or former
connection between Lender and the jurisdiction imposing such Tax (other than
connections arising from such Lender having executed, delivered, become a party
to, performed its obligations under, received payments under, received or
perfected a security interest under, engaged in any other transaction pursuant
to or enforced any Loan Document, or sold or assigned an interest in any Loan or
Loan Document).

“Other Obligations” means (i) the performance of all obligations of Borrower
contained herein; (ii) the performance of each obligation of the Relevant
Parties contained in any other Loan Document; and (iii) the performance of each
obligation of the Relevant Parties contained in any renewal, extension,
amendment, restatement, modification, consolidation, change of, or substitution
or replacement for, all or any part of this Agreement, the Note or any other
Loan Document.

“Other Receipts” for any period of determination, any actual receipts received
by Borrower from sources other than Rents with respect to the Properties, to the
extent they are properly included as operating income for such period in
accordance with GAAP (including

 

25



--------------------------------------------------------------------------------

maintenance recovery fees but, for the avoidance of doubt, excluding income from
the Transfer of any Property).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment.

“Outstanding Principal Balance” means, as of any date, the sum of all Component
Outstanding Principal Balances.

“Parent” means Altisource Residential Corporation.

“Parent Financial Covenant” means the requirement that Parent or any Qualified
Transferee that executes and delivers a replacement guaranty pursuant to Section
4.2.17(e) maintain Net Assets of not less than $300,000,000 (exclusive of
Parent’s or such Qualified Transferee’s indirect interest in Borrower).

“Parent Guaranty” means that certain Parent Guaranty, dated as of the Closing
Date, executed by Parent in favor of Lender, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time,
pursuant to which the Parent provides a limited guaranty for certain bad acts.

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act (USA PATRIOT
ACT) of 2001, as the same may be amended from time to time, and corresponding
provisions of future laws.

“Patriot Act Offense” has the meaning set forth in Section 3.1.24(a).

“Payment Date” means the ninth (9th) day of each calendar month during the Term
or, if such ninth day is not a Business Day, the immediately preceding Business
Day; provided, that the first Payment Date shall be April 7, 2017.

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

“Periodic Rating Agency Information” has the meaning set forth in
Section 4.3.14.

“Permitted Indebtedness” has the meaning set forth in Section 4.2.2.

“Permitted Investments” means:

(i) obligations of, or obligations fully guaranteed as to payment of principal
and interest by, the United States or any agency or instrumentality thereof
provided such obligations are backed by the full faith and credit of the United
States including, without limitation, obligations of: the United States Treasury
(all direct or fully guaranteed obligations), the Farmers Home Administration
(certificates of beneficial ownership),

 

26



--------------------------------------------------------------------------------

the General Services Administration (participation certificates), the United
States Maritime Administration (guaranteed Title XI financing), the Small
Business Administration (guaranteed participation certificates and guaranteed
pool certificates), the United States Department of Housing and Urban
Development (local authority bonds) and the Washington Metropolitan Area Transit
Authority (guaranteed transit bonds); provided, however, that the investments
described in this clause must (A) have a predetermined fixed dollar of principal
due at maturity that cannot vary or change, (B) if rated by S&P, must not have
an “r” highlighter affixed to their rating, (C) if such investments have a
variable rate of interest, such interest rate must be tied to a single interest
rate index plus a fixed spread (if any) and must move proportionately with that
index, and (D) such investments must not be subject to liquidation prior to
their maturity;

(ii) federal funds, unsecured certificates of deposit, time deposits, bankers’
acceptances and repurchase agreements with maturities of not more than 365 days
of any bank, (A) in the case of such investments with maturities of thirty
(30) days or less, the short term obligations of which are rated in the highest
short term rating category by each Rating Agency (or, if not rated by all
Approved Rating Agencies, rated by Moody’s in the highest short term rating
category) and the long term obligations of which are rated at least “A2” by
Moody’s (or such lower rating for which Rating Agency Confirmation is received
with respect to Moody’s), (B) in the case of such investments with maturities of
three (3) months or less, but more than thirty (30) days, the short term
obligations of which are rated in the highest short term rating category by each
Rating Agency (or, if not rated by all Approved Rating Agencies, rated by
Moody’s in the highest short term rating category) and the long term obligations
of which are rated at least “A1” by Moody’s (or such lower rating for which
Rating Agency Confirmation is received with respect to Moody’s), (C) in the case
of such investments with maturities of six (6) months or less, but more than
three (3) months, the short term obligations of which are rated in the highest
short term rating category by each Rating Agency (or, if not rated by all
Approved Rating Agencies, rated by Moody’s in the highest short term rating
category) and the long term obligations of which are rated at least “Aa3” by
Moody’s (or such lower rating for which Rating Agency Confirmation is received
with respect to Moody’s), and (D) in the case of such investments with
maturities of more than six (6) months, the short term obligations of which are
rated in the highest short term rating category by each Rating Agency (or, if
not rated by all Approved Rating Agencies, rated by Moody’s in the highest short
term rating category) and the long term obligations of which are rated “Aaa” by
Moody’s (or such lower rating for which Rating Agency Confirmation is received
with respect to Moody’s); provided, however, that the investments described in
this clause must (1) have a predetermined fixed dollar of principal due at
maturity that cannot vary or change, (2) if rated by S&P, must not have an “r”
highlighter affixed to their rating, (3) if such investments have a variable
rate of interest, such interest rate must be tied to a single interest rate
index plus a fixed spread (if any) and must move proportionately with that
index, and (4) such investments must not be subject to liquidation prior to
their maturity;

(iii) fully Federal Deposit Insurance Corporation-insured demand and time
deposits in, or certificates of deposit of, or bankers’ acceptances issued by,
any bank or trust company, savings and loan association or savings bank, (A) in
the case of such

 

27



--------------------------------------------------------------------------------

investments with maturities of thirty (30) days or less, the short term
obligations of which are rated in the highest short term rating category by each
Rating Agency (or, if not rated by all Approved Rating Agencies, rated by
Moody’s in the highest short term rating category) and the long term obligations
of which are rated at least “A2” by Moody’s (or such lower rating for which
Rating Agency Confirmation is received with respect to Moody’s), (B) in the case
of such investments with maturities of three (3) months or less, but more than
thirty (30) days, the short term obligations of which are rated in the highest
short term rating category by each Rating Agency (or, if not rated by all
Approved Rating Agencies, rated by Moody’s in the highest short term rating
category) and the long term obligations of which are rated at least “A1” by
Moody’s (or such lower rating for which Rating Agency Confirmation is received
with respect to Moody’s), (C) in the case of such investments with maturities of
six (6) months or less, but more than three (3) months, the short term
obligations of which are rated in the highest short term rating category by each
Rating Agency (or, if not rated by all Approved Rating Agencies, rated by
Moody’s in the highest short term rating category) and the long term obligations
of which are rated at least “Aa3” by Moody’s (or such lower rating for which
Rating Agency Confirmation is received with respect to Moody’s), and (D) in the
case of such investments with maturities of more than six (6) months, the short
term obligations of which are rated in the highest short term rating category by
each Rating Agency (or, if not rated by all Approved Rating Agencies, rated by
Moody’s in the highest short term rating category) and the long term obligations
of which are rated “Aaa” by Moody’s (or such lower rating for which Rating
Agency Confirmation is received with respect to Moody’s); provided, however,
that the investments described in this clause must (1) have a predetermined
fixed dollar of principal due at maturity that cannot vary or change, (2) if
rated by S&P, must not have an “r” highlighter affixed to their rating, (3) if
such investments have a variable rate of interest, such interest rate must be
tied to a single interest rate index plus a fixed spread (if any) and must move
proportionately with that index, and (4) such investments must not be subject to
liquidation prior to their maturity;

(iv) debt obligations with maturities of not more than 365 days and at all times
rated by each Rating Agency in its highest long-term unsecured rating category
(or, if not rated by all Approved Rating Agencies, rated by Moody’s in its
highest long-term unsecured rating category); provided, however, that the
investments described in this clause must (A) have a predetermined fixed dollar
of principal due at maturity that cannot vary or change, (B) if rated by S&P,
must not have an “r” highlighter affixed to their rating, (C) if such
investments have a variable rate of interest, such interest rate must be tied to
a single interest rate index plus a fixed spread (if any) and must move
proportionately with that index, and (D) such investments must not be subject to
liquidation prior to their maturity;

(v) commercial paper (including both non-interest-bearing discount obligations
and interest-bearing obligations payable on demand or on a specified date not
more than one year after the date of issuance thereof) with maturities of not
more than 365 days (A) in the case of such investments with maturities of thirty
(30) days or less, the short term obligations of which are rated in the highest
short term rating category by each Rating Agency (or, if not rated by all
Approved Rating Agencies, rated by Moody’s in the highest short term rating
category) and the long term obligations of which are rated

 

28



--------------------------------------------------------------------------------

at least “A2” by Moody’s (or such lower rating for which Rating Agency
Confirmation is received with respect to Moody’s), (B) in the case of such
investments with maturities of three (3) months or less, but more than thirty
(30) days, the short term obligations of which are rated in the highest short
term rating category by each Rating Agency (or, if not rated by all Approved
Rating Agencies, rated Moody’s in the highest short term rating category) and
the long term obligations of which are rated at least “A1” by Moody’s (or such
lower rating for which Rating Agency Confirmation is received with respect to
Moody’s), (C) in the case of such investments with maturities of six (6) months
or less, but more than three (3) months, the short term obligations of which are
rated in the highest short term rating category by each Rating Agency (or, if
not rated by all Approved Rating Agencies, rated by Moody’s in the highest short
term rating category ) and the long term obligations of which are rated at least
“Aa3” by Moody’s (or such lower rating for which Rating Agency Confirmation is
received with respect to Moody’s), and (D) in the case of such investments with
maturities of more than six (6) months, the short term obligations of which are
rated in the highest short term rating category by each Rating Agency (or, if
not rated by all Approved Rating Agencies, rated by Moody’s in the highest short
term rating category) and the long term obligations of which are rated “Aaa” by
Moody’s (or such lower rating for which Rating Agency Confirmation is received
with respect to Moody’s); provided, however, that the investments described in
this clause must (1) have a predetermined fixed dollar of principal due at
maturity that cannot vary or change, (2) if rated by S&P, must not have an “r”
highlighter affixed to their rating, (3) if such investments have a variable
rate of interest, such interest rate must be tied to a single interest rate
index plus a fixed spread (if any) and must move proportionately with that
index, and (4) such investments must not be subject to liquidation prior to
their maturity;

(vi) units of taxable money market funds, which funds are regulated investment
companies and invested solely in obligations backed by the full faith and credit
of the United States, which funds have the highest rating available from each
Rating Agency (or, if not rated by all Approved Rating Agencies, rated by at
least one Approved Rating Agency and otherwise acceptable to each other Approved
Rating Agency, as confirmed in writing that such investment would not, in and of
itself, result in a downgrade, qualification or withdrawal of the initial, or,
if higher, then current ratings assigned to the Securities) for money market
funds; and

(vii) any other security, obligation or investment which has been specifically
approved as a Permitted Investment in writing (A) by Lender and (B) each Rating
Agency, as confirmed by satisfaction of the Rating Agency Confirmation with
respect to each Approved Rating Agency;

provided, however, that no obligation or security shall be a Permitted
Investment if (a) such obligation or security evidences a right to receive only
interest payments or (b) the right to receive principal and interest payments on
such obligation or security are derived from an underlying investment that
provides a yield to maturity in excess of one hundred twenty percent (120%) of
the yield to maturity at par of such underlying investment and provided,
further, that each investment described hereunder must have (x) a predetermined
fixed amount of principal

 

29



--------------------------------------------------------------------------------

due at maturity (that cannot vary or change) and (y) an original maturity of not
more than 365 days and a remaining maturity of not more than thirty (30) days.

“Permitted Liens” means, collectively, (i) the Liens and security interests
created by the Loan Documents, (ii) all encumbrances and other matters disclosed
in the Title Insurance Policies for the Properties and, with respect to any
Substitute Property, as Lender has approved in writing in Lender’s reasonable
discretion, (iii) Liens, if any, for Non-Property Taxes or Property Taxes
imposed by any Governmental Authority not yet due or delinquent, (iv) Liens
arising after the Closing Date for Non-Property Taxes, Property Taxes or HOA
Fees being contested in accordance with Section 4.1.4 or Section 4.4.5, (v) any
workers’, mechanics’ or other similar Liens on a Property that are bonded or
discharged within sixty (60) days after Borrower first receives written notice
of such Lien, (vi) all easements, rights-of-way, restrictions and other similar
non-monetary encumbrances recorded against and affecting any Property and that
would not reasonably be expected to and do not have an Individual Material
Adverse Effect on the Property, (vii) such other title and survey exceptions as
Lender has approved or may approve in writing in Lender’s reasonable discretion,
(viii) rights of Tenants as Tenants only under Leases permitted hereunder and
(ix) the Specified Liens.

“Permitted Transfers” has the meaning set forth in Section 4.2.17(d).

“Person” means any individual, corporation, partnership, limited liability
company, joint venture, estate, trust, unincorporated association, any
Governmental Authority and any fiduciary acting in such capacity on behalf of
any of the foregoing.

“Plan” means an “employee benefit plan” as defined in Section 3(3) of ERISA that
is established, maintained or contributed to by any Loan Party or any of its
ERISA Affiliates (or as to which such entity has any liability) and that is
covered by Title IV of ERISA, other than a Multiemployer Plan.

“Plan Termination Event” means (i) any event described in Section 4043 of ERISA
with respect to any Plan; (ii) the withdrawal of any Loan Party or any of its
ERISA Affiliates from a Plan during a plan year in which such Loan Party or such
ERISA Affiliate was a “substantial employer” as defined in Section 4001(a)(2) of
ERISA; (iii) the imposition of an obligation on any Loan Party or any of its
ERISA Affiliates under Section 4041 of ERISA to provide affected parties written
notice of intent to terminate a Plan in a distress termination described in
Section 4041(c) of ERISA; (iv) the institution of proceedings by the PBGC to
terminate a Plan or by any similar foreign governmental authority to terminate a
Foreign Plan; (v) any event or condition which could reasonably constitute
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Plan; (vi) the institution of proceedings by a
foreign governmental authority to appoint a trustee to administer any Foreign
Plan; or (vii) the partial or complete withdrawal of any Loan Party or any of
its ERISA Affiliates from a Multiemployer Plan or Foreign Plan or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA.

“Policy” and “Policies” shall have the respective meanings set forth in Section
5.1.1(b).

 

30



--------------------------------------------------------------------------------

“Prepayment Notice” means a prior written notice to Lender specifying the
proposed Business Day on which a prepayment of the Debt is to be made pursuant
to Section 2.4.1, which date shall be no earlier than ten (10) days after the
date of such Prepayment Notice and no later than ninety (90) days after the date
of such Prepayment Notice. A Prepayment Notice may be revoked in writing by
Borrower, or may be modified in writing by Borrower to a new specified Business
Day, in each case, on or prior to the proposed prepayment date set forth in such
Prepayment Notice; provided that such new Business Day shall be no earlier than
such proposed prepayment date. If revoked (as opposed to modified), any new
Prepayment Notice shall comply with the timeframes set forth above. Borrower
shall pay to Lender all reasonable out-of-pocket costs and expenses (if any)
incurred by Lender in connection with Borrower’s permitted revocation or
modification of any Prepayment Notice.

“Prime Rate” means the rate of interest published in The Wall Street Journal
from time to time as the “Prime Rate.” If The Wall Street Journal ceases to
publish the “Prime Rate,” the Lender shall select an equivalent publication that
publishes such “Prime Rate,” and if such “Prime Rates” are no longer generally
published or are limited, regulated or administered by a governmental or
quasi-governmental body, then Lender shall select a comparable interest rate
index.

“Prime Rate Loan” means the Floating Rate Components of the Loan at such time as
interest thereon accrues at a rate of interest based upon the Prime Rate.

“Priority” means that the valid and proper foreclosure of a Lien for HOA Fees
will extinguish the Lien of a Mortgage with respect to the relevant HOA
Property.

“Properties Schedule” means the data tape of Properties attached hereto as
Schedule II.A as of the Closing Date, as updated on a monthly basis in the form
attached hereto as Schedule II.B, and supplemented quarterly by the data
included on Schedule II.C pursuant to Section 4.3.7.

“Property” means, individually, and “Properties” means, collectively, (i) the
residential real properties described on the Properties Schedule as of the
Closing Date and encumbered by the Mortgages and (ii) any residential real
properties that are Substitute Properties; provided that if the Allocated Loan
Amount for any Property has been reduced to zero and all interest and other
Obligations related thereto that are required to be paid on or prior to the date
when the Allocated Loan Amount for such Property is required to be repaid have
been repaid in full, then such residential real property shall no longer be a
Property hereunder. The Properties include the Improvements now or hereafter
erected or installed thereon and other personal property owned by Borrower
located thereon, together with all rights pertaining to such real property,
Improvements and personal property. Any Property Transferred to Borrower TRS
shall continue to constitute a “Property” for purposes of this Agreement and the
Loan Documents.

“Property Covenants” means those covenants set forth in Section 4.4 and the
covenants contained in Section 2 of the Environmental Indemnity.

“Property Representations” means those representations and warranties set forth
in Section 3.2 and Section 1 of the Environmental Indemnity.

 

31



--------------------------------------------------------------------------------

“Property Taxes” means any real estate and personal property taxes, assessments,
water charges, sewer rents, levies, imposts, deductions, charges or
withholdings, and all liabilities with respect thereto now or hereafter levied
or assessed or imposed by a Governmental Authority against any Property, any
Collateral, any part of either of the foregoing or Borrower.

“Provided Information” means any and all financial and other information
provided at any time prepared by, or on behalf of, any Relevant Party.

“Public Vehicle” means a Person whose securities are listed and traded on a
national securities exchange and shall include a majority owned subsidiary of
any such Person or any operating partnership through which such Person conducts
all or substantially all of its business.

“Purchase Agreement” means the Purchase and Sale Agreement, dated March 30,
2017, between Vaca Morada Partners, LP and MSR II, L.P., as sellers, and
Altisource Residential, L.P., a Delaware limited partnership, as buyer.

“Purchase Price Adjustment” has the meaning set forth in the Purchase Agreement.

“Purchase Price Adjustment Share” means the portion of the Purchase Price
Adjustment attributable to the increase in BPO Value of Properties as a
proportion to the total increase in BPO Value of all real properties sold
pursuant to the Purchase Agreement.

“Qualified Manager” means (i) Existing Manager, (ii) any Person that is under
common Control with Existing Manager or (iii) a reputable Person that has at
least two (2) years’ experience in the management of at least 2,000 residential
rental properties in the aggregate, and is at the time of determination managing
residential rental properties in (a) at least 75% of the metropolitan
statistical areas that the applicable Properties to be managed by such Person
are located (and has retained by subcontract a property manager in all other
metropolitan statistical areas before the effectiveness of any termination or
resignation of the Manager) and (b) every state that the applicable Properties
to be managed by such Person are located, and is not the subject of a bankruptcy
or similar proceeding; provided, that in the case of the foregoing
subclause (iii), Borrower shall have obtained a Rating Agency Confirmation in
respect of the management of the Properties by such Person; and provided,
further, that in the case of the foregoing subclause (ii) and subclause (iii),
if such Person is an Affiliate of Borrower, Borrower shall have obtained an
Additional Insolvency Opinion if such an opinion is requested by Lender.

“Qualified Release Property Default” has the meaning set forth in Section
2.5(b).

“Qualified Transferee” means (i) Parent or (ii) any Person that (A) itself has,
or for which a Person executing and delivering the Parent Guaranty or a
replacement guaranty in substantially the same form and substance as the Parent
Guaranty has, Net Assets of not less than $300,000,000 (exclusive of such
Person’s direct or indirect interest in the Properties and Borrower), (B) has
not been the subject of a voluntary or involuntary (to the extent the same has
not been discharged) bankruptcy proceeding or any governmental or regulatory
investigation which resulted in a final, nonappealable conviction for criminal
activity involving moral turpitude, (C) is (or is under common Control with a
Person that is) regularly engaged in the management, ownership or operation of
residential rental properties and (D) with respect to the applicable Transfer to
such Person, Borrower shall have obtained a Rating Agency Confirmation.

 

32



--------------------------------------------------------------------------------

“Quarterly HOA Report” has the meaning set forth in Section 4.3.16.

“Quarterly Investor Rollup Report” has the meaning set forth in Section 4.3.7.

“Rating Agency Confirmation” means a written affirmation from each of the
Approved Rating Agencies that the credit rating of the Securities by such
Approved Rating Agency immediately prior to the occurrence of the event with
respect to which such Approved Rating Agency Confirmation is sought will not be
qualified, downgraded or withdrawn as a result of the occurrence of such event,
which affirmation may be granted or withheld in such Rating Agency’s sole and
absolute discretion. In the event that, at any given time, no Securities are
then outstanding, then the term Rating Agency Confirmation shall be deemed
instead to require the written approval of Lender based on the exercise of its
good faith and reasonable judgment.

“Register” has the meaning set forth in Section 8.1.

“Release Amount” means, for a Property, the following applicable amount together
with any other amounts specified in Section 2.4.4:

(i) in connection with the Transfer of a Property (other than a Designated HOA
Property) pursuant to Section 2.5 or any failure of a Property to qualify as an
Eligible Property due to the occurrence of a Voluntary Action (such Properties,
“Release Premium Properties”), (A) one hundred five percent (105%) of the
Allocated Loan Amount for such Property if the sum of the initial Allocated Loan
Amounts of all Release Premium Properties, including such Property, is less than
$7,987,893, (B) one hundred ten percent (110%) of the Allocated Loan Amount for
such Property if the sum of the initial Allocated Loan Amounts of all Release
Premium Properties, including such Property, is equal to or greater than
$7,987,893 but less than $11,981,840, (C) one hundred fifteen percent (115%) of
the Allocated Loan Amount for such Property if the sum of the initial Allocated
Loan Amounts of all Release Premium Properties, including such Property, is
equal to or greater than $11,981,840 but less than $15,975,786, and (D) one
hundred twenty percent (120%) of the Allocated Loan Amount for such Property if
the sum of the initial Allocated Loan Amounts of all Release Premium Properties,
including such Property, is equal to or greater than $15,975,786;

(ii) in connection with any failure of a Property to qualify as an Eligible
Property, other than due to the occurrence of a Voluntary Action, that is not
cured within the applicable Cure Period, an amount equal to one hundred percent
(100%) of the Allocated Loan Amount for such Property;

(iii) in connection with any Condemnation or Casualty of any Property for which
prepayment of the Release Amount is required pursuant to Section 5.3 or
Section 5.4, one hundred percent (100%) of the Allocated Loan Amount for such
Property; and

(iv) in connection with the release of Designated HOA Properties, a percentage
of the Allocated Loan Amounts for such Properties that is (A) at least equal to
one hundred percent (100%) and (B) with respect to such percentage of Allocated
Loan Amount, Borrower has obtained a Rating Agency Confirmation.

 

33



--------------------------------------------------------------------------------

“Release Premium Properties” has the meanings set forth in the definition of
“Release Amount”.

“Release Property” has the meaning set forth in Section 2.5.

“Relevant Party” means each Loan Party and Parent (and, collectively “Relevant
Parties”).

“REMIC Trust” means a “real estate mortgage investment conduit,” within the
meaning of Section 860D of the Code, that holds the Note or a portion thereof.

“Renovation Standards” means the maintenance, repairs, improvements and
installations that (i) are necessary for a Property to conform to applicable
material Legal Requirements and (ii) do not deviate materially from local rental
market standards for the area in which such Property is located.

“Rent Deposit Account” has the meaning set forth in Section 2.6(a).

“Rent Deposit Bank” has the meaning set forth in Section 2.6(a).

“Rent Refund” means, with respect to any Tenant in default under any applicable
Lease, any payment of Rent (in whole or in part) delivered by such Tenant to
Manager, to the extent Borrower or Manager reasonably determines the return of
the same is necessary in order to preserve Borrower’s enforcement remedies under
the applicable Lease.

“Rents” means, with respect to each Property, all rents and rent equivalents
(including for forfeited security deposits allocated to rent) and any fees
(other than any lease application fees received from a prospective tenant),
payments or other compensation from any Tenant.

“Repayment Date” means the date of a prepayment of the Loan pursuant to the
provisions of Section 2.4.

“Replacement Interest Rate Cap Agreement” means, collectively, one or more
interest rate protection agreements, from an Acceptable Counterparty with terms
that are the same in all material respects as the terms of the Interest Rate Cap
Agreement except that the same shall be effective as of the date required in
Section 2.2.7(c), except that in connection with Borrower’s exercise of an
Extension Option, the same shall be effective as of the date required in
Section 2.9; provided, that to the extent any such interest rate protection
agreements do not meet the foregoing requirements, a “Replacement Interest Rate
Cap Agreement” shall be such interest rate protection agreements approved in
writing by the Approved Rating Agencies with respect thereto.

“Replacement Management Agreement” means, collectively, (i) either (A) a
management agreement with a Qualified Manager, substantially in the same form
and substance as the Existing Management Agreement; (B) a management agreement
with a Qualified Manager, which management agreement shall be reasonably
acceptable to Lender in form and substance; provided, that with respect to this
clause (B), (x) if such management agreement provides for the payment of
management fees at a rate that is in excess of the rate provided for

 

34



--------------------------------------------------------------------------------

under the Existing Management Agreement, then Borrower shall have obtained a
Rating Agency Confirmation with respect to such increase in management fees and
(y) otherwise Lender, at its option, may require that Borrower obtain a Rating
Agency Confirmation with respect to such management agreement; or (C) a
management agreement with a Manager approved by Lender in accordance with
Section 4.1.18(b)(y) and satisfying the conditions set forth in clauses (B)(x)
and (B)(y) above, and (ii) an assignment of management agreement and
subordination of management fees substantially in the form of the Assignment of
Management Agreement dated as of the Closing Date (or such other form and
substance reasonably acceptable to Lender and the Qualified Manager).

“Reportable Event” has the meaning set forth in Section 4043 of ERISA.

“Request for Release” means a request for release of a Property in connection
with any Transfer of a Property, substantially in the form attached hereto as
Exhibit D.

“Reserve Funds” means, collectively, all funds deposited by Borrower with Lender
or Cash Management Account Bank pursuant to Article VI, including, but not
limited to, the Capital Expenditure Funds, the Insurance Funds, the HOA Funds,
the Tax Funds, the Casualty and Condemnation Funds, the Cash Collateral Funds,
the Eligibility Funds and the Advance Rent Funds.

“Reserve Release Date” means any Business Day as requested by Borrower pursuant
to a Reserve Release Request; provided, that there shall be no more than one
Reserve Release Date in any calendar month.

“Reserve Release Request” means any written request by Borrower for a release of
Reserve Funds made in accordance with Article VI.

“Responsible Officer” means, as to any Person, the chief executive officer or
president or, with respect to financial matters, the chief financial officer or
treasurer of such Person; provided, that in the event any such officer is
unavailable at any time he or she is required to take any action hereunder,
Responsible Officer means any officer authorized to act on such officer’s behalf
as demonstrated by a certified resolution.

“Restoration” means the repair and restoration of any Property after a Casualty
as nearly as possible to the condition such Property was in immediately prior to
such Casualty, with such material alterations as may be approved by Lender, such
approval not to be unreasonably withheld, delayed or conditioned.

“Restricted Junior Payment” means, with respect to any Person, (i) any dividend
or other distribution of any nature (cash, securities, assets, Indebtedness or
otherwise) and any payment, by virtue of redemption, retirement or otherwise, on
any class of Equity Interests or subordinate Indebtedness issued by such Person,
whether such Equity Interests are now or may hereafter be authorized or
outstanding and any distribution in respect of any of the foregoing, whether
directly or indirectly, (ii) any redemption, retirement, sinking fund or similar
payment, purchase or other acquisition for value, direct or indirect, of any
Equity Interests or subordinate Indebtedness of such Person now or hereafter
outstanding, or (iii) any payment of management

 

35



--------------------------------------------------------------------------------

or similar fees by such Person (other than payment of management fees under any
Management Agreement to the extent expressly permitted by this Agreement).

“Restricted Party” means, collectively, Borrower TRS, Borrower, Equity Owner,
and any other direct or indirect equity holder in Borrower TRS, Borrower or
Equity Owner up to, but not including, the first direct or indirect equity
holder that has substantial assets other than the Properties and the other
Collateral.

“Review Waiver” has the meaning set forth in Section 9.2(b).

“S&P” means S&P Global Ratings.

“Section 2.9 Rating Agency Extension Notice Information” means the information
delivered by Borrower pursuant to Sections 2.9(b), (c), (d) or (e) of this
Agreement.

“Securities” has the meaning set forth in Section 8.1.1(a).

“Securities Act” means the Securities Act of 1933, as amended.

“Securitization” has the meaning set forth in Section 8.1.1(a).

“Securitization Date HOA Opinions” means the opinions of counsels to Borrower
executed and delivered pursuant to Section 4.3.16(b).

“Securitization Date WLT HOA Certificate” means a certificate from Westcor Land
Title Insurance Company in substantially the form of Exhibit F executed and
delivered on the closing date of any Securitization, without any material
exceptions.

“Security Deposit Account” has the meaning set forth in Section 4.1.16(a).

“Servicer” has the meaning set forth in Section 8.3.

“Servicing Agreement” has the meaning set forth in Section 8.3.

“Severed Loan Documents” has the meaning set forth in Section 7.2(c).

“Solvent” means, with respect to any Person or any consolidated group, on any
date of determination, that on such date (i) the fair saleable value of such
Person’s or consolidated group’s assets exceeds its total liabilities,
including, without limitation, subordinated, unliquidated, disputed and
contingent liabilities, (ii) the fair saleable value of such Person’s or
consolidated group’s assets exceeds its probable liabilities, as applicable,
including the maximum amount of its contingent liabilities on its debts as such
debts become absolute and matured, (iii) such Person’s or consolidated group’s
assets do not constitute unreasonably small capital to carry out its business as
conducted or as proposed to be conducted and (iv) such Person or consolidated
group does not intend to, and does not believe that it will, incur debt and
liabilities (including contingent liabilities and other commitments) beyond its
ability to pay such debt and liabilities as they mature (taking into account the
timing and amounts of cash to be received by it and the amounts to be payable on
or in respect of its obligations).

 

36



--------------------------------------------------------------------------------

“Special Members” has the meaning set forth in the definition of “Special
Purpose Entity”.

“Special Purpose Entity” means a limited liability company that, since the date
of its formation and at all times on and after the date thereof, has complied
with and shall at all times comply with the following requirements unless it has
received either prior consent to do otherwise from Lender, or, while the Loan is
securitized, a Rating Agency Confirmation from each of the Approved Rating
Agencies, and an Additional Insolvency Opinion, in each case:

(i) is and shall be organized solely for the purpose of (A) in the case of
Borrower, acquiring, maintaining, renovating, rehabilitating, owning, holding,
marketing, selling, leasing, transferring, managing and operating the
Properties, entering into and performing its obligations under the Loan
Documents to which it is a party, refinancing the Properties in connection with
a permitted repayment of the Loan, acting as the sole member of Borrower TRS and
transacting lawful business that is incident, necessary and appropriate to
accomplish the foregoing, (B) in the case of Equity Owner, acting as the sole
member of Borrower and transacting lawful business that is incident, necessary
and appropriate to accomplish the foregoing or (C) in the case of Borrower TRS,
owning, marketing and selling Properties and transacting lawful business that is
incident, necessary and appropriate to accomplish the foregoing;

(ii) has not engaged and shall not engage in any business unrelated to (A) in
the case of Borrower, the acquisition, renovation, maintenance, ownership,
holding, marketing, sale, leasing, transfer, management, operation or financing
of the Properties and acting as sole member of Borrower TRS, (B) in the case of
Equity Owner, acting as the sole member of Borrower or (C) in the case of
Borrower TRS, the marketing and selling of the Properties;

(iii) has not owned and shall not own any real property other than the
Properties;

(iv) does not have, shall not have and at no time had any assets other than
(A) in the case of Borrower, the Properties, personal property necessary or
incidental to its ownership and operation of the Properties and its membership
interest in Borrower TRS, (B) in the case of Equity Owner, its membership
interest in Borrower and personal property necessary or incidental to its
ownership of such interest or (C) in the case of Borrower TRS, the Properties
and incidental personal property necessary for the ownership, operation,
marketing or sale of Properties;

(v) shall not cause, consent to or permit any amendment of its certificate of
formation or its limited liability company agreement with respect to the matters
set forth in this definition;

(vi) with respect to each of Borrower, Equity Owner and each Borrower TRS,
(A) is and shall be a Delaware limited liability company, (B) has and shall have
at least two (2) Independent Directors serving as managers of such company,
(C) shall not take, and neither the member of any Loan Party nor any officer of
any Loan

 

37



--------------------------------------------------------------------------------

Party nor any other Person shall be authorized or empowered to take any of the
following actions, either with respect to itself or, with respect to any
subsidiary of it that is a Loan Party, in each case without the prior unanimous
consent of all the Independent Directors of the company in writing to such
action (each, a “Material Action”): (1) filing or consenting to the filing of
any petition, either voluntary or involuntary, to take advantage of any
applicable insolvency, bankruptcy, liquidation or reorganization statute,
(2) seeking or consenting to the appointment of a receiver, liquidator or any
similar official of any Loan Party or a substantial part of its business,
(3) making an assignment for the benefit of creditors by any Loan Party,
(4) admitting in writing its inability to pay debts generally as they become
due, (5) declaring or effectuating a moratorium on the payment of any
obligations of any Loan Party, or (6) taking any action in furtherance of the
foregoing, provided, for purposes of clauses (4) and (6), the following shall
not constitute a Material Action: (x) admissions or statements which are
compelled and required by law and which are true and correct, or (y) admissions
or statements in writing to Lender or any servicer of the Loan, or in connection
with any audit opinion or “going concern” qualification in its audited financial
statements, that (I) Borrower cannot pay its Operating Expenses, (II) Borrower
cannot pay debt service on the Loan, or (III) Borrower cannot repay or refinance
the Loan on the Maturity Date; notwithstanding any provision of law that
otherwise so empowers such company, its member or any officer or any other
Person, provided, however, that, so long as the Loan is outstanding such company
may not authorize the taking of any Material Action, unless there are at least
two (2) Independent Directors the serving in such capacity and (D) under the
terms of its limited liability company agreement, immediately prior the
occurrence of any event that causes the sole member to cease to be a member of
such company (other than upon continuation of such company without dissolution
upon an assignment by the member of all of its limited liability interest in
such company and the admission of the transferee in accordance with such
company’s limited liability company agreement), each of the persons acting as
Independent Director of such entity shall, without any action of any Person,
automatically be admitted as members of the limited liability company (“Special
Members”) and shall pursue and continue the existence of the limited liability
company without dissolution and such Special Members may not resign as such
until (i) a successor Special Member has been admitted to the limited liability
company as a Special Member and (ii) such successor Special Member has also
accepted its appointment as an Independent Director;

(vii) has and shall have a limited liability agreement that provides that, to
the fullest extent permitted by applicable law, including Section 18-1101(e) of
the Delaware Limited Liability Company Act, the Independent Directors of a Loan
Party shall not be liable to such Loan Party, its equity holders or any other
Person bound by its limited liability agreement for breach of contract or breach
of duties (including fiduciary duties), unless the Independent Director acted in
bad faith or engaged in willful misconduct;

(viii) has and shall have a limited liability agreement that provides that such
entity shall not (A) dissolve, merge, liquidate, consolidate; (B) sell all or
substantially all of its assets; or (C) amend its organizational documents with
respect to the matters set forth in this definition without the consent of
Lender;

 

38



--------------------------------------------------------------------------------

(ix) has at all times been and shall intend at all times to remain solvent and
has paid and shall pay its debts and liabilities (including, a fairly-allocated
portion of any personnel and overhead expenses that it shares with any
Affiliate) from its assets as the same shall become due, and has maintained and
shall intend to maintain adequate capital for the normal obligations reasonably
foreseeable in a business of its size and character and in light of its
contemplated business operations; provided, that the foregoing shall not require
any direct or indirect member of any Loan Party to make any additional capital
contributions to such Loan Party;

(x) has not failed and shall not fail to correct any known misunderstanding
regarding the separate identity of such entity and has not identified and shall
not identify itself as a division of any other Person;

(xi) has maintained and shall maintain its bank accounts, books of account,
books and records separate from those of any other Person (other than as between
Borrower and Borrower TRS) and, to the extent that it is required to file tax
returns under applicable law, has filed and shall file its own tax returns,
except to the extent that it is required by law to file consolidated tax
returns;

(xii) has maintained and shall maintain its own records, books, resolutions and
agreements;

(xiii) has not commingled and, except as contemplated by this Agreement
(including, notwithstanding any provision to the contrary, as contemplated in
the case of Not-Borrower Funds in Section 2.6), shall not commingle its funds or
assets with those of any other Person and has not participated and shall not
participate in any cash management system with any other Person; provided, that
Borrower TRS may commingle its assets with those of Borrower and may participate
in Borrower’s cash management system;

(xiv) has held and shall hold its assets in its own name; provided, that
Borrower TRS may hold assets in Borrower’s name;

(xv) has conducted and shall conduct its business in its name or in a name
franchised or licensed to it by an entity other than an Affiliate of itself or
of Borrower, except for business conducted on behalf of itself by another Person
under a business management services agreement that is on
commercially-reasonable terms, so long as the manager, or equivalent thereof,
under such business management services agreement holds itself out as an agent
of Borrower;

(xvi) (A) has maintained and shall maintain its financial statements, accounting
records and other entity documents separate from those of any other Person
(other than as between Borrower and Borrower TRS); (B) has shown and shall show,
in its financial statements, its assets and liabilities separate and apart from
those of any other Person (other than as between Borrower and Borrower TRS); and
(C) has not permitted and shall not permit its assets to be listed as assets on
the financial statement of any of its Affiliates except as required by GAAP;
provided, however, that any such consolidated

 

39



--------------------------------------------------------------------------------

financial statement contains a note indicating that the Special Purpose Entity’s
separate assets and credit are not available to pay the debts of such Affiliate
and that the Special Purpose Entity’s liabilities do not constitute obligations
of the consolidated entity;

(xvii) has paid and shall pay its own liabilities and expenses, including the
salaries of its own employees, out of its own funds and assets, and has
maintained and shall maintain a sufficient number of employees or contract for
sufficient services in light of its contemplated business operations;

(xviii) has observed and shall observe all limited liability company
formalities;

(xix) has not incurred and shall not incur any Indebtedness other than, (i) with
respect to Borrower, Permitted Indebtedness, (ii) with respect to Borrower TRS,
the Borrower TRS’s Permitted Indebtedness, and (iii) with respect to Equity
Owner, Equity Owner’s Permitted Indebtedness;

(xx) has not assumed, guaranteed or become obligated and shall not assume or
guarantee or become obligated for the debts of any other Person, has not held
out and shall not hold out its credit as being available to satisfy the
obligations of any other Person or has not pledged and shall not pledge its
assets to secure the obligations of any other Person, in each case except as
permitted or contemplated by the Loan Documents;

(xxi) has not acquired and shall not acquire obligations or securities of its
members or any Affiliate; provided, that Equity Owner shall be the sole member
of Borrower and Borrower shall be the sole member of Borrower TRS;

(xxii) has allocated and shall allocate fairly and reasonably any overhead
expenses that are shared with any of its Affiliates, constituents, or owners, or
any guarantors of any of their respective obligations, or any Affiliate of any
of the foregoing, including, but not limited to, paying for shared office space
and for services performed by any employee of an Affiliate;

(xxiii) has maintained and used and shall maintain and use separate stationery,
invoices and checks bearing its name and not bearing the name of any other
entity unless such entity is clearly designated as being the Special Purpose
Entity’s agent;

(xxiv) has not pledged and shall not pledge its assets to secure the obligations
of any other Person, except to Lender to secure the Loan;

(xxv) has held itself out and identified itself and shall hold itself out and
identify itself as a separate and distinct entity under its own name or in a
name franchised or licensed to it by an entity other than an Affiliate of
Borrower and not as a division or part of any other Person;

(xxvi) has maintained and shall maintain its assets in such a manner that it
shall not be costly or difficult to segregate, ascertain or identify its
individual assets

 

40



--------------------------------------------------------------------------------

from those of any other Person; provided that Borrower TRS may hold its assets
in Borrower’s name;

(xxvii) has not made and shall not make loans to any Person and has not held and
shall not hold evidence of indebtedness issued by any other Person or entity
(other than cash and Permitted Investments);

(xxviii) has not identified and shall not identify its members or any Affiliate
of any of them, as a division or part of it, and has not identified itself and
shall not identify itself as a division of any other Person;

(xxix) except in connection with the formation of a Borrower TRS and the
contribution by Borrower of Collateral to such Borrower TRS as contemplated by
Section 4.1.22 and other than capital contributions and distributions permitted
under the terms of its organizational documents, has not entered into or been a
party to, and shall not enter into or be a party to, any transaction with any of
its members except in the ordinary course of its business and on terms which are
commercially reasonable terms comparable to those of an arm’s-length transaction
with an unrelated third party;

(xxx) has not had and shall not have any obligation to, and has not indemnified
and shall not indemnify its partners, officers, directors or members, as the
case may be, in each case unless such an obligation or indemnification is fully
subordinated to the Debt and shall not constitute a claim against it in the
event that its cash flow is insufficient to pay the Debt;

(xxxi) has not had and shall not have any of its obligations guaranteed by any
Affiliate, except as provided by the Loan Documents;

(xxxii) has not formed, acquired or held and shall not form, acquire or hold any
subsidiary, except as contemplated by the Loan Documents;

(xxxiii) has complied and shall comply with all of the terms and provisions
contained in its organizational documents;

(xxxiv) has conducted and shall conduct its business so that each of the
assumptions made about it and each of the facts stated about it in the
Insolvency Opinion, or if applicable, any Additional Insolvency Opinion, are
true and correct in all material respects; and

(xxxv) has not permitted and shall not permit any Affiliate or constituent party
independent access to its bank accounts, except Manager pursuant to a Management
Agreement entered into in accordance with this Agreement.

“Specified Liens” means Liens described in Schedule X affecting one or more of
the Properties as of the Closing Date, provided that all such Liens on the
affected Properties are affirmatively covered by the Title Insurance Policies.

“Spread Maintenance Date” means the Payment Date occurring in October 2019.

 

41



--------------------------------------------------------------------------------

“Spread Maintenance Premium” means, with respect to any prepayment of principal
(or acceleration of the Loan) prior to the Spread Maintenance Date (other than
payments made pursuant to Section 2.4.2(a) (except where such prepayment arises
as a result of a Voluntary Action) or Section 2.4.2(c)), and with respect to
each Floating Rate Component, an amount equal to the product of the following:
(i) the amount of such prepayment (or the amount of principal so accelerated)
allocable to such Floating Rate Component, multiplied by (ii) the Floating Rate
Component Spread applicable to such Floating Rate Component, multiplied by
(iii) a fraction (expressed as a percentage) having a numerator equal to the
number of months difference between the Spread Maintenance Date and the date
such prepayment occurs (or the next succeeding Payment Date through which
interest has been paid by Borrower) and a denominator equal to twelve (12). The
total Spread Maintenance Premium shall be the sum of the Spread Maintenance
Premium for each of the Floating Rate Components. All Spread Maintenance Premium
payments hereunder shall be deemed to be earned by Lender upon the funding of
the Loan.

“State” means, with respect to a Property, the State or Commonwealth in which
such Property or any part thereof is located.

“Strike Price” means (i) as to any Interest Rate Cap Agreement provided by
Borrower at Lender’s request pursuant to Section 2.2.7 during the Initial Term,
a rate per annum equal to the interest rate at which the Debt Service Coverage
Ratio as of the Calculation Date immediately preceding the date of delivery of
such Interest Rate Cap Agreement for the Initial Term is not less than 1.20:1.00
and (ii) as to any Replacement Interest Rate Cap Agreement obtained in
connection with the exercise of any Extension Option, a rate per annum equal to
the interest rate at which the Debt Service Coverage Ratio as of the Calculation
Date immediately preceding the commencement of the applicable Extension Term is
not less than 1.20:1.00.

“Subaccounts” has the meaning set forth in Section 2.7.1(e).

“Substitute Mortgage Documents” has the meaning set forth in Section
2.4.2(a)(x).

“Substitute Property” and “Substitute Properties” shall have the respective
meanings set forth in Section 2.4.2(a).

“Succeeding Interest Period” has the meaning set forth in Section 2.4.4(a)(ii).

“Tax Funds” has the meaning set forth in Section 6.1.1.

“Tax Subaccount” has the meaning set forth in Section 6.1.1.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Tenant” means any Person obligated by contract or otherwise to pay monies
(including a percentage of gross income, revenue or profits) under any Lease now
or hereafter affecting all or any part of a Property.

 

42



--------------------------------------------------------------------------------

“Term” means the entire term of this Agreement, which shall expire upon
repayment in full of the Debt.

“Title Insurance Owner’s Policy” means, with respect to each Property, an ALTA
owner title insurance policy issued by a title insurance company reasonably
acceptable to Lender in a form reasonably acceptable to Lender (or, if a
Property is in a state which does not permit the issuance of such ALTA policy,
such form as shall be permitted in such state and determined that is reasonably
acceptable to Lender) issued with respect to such Property and insuring the
legal title to such Property.

“Title Insurance Policy” means, with respect to each Property or multiple
Properties encumbered by the same Mortgage, an ALTA mortgagee title insurance
policy issued by a title insurance company reasonably acceptable to Lender
containing such endorsements as Lender may reasonably require (to the extent
available in the state where the Property or the Properties, as applicable, are
located) in a form reasonably acceptable to Lender (or, if such Property or the
Properties, as applicable, are located in a state which does not permit the
issuance of such ALTA policy, such form as shall be permitted in such state and
determined that is reasonably acceptable to Lender) issued with respect to such
Property or Properties, as applicable, and insuring the Lien of the Mortgage
Documents encumbering such Property or Properties, as applicable (subject to
Permitted Liens) other than Specified Liens.

“Tranche 2 Borrower” means the Person designated as “Borrower” under the Tranche
2 Loan Agreement.

“Tranche 2 Borrower TRS” means the Person designated as “Borrower TRS” under the
Tranche 2 Loan Agreement.

“Tranche 2 Equity Owner” means the Person designated as “Equity Owner” under the
Tranche 2 Loan Agreement.

“Tranche 2 Loan” means, collectively, all extensions of credit made by the
Lender to the Tranche 2 Borrower pursuant to the terms of the Tranche 2 Loan
Agreement.

“Tranche 2 Loan Agreement” means that certain Loan Agreement in substantially
the form of this Agreement, by and among the Tranche 2 Borrower and the Lender,
which shall be entered into in connection with the Second Closing (as defined in
the Purchase Agreement).

“Tranche 2 Loan Documents” means all documents designated as “Loan Documents”
under the Tranche 2 Loan Agreement.

“Tranche 2 Loan Parties” means, collectively, the Tranche 2 Borrower, the
Tranche 2 Borrower TRS and the Tranche 2 Equity Owner.

“Tranche 3 Borrower” means the Person designated as “Borrower” under the Tranche
3 Loan Agreement.

“Tranche 3 Borrower TRS” means the Person designated as “Borrower TRS” under the
Tranche 3 Loan Agreement.

 

43



--------------------------------------------------------------------------------

“Tranche 3 Equity Owner” means the Person designated as “Equity Owner” under the
Tranche 3 Loan Agreement.

“Tranche 3 Loan” means, collectively, all extensions of credit made by the
Lender to the Tranche 3 Borrower pursuant to the terms of the Tranche 3 Loan
Agreement.

“Tranche 3 Loan Agreement” means that certain Loan Agreement in substantially
the form of this Agreement, by and among the Tranche 3 Borrower and the Lender,
which shall be entered into in connection with the Final Closing (as defined in
the Purchase Agreement).

“Tranche 3 Loan Documents” means all documents designated as “Loan Documents”
under the Tranche 3 Loan Agreement.

“Tranche 3 Loan Parties” means, collectively, the Tranche 3 Borrower, the
Tranche 3 Borrower TRS and the Tranche 3 Equity Owner.

“Transaction” means the transaction contemplated by this Agreement and the other
Loan Documents.

“Transfer” has the meaning set forth in Section 4.2.17(b).

“Transfer Date” means the date upon which a Transfer of a Property is
consummated.

“Transfer Expenses” means, with respect to the Transfer of any Property, the
reasonable expenses of Borrower incurred in connection therewith not to exceed
six percent (6%) of all gross amounts realized with respect thereto, for any of
the following: (i) third party real estate commissions, (ii) the closing costs
of the purchaser of such Property actually paid by Borrower and (iii) Borrower’s
miscellaneous closings costs, including, but not limited to title, escrow and
appraisal costs and expenses.

“Trust and Servicing Agreement” means any Trust and Servicing Agreement or
equivalent agreement pursuant to which Lender or any assignee thereof sells the
Loan to a REMIC Trust in connection with a Securitization.

“Trust Certificate Administration Fee” means any administration fee made payable
to any certificate administrator acting on behalf of any trustee in connection
with a Securitization.

“Trust Fund Expenses” means (A) prior to the closing date of a Securitization,
none payable by Borrower; and (B) on and after the closing date of a
Securitization (i) any interest payable to the Servicer, or any special
servicer, trustee, operating advisor, custodian, or certificate administrator in
connection with the Loan or the Properties pursuant to the Servicing Agreement
in respect of advances made by any of the foregoing; provided, however, that
Borrower shall only be obligated to pay any amounts described in this clause
(i) if and to the extent such interest exceeds the sum of the Default Rate
interest and late payment charges payable pursuant to Section 2.3.4 in respect
of the event giving rise to the related advances; (ii) all special servicing
fees, work-out, liquidation fees and other fees payable to any special servicer
under the Servicing Agreement (A) after the Loan is transferred to the special
servicer as a result of (1) the occurrence of an Event of Default or Special
Servicing Loan Event (as defined

 

44



--------------------------------------------------------------------------------

in the Servicing Agreement) or (2) an acknowledgement by Borrower in writing
that the Loan is likely to go into default, or (B) in connection with any
Borrower requested or consensual work-out or modification of the Loan; (iii) the
regularly monthly Trust Certificate Administration Fee (capped at $5,725 per
month) and Trustee Administration Fee (capped at $250 per month) under the
Servicing Agreement, (iv) the fees and costs related to ongoing Rating Agency
surveillance and monitoring, (v) the fees and expenses of the Servicer as set
forth in Schedule VI, (vii) the costs and expenses of any Servicer or any
special servicer (including costs and expenses of any third party hired by such
Servicer or special servicer) in connection with (A) the determination of market
rents for purposes of and in accordance with clause (ii) of the definition of
“GPR” and (B) the verification of information set forth in Quarterly HOA Reports
delivered pursuant to clause (h) of Schedule V, as well as the verification
and/or preparation of any reports related to HOA compliance required to be
performed by the Servicer or special servicer, and (viii) except for the regular
monthly fees payable to the master servicer and any operating advisor, any other
cost, fee or expense of the Servicer, any special servicer, the trustee, the
operating advisor and any certificate administrator under the Servicing
Agreement (A) after the Loan is transferred to the special servicer as a result
of (1) the occurrence of an Event of Default or a Special Servicing Loan Event
(as defined in the Servicing Agreement) or (2) an acknowledgement by Borrower in
writing that the Loan is likely to go into default, (B) the occurrence of an
Event of Default under clauses (i), (ii) or (iii) of Section 7.1 or (C) in
connection with any Borrower requested or consensual work out or modification of
the Loan or any other special waiver or approval requests made by Borrower or
Equity Owner during the term of the Loan (in each case including, but not
limited to, (1) any costs and expenses in connection with Broker Price Opinions
and, where Broker Price Opinions are not sufficient in accordance with customary
mortgage servicing standards, appraisals of the Properties or the Equity
Interests in Borrower (or any updates to Broker Price Opinions or such
appraisals) conducted by or on behalf of the Servicer and/or special servicer,
(2) property inspections conducted by or on behalf of the Servicer and/or
special servicer, (3) lien searches conducted by or on behalf of the Servicer
and/or special servicer, (4) any reimbursements to the trustee, the Servicer,
the special servicer, the operating advisor, any certificate administrator
thereunder and related Persons of each of the foregoing, or the trust fund,
pursuant to the Servicing Agreement, (5) any indemnification to Persons entitled
thereto under the Servicing Agreement, (6) any litigation expenses arising from
an Event of Default and (7) the cost of Rating Agency Confirmations and/or
opinions of counsel, if any, required to be obtained pursuant to the Servicing
Agreement in connection with servicing or administering the Loan or the
Properties and administration of the trust fund).

“Trustee Administration Fee” means any administration fee made payable to a
trustee in connection with a Securitization.

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning set forth in Section
2.8(e)(iii)(B)(3).

“UCC” or “Uniform Commercial Code” means the Uniform Commercial Code as in
effect in the State (with respect to fixtures), the State of New York or the
state in which the Cash Management Account is located, as the case may be.

 

45



--------------------------------------------------------------------------------

“Underwritten Capital Expenditures” means, as of any date of determination, for
the twelve (12) month period ending on such date, the product of (i) the number
of Properties multiplied by (ii) $450.

“Underwritten Net Cash Flow” means, as of any date of determination, the excess
of: (i) for the twelve (12) month period ending on such date, the sum of (A) the
lesser of (1) GPR multiplied by 92.5%, and (2) Actual Rent Collections, and
(B) Other Receipts; over (ii) for the twelve (12) month period ending on such
date, the sum of (A) Operating Expenses, adjusted to reflect exclusion of
amounts representing non-recurring expenses, (B) Underwritten Capital
Expenditures and (C) Concessions. For purposes of the foregoing calculations,
for each of the first three Calculation Dates after the Closing Date, Operating
Expenses, Concessions, Actual Rent Collections and Other Receipts with respect
to the Properties for the period from the Closing Date to and including each
such Calculation Date shall be annualized to determine the twelve (12) month
Operating Expenses, Concessions, Actual Rent Collections and Other Receipts with
respect to the Properties.

Notwithstanding the foregoing, Underwritten Net Cash Flow shall not include
(a) any Insurance Proceeds (other than business interruption and/or rental loss
insurance proceeds and only to the extent allocable to the applicable reporting
period), (b) any proceeds resulting from the Transfer of all or any portion of
any Property, including any Award, (c) any item of income otherwise included in
Underwritten Net Cash Flow but paid directly by any Tenant to a Person other
than Borrower as an offset or deduction against Rent payable by such Tenant,
provided such item of income is for payment of an item of expense (such as
payments for utilities paid directly to a utility company) and such expense is
otherwise excluded from the definition of Operating Expenses pursuant to clause
“(H)” of the definition thereof, (d) security deposits received from Tenants
until forfeited or applied and (e) any lease buy-out or surrender payment from
any Tenant.

Notwithstanding anything herein to the contrary, the Underwritten Net Cash Flow
of any Property that is a Disqualified Property shall be zero for all purposes
of this Agreement unless Borrower makes a deposit of Eligibility Funds into the
Eligibility Reserves Subaccount in an amount equal to one hundred percent (100%)
of the Allocated Loan Amount for such Property.

“United States” means the United States of America.

“Unrestricted Cash” means any cash or Permitted Investments not held in the Cash
Management Account, any Subaccount, the Rent Deposit Account or any Security
Deposit Account or required to be deposited therein pursuant to this Agreement;
provided, that funds held in Borrower’s Operating Account that were distributed
to Borrower for Operating Expenses set forth in a Monthly Budgeted Amount or for
Approved Extraordinary Expenses pursuant to Section 2.7.2(i)(B) and which have
not been expended therefor are not Unrestricted Cash.

“Vacant Property” means, individually, and “Vacant Properties” means,
collectively, the Properties listed on Schedule IX attached hereto which are not
leased to or occupied by any Tenant as of the Cut-Off Date. The parties hereto
agree that Schedule IX shall be revised to reflect the final list of Vacant
Properties agreed to in the Purchase Agreement.

 

46



--------------------------------------------------------------------------------

“Voluntary Action” means, in respect of any Property, a voluntary action or
omission by any Loan Party or an action or omission by any third party
authorized by a Loan Party that, in each case, such Loan Party intends to result
in (i) an imposition of a Lien (other than a Permitted Lien) on such Property,
(ii) a Transfer of such Property in violation of this Agreement or (iii) such
Property becoming a Disqualified Property.

Section 1.2 Principles of Construction. All references to sections and schedules
are to sections and schedules in or to this Agreement unless otherwise
specified. All uses of the word “including” shall mean “including, without
limitation” unless the context shall indicate otherwise. Unless otherwise
specified, the words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement. Unless otherwise specified,
all meanings attributed to defined terms herein shall be equally applicable to
both the singular and plural forms of the terms so defined. References to
Schedules refer to the cumulative Schedules delivered for each date on which a
portion of the Loan is funded, unless otherwise indicated.

ARTICLE II - GENERAL TERMS

Section 2.1 Loan Commitment; Disbursement to Borrower.

2.1.1 Agreement to Lend and Borrow. Subject to and upon the terms and conditions
set forth herein, Lender hereby agrees to make and Borrower hereby agrees to
accept the Initial Loan on the Closing Date.

2.1.2 Components of the Loan. For purposes of the computation of the interest
accrued on the Loan from time to time and certain other computations set forth
herein, the Loan shall be divided into multiple components designated as
“Component A”, “Component B”, “Component C”, “Component D”, “Component E”,
“Component F”, “Component G” and “Component H”. Schedule XI attached hereto sets
forth the initial principal amount of each such Component, and the parties
hereto agree that Schedule XI shall be revised to reflect any Additional Loan as
contemplated by Section 2.1.6.

2.1.3 Single Disbursements to Borrower. Borrower may request and receive only
one (1) borrowing hereunder in respect of the Initial Loan (and any Additional
Loan, as applicable), and any amount borrowed and repaid hereunder in respect of
the Loan may not be reborrowed. Borrower acknowledges and agrees that the
Initial Loan has been fully funded as of the Closing Date.

2.1.4 The Note, Mortgages and Loan Documents. The Loan shall be evidenced by the
Note and secured by the Mortgages and the other Loan Documents (as the same may
be amended from time to time to reflect any Additional Loan).

2.1.5 Use of Proceeds. Borrower shall use proceeds of the Loan to (a) make
deposits of the Reserve Funds, (b) make distributions to Equity Owner, (c) pay
costs and expenses incurred in connection with the closing of the Loan and any
Securitization related to the Loan, and (d) to the extent any proceeds remain
after satisfying clauses (a) through (c) above, for such lawful purpose as
Borrower shall designate.

 

47



--------------------------------------------------------------------------------

2.1.6 Additional Loan. (a) Following a request by Borrower as set forth in
Section 2.1.6(b) and subject to satisfaction of the conditions set forth in
Section 2.1.6(c), Lender shall extend the Additional Loan to Borrower.

(b) Borrower may, by written notice to Lender within two (2) Business Days
following the determination of the Purchase Price Adjustment, request the
Additional Loan, which Additional Loan shall be on the same terms applicable to
the Initial Loan made hereunder, in a principal amount equal to 75% of the
Purchase Price Adjustment Share. Such notice shall specify the date on which
Borrower proposes that such Additional Loan shall be made, which shall be the
day Borrower pays 25% of the Purchase Price Adjustment (as contemplated by
Section 3.1(c) of the Purchase Agreement) and subject to satisfaction of the
conditions set forth in Section 2.1.6(c). To the extent repaid, any Additional
Loan may not be reborrowed.

(c) Any Additional Loan shall be made pursuant to an amendment to the existing
Note, in each case in form and substance reasonably satisfactory to Lender,
which shall be executed by Borrower and delivered to Lender on the date
contemplated under Section 2.1.6(b) above. Any Additional Loan shall be subject
to payment by the Borrower of 25% of the Purchase Price Adjustment and the
Borrower providing an updated Schedule I and Schedule XI.

Section 2.2 Interest Rate.

2.2.1 Interest Rate. Each Component of the Loan shall accrue interest throughout
the Term at the Interest Rate applicable to such Component during each Interest
Period. The total interest accrued under the Loan shall be the sum of the
interest accrued on the outstanding balance of each of the Components. Borrower
shall pay to Lender on each Payment Date the interest accrued or to be accrued
on the Loan for the related Interest Period.

2.2.2 Interest Calculation. Interest on the Components of the Loan and other
Obligations shall be calculated by multiplying (A) the actual number of days
elapsed in the period for which the calculation is being made by (B) a daily
rate based on a three hundred sixty (360) day year (that is, the Interest Rate
expressed as an annual rate divided by 360) by (C) the Outstanding Principal
Balance or the amount of such other Obligations, as applicable. The accrual
period for calculating interest due on each Payment Date shall be the Interest
Period in which such Payment Date occurs.

2.2.3 Determination of Interest Rate.

(a) Subject to the terms and conditions of this Section 2.2.3, the Floating Rate
Components of the Loan shall be a LIBOR Loan. In the event that Lender shall
have reasonably determined that by reason of circumstances affecting the
interbank Eurodollar market LIBOR cannot be determined as provided in the
definition of LIBOR as set forth herein, then Lender shall forthwith give notice
thereof by telephone of such fact, confirmed in writing, to Borrower at least
one (1) Business Day prior to the Determination Date. If such notice is given,
the Floating Rate Components of the Loan shall be converted, from and after the
first day of the next succeeding Interest Period, to a Prime Rate Loan bearing
interest based on the Prime Rate in effect on the related Determination Date.

 

48



--------------------------------------------------------------------------------

(b) If, pursuant to the terms of Section 2.2.3(a), a Floating Rate Component of
the Loan has been converted to a Prime Rate Loan but thereafter LIBOR can again
be determined as provided in the definition of LIBOR as set forth herein, Lender
shall convert the Prime Rate Loan back to a LIBOR Loan by delivering to Borrower
notice of such conversion no later than 11:00 a.m. (New York City Time), one
(1) Business Day prior to the next succeeding Determination Date. All Floating
Rate Components of the Loan shall be converted, from and after the first day of
the next succeeding Interest Period, to a LIBOR Loan bearing interest based on
LIBOR in effect on the related Determination Date. Notwithstanding any provision
of this Agreement to the contrary, in no event shall Borrower have the right to
elect to convert a LIBOR Loan to a Prime Rate Loan.

(c) If the adoption of any requirement of law or any change therein or in the
interpretation or application thereof, in any case after the date hereof, shall
hereafter make it unlawful for Lender to make or maintain a LIBOR Loan as
contemplated hereunder, (i) the obligation of Lender hereunder to make a LIBOR
Loan or to convert a Prime Rate Loan to a LIBOR Loan shall be canceled forthwith
and (ii) any outstanding LIBOR Loan shall be converted automatically to a Prime
Rate Loan on the first day of the next succeeding Interest Period or within such
earlier period as required by law. Borrower hereby agrees promptly to pay
Lender, upon demand, any additional amounts necessary to compensate Lender for
any out-of-pocket costs reasonably incurred by Lender in making any conversion
in accordance with this Agreement, including, without limitation, any interest
or fees payable by Lender to lenders of funds obtained by it in order to make or
maintain the LIBOR Loan hereunder. Lender’s notice of such costs, as certified
to Borrower, shall be conclusive absent manifest error.

(d) In the event that any change in any requirement of law or in the
interpretation or application thereof, or compliance by Lender with any request
or directive (whether or not having the force of law) hereafter issued from any
central bank or other Governmental Authority:

(i) shall hereafter impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, or
deposits or other liabilities in or for the account of, advances or loans by, or
other credit extended by, or any other acquisition of funds by, any office of
Lender which is not otherwise included in the determination of LIBOR hereunder;

(ii) shall hereafter have the effect of reducing the rate of return on Lender’s
capital as a consequence of its obligations hereunder to a level below that
which Lender could have achieved but for such adoption, change or compliance
(taking into consideration Lender’s policies with respect to capital adequacy)
by any amount deemed by Lender to be material;

(iii) shall hereafter subject Lender to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (ii) through (iv) of the definition of
Excluded Taxes and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or

 

49



--------------------------------------------------------------------------------

(iv) shall hereafter impose on Lender any other condition and the result of any
of the foregoing is to increase the cost to Lender of making, renewing or
maintaining loans or extensions of credit or to reduce any amount receivable
hereunder;

then, in any such case, Borrower shall promptly pay Lender, upon demand, any
additional amounts necessary to compensate Lender for such additional cost or
reduced amount receivable which Lender deems to be material as determined by
Lender in its reasonable discretion. If Lender becomes entitled to claim any
additional amounts pursuant to this Section 2.2.3(d), Lender shall provide
Borrower with not less than thirty (30) days written notice specifying in
reasonable detail the event by reason of which it has become so entitled and the
additional amount required to fully compensate Lender for such additional cost
or reduced amount. A certificate as to any additional costs or amounts payable
pursuant to the foregoing sentence submitted by Lender to Borrower shall be
conclusive in the absence of manifest error. Subject to Section 2.7, this
Section 2.2.3(d) shall survive payment of the Debt and the satisfaction of all
other Obligations.

(e) Borrower agrees to indemnify Lender and to hold Lender harmless from any
loss or expense which Lender sustains or incurs as a consequence of (i) any
default by Borrower in payment of the principal of or interest on a LIBOR Loan,
including, without limitation, any such loss or expense arising from interest or
fees payable by Lender to lenders of funds obtained by it in order to maintain a
LIBOR Loan hereunder, (ii) any prepayment (whether voluntary or mandatory) of
the LIBOR Loan on a day that (A) is not a Payment Date or (B) is a Payment Date
if Borrower did not give the prior written notice of such prepayment required
pursuant to the terms of this Agreement, including, without limitation, such
loss or expense arising from interest or fees payable by Lender to lenders of
funds obtained by it in order to maintain the LIBOR Loan hereunder and (iii) the
conversion pursuant to the terms hereof of the LIBOR Loan to a Prime Rate Loan
on a date other than the Payment Date, including, without limitation, such loss
or expenses arising from interest or fees payable by Lender to lenders of funds
obtained by it in order to maintain a LIBOR Loan hereunder (the amounts referred
to in clauses (i), (ii) and (iii) are herein referred to collectively as the
“Breakage Costs”); provided, however, Borrower shall not indemnify Lender from
any loss or expense arising from Lender’s willful misconduct or gross
negligence. This provision shall survive payment of the Note in full and the
satisfaction of all other obligations of Borrower under this Agreement and the
other Loan Documents.

2.2.4 Additional Costs. Lender will use reasonable efforts (consistent with
legal and regulatory restrictions) to maintain the availability of the LIBOR
Loan and to avoid or reduce any increased or additional costs payable by
Borrower under Section 2.2.3, including, if requested by Borrower, a transfer or
assignment of the Loan to a branch, office or Affiliate of Lender in another
jurisdiction, or a redesignation of its lending office with respect to the Loan,
in order to maintain the availability of the LIBOR Loan or to avoid or reduce
such increased or additional costs, provided that the transfer or assignment or
redesignation (a) would not result in any additional costs, expenses or risk to
Lender that are not reimbursed by Borrower and (b) would not be disadvantageous
in any other respect to Lender (including the effect on any Securitization) as
determined by Lender in its reasonable discretion.

2.2.5 Default Rate. In the event that, and for so long as, any Event of Default
shall have occurred and be continuing, the Component Outstanding Principal
Balance of each of the

 

50



--------------------------------------------------------------------------------

Floating Rate Components and, to the extent not prohibited by applicable law,
all other portions of the Debt, shall accrue interest at the Default Rate,
calculated from the date such payment was due or, if later, such Default shall
have occurred, without regard to any grace or cure periods contained herein.
Interest at the Default Rate shall be paid immediately upon demand, which demand
may be made as frequently as Lender shall elect, to the extent not prohibited by
applicable law.

2.2.6 Usury Savings.This Agreement, the Note and the other Loan Documents are
subject to the express condition that at no time shall Borrower be obligated or
required to pay interest on the Outstanding Principal Balance at a rate which
could subject Lender to either civil or criminal liability as a result of being
in excess of the Maximum Legal Rate. If, by the terms of this Agreement or the
other Loan Documents, Borrower is at any time required or obligated to pay
interest on any Component Outstanding Principal Balance of any Component at a
rate in excess of the Maximum Legal Rate, the Interest Rate or the Default Rate,
as the case may be, of such Component shall be deemed to be immediately reduced
to the Maximum Legal Rate and all previous payments in excess of such Maximum
Legal Rate shall be deemed to have been payments in reduction of principal of
such Component and not on account of the interest due hereunder and no Spread
Maintenance Premium shall be owing on any such reduction of principal and the
provisions of Section 2.4.4 (other than those of Section 2.4.4(f)) shall apply
to any such reduction of principal. All sums paid or agreed to be paid to Lender
for the use, forbearance, or detention of the sums due under the Loan, shall, to
the extent permitted by applicable law, be amortized, prorated, allocated, and
spread throughout the full stated term of the Loan until payment in full so that
the rate or amount of interest on account of the Loan does not exceed the
Maximum Legal Rate of interest from time to time in effect and applicable to the
Loan for so long as the Loan is outstanding.

2.2.7 Interest Rate Cap Agreement.

(a) Within ten days of any request therefor by Lender, Borrower shall enter into
an Interest Rate Cap Agreement with a LIBOR strike price equal to the Strike
Price. Each applicable Interest Rate Cap Agreement shall (i) at all times be
with an Acceptable Counterparty, (ii) by its terms or via the Collateral
Assignment of Interest Rate Cap Agreement described below, direct such
Acceptable Counterparty to deposit directly into the Cash Management Account any
amounts due Borrower under such Interest Rate Cap Agreement so long as any
portion of the Debt exists, provided that the Debt shall be deemed to exist if
any Property is transferred by judicial or non-judicial foreclosure or
deed-in-lieu thereof, (iii) be for a period through the end of the Interest
Period ending immediately following the Maturity Date and (iv) at all times have
a notional amount equal to or greater than the aggregate Component Outstanding
Principal Balances of the Floating Rate Components and shall at all times
provide for the applicable Strike Price. Borrower shall collaterally assign to
Lender, pursuant to a Collateral Assignment of Interest Rate Cap Agreement dated
as of the Closing Date and the date of funding of any Additional Loan (the
“Collateral Assignment of Interest Rate Cap Agreement”), all of its right, title
and interest to receive any and all payments under each applicable Interest Rate
Cap Agreement, and shall deliver to Lender an executed counterpart of such
Interest Rate Cap Agreement (which shall, by its terms, authorize the assignment
to Lender and require that payments be deposited directly into the Cash
Management Account) and shall notify the Acceptable Counterparty of such
assignment.

 

51



--------------------------------------------------------------------------------

(b) Borrower shall comply with all of its obligations under the terms and
provisions of each Interest Rate Cap Agreement. All amounts paid by an
Acceptable Counterparty under an Interest Rate Cap Agreement to Borrower shall
be deposited immediately into the Cash Management Account or into such account
as specified by Lender. Borrower shall take all actions reasonably requested by
Lender to enforce Lender’s rights under each Interest Rate Cap Agreement in the
event of a default by its Acceptable Counterparty and shall not waive, amend or
otherwise modify any of its rights thereunder.

(c) In the event of any downgrade, withdrawal or qualification of the rating of
any Acceptable Counterparty by any Approved Rating Agency such that it ceases to
qualify as an Acceptable Counterparty, unless such Counterparty shall have
posted collateral on terms acceptable to each Approved Rating Agency, Borrower
shall replace each affected Interest Rate Cap Agreement with a Replacement
Interest Rate Cap Agreement not later than ten (10) Business Days following
receipt of notice from Lender of such downgrade, withdrawal or qualification. In
the event that a Counterparty is downgraded (i) below BBB+ by S&P (or, if such
counterparty was an Acceptable Counterparty based on its short-term rating by
S&P, below “A-2” by S&P) or (ii) below “Baa1” by Moody’s, a Replacement Interest
Rate Cap Agreement shall be required regardless of the posting of collateral.

(d) In the event that Borrower fails to purchase and deliver to Lender any
Interest Rate Cap Agreement or fails to maintain any Interest Rate Cap Agreement
in accordance with the terms and provisions of this Agreement, Lender may
purchase an Interest Rate Cap Agreement and the cost incurred by Lender in
purchasing such Interest Rate Cap Agreement shall be paid by Borrower to Lender
with interest thereon at the Default Rate from the date such cost was incurred
by Lender until such cost is reimbursed by Borrower to Lender.

(e) In connection with each Interest Rate Cap Agreement, Borrower shall obtain
and deliver to Lender an opinion from counsel (which counsel may be in-house
counsel for the Acceptable Counterparty) for the Acceptable Counterparty party
thereto (upon which Lender and its successors and assigns may rely) which shall
provide, in relevant part, that (a “Counterparty Opinion”):

(i) such Acceptable Counterparty is duly organized, validly existing, and in
good standing under the laws of its jurisdiction of incorporation or formation
and has the organizational power and authority to execute and deliver, and to
perform its obligations under, such Interest Rate Cap Agreement;

(ii) the execution and delivery of such Interest Rate Cap Agreement by such
Acceptable Counterparty, and any other agreement which such Acceptable
Counterparty has executed and delivered pursuant thereto, and the performance of
its obligations thereunder have been and remain duly authorized by all necessary
action and do not contravene any provision of its certificate of incorporation
or by-laws (or equivalent organizational documents) or any law, regulation or
contractual restriction binding on or affecting it or its property;

(iii) all consents, authorizations and approvals required for the execution and
delivery by such Acceptable Counterparty of such Interest Rate Cap

 

52



--------------------------------------------------------------------------------

Agreement, and any other agreement which such Acceptable Counterparty has
executed and delivered pursuant thereto, and the performance of its obligations
thereunder have been obtained and remain in full force and effect, all
conditions thereof have been duly complied with, and no other action by, and no
notice to or filing with any Governmental Authority is required for such
execution, delivery or performance; and

(iv) such Interest Rate Cap Agreement, and any other agreement which such
Acceptable Counterparty has executed and delivered pursuant thereto, has been
duly executed and delivered by such Acceptable Counterparty and constitutes the
legal, valid and binding obligation of such Acceptable Counterparty, enforceable
against such Acceptable Counterparty in accordance with its terms, subject to
applicable bankruptcy, insolvency and similar laws affecting creditors’ rights
generally, and subject, as to enforceability, to general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).

Section 2.3 Loan Payment.

2.3.1 Monthly Debt Service Payments. On each Payment Date after the Closing Date
up to and including the Maturity Date, Borrower shall make a payment of interest
to Lender equal to the Monthly Debt Service Payment Amount, which amount shall
be applied in accordance with Article II. On each Monthly Payment Date, Borrower
shall also pay to Lender all amounts required in respect of Reserve Funds as set
forth in Article VI and an amount equal to the sum of the initial monthly
certificate administrator fee and the initial monthly trustee fee.

2.3.2 Payments Generally. For purposes of making payments hereunder, but not for
purposes of calculating Interest Periods, if the day on which such payment is
due is not a Business Day, then amounts due on such date shall be due on the
immediately preceding Business Day and with respect to payments of principal due
on the Maturity Date, interest shall be payable at the Interest Rate or the
Default Rate, as the case may be, through and including the last day of the
related Interest Period. All amounts due under this Agreement and the other Loan
Documents shall be payable without setoff, counterclaim, defense or any other
deduction whatsoever.

2.3.3 Payment on Maturity Date. Borrower shall pay to Lender on the Maturity
Date the Outstanding Principal Balance, all accrued and unpaid interest and all
other amounts due hereunder and under the Note, the Mortgage Documents and the
other Loan Documents.

2.3.4 Late Payment Charge. If any principal, interest or any other sums due
under the Loan Documents (including the amounts due on the Maturity Date) are
not paid by Borrower on or prior to the date on which it is due, Borrower shall
pay to Lender upon demand an amount equal to the lesser of four percent (4%) of
such unpaid sum or the Maximum Legal Rate in order to defray the expense
incurred by Lender in handling and processing such delinquent payment and to
compensate Lender for the loss of the use of such delinquent payment. Any such
amount shall be secured by the Mortgages and the other Loan Documents to the
extent permitted by applicable law.

 

53



--------------------------------------------------------------------------------

2.3.5 Method and Place of Payment. Except as otherwise specifically provided
herein, all payments and prepayments under this Agreement and the Note shall be
made to Lender not later than 11:00 a.m., New York City time, on the date when
due and shall be made in lawful money of the United States of America in
immediately available funds at Lender’s office or as otherwise directed by
Lender, and any funds received by Lender after such time shall, for all purposes
hereof, be deemed to have been paid on the next succeeding Business Day. Unless
otherwise specified by the Agent in writing, all payments received by Lender
shall be allocated pro rata to each Lender in accordance with its allocated
portion of the Outstanding Principal Balance.

Section 2.4 Prepayments.

2.4.1 Voluntary Prepayments. Upon timely delivery by Borrower to Lender of a
Prepayment Notice, Borrower may prepay all or any portion of the Outstanding
Principal Balance and any other amounts outstanding under the Note, this
Agreement, the Mortgage Documents and any of the other Loan Documents, on any
Business Day provided that Borrower shall comply with the provisions of and pay
to Lender the amounts set forth in Section 2.4.4. Each such prepayment shall be
in a minimum principal amount equal to $1,000,000 and in integral multiples of
$100,000 in excess thereof and shall be made and applied in the manner set forth
in Section 2.4.4.

2.4.2 Mandatory Prepayments.

(a) Disqualified Properties. If at any time any Property shall become a
Disqualified Property, Borrower shall, no later than the close of business on
the fifth (5th) Business Day following the last day of the applicable Cure
Period, give notice thereof to Lender and prepay the Debt in the applicable
Release Amount with respect to such Property. No Spread Maintenance Premium
shall be owing on any such prepayment unless such Property became Disqualified
Property as a result of a Voluntary Action. After the prepayment of the Debt by
the Release Amount with respect to a Disqualified Property as provided above,
(i) if the breach or failure that resulted in such Property becoming a
Disqualified Property relates solely to such Disqualified Property, such breach
or failure shall be deemed cured and shall not result in a Default or Event of
Default under this Agreement or any other Loan Document, and (ii) Lender shall
release the Disqualified Property from the applicable Mortgage Documents and
related Lien; provided, that (x) Borrower has delivered to Lender a draft
release (and, in the event the Mortgage and the Collateral Assignment of Leases
and Rents applicable to the Disqualified Property encumbers other Property(ies)
in addition to the Disqualified Property, such release shall be a partial
release that relates only to the Disqualified Property and does not affect the
Liens and security interests encumbering or on the other Property(ies)) in form
and substance appropriate for the jurisdiction in which such Disqualified
Property is located and shall contain standard provisions protecting the rights
of Lender and (y) Borrower shall pay all costs, taxes and expenses associated
with such release (including, without limitation, cost to file and record the
release and Lender’s reasonable attorneys’ fees). Notwithstanding the foregoing,
in lieu of such prepayment, Borrower may either (1) deposit an amount equal to
one hundred percent (100%) of the Allocated Loan Amount for such Disqualified
Property in the Eligibility Reserve Subaccount in accordance with and subject to
Section 6.5 or (2) substitute a Disqualified Property or a portfolio of
Disqualified Properties (each, an “Affected Property” and

 

54



--------------------------------------------------------------------------------

collectively, the “Affected Properties”) with a substitute Eligible Property or
a portfolio of Eligible Properties (each, a “Substitute Property” and
collectively, the “Substitute Properties”); and upon such deposit or
substitution, if the breach or failure that resulted in such Property becoming a
Disqualified Property relates solely to such Disqualified Property, such breach
or failure shall be deemed to be cured and shall not result in a Default or
Event of Default under this Agreement or any other Loan Document; provided that,
in the case of a proposed substitution, the following conditions are satisfied:

(i) each substitute Eligible Property shall be a detached single family
residential real property or a condominium or townhome (so long as condominium
units and townhomes constitute no more than two percent (2%) of the Properties
by BPO Value and provided no condominium that is a Substitute Property shall
consist of more than one single family unit), but excluding housing cooperatives
and manufactured housing;

(ii) no Event of Default shall have occurred and be continuing except as related
to, and cured by the removal of, the Affected Property being substituted;

(iii) Lender shall have obtained, at Borrower’s sole cost and expense, a Broker
Price Opinion for the applicable Affected Property or Affected Properties and
the applicable Substitute Property or Substitute Properties and based on such
Broker Price Opinion(s), the Substitute Property (or portfolio of Substitute
Properties) shall have the same or greater BPO Value as the greater of (x) the
BPO Value of the Affected Property (or portfolio of Affected Properties) being
substituted as of the Closing Date and (y) the BPO Value of the Affected
Property (or portfolio of Affected Properties) being substituted at the time of
substitution;

(iv) Borrower shall deliver to Lender an Officer’s Certificate stating that each
Substitute Property satisfies each of the Property Representations and is in
compliance with each of the Property Covenants on the date of the substitution
after giving effect to the substitution;

(v) there is an Eligible Lease for each Substitute Property;

(vi) the in place Rents under the Lease(s) for the Substitute Property (or
Substitute Properties, if a portfolio of Affected Properties are being
substituted) shall be equal to or greater than the greater of (A) the in place
Rents under the Lease(s) for the Affected Property (or portfolio of Affected
Properties) being substituted measured as of the time of substitution and
(B) the in place Rents under the Lease(s) for the Affected Property (or
portfolio of Affected Properties) being substituted measured as of the Closing
Date;

(vii) simultaneously with the substitution, Borrower shall convey all of
Borrower’s right, title and interest in, to and under the Affected Property (or
portfolio of Affected Properties) being substituted to a Person other than a
Loan Party and Borrower shall deliver to Lender a copy of the deed conveying all
of Borrower’s right, title and interest in such Affected Property (or portfolio
of Affected Properties) being substituted;

 

55



--------------------------------------------------------------------------------

provided that the Borrower may contribute the Affected Property (or portfolio of
Affected Properties) to Borrower TRS prior to the transfer thereof to a third
party;

(viii) Borrower shall deliver on or prior to the date of substitution evidence
satisfactory to Lender that each Substitute Property is insured pursuant to
Policies meeting the requirements of Article V;

(ix) Borrower shall deliver to Lender the deed, Title Insurance Owner’s Policy
and the Lease with respect to each Substitute Property;

(x) Borrower shall have executed and delivered to Lender, the Mortgage Documents
with respect to each Substitute Property, which shall be in substantially the
same form as the Mortgage, Collateral Assignment of Leases and Rents and Fixture
Filing, if applicable, executed and/or delivered on the Closing Date with such
changes as may be necessitated or appropriate (as reasonably determined by
Lender) for the jurisdiction in which the Substitute Property is located, and
which may, in Lender’s reasonable discretion, be Mortgage Documents with respect
to only such Substitute Property (and in the event the Substitute Property is
located in the same county or parish in which one or more other Properties
(other than the Affected Property or Affected Properties being substituted) is
located, such Mortgage and Collateral Assignment of Leases and Rents may be in
the form of an amendment and spreader agreement to the existing Mortgage and
Collateral Assignment of Leases and Rents covering such Property or Properties
located in the same county or parish as the Substitute Property, in each case,
in form and substance reasonably acceptable to Lender) (the “Substitute Mortgage
Documents”);

(xi) Borrower shall deliver to Lender the following opinions of counsel: (A) an
opinion of counsel admitted to practice under the laws of the state in which the
Substitute Property (or portfolio of Substitute Properties) being substituted is
located in form and substance reasonably satisfactory to Lender opining as to
the enforceability of the Substitute Mortgage Documents with respect to the
Substitute Property and (B) an opinion stating that the Substitute Mortgage
Documents were duly authorized, executed and delivered by Borrower and that the
execution and delivery of such Substitute Mortgage Documents and the performance
by Borrower of its obligations thereunder will not cause a breach or a default
under, any agreement, document or instrument to which Borrower is a party or to
which it or the Properties are bound and otherwise in form and substance
reasonably satisfactory to Lender;

(xii) Lender shall have received a Title Insurance Policy for the Substitute
Property (or, in the event a Substitute Property is located in the same county
or parish in which one or more other Properties (other than an Affected Property
being substituted) is located, an endorsement to the existing Title Insurance
Policy with respect to such Property or Properties located in the same county or
parish as such Substitute Property in form and substance reasonably satisfactory
to Lender) insuring the Lien of the Mortgage encumbering such Substitute
Property as a valid first lien on such Substitute Property, free and clear of
all exceptions other than the Permitted Liens;

 

56



--------------------------------------------------------------------------------

(xiii) each Substitute Property shall be located in a metropolitan statistical
area that contains at least one property described on the Properties Schedule as
of the Closing Date,

(xiv) no acquisition of a Substitute Property will result in Borrower or any
Loan Party incurring any Indebtedness (except as permitted by this Agreement);

(xv) the aggregate Allocated Loan Amounts of the Disqualified Properties being
substituted, together with the aggregate Allocated Loan Amounts of all
Disqualified Properties that have been substituted with Substitute Properties
since the Closing Date, shall be no more than ten percent (10%) of the
Outstanding Principal Balance;

(xvi) if any Lien, litigation or governmental proceeding is existing or pending
or, to the actual knowledge of a Responsible Officer of a Loan Party, threatened
against any Affected Property being substituted with a Substitute Property or
against such Substitute Property which may result in liability for Borrower,
Borrower shall have deposited with Lender reserves reasonably satisfactory to
Lender as security for the satisfaction of such liability; and

(xvii) Borrower shall pay to Lender all reasonable out-of-pocket costs and
expenses incurred by Lender in connection with the substitution (including,
without limitation, reasonable out-of-pocket costs and expenses incurred by
Lender in connection with the release of the Affected Property (or portfolio of
Affected Properties) being substituted from applicable Mortgage Documents) and,
in addition, the fee specified on Schedule VI as being assessed by Servicer to
effect releases or assignments.

Any such deposit in the Eligibility Reserve Subaccount or any such substitution
shall be completed no later than the due date for the prepayment required under
this Section 2.4.2(a). Notwithstanding anything to the contrary contained herein
or in any other Loan Document, if the Loan is included in a REMIC Trust, no
substitution under this Agreement will be permitted unless (1) either (aa)
immediately after such substitution the ratio of the Outstanding Principal
Balance to the value of the remaining Properties (as determined by Lender in its
sole discretion using any commercially reasonable method permitted to a REMIC
Trust; and which shall exclude the value of personal property (other than
fixtures) or going concern value, if any) is equal to or less than one hundred
twenty-five percent (125%) or (bb) the ratio of the Outstanding Principal
Balance to the value of the Properties (including the Substitute Property or
Substitute Properties) will not increase as a result of the substitution of the
Substitute Property or Substitute Properties for the Affected Property or
Affected Properties, or (2) Lender receives an opinion of counsel that a
Securitization will not fail to maintain its status as a REMIC Trust as a result
of the substitution of the Substitute Property or Substitute Properties for the
Affected Property or Affected Properties.

Simultaneously with the substitution of a Affected Property, Lender shall
release the Affected Property or Affected Properties from the applicable
Mortgage Documents and related Lien, provided that Borrower has delivered to
Lender a draft release (and, in the event the Mortgage and the Collateral
Assignment of Leases and Rents applicable to the Affected Property or

 

57



--------------------------------------------------------------------------------

Affected Properties encumbers other Property(ies) in addition to the Affected
Property or Affected Properties, such release shall be a partial release that
relates only to the Affected Property or Affected Properties being substituted
and does not affect the Liens and security interests encumbering or on the other
Property(ies)) in form and substance appropriate for the jurisdiction in which
such Affected Property or Affected Properties are located which contains
standard provisions protecting the rights of Lender.

(b) Transfer. If at any time any Property is sold or otherwise disposed of
(other than, for the avoidance of doubt, to Borrower TRS), then Borrower shall,
no later than the close of business on the day on which such Transfer occurs,
give notice thereof to Lender and prepay the Debt in the applicable Release
Amount with respect to such Property in accordance with Section 2.5.

(c) Condemnation or Casualty. If Borrower is required to make any prepayment
under Section 5.3 or Section 5.4 as a result of a Condemnation or Casualty, on
the next occurring Payment Date following the date on which Lender actually
receives the applicable Net Proceeds, such Net Proceeds, up to the amount
required to be prepaid as provided in Section 5.3 or Section 5.4, as applicable,
shall be applied to the prepayment of the Debt in accordance with Section
2.4.4(d). For the avoidance of doubt, no Spread Maintenance Premium shall be due
in connection with any prepayment made pursuant to this Section 2.4.2(c).

(d) Application of Mandatory Prepayments. Each such prepayment shall be made and
applied in the manner set forth in Section 2.4.4.

(e) Payment from Cash Management Account. Lender may collect any prepayment
required under this Section 2.4.2 from the Cash Management Account on the date
such prepayment is payable hereunder.

2.4.3 Prepayments After Default.

(a) If, during the continuance of an Event of Default, payment of all or any
part of the Debt is tendered by Borrower and accepted by Lender or is otherwise
recovered by Lender (including through application of any Reserve Funds), such
tender or recovery shall be deemed to be a voluntary prepayment by Borrower and
Borrower shall pay, as part of the Debt, all of: (i) all accrued interest
calculated at the Interest Rate on the amount of principal being prepaid through
and including the date of such prepayment together with an amount equal to the
interest that would have accrued at the Interest Rate on the amount of principal
being prepaid through the end of the Interest Period in which such prepayment
occurs, notwithstanding that such Interest Period extends beyond the date of
prepayment, (ii) the Interest Shortfall, if applicable, with respect to the
amount prepaid, (iii) Breakage Costs, if any, without duplication of any sums
paid pursuant to the preceding clauses (i) and (ii) and (iv) an amount equal to
the Spread Maintenance Premium (if made before the Spread Maintenance Date).

(b) Notwithstanding anything contained herein to the contrary, upon the
occurrence and during the continuance of any Event of Default, any payment of
principal, interest and other amounts payable under the Loan Documents from
whatever source may be

 

58



--------------------------------------------------------------------------------

applied by Lender among the Components and other Obligations as Lender shall
determine in its sole and absolute discretion.

2.4.4 Prepayment/Repayment Conditions.

(a) On the date on which a prepayment, voluntary or mandatory, is made under the
Note or as required under this Agreement, which date must be a Business Day,
Borrower shall pay to Lender:

(i) all accrued and unpaid interest calculated at the Interest Rate on the
amount of principal being prepaid on the applicable Component or Components
through and including the Repayment Date, together with an amount equal to the
interest that would have accrued at the Interest Rate on the amount of principal
being prepaid through the end of the Interest Period in which such prepayment
occurs, notwithstanding that such Interest Period extends beyond the date of
prepayment;

(ii) if such prepayment is made during the period from and including the first
day after a Payment Date through and including the last day of the Interest
Period in which such prepayment occurs, all interest on the principal amount
being prepaid on the applicable Component or Components which would have accrued
from the first day of the Interest Period immediately following the Interest
Period in which the prepayment occurs (the “Succeeding Interest Period”) through
and including the end of the Succeeding Interest Period, calculated at (A) the
Interest Rate if such prepayment occurs on or after the Determination Date for
the Succeeding Interest Period or (B) the Assumed Note Rate if such prepayment
occurs before the Determination Date for the Succeeding Interest Period (the
“Interest Shortfall”);

(iii) Breakage Costs, if any, without duplication of any sums paid pursuant to
the preceding clauses (i) and (ii);

(iv) if such prepayment occurs prior to the Spread Maintenance Date, the Spread
Maintenance Premium applicable thereto; provided that no Spread Maintenance
Premium shall be due in connection with a prepayment under Section 2.4.2(a)
(except where such prepayment arises as a result of a Voluntary Action) or
Section 2.4.2(c); and

(v) all other sums, then due under the Note, this Agreement and the other Loan
Documents.

(b) If the Interest Shortfall for any Floating Rate Component was calculated
based upon the Assumed Note Rate, upon determination of LIBOR on the
Determination Date for the Succeeding Interest Period then (i) if the Interest
Rate applicable to such Floating Rate Component for such Succeeding Interest
Period is less than the Assumed Note Rate applicable to such Floating Rate
Component, Lender shall promptly refund to Borrower the amount of the Interest
Shortfall paid with respect to such Floating Rate Component, calculated at a
rate equal to the difference between the Assumed Note Rate applicable to such
Floating Rate Component and the Interest Rate applicable to such Floating Rate
Component for such Interest Period, or (ii) if the Interest Rate applicable to
such Floating Rate Component is greater than the Assumed Note

 

59



--------------------------------------------------------------------------------

Rate applicable to such Floating Rate Component, Borrower shall promptly (and in
no event later than the ninth (9th) day of the following month) pay Lender the
amount of such additional Interest Shortfall applicable to such Floating Rate
Component calculated at a rate equal to the amount by which the Interest Rate
applicable to such Floating Rate Component exceeds the Assumed Note Rate
applicable to such Floating Rate Component.

(c) Borrower shall pay all reasonable out-of-pocket costs and expenses of Lender
incurred in connection with the repayment or prepayment (including without
limitation reasonable attorneys’ fees and expenses and reasonable out-of-pocket
costs and expenses related to the Transfer or substitution of any Property);
provided, for the avoidance of doubt, this provision shall not apply with
respect to Taxes.

(d) Except during an Event of Default, prepayments shall be applied by Lender in
the following order of priority: (i) first, to any amounts (other than
principal, interest, Interest Shortfall, Breakage Costs and Spread Maintenance
Premium) then due and payable under the Loan Documents, including any reasonable
out-of-pocket costs and expenses of Lender in connection with such prepayment;
(ii) second, to interest payable pursuant to Section 2.4.4(a)(i) on the
applicable Component or Components being prepaid pursuant to this clause (d) at
the Interest Rate; (iii) third, to Interest Shortfall (if any) on the applicable
Component or Components being prepaid pursuant to this clause (d); (iv) fourth,
to Breakage Costs (if any) on the applicable Component or Components being
prepaid pursuant to this clause (d); (v) fifth, to Spread Maintenance Premium,
to the extent applicable, on the applicable Floating Rate Component or Floating
Rate Components being prepaid pursuant to this clause (d); and (vi), sixth, to
principal, applied as set forth in clause (e) below.

(e) Except during an Event of Default, prepayments of principal of the Loan made
pursuant to this Section 2.4.4 shall be applied to the Loan (i) first, to
Component A until the Component Outstanding Principal Balance of Component A is
reduced to zero, (ii) second, to Component B until the Component Outstanding
Principal Balance of Component B is reduced to zero, (iii) third, to Component C
until the Component Outstanding Principal Balance of Component C is reduced to
zero, (iv) fourth, to Component D until the Component Outstanding Principal
Balance of Component D is reduced to zero, (v) fifth, to Component E until the
Component Outstanding Principal Balance of Component E is reduced to zero,
(vi) sixth, to Component F until the Component Outstanding Principal Balance of
Component F is reduced to zero, (vii) seventh, to Component G until the
Component Outstanding Principal Balance of Component G is reduced to zero and
(viii) eighth, to Component H until the Component Outstanding Principal Balance
of Component H is reduced to zero; provided, that so long as no Event of Default
is continuing, any voluntary prepayments of principal on the Loan made from
Unrestricted Cash, other than Low Debt Yield Cure Prepayments, shall be applied
to the Components of the Loan on a pro rata basis, based on the Component
Outstanding Principal Balance of each such Component relative to the aggregate
Component Outstanding Principal Balance for all of the Components until the
Component Outstanding Principal Balance for each Component has been reduced to
zero.

(f) Prepayments under Section 2.4.1 shall reduce the Allocated Loan Amounts for
each Property on a pro rata basis. Prepayments under Section 2.4.2 shall reduce
the Allocated Loan Amount with respect to the applicable Property, until the
Allocated Loan

 

60



--------------------------------------------------------------------------------

Amount and any interest, fees or other Obligations related thereto is zero and
any excess portion of such prepayment shall be applied to reduce the Allocated
Loan Amounts for the remaining Properties on a pro rata basis.

(g) Lender shall, upon the written request and at the expense of Borrower, upon
payment in full of the Debt in accordance with the terms and provisions of the
Loan Documents, release the Liens of the Mortgage Documents and cause the
trustees under any of the Mortgages to reconvey the applicable Properties to
Borrower. In connection with the releases of the Liens, Borrower shall submit to
Lender, forms of releases of Liens (and related Loan Documents) for execution by
Lender. Such releases shall be the forms appropriate in the jurisdictions in
which the Properties are located and contain standard provisions protecting the
rights of Lender. In addition, Borrower shall provide all other documentation
Lender reasonably requires to be delivered by Borrower in connection with such
releases, together with an Officer’s Certificate certifying that such
documentation (i) is in compliance with all Legal Requirements, and (ii) will
effect such release in accordance with the terms of this Agreement. Borrower
shall pay all out-of-pocket costs, taxes and expenses associated with the
release of the Liens of the Mortgage Documents, including Lender’s reasonable
attorneys’ fees.

Section 2.5 Release of Property. Borrower and Borrower TRS may Transfer any
Property (each, a “Release Property”) and Lender shall release the Release
Property from the applicable Mortgage Documents and release the security
interest and Lien on any Collateral located at such Release Property, provided
that the following conditions precedent to such Transfer are satisfied (the
“Release Conditions”); provided, that, for the avoidance of doubt, the Release
Conditions do not need to be satisfied in order for Lender to release its
security interest and Lien on any Disqualified Property in connection with any
substitution in accordance with Section 2.4.2(a):

(a) Borrower shall submit to Lender, not less than ten (10) Business Days prior
to the Transfer Date, a Request for Release, together with all attachments
thereto and evidence reasonably satisfactory to Lender that the conditions
precedent set forth in this Section 2.5 will be satisfied upon the consummation
of such Transfer (for the avoidance of doubt, no Request for Release needs to be
provided in connection with a contribution of a Release Property from Borrower
to Borrower TRS prior to the Transfer thereof to such third party);

(b) No Event of Default has occurred and is continuing (other than a
non-monetary Event of Default that is specific to such Release Property to which
Section 2.4.2(a) is applicable and would be cured as a result of the release of
the Release Property, so long as a mandatory prepayment is made with respect
thereto in accordance with Section 2.4.2(a) (a “Qualified Release Property
Default”));

(c) The Debt Yield as of the most recent Calculation Date, after giving pro
forma effect for the elimination of the Underwritten Net Cash Flow for the
Release Property and the repayment of the Loan in the applicable Release Amount,
is at least the greater of (x) the Closing Date Debt Yield and (y) the actual
Debt Yield as of such date; provided, that the condition in this clause
(c) shall not be applicable to a Transfer of a Property if the Loan is

 

61



--------------------------------------------------------------------------------

prepaid in the amount that is the greater of the applicable Release Amount and
100% of the Net Transfer Proceeds for the Release Property;

(d) [Reserved];

(e) Except for (i) a release of the Release Property that is effected in order
to cure a Qualified Release Property Default, (ii) a contribution of any
Property to Borrower TRS in compliance with this Agreement, or (iii) a release
of Designated HOA Properties, the Release Property shall be Transferred pursuant
to a bona fide all-cash sale of the Release Property on arms-length terms and
conditions;

(f) Except for any contribution to Borrower TRS described in subclause (ii) of
the foregoing clause (e), on or prior to the Transfer Date, Borrower shall
prepay the Outstanding Principal Balance by an amount equal to the applicable
Release Amount for the Release Property and Borrower shall comply with the
provisions and pay to Lender the amounts set forth in Section 2.4.4;

(g) If a Cash Sweep Period is continuing on the Transfer Date, the excess,
if any, of (i) the Net Transfer Proceeds for the Release Property over (ii) the
applicable Release Amount for the Release Property and any other amounts payable
to Lender in connection with such release shall be deposited into the Cash
Collateral Subaccount;

(h) Borrower shall submit to Lender, not less than five (5) Business Days’ prior
to the Transfer Date, a draft release for the applicable Mortgage Documents
(and, in the event the Mortgage and the Collateral Assignment of Leases and
Rents applicable to the Release Property encumber other Property(ies) in
addition to the Release Property, such release shall be a partial release that
relates only to the Release Property and does not affect the Liens and security
interests encumbering or on the other Property(ies)) in form and substance
appropriate for the jurisdiction in which the Release Property is located and
shall contain standard provisions protecting the rights of Lender. In addition,
Borrower shall provide all other documentation of a ministerial or
administrative nature that Lender reasonably requires to be delivered by
Borrower in connection with such release or assignment;

(i) Borrower shall have paid all taxes and all reasonable out-of-pocket costs
and expenses incurred by Lender and/or its Servicer in connection with any such
release and, in addition, the fee specified on Schedule VI as being assessed by
Servicer to effect such release; and

(j) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, if the Loan is included in a REMIC Trust and the ratio of the
Outstanding Principal Balance to the value of the remaining Properties (as
determined by Lender in its sole discretion using any commercially reasonable
method permitted to a REMIC Trust; and which shall exclude the value of any
personal property (other than fixtures) or going concern value, if any) exceeds
or would exceed one hundred twenty-five percent (125%) immediately after giving
effect to the release of the Release Property, no release will be permitted
unless the Outstanding Principal Balance is prepaid by an amount not less than
the greater of (i) the Release Amount or (ii) the least amount that is a
“qualified amount” as that term is defined in

 

62



--------------------------------------------------------------------------------

IRS Revenue Procedure 2010-30, as the same may be amended, replaced,
supplemented or modified from time to time, unless Lender receives an opinion of
counsel that, if this Section 2.5(j) is applicable but not followed or is no
longer applicable at the time of such release, a Securitization will not fail to
maintain its status as a REMIC Trust as a result of the release of the Release
Property.

Section 2.6 Rent Deposit Account.

(a) During the Term, Borrower shall establish and maintain one or more bank
accounts for the purpose of collecting Rents (each a “Rent Deposit Account”) at
an Eligible Institution selected by Borrower and reasonably approved by Lender
(the “Rent Deposit Bank”). Each Rent Deposit Account shall be subject to a
Deposit Account Control Agreement and Borrower and Manager shall have access to
and may make withdrawals from and may withhold the deposit of Rent payments from
the Rent Deposit Accounts for the sole purpose of making Rent Refunds or
removing Not-Borrower Funds (with the prior approval of the Borrower); provided,
that, in no event shall the amount of Rent Refunds and Not-Borrower Funds so
withdrawn from or withheld from the Rent Deposit Accounts during any calendar
month exceed two and one-half percent (2.5%) of the total Rents actually
deposited into the Rent Deposit Accounts during the prior calendar month;
provided, further, that during the continuance of an Event of Default, Lender
may exercise sole control and dominion over the Rent Deposit Accounts and
neither Borrower nor Manager shall have the right of access to, withdraw from or
withhold deposits from the Rent Deposit Accounts. Manager may (with the prior
approval of the Borrower) direct the Rent Deposit Bank to directly transfer to
the Security Deposit Account any security deposits identified by the Manager
that are on deposit in the Rent Deposit Account. All monies now or hereafter
deposited into the Rent Deposit Account shall be deemed additional security for
the Debt. Subject to the foregoing, Borrower shall cause all Rents that are paid
to or received by Borrower or Manager to be deposited into a Rent Deposit
Account or the Cash Management Account within three (3) Business Days after
receipt thereof by Borrower or Manager. Borrower shall (or instruct Manager to)
cause all funds on deposit in a Rent Deposit Account to be deposited into the
Cash Management Account every second (2nd) Business Day (or more frequently in
Borrower’s discretion); provided, that prior to any acceleration of the Loan
Borrower may cause Rent Deposit Bank to retain a reasonable amount of funds in
the Rent Deposit Accounts with respect to anticipated overdrafts, charge-backs
and bank fees and any minimum balance required by the applicable Deposit Account
Control Agreement or account terms for the Rent Deposit Accounts, not in excess
of $100,000 in the aggregate. Borrower shall cause any Rents which are paid to
Borrower or Manager via wire or other electronic means to be deposited directly
into a Rent Deposit Account or the Cash Management Account. In addition,
Borrower shall, and shall cause Manager to, deposit any other Collections (other
than (x) Rents, (y) Insurance Proceeds and Condemnation Proceeds, which shall be
deposited into the Casualty and Condemnation Subaccount pursuant to the terms
hereof and (z) Net Transfer Proceeds, which shall be deposited into the Cash
Management Account pursuant to the terms hereof) received by or on behalf of
Borrower directly into a Rent Deposit Account within three (3) Business Days
following receipt thereof.

(b) Borrower hereby grants to Lender a first-priority security interest in the
Rent Deposit Accounts and all deposits at any time contained therein and the
proceeds thereof and will take all actions necessary to maintain in favor of
Lender a perfected first-priority

 

63



--------------------------------------------------------------------------------

security interest in the Rent Deposit Accounts. All reasonable out-of-pocket
costs and expenses for establishing and maintaining the Rent Deposit Accounts
shall be paid by Borrower. All monies now or hereafter deposited into the Rent
Deposit Accounts shall be deemed additional security for the Debt.

(c) During the continuance of an Event of Default, Lender may, in addition to
any and all other rights and remedies available to Lender, apply any sums then
present in the Rent Deposit Accounts to the payment of the Debt in any order in
its sole discretion.

(d) Except as provided in clause (a) with respect to Not-Borrower Funds, the
Rent Deposit Accounts shall not be commingled with other monies held by
Borrower, Manager or Rent Deposit Bank.

(e) Borrower shall not further pledge, assign or grant any security interest in
the Rent Deposit Accounts or the monies deposited therein or permit any lien or
encumbrance to attach thereto, or any levy to be made thereon, or any UCC-1
financing statements, except those naming Lender as the secured party, to be
filed with respect thereto.

(f) Borrower shall indemnify Lender and hold Lender harmless from and against
any and all actions, suits, claims, demands, liabilities, losses, damages,
obligations and reasonable out-of-pocket costs and expenses (including
litigation costs and reasonable attorneys’ fees and expenses) arising from or in
any way connected with the Rent Deposit Accounts and/or the related Deposit
Account Control Agreement (unless arising from the gross negligence or willful
misconduct of Lender) or the performance of the obligations for which the Rent
Deposit Accounts were established.

Section 2.7 Cash Management.

2.7.1 Cash Management Account.

(a) During the Term, Borrower shall establish and maintain a segregated Eligible
Account (the “Cash Management Account”) to be held by Cash Management Account
Bank in trust and for the benefit of Lender, which Cash Management Account shall
be under the sole dominion and control of Lender or the Servicer on behalf of
Lender. Borrower hereby grants to Lender a first-priority security interest in
the Cash Management Account and all deposits at any time contained therein and
the proceeds thereof and will take all actions necessary to maintain in favor of
Lender a perfected first-priority security interest in the Cash Management
Account, including, without limitation, filing UCC-1 financing statements and
continuations thereof. Borrower will not in any way alter or modify the Cash
Management Account. Lender and Servicer on behalf of Lender shall have the sole
right to make withdrawals from the Cash Management Account and all reasonable
out-of-pocket costs and expenses for establishing and maintaining the Cash
Management Account shall be paid by Borrower.

(b) The insufficiency of funds on deposit in the Cash Management Account shall
not relieve Borrower from the obligation to make any payments, as and when due
pursuant to this Agreement and the other Loan Documents, and such obligations
shall be separate and independent, and not conditioned on any event or
circumstance whatsoever.

 

64



--------------------------------------------------------------------------------

(c) All funds on deposit in the Cash Management Account following the occurrence
of an Event of Default may be applied by Lender in such order and priority as
Lender shall determine.

(d) In the event of any Transfer of any Property (except for any contribution of
a Property from Borrower to Borrower TRS permitted under the terms of this
Agreement), Borrower or Borrower TRS, as applicable, shall (or shall cause
Manager or the closing title company or escrow agent, as applicable, to) deposit
directly into the Cash Management Account the Net Transfer Proceeds for
allocation in accordance with the terms of this Agreement. Borrower shall cause
all Cap Receipts to be paid directly to the Cash Management Account. Except as
expressly provided herein, Borrower shall, and shall cause Manager to, deposit
any other Collections received by or on behalf of Borrower directly into the
Cash Management Account or Rent Deposit Account within three (3) Business Days
following receipt thereof; provided, that Insurance Proceeds and Condemnation
Proceeds shall be handled in accordance with Sections 5.2, 5.3 and 5.4.

(e) Lender may also establish subaccounts of the Cash Management Account which
shall at all times be Eligible Accounts (and may be ledger or book entry
accounts and not actual accounts) (such subaccounts are referred to herein as
“Subaccounts”). The Reserve Funds will be maintained in Subaccounts.

(f) The Cash Management Account and all other Subaccounts shall be subject to
the Blocked Account Control Agreement and shall be under the sole control and
dominion of Lender or Servicer on behalf of Lender. Neither Borrower nor Manager
shall have the right of withdrawal with respect to the Cash Management Account
or any Subaccounts except with the prior written consent of Lender, and neither
Borrower, Manager, nor any Person claiming on or behalf of or through Borrower
or Manager shall have any right or authority to give instructions with respect
to the Cash Management Account or the Subaccounts.

(g) Borrower acknowledges and agrees that Cash Management Account Bank shall
comply with (i) the instructions originated by Lender with respect to the
disposition of funds in the Cash Management Account and the Subaccounts without
the further consent of Borrower or Manager or any other Person and (ii) all
“entitlement orders” (as defined in Section 8-102(a)(8) of the UCC) and
instructions originated by Lender directing the transfer or redemption of any
financial asset relating to the Cash Management Account or any Subaccount
without further consent by Borrower or any other Person. The Cash Management
Account and each Subaccount is and shall be treated either as a “securities
account”, as such term is defined in Section 8-501(a) of the UCC, or a “deposit
account”, as defined in Section 9-102(a)(29) of the UCC.

(h) During the Term, Borrower shall not and shall cause Manager not to deposit
Rents or other Collections (other than Insurance Proceeds and Condemnation
Proceeds, which shall be deposited into the Casualty and Condemnation Subaccount
pursuant to the terms hereof) into any account other than a Rent Deposit Account
or the Cash Management Account.

2.7.2 Order of Priority of Funds in Cash Management Account. Unless otherwise
directed by Lender during the continuance of an Event of Default pursuant to
Section 2.7.3, on

 

65



--------------------------------------------------------------------------------

each Payment Date during the Term, Collections on deposit in the Cash Management
Account (less any fees and expenses of the Cash Management Account Bank then due
and payable) on such day shall be applied on such Payment Date in the following
order of priority:

(a) first, to the applicable Security Deposit Account, the amount of any
security deposits that have been deposited into the Cash Management Account by
Borrower during the calendar month ending immediately prior to such Payment
Date, as set forth in a written notice from Borrower to Lender delivered
pursuant to Section 4.3.9;

(b) second, to Lender the amount of any mandatory prepayment of the Outstanding
Principal Balance pursuant to Section 2.4.2 then due and payable and all other
amounts payable in connection therewith, such amounts to be applied in the
manner set forth in Section 2.4.4(d);

(c) third, to the Tax Subaccount, to make the required payments of Tax Funds as
required under Section 6.1;

(d) fourth, to the Insurance Subaccount, to make any required payments of
Insurance Funds as required under Section 6.2;

(e) fifth, to Lender, funds sufficient to pay the Monthly Debt Service Payment
Amount, applied (i) first, to the payment of interest then due and payable on
Component A, (ii) second, to the payment of interest then due and payable on
Component B, (iii) third, to the payment of interest then due and payable on
Component C, (iv) fourth, to the payment of interest then due and payable on
Component D, (v) fifth, to the payment of interest then due and payable on
Component E, (vi) sixth, to the payment of interest then due and payable on
Component F; (vii) seventh, to the payment of interest then due and payable on
Component G, and (viii) eighth, to the payment of interest then due and payable
on Component H;

(f) sixth, to Lender, funds sufficient to pay the Outstanding Principal Balance
of each Component on the Payment Date immediately preceding the Maturity Date,
applied (i) first, to the Outstanding Principal Balance of Component A until
such Component is paid in full, (ii) second, to the Outstanding Principal
Balance of Component B until such Component is paid in full, (iii) third, to the
Outstanding Principal Balance of Component C until such Component is paid in
full, (iv) fourth, to the Outstanding Principal Balance of Component D until
such Component is paid in full, (v) fifth, to the Outstanding Principal Balance
of Component E until such Component is paid in full, (vi) sixth, to the
Outstanding Principal Balance of Component F until such Component is paid in
full, (vii) seventh, to the Outstanding Principal Balance of Component G until
such Component is paid in full, and (vii) eighth, to the Outstanding Principal
Balance of Component H until such Component is paid in full;

(g) seventh, to Manager, management fees payable for the calendar month ending
immediately prior to such Payment Date, but not in excess of the Management Fee
Cap for such calendar month;

(h) eighth, to the Capital Expenditure Subaccount, to make the required payments
of Capital Expenditure Funds as required under Section 6.3;

 

66



--------------------------------------------------------------------------------

(i) ninth, to Lender, any other fees, costs, expenses (including Trust Fund
Expenses) or indemnities then due or payable under this Agreement or any other
Loan Document;

(j) tenth, if as of such Payment Date no Cash Sweep Period is continuing, to
Manager, all management fees payable for the calendar month ending immediately
prior to such Payment Date in excess of the Management Fee Cap for such calendar
month and all other amounts due to Manager under the Management Agreement;

(k) eleventh, all amounts remaining after payment of the amounts set forth in
clauses (a) through (j) above (the “Available Cash”) shall be applied as
follows:

(A) if as of a Payment Date no Cash Sweep Period is continuing, any remaining
amounts to Borrower’s Operating Account; and

(B) if as of a Payment Date a Cash Sweep Period is continuing:

(1) first, to Borrower’s Operating Account, funds in an amount equal to the
Monthly Budgeted Amount;

(2) second, to Borrower’s Operating Account, payments for Approved Extraordinary
Expenses, if any; and

(3) third, to the Cash Collateral Subaccount to be held or disbursed in
accordance with Section 6.6.

2.7.3 Application During Event of Default. Notwithstanding anything to the
contrary contained herein (including Section 2.7.2), upon the occurrence and
during the continuance of an Event of Default, Lender, at its option, may apply
any Collections then in the possession of Lender, Servicer or the Cash
Management Account Bank (including any Reserve Funds on deposit in the
Subaccounts) or the Rent Deposit Bank to the payment of the Debt in such order,
proportion and priority as Lender may determine in its sole and absolute
discretion. Lender’s right to withdraw and apply any of the foregoing funds
shall be in addition to all other rights and remedies provided to Lender under
the Loan Documents.

2.7.4 Payments Received in the Cash Management Account. Notwithstanding anything
to the contrary contained in this Agreement or the other Loan Documents, and
provided no Event of Default has occurred and is continuing, Borrower’s
obligations with respect to the payment of the Monthly Debt Service Payment
Amount and amounts required to be deposited into the Reserve Funds, if any,
shall be deemed satisfied to the extent sufficient amounts (taking into account
the order and priority set forth in Section 2.7.2) are deposited in the Cash
Management Account to satisfy such obligations pursuant to this Agreement on the
dates each such payment is required, regardless of whether any of such amounts
are so applied by Lender.

Section 2.8 Withholding Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of Borrower under any Loan Document shall be made without deduction
or

 

67



--------------------------------------------------------------------------------

withholding for any Taxes, except as required by applicable law, including
FATCA. If any applicable law, including FATCA, (as determined in the good faith
discretion of Borrower) requires the deduction or withholding of any Tax from
any such payment by Borrower, then Borrower shall be entitled to make such
deduction or withholding and shall timely pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable by Borrower
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section 2.8(a)) the Lender receives an amount equal to
the sum it would have received had no such deduction or withholding been made.

(b) Payment of Other Taxes by Borrower. Borrower shall timely pay to the
relevant Governmental Authority in accordance with applicable law any Other
Taxes.

(c) Indemnification by Borrower. Borrower shall indemnify Lender, within ten
(10) days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section) payable or paid by such Lender or required to be
withheld or deducted from a payment to such Lender and any reasonable
out-of-pocket expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to Borrower by Lender shall be conclusive absent manifest
error.

(d) Evidence of Payments. As soon as practicable after any payment of Taxes by
Borrower to a Governmental Authority pursuant to this Section 2.8, Borrower
shall deliver to the Lender the original or a certified copy of a receipt issued
by such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Lender.

(e) Status of Borrower and Lenders.

(i) Borrower shall not at any time make an election to be treated as a
corporation for United States federal income tax purposes and shall maintain its
tax status as either a “disregarded entity” or “partnership” for United States
federal income tax purposes. For the avoidance of doubt, Borrower TRS shall be
permitted to make an election to be treated as a corporation for United States
federal income tax purposes.

(ii) Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to Borrower, at the time or times reasonably requested by Borrower, such
properly completed and executed documentation reasonably requested by Borrower
as will permit such payments to be made without withholding or at a reduced rate
of withholding. In addition, Lender, if reasonably requested by Borrower, shall
deliver such other documentation prescribed by applicable law or reasonably
requested by Borrower as will enable Borrower to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of

 

68



--------------------------------------------------------------------------------

such documentation (other than such documentation set forth in Section
2.8(e)(iii)(A), (iii)(B) and (iii)(D)) shall not be required if in the Lender’s
reasonable judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender.

(iii) Without limiting the generality of the foregoing,

(A) any Lender that is a U.S. Person shall deliver to Borrower on or prior to
the date on which such Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of Borrower), executed
originals of IRS Form W-9 certifying that such Lender is exempt from United
States federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of Borrower), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN (in the
case of an individual) or IRS Form W-8BEN-E (in the case of an entity)
establishing an exemption from, or reduction of, United States federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN (in the case of an individual) or IRS Form W-8BEN-E (in the case of
an entity) establishing an exemption from, or reduction of, United States
federal withholding Tax pursuant to the “business profits” or “other income”
article of such tax treaty;

(2) executed originals of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit G-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code,
a “10 percent shareholder” of Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable;
or

(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS

 

69



--------------------------------------------------------------------------------

Form W-8ECI, IRS Form W-8BEN, IRS Form W-8BEN-E, a U.S. Tax Compliance
Certificate, substantially in the form of Exhibit G-2 or Exhibit G-3, IRS Form
W-9, and/or other certification documents from each beneficial owner, as
applicable; provided, that if the Foreign Lender is a partnership and one or
more direct or indirect partners of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate, substantially in the Form of Exhibit G-4 on behalf of
each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of Borrower), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in United
States federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit Borrower to
determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
United States federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to Borrower at the time or times prescribed by law and at
such time or times reasonably requested by Borrower such documentation
prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by Borrower as may be necessary for Borrower to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify Borrower in writing of its legal
inability to do so.

(f) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.8 (including by
the payment of additional amounts pursuant to this Section 2.8), it shall pay to
the indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this

 

70



--------------------------------------------------------------------------------

Section 2.8(f) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this Section 2.8(f), in no event will the
indemnified party be required to pay any amount to an indemnifying party
pursuant to this Section 2.8(f) the payment of which would place the indemnified
party in a less favorable net after-tax position than the indemnified party
would have been in if the indemnification payments or additional amounts giving
rise to such refund had never been paid. This Section 2.8(f) shall not be
construed to require any indemnified party to make available its tax returns (or
any other information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(g) Survival. Each party’s obligations under this Section 2.8 shall survive any
assignment of rights by, or the replacement of, a Lender and the repayment,
satisfaction or discharge of all obligations under any Loan Document.

Section 2.9 Extension of the Initial Maturity Date. Borrower shall have the
option to extend the term of the Loan beyond the Initial Maturity Date of the
Loan for three (3) successive terms (each such option, an “Extension Option” and
each such successive term, an “Extension Term”) of one (1) year each (the
Maturity Date following the exercise of each such option is hereinafter the
“Extended Maturity Date”) upon satisfaction of the following terms and
conditions:

(a) no Event of Default shall have occurred and be continuing on the Initial
Maturity Date or the then-current Extended Maturity Date (as applicable);

(b) Borrower shall provide Lender with written notice of its election to extend
the Maturity Date as aforesaid not later than twenty (20) days and not earlier
than one hundred twenty (120) days prior to the date the Loan is then scheduled
to mature. Borrower shall have the right to revoke any notice of its election to
extend the Maturity Date by giving written notice to Lender not less than five
(5) Business Days prior to the Initial Maturity Date or the then-current
Extended Maturity Date, as applicable; provided that Borrower shall pay all
reasonable out-of-pocket costs and expenses of Lender incurred in reliance upon
the expected extension of the term of the Loan, including any Breakage Costs;

(c) Borrower shall obtain and deliver to Lender on the first day of the
applicable Extension Term, one or more Replacement Interest Rate Cap Agreements
in form substantially identical to the Interest Rate Cap Agreement delivered to
Lender in connection with the closing of the Loan or otherwise in a form which
is reasonably acceptable to the Lender, from an Acceptable Counterparty in a
notional amount equal to the aggregate Component Outstanding Principal Balances
of the Floating Rate Components, which Interest Rate Cap Agreement shall be
effective commencing on the first date of such Extension Term and shall have a
scheduled term that expires not earlier than the last day of the Interest Period
in which the applicable Extended Maturity Date is scheduled to occur after
giving effect to the option then being exercised;

 

71



--------------------------------------------------------------------------------

(d) Borrower shall deliver a Counterparty Opinion with respect to any
Replacement Interest Rate Cap Agreement and the related Acknowledgment and shall
deliver to Lender an executed Collateral Assignment of Interest Rate Cap
Agreement;

(e) All amounts due and payable by Borrower and any other Person pursuant to
this Agreement or the other Loan Documents as of the Initial Maturity Date or
the then-current Extended Maturity Date (as applicable), and all reasonable
out-of-pocket costs and expenses of Lender, including fees and expenses of
Lender’s counsel, in connection with the Loan and/or the applicable extension of
the Term shall have been paid in full.

(f) Borrower shall have delivered to Lender together with its notice pursuant to
Section 2.9(b) and at Lender’s reasonable request, on the commencement date of
the applicable Extension Option, an Officer’s Certificate in form reasonably
acceptable to the Lender certifying that each of the representations and
warranties of Borrower contained in the Loan Documents is true, complete and
correct in all material respects as of the giving of the notice to the extent
such representations and warranties are not matters which by their nature can no
longer be true and correct as a result of the passage of time.

ARTICLE III - REPRESENTATIONS AND WARRANTIES

Section 3.1 General Representations. Borrower represents and warrants to Lender
as of the Closing Date that, except to the extent (if any) disclosed on Schedule
III with reference to a specific subsection of this Section 3.1:

3.1.1 Organization. Each Loan Party has been duly organized and is validly
existing with requisite power and authority to own its properties and to
transact the businesses in which it is now engaged. Each Loan Party is duly
qualified to do business and in good standing in each jurisdiction where it is
required to be so qualified in connection with its properties, businesses and
operations, except to the extent that failure to do so would not reasonably be
expected to have a Material Adverse Effect. Each Loan Party possesses all
rights, licenses, permits and authorizations, governmental or otherwise,
necessary to entitle it to own its properties and to transact the businesses in
which it is now engaged, except to the extent that failure to do so could not in
the aggregate reasonably be expected to have a Material Adverse Effect. The sole
business of Borrower is the acquisition, renovation, rehabilitation, ownership,
maintenance, sale, transfer, financing, refinancing, management, leasing and
operation of the Properties, acting as the sole member of Borrower TRS and other
activity in furtherance thereof; the sole business of Equity Owner is acting as
the sole member of Borrower and any other activity in furtherance thereof,
including, providing the Equity Owner Guaranty and the Equity Owner Security
Agreement; and the sole business of Borrower TRS is the acquisition, ownership,
maintenance, sale, transfer, financing, refinancing, management, leasing and
operation of the Properties and other activity in furtherance thereof, including
providing the Borrower TRS Guaranty and the Borrower TRS Security Agreement.
Each Loan Party is a Special Purpose Entity.

3.1.2 Proceedings. Each Loan Party has taken all necessary action to authorize
the execution, delivery and performance of this Agreement and each of the other
Loan Documents to which it is a party. This Agreement and the other Loan
Documents have been duly authorized, executed and delivered by or on behalf of
each Loan Party party thereto and constitute legal,

 

72



--------------------------------------------------------------------------------

valid and binding obligations of each Loan Party party thereto, enforceable
against each such Loan Party party thereto in accordance with their respective
terms, subject only to applicable bankruptcy, insolvency, reorganization,
moratorium and other similar laws affecting the rights of creditors generally,
and subject, as to enforceability, to general principles of equity (regardless
of whether enforcement is sought in a proceeding in equity or at law). The Loan
Documents are not subject to any right of rescission, set-off, counterclaim or
defense by any Loan Party including the defense of usury, nor would the
operation of any of the terms of the Loan Documents, or the exercise of any
right thereunder, render the Loan Documents unenforceable, and no Loan Party has
asserted any right of rescission, set-off, counterclaim or defense with respect
thereto.

3.1.3 No Conflicts. The execution, delivery and performance of this Agreement
and the other Loan Documents by each Loan Party party thereto (a) will not
contravene such Loan Party’s organizational documents, (b) will not result in
any violation of the provisions of any Legal Requirement of any Governmental
Authority having jurisdiction over any Loan Party or any of each Loan Party’s
properties or assets, (c) with respect to each Loan Party, will not conflict
with or result in a breach of any of the terms or provisions of, or constitute a
default under the terms of any indenture, mortgage, deed of trust, deed to
secure debt, loan agreement, management agreement or other agreement or
instrument to which such Loan Party is a party or to, which any of such Loan
Party’s property or assets is subject, that would be reasonably expected to have
a Material Adverse Effect and (d) with respect to each Loan Party, except for
Liens created under the Loan Documents, will not result in or require the
creation or imposition of any Lien upon or with respect to any of the assets of
such Loan Party.

3.1.4 Litigation. There are no actions, suits or proceedings at law or in equity
by or before any Governmental Authority or other entity now pending or, to the
actual knowledge of a Responsible Officer or any Loan Party, threatened in
writing, against or affecting any Loan Party, which actions, suits or
proceedings (a) involve the Loan Documents or the transactions contemplated
thereby or (b) if adversely determined, would reasonably be expected to have a
Material Adverse Effect. There are no actions, suits or proceedings at law or in
equity by or before any Governmental Authority or other entity that resulted in
a judgment against any Loan Party that has not been paid in full that would
otherwise constitute an Event of Default.

3.1.5 Agreements. No Loan Party is a party to any agreement or instrument or
subject to any restriction which would reasonably be expected to have a Material
Adverse Effect. No Loan Party is in default in the performance, observance or
fulfillment of any of the obligations, covenants or conditions contained in any
agreement or instrument to which it is a party which default would be expected
to have a Material Adverse Effect. Other than the Loan Documents, no Loan Party
has a material financial obligation (contingent or otherwise) under any
indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which any Loan Party is a party other than, with respect to
Borrower or Borrower TRS, the Management Agreement, the Leases or any other
agreement into which Borrower or Borrower TRS is permitted to enter pursuant to
the terms of the Loan Documents.

3.1.6 Consents. No consent, approval, authorization or order of any court or
Governmental Authority is required for the execution, delivery and performance
by any Loan Party of, or compliance by any Loan Party with, this Agreement or
the other Loan Documents or

 

73



--------------------------------------------------------------------------------

the consummation of the transactions contemplated hereby and thereby, other than
those which have been obtained by the applicable Loan Party.

3.1.7 Solvency. Each Loan Party has (a) not entered into the transaction
contemplated by this Agreement nor executed any Loan Document with the actual
intent to hinder, delay or defraud any creditor and (b) received reasonably
equivalent value in exchange for its obligations under the Loan Documents. After
giving effect to the Loan, each Loan Party is Solvent. No petition in bankruptcy
has been filed against any Loan Party in the last seven (7) years, and no Loan
Party in the last seven (7) years has made an assignment for the benefit of
creditors or taken advantage of any insolvency act for the benefit of debtors.
No Loan Party is contemplating either the filing of a petition by it under any
state or federal bankruptcy or insolvency laws or the liquidation of all or a
major portion of such Person’s assets or property, and to the actual knowledge
of any Loan Party, no Person is contemplating the filing of any such petition
against any Loan Party.

3.1.8 Other Debt. No Loan Party has any Indebtedness other than, with respect to
Borrower, Permitted Indebtedness, with respect to Equity Owner, Equity Owner’s
Permitted Indebtedness and, with respect to Borrower TRS, Borrower TRS’s
Permitted Indebtedness.

3.1.9 Employee Benefit Matters.

(a) Assuming no portion of the assets used by Lender to fund the Loan
constitutes the assets of an ERISA Plan, the assets of each Loan Party do not
constitute “plan assets” of (i) any “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (ii) any “plan” (as
defined in Section 4975 of the Code) that is subject to Section 4975 of the Code
or (iii) any employee benefit plan or plan that is not subject to Title I of
ERISA or Section 4975 of the Code but is subject to any law, rule or regulation
applicable to such Loan Party which is substantially similar to the prohibited
transaction provisions of Section 406 of ERISA or Section 4975 of the Code (each
of clauses (i), (ii) and (iii), an “ERISA Plan”) with the result that the
transactions contemplated by this Agreement, including, but not limited to, the
exercise by Lender of any rights under the Loan Documents will constitute a
non-exempt prohibited transaction within the meaning of Section 406 of ERISA or
Section 4975 of the Code. No Loan Party or any of its ERISA Affiliates sponsors,
maintains or contributes to any Plans or Foreign Plans. No Loan Party has any
employees.

(b) Each Plan (and each related trust, insurance contract or fund) is in
compliance in all material respects with its terms and with all applicable laws,
including without limitation ERISA and the Code. Each Plan that is intended to
be qualified under Section 401(a) of the Code as currently in effect has been
determined by the IRS to be so qualified, and each trust related to any such
Plan has been determined to be exempt from federal income tax under Section
501(a) of the Code as currently in effect, and no event has taken place which
could reasonably be expected to cause the loss of such qualified status and
exempt status. With respect to each Plan of a Loan Party, each Loan Party and
all of its ERISA Affiliates have satisfied the minimum funding standard under
Section 412(a) of the Code and Section 302(a) of ERISA and paid all required
minimum contributions and all required installments on or before the due dates
under Section 430(j) of the Code and Section 303(j) of ERISA. No Loan Party or
any of its ERISA Affiliates has filed, pursuant to Section 412(c) of the Code or
Section 302(c) of ERISA,

 

74



--------------------------------------------------------------------------------

an application for a waiver of the minimum funding standard. No Loan Party or
any of its ERISA Affiliates has incurred any liability to the PBGC which remains
outstanding other than the payment of premiums, and there are no premium
payments which have become due which are unpaid. No Plan is in “at risk” status
within the meaning of Section 430(i) of the Code or Section 303(j) of ERISA.
There are no existing, pending or threatened in writing claims (other than
routine claims for benefits in the normal course), sanctions, actions, lawsuits
or other proceedings or investigation involving any Plan to which any Loan Party
or any of its ERISA Affiliates has incurred or otherwise has or could have an
obligation or any liability. With respect to each Multiemployer Plan to which
any Loan Party or any of its ERISA Affiliates is required to make a
contribution, each Loan Party and all of its ERISA Affiliates have satisfied all
required contributions and installments on or before the applicable due dates
and have not incurred a complete or partial withdrawal under Section 4203 or
4205 of ERISA. No Plan Termination Event has or is reasonably expected to occur.

(c) Each Foreign Plan is in compliance in all material respects with all laws,
regulations and rules applicable thereto and the respective requirements of the
governing documents for such plan. The aggregate of the liabilities to provide
all of the accrued benefits under each Foreign Plan does not exceed the current
fair market value of the assets held in the trust or other funding vehicle for
such plan. There are no actions, suits or claims (other than routine claims for
benefits) pending or threatened against any Loan Party or any of its ERISA
Affiliates with respect to any Foreign Plan.

3.1.10 Compliance with Legal Requirements. Each Loan Party is in compliance with
all applicable Legal Requirements, except to the extent that any noncompliance
would not reasonably be expected to have a Material Adverse Effect. No Loan
Party is in default or violation of any order, writ, injunction, decree or
demand of any Governmental Authority, except for any default or violation that
would not reasonably be expected to have a Material Adverse Effect.

3.1.11 Financial Information. All financial data that have been delivered to
Lender in connection with the Loan (a) are true, complete and correct in all
material respects (or, to the extent that any such financial data was incorrect
in any material respect when delivered, the same has been corrected by financial
data subsequently delivered to Lender prior to the Closing Date), (b) accurately
represent the financial condition of the Properties as of the date of such
reports (or, to the extent that any such financial data did not accurately
represent the financial condition of the Properties when delivered, the same has
been corrected by financial data subsequently delivered to Lender prior to the
Closing Date), and (c) have been prepared in accordance with GAAP throughout the
periods covered, except as disclosed therein. The foregoing representation shall
not apply to any such financial data that constitutes projections, provided that
Borrower represents and warrants that such projections were made in good faith
and that Borrower has no reason to believe that such projections were materially
inaccurate. Borrower does not have any contingent liabilities, liabilities for
taxes, unusual forward or long-term commitments or unrealized or anticipated
losses from any unfavorable commitments that are known to Borrower and would
reasonably be expected to have a Material Adverse Effect, except as referred to
or reflected in said financial statements. Borrower has no liabilities or other
obligations that arose or accrued prior to the Closing Date that would
reasonably be expected to have a Material Adverse Effect. Borrower has no known
material contingent liabilities.

 

75



--------------------------------------------------------------------------------

3.1.12 Insurance. Borrower has obtained and delivered to Lender certificates
evidencing the Policies required to be maintained under Section 5.1.1. All such
Policies are in full force and effect, with all premiums prepaid thereunder. No
claims have been made that are currently pending, outstanding or otherwise
remain unsatisfied under any such Policies that would reasonably be expected to
have a Material Adverse Effect. With respect to any Policy, neither Borrower
nor, to Borrower’s knowledge, any other Person, has done, by act or omission,
anything which would impair the coverage of any of the Policies in any material
respect.

3.1.13 Tax Filings. Each Loan Party has filed, or caused to be filed, on a
timely basis all Tax returns (including, without limitation, all foreign,
federal, state, local and other Tax returns) required to be filed by it, if any,
is not liable for Non-Property Taxes payable by any other Person and has paid or
made adequate provisions for the payment of all Non-Property Taxes (to the
extent such Taxes, assessment and other governmental charges exceed $100,000 in
the aggregate) payable by such Loan Party except as permitted by Section 4.1.4
or 4.4.5. All material recording or other similar taxes required to be paid by
any Loan Party under applicable Legal Requirements currently in effect in
connection with the execution, delivery, recordation, filing, registration,
perfection or enforcement of any of the Loan Documents have been paid.

3.1.14 Certificate of Compliance; Licenses. All certifications, permits,
licenses and approvals, including without limitation, certificates of completion
and occupancy, required of Borrower for the legal use, occupancy and operation
of each Property have been obtained and are in full force and effect, except as
would not reasonably be expected to have a Material Adverse Effect. The use
being made of each Property is in conformity with the certificate of occupancy
issued for such Property, if any.

3.1.15 Special Purpose Entity/Separateness.

(a) Since its formation, no Loan Party has conducted any business other than
entering into and performing its obligations under the Loan Documents to which
it is a party and as described in the definition of Special Purpose Entity
herein. As of the Closing Date, no Loan Party owns or holds, directly or
indirectly (i) any capital stock or equity security of, or any equity interest
in, any Person other than a Loan Party or (ii) any debt security or other
evidence of indebtedness of any Person, except for Permitted Investments and as
otherwise contemplated by the Loan Documents. As of the Closing Date, Borrower
does not have any subsidiaries other than Borrower TRS, and Borrower TRS has no
subsidiaries.

(b) Any and all of the stated facts and assumptions made in the Insolvency
Opinion, including, but not limited to, any exhibits attached thereto, will have
been and shall be true and correct in all respects, and each Loan Party will
have complied and will comply in all material respects, with all of the stated
facts and assumptions made with respect to it in the Insolvency Opinion. Each
entity other than a Loan Party with respect to which an assumption is made or a
fact stated in any Insolvency Opinion will have complied and will comply, in all
material respects, with all of the assumptions made and facts stated with
respect to it in the Insolvency Opinion. Borrower covenants that in connection
with any Additional Insolvency Opinion delivered in connection with this
Agreement it shall provide an updated certification regarding compliance with
the facts and assumptions made therein, which certificate shall be

 

76



--------------------------------------------------------------------------------

substantially similar to the representations made in this Section 3.1.15(b) and
the definition of Special Purpose Entity.

(c) Borrower covenants and agrees that Borrower shall provide Lender with
thirty (30) days’ prior written notice prior to the removal of an Independent
Director of any Loan Party.

3.1.16 Management.The ownership, leasing, management and collection practices
used by each Loan Party with respect to the Properties have been in compliance
with all applicable Legal Requirements, and all necessary licenses, permits and
regulatory requirements pertaining thereto have been obtained and remain in full
force and effect, except to the extent that any such noncompliance and/or any
such failure would not reasonably be expected to have a Material Adverse Effect.
The Management Agreement is in full force and effect and there is no default
thereunder by any party thereto and no event has occurred that, with the passage
of time and/or the giving of notice would constitute a default thereunder.

3.1.17 Illegal Activity. None of the Properties has been purchased with proceeds
of any illegal activity.

3.1.18 No Change in Facts or Circumstances; Disclosure. All information,
reports, financial statements, exhibits and schedules furnished in writing by or
on behalf of each Loan Party to Lender in connection with the negotiation,
preparation or delivery of this Agreement and the other Loan Documents or
included herein or therein or delivered pursuant hereto or thereto (but
excluding any projections, forward looking statements, budgets, estimates and
general market data as to which each Loan Party only represents and warrants
that such information was prepared in good faith based upon assumptions believed
by it to be reasonable at the time), when taken as a whole, as of the date
furnished, do not contain any untrue statement of material fact or omit to state
any material fact necessary to make the statements herein or therein, in light
of the circumstances under which they were made, not materially misleading.
There has been no material adverse change in any condition, fact, circumstance
or event that would make any such information inaccurate, incomplete or
otherwise misleading in any material respect or that otherwise does or might
result in a Material Adverse Effect.

3.1.19 Investment Company Act. No Loan Party is an “investment company” or a
company “controlled” by an “investment company,” within the meaning of the
Investment Company Act of 1940, as amended.

3.1.20 Federal Reserve Regulations. No part of the proceeds of the Loan will be
used by Borrower or its Affiliates for the purpose of purchasing or acquiring
any “margin stock” within the meaning of Regulation U of the Board of Governors
of the Federal Reserve System (“Margin Stock”) or for any other purpose which
would be inconsistent with such Regulation U or any other Regulations of such
Board of Governors, or for any purposes prohibited by Legal Requirements in any
material respects or by the terms and conditions of this Agreement or the other
Loan Documents. None of the Collateral is comprised of Margin Stock and less
than twenty-five percent (25%) of the assets of each Loan Party are comprised of
Margin Stock.

 

77



--------------------------------------------------------------------------------

3.1.21 Bank Holding Company. Borrower is not a “bank holding company” or a
direct or indirect subsidiary of a “bank holding company” as defined in the Bank
Holding Company Act of 1956, as amended, and Regulation Y thereunder of the
Board of Governors of the Federal Reserve System.

3.1.22 FIRPTA. No Loan Party is a “foreign person” within the meaning of
Section 1445(f)(3) of the Code.

3.1.23 Contracts.

(a) Neither Borrower nor Borrower TRS has entered into, and neither is bound by,
any Major Contract which continues in existence, except those previously
disclosed in writing to Lender.

(b) Each of the Major Contracts is in full force and effect, there are no
material defaults by Borrower thereunder and, to the knowledge of Borrower,
there are no monetary or other material defaults thereunder by any other party
thereto. None of Borrower or any Affiliate of Borrower acting on Borrower’s
behalf has given or received any notice of default under any of the Major
Contracts that remains uncured or in dispute.

(c) Borrower has delivered copies of the Major Contracts (including all
amendments and supplements thereto) to Lender that are true, correct and
complete in all material respects.

(d) No Major Contract has as a party an Affiliate of Borrower.

3.1.24 Embargoed Person.

(a) No Loan Party nor any of its respective officers, directors or members is a
Person (or to Borrower’s knowledge, controlled by a Person): (i) that is listed
on a Government List, (ii) is otherwise subject to the provisions of Executive
Order 13224 issued on September 24, 2001, (iii) has been previously indicted for
or convicted of any felony involving a crime of moral turpitude or any Patriot
Act Offense, or (iv) is currently under investigation by any Governmental
Authority for alleged felony involving a crime of moral turpitude. For purposes
hereof, the term “Patriot Act Offense” means any violation of the criminal laws
of the United States of America or of any of the several states, or that would
be a criminal violation if committed within the jurisdiction of the United
States or any of the several states, relating to terrorism or the laundering of
monetary instruments, including any offense under (A) the criminal laws against
terrorism; (B) the criminal laws against money laundering, (C) the Bank Secrecy
Act, as amended, (D) the Money Laundering Control Act of 1986, as amended,
or (E) the Patriot Act. “Patriot Act Offense” also includes the crimes of
conspiracy to commit, or aiding and abetting another to commit, a Patriot Act
Offense.

(b) At the time Borrower first entered into a Lease with each Tenant (excluding
any Carry-Over Tenant), no such Tenant was listed on either of the Government
Lists described in Section 4.1.20.

3.1.25 Perfection Representations.

 

78



--------------------------------------------------------------------------------

(a) The Borrower Security Agreement and the Equity Owner Security Agreement and
the Borrower TRS Security Agreement create valid and continuing security
interests (as defined in the applicable UCC) in the personal property Collateral
in favor of Lender, which security interests are prior to all other Liens
arising under the UCC, subject to Permitted Liens, and are enforceable as such
against creditors of the relevant Loan Party, subject to applicable bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and similar laws
affecting creditors’ rights and remedies generally, and to general principles of
equity (regardless of whether enforcement is sought in a proceeding at law or in
equity);

(b) All appropriate financing statements have been, or will simultaneously with
the execution of this Agreement be, filed in the proper filing office in the
appropriate jurisdictions under applicable law in order to perfect the security
interest granted to Lender hereunder in the Collateral that may be perfected by
filing a financing statement;

(c) Other than the security interest granted to Lender pursuant to the Loan
Documents, no Loan Party has pledged, assigned, collaterally assigned, sold,
granted a security interest in, or otherwise conveyed any of the Collateral
except to the extent expressly permitted by the terms hereof. No Loan Party has
authorized the filing of or is aware of any financing statements against any
Loan Party that include a description of the Collateral other than any financing
statement relating to the security interest granted to Lender hereunder or that
has been terminated.

(d) No instrument or document that constitutes or evidences any Collateral has
any marks or notations indicating that they have been pledged, assigned or
otherwise conveyed to any Person other than Lender.

(e) The grant of the security interest in the Collateral by each Loan Party to
Lender, pursuant to the Borrower Security Agreement and the Equity Owner
Security Agreement and the Borrower TRS Security Agreement is in the ordinary
course of business for each Loan Party and is not subject to the bulk transfer
or any similar statutory provisions in effect in any applicable jurisdiction.

(f) The chief executive office and the location of each Loan Party’s records
regarding the Collateral are listed on Schedule IV. Except as otherwise
disclosed to Lender in writing, each Loan Party’s legal name is as set forth in
this Agreement, each Loan Party has not changed its name since its formation.
Except as otherwise listed on Schedule IV, each Loan Party does not have
tradenames, fictitious names, assumed names or “doing business as” names and
each Loan Party’s federal employer identification number and Delaware
organizational identification number is set forth on Schedule IV.

Section 3.2 Property Representations. Borrower represents and warrants to Lender
with respect to each Property as follows:

3.2.1 Property/Title.

(a) Borrower has good and marketable fee simple legal and equitable title to the
real property comprising the Property, subject to Permitted Liens. The Mortgage
Documents, when properly recorded and/or filed in the appropriate records, will
create (i) a valid, first

 

79



--------------------------------------------------------------------------------

priority, perfected Lien on Borrower’s interest in the Property, subject only to
the Permitted Liens, and (ii) perfected security interests in and to, and
perfected collateral assignments of, all personalty (including the Leases), all
in accordance with the terms thereof, in each case subject only to the Permitted
Liens. The Permitted Liens with respect to the Property, in the aggregate, do
not have an Individual Material Adverse Effect on such Property.

(b) All transfer taxes, deed stamps, intangible taxes or other amounts in the
nature of transfer taxes required to be paid under applicable Legal Requirements
in connection with the transfer of the Property to Borrower have been paid or
are being paid simultaneously herewith. All mortgage, mortgage recording, stamp,
intangible or other similar tax required to be paid under applicable Legal
Requirements in connection with the execution, delivery, recordation, filing,
registration, perfection or enforcement of any of the Mortgage Documents with
respect to such Property, including the Mortgages, have been paid or are being
paid simultaneously herewith. All taxes and governmental assessments due and
owing in respect of the Property have been paid, or an escrow of funds in an
amount sufficient to cover such payments has been established hereunder or are
insured against by the Title Insurance Policy and the Title Insurance Owner’s
Policy for such Property.

(c) Each Property is comprised of one (1) or more parcels which constitute
separate tax lots and do not constitute a portion of any other tax lot not a
part of such Property.

3.2.2 Adverse Claims. Borrower’s ownership of the Property is free and clear of
any Liens other than Permitted Liens.

3.2.3 Title Insurance Owner’s Policy. Borrower has delivered to Lender either
(a) a Title Insurance Owner’s Policy insuring fee simple ownership of such
Property by Borrower in an amount equal to or greater than the initial Allocated
Loan Amount of the Property, issued by a title insurance company reasonably
acceptable to Lender with no title exceptions other than Permitted Liens or
(b) a marked or initialed binding commitment that is effective as a Title
Insurance Owner’s Policy in respect of such Property in an amount equal to or
greater than the initial Allocated Loan Amount of the Property, issued by a
title insurance company reasonably acceptable to Lender with no title exceptions
other than Permitted Liens, which commitment shall be accompanied by such other
affidavits, transfer declarations and other documents as are necessary for the
recordation of the deed for such Property and issuance of such Title Insurance
Owner’s Policy.

3.2.4 Deed. Borrower has delivered to Lender a copy of a deed for such Property
conveying the Property to Borrower, with vesting in the actual name of Borrower,
and Borrower hereby certifies that such Property’s deed has been recorded or
presented to and accepted for recording by the applicable title insurance
company issuing the related Title Insurance Owner’s Policy or binding commitment
referred to in Section 3.2.3, with all fees, premiums and deed stamps and other
transfer taxes paid.

3.2.5 Mortgage File Required Documents. Borrower has delivered to Lender
(a) either (i) certified or file stamped (in each case by the applicable land
registry) original executed Mortgage Documents or (ii) a copy of the Mortgage
Documents in recordable form that have been submitted by the title insurance
company referred to in Section 3.2.3 for recording in

 

80



--------------------------------------------------------------------------------

the jurisdiction in which such Property is located (with Lender and Borrower
acknowledging that the Mortgage Documents delivered on the Closing Date consist
solely of Mortgages (which include Assignments of Leases and Rents and fixture
filings as a part thereof), and that no separate Assignments of Leases and Rents
or Fixture Filings are included as part of the Mortgage Documents delivered at
the Closing Date), (b) an opinion of counsel admitted to practice in the state
in which such Property is located in form and substance reasonably satisfactory
to Lender in respect of the enforceability of such Mortgage Documents and an
opinion of counsel in form and substance reasonably satisfactory to Lender
stating that the Mortgage Documents were duly authorized, executed and delivered
by Borrower and that the execution and delivery of such Mortgage Loan Documents
and the performance by Borrower of its obligations thereunder will not cause a
breach of, or a default under, any agreement, document or instrument to which
Borrower is a party or to which it or such Property is bound, (c) either (x) a
Title Insurance Policy insuring the Lien of the Mortgage encumbering such
Property, or (y) a marked or initialed binding commitment that is effective as a
Title Insurance Policy in respect of such Property, in each case, issued by the
title insurance company referred to in Section 3.2.3 with no title exceptions
other than Permitted Liens, which commitment shall be accompanied by such other
affidavits, transfer declarations and other documents specified in such
commitment as necessary for the issuance of such Title Insurance Policy, and
(d) evidence that all taxes, fees and other charges payable in connection
therewith have been paid in full or delivered to escrow. GRC has delivered to
Lender the Closing Date GRC Certificate.

3.2.6 Property Taxes and HOA Fees. There are no delinquent Property Taxes or HOA
Fees outstanding with respect to the Property, other than Property Taxes or HOA
Fees that may exist in accordance with Section 4.4.5. As of the Closing Date,
there are no pending or, to Borrower’s knowledge, proposed, special or other
assessments for homeowner’s association improvements affecting the Property that
would reasonably be expected to have an Individual Material Adverse Effect with
respect to the Property.

3.2.7 Compliance with Renovation Standards. Except if the Property is a
Carry-Over Property or a Vacant Property, the Property satisfies the Renovation
Standards and all renovations thereto have been conducted in accordance with
applicable Legal Requirements, in all material respects.

3.2.8 Condemnation; Physical Condition. No Property has been condemned in whole
or in part. No proceeding is pending or, to the knowledge of Borrower,
threatened in writing for the condemnation of the Property. The Property is in a
good, safe and habitable condition and repair, and free of and clear of any
damage or waste that has an Individual Material Adverse Effect on the Property.

3.2.9 Brokers. There is no commission or other compensation payable to any
broker or finder in connection with the purchase of the Property by Borrower or
its Affiliate that has not been paid.

3.2.10 Leasing. As of the Cut-Off Date, or, in case of any Substitute Property,
as of the date such Property becomes a Substitute Property, either (a) the
Property (other than the Vacant Properties set forth on Schedule IX) was leased
by Borrower to an Eligible Tenant pursuant to an Eligible Lease and such Lease
was in full force and effect and was not in default in any

 

81



--------------------------------------------------------------------------------

material respect or (b) if the Property is a Carry-Over Property, it was leased
to a Carry-Over Tenant pursuant to a Lease and such Lease was in full force and
effect and was not in default in any material respect; provided, that prior to
entering into any new or renewal Lease with such Carry-Over Tenant Borrower
shall have determined that such Carry-Over Tenant is not listed on a Government
List. No Person (other than Borrower) has any possessory interest in the
Property or right to occupy the same except any Tenant under and pursuant to the
provisions of the applicable Lease and any Person claiming rights through any
such Tenant. The copy of such Eligible Lease for the Property (other than any
Carry-Over Property or Vacant Property) delivered to Lender is true and complete
in all material respects, there are no material oral agreements with respect
thereto. Except as set forth on Schedule III, as of the Closing Date, no Rent
(including security deposits) has been paid more than thirty (30) days in
advance of its due date and all amounts set forth on Schedule III have been
delivered to the Advance Rent Subaccount on or before the Closing Date. As of
the Closing Date, any payments, free rent, partial rent, rebate of rent or other
payments, credits, allowances or abatements required to be given by Borrower to
the relevant Tenant has already been provided to such Tenant (including
reductions in monthly Rent during the term of the related Lease or in other
similar fashion).

3.2.11 Insurance. The Property is covered by property, casualty, liability,
business interruption, windstorm, flood, earthquake and other applicable
Policies as and to the extent, and in compliance with the applicable
requirements of Section 5.1.1 and Borrower has not taken (or omitted to take)
any action that would impair or invalidate the coverage provided by any such
Policies. As of the Closing Date, no claims have been made that are currently
pending, outstanding or otherwise remain unsatisfied under any such policies and
would reasonably be expected to have an Individual Material Adverse Effect with
respect to the Property.

3.2.12 Lawsuits, Etc. As of the Closing Date, there are no actions, suits or
proceedings at law or in equity by or before any Governmental Authority or other
entity pending or to the actual knowledge of Borrower, threatened in writing
against or affecting the Property, which actions, suits or proceedings would
reasonably be expected to have an Individual Material Adverse Effect on such
Property.

3.2.13 Orders, Injunctions, Etc. There are no orders, injunctions, decrees or
judgments outstanding with respect to the Property that would reasonably be
expected to have an Individual Material Adverse Effect on such Property.

3.2.14 Agreements Relating to the Properties. Borrower is not a party to any
agreement or instrument or subject to any restriction which would reasonably be
expected to have an Individual Material Adverse Effect on such Property.
Borrower is not in default in any material respect in the performance,
observance or fulfillment of any of the obligations, covenants or conditions
contained in any agreement or instrument to which the Property is bound. Except
for the Management Agreement, Borrower does not have a material financial
obligation under any indenture, mortgage, deed of trust, loan agreement or other
agreement or instrument by which the Property is bound, other than obligations
under the Loan Documents. Borrower is not in default in any material respect in
the performance, observance or fulfillment of any of the obligations, covenants
or conditions contained in any Permitted Lien with respect to any Property. No
Property nor any part thereof is subject to any purchase options, rights of
first

 

82



--------------------------------------------------------------------------------

refusal to purchase, rights of first offer to purchase or other similar rights
in favor of any Tenant or other third parties.

3.2.15 Accuracy of Information Regarding Property. All information with respect
to the Property included in the Properties Schedule is true, complete and
accurate in all material respects. None of the Properties consist of housing
cooperatives or manufactured housing. Schedule VII (as the same may be updated
by Borrower from time to time by delivery to Lender) is a true, complete and
accurate list of all of the Applicable HOA Properties, if any, and the HOAs
affecting such Applicable HOA Properties. To Borrower’s knowledge, Schedule VII
contains a true, correct and complete notice address of the HOAs pertaining to
the Applicable HOA Properties, if any.

3.2.16 Compliance with Legal Requirements. The Property (including the leasing
and intended use thereof) complies with all applicable Legal Requirements,
including, without limitation, building and zoning ordinances and codes and all
certifications, permits, licenses and approvals, including without limitation,
certificates of completion and occupancy permits, required for the legal
leasing, use, occupancy, habitability and operation of such Property, except as
would not reasonably be expected to have an Individual Material Adverse Effect
with respect to the Property. There is no consent, approval, permit, license,
order or authorization of, and no filing with or notice to, any court or
Governmental Authority required for the operation, use or leasing of the
Property that has not been obtained, except as would not reasonably be expected
to have an Individual Material Adverse Effect with respect to the Property.
There has not been committed by Borrower or, to the Borrower’s knowledge, any
other Person in occupancy of or involved with the operation, use or leasing of
the Property any act or omission affording any Governmental Authority the right
of forfeiture as against the Property or any part thereof.

3.2.17 Utilities and Public Access. The Property has rights of access to public
ways and is served by water, sewer or septic system, and storm drain facilities
adequate to service the Property for its intended uses and all public utilities
necessary or convenient to the full use and enjoyment of the Property are
located either in the public right-of-way abutting the Property (which are
connected so as to serve the Property without passing over other property) or in
recorded easements serving the Property and such easements are set forth in and
insured by the applicable Title Insurance Owner’s Policy and Title Insurance
Policy and all roads necessary for the use of the Property for its intended
purposes have been completed and dedicated to public use and accepted by all
Governmental Authorities, except as would not reasonably be expected to have an
Individual Material Adverse Effect with respect to the Property.

3.2.18 Eminent Domain. As of the Closing Date, there is no proceeding pending
or, to Borrower’s knowledge, threatened, for the total or partial Condemnation
or for the relocation of roadways resulting in a failure of access to the
Property on public roads.

3.2.19 Flood Zone. The Property is not located in an area identified by the
Federal Emergency Management Agency as a special flood hazard area, or, if so
located the flood insurance required pursuant to Section 5.1.1(a) is in full
force and effect with respect to the Property.

 

83



--------------------------------------------------------------------------------

3.2.20 Specified Liens. The Property is not subject to any Specified Lien at any
time on or after the first anniversary of the Closing Date.

Section 3.3 Survival of Representations. Borrower agrees that all of the
representations and warranties of Borrower set forth in Article III and
elsewhere in this Agreement and in the other Loan Documents shall survive for so
long as any amount remains owing to Lender under this Agreement or any of the
other Loan Documents by Borrower. All representations, warranties, covenants and
agreements made in this Agreement or in the other Loan Documents by Borrower
shall be deemed to have been relied upon by Lender notwithstanding any
investigation heretofore or hereafter made by Lender or on its behalf.

ARTICLE IV - BORROWER COVENANTS

Section 4.1 Affirmative Covenants. Borrower hereby covenants and agrees with
Lender as follows:

4.1.1 Preservation of Existence. Borrower shall and shall cause each other Loan
Party to (a) observe all procedures required by its organizational documents and
preserve and maintain its limited liability company, existence, rights,
franchises and privileges in the jurisdiction of its organization, and
(b) qualify and remain qualified in good standing (where relevant) as a foreign
limited liability company in each other jurisdiction where the nature of its
business requires such qualification and to the extent such concept exists in
such jurisdiction except where, in the case of clause (b), the failure to be so
qualified would not reasonably be expected to have a Material Adverse Effect.

4.1.2 Compliance with Legal Requirements. Except with respect to the Properties
and the use thereof (which is subject to Section 4.4.4), Borrower shall and
shall cause each other Loan Party to do or cause to be done all things necessary
to preserve, renew and keep in full force and effect its rights, licenses and
permits and to comply with all Legal Requirements applicable to it, except to
the extent that the failure to do so would not reasonably be expected to have a
Material Adverse Effect. A Loan Party, at such Loan Party’s expense, may contest
by appropriate legal proceeding promptly initiated and conducted in good faith
and with due diligence, the validity of any Legal Requirement, the applicability
of any Legal Requirement to a Loan Party or any Property or any alleged
violation of any Legal Requirement; provided, that (a) such proceeding shall be
permitted under and be conducted in accordance with the provisions of any
instrument to which a Loan Party is subject and shall not constitute a default
thereunder and such proceeding shall be conducted in accordance with all
applicable Legal Requirements; (b) no Property nor any part thereof or interest
therein will be in danger of being sold, forfeited, terminated, cancelled or
lost; and (c) the Loan Party shall promptly upon final determination thereof
comply with any such Legal Requirement determined to be valid or applicable or
cure any violation of any Legal Requirement, except to the extent that the
failure to do so would not reasonably be expected to have a Material Adverse
Effect.

4.1.3 Special Purpose Bankruptcy Remote Entity/Separateness.

(a) Borrower shall and shall cause each other Loan Party to be and continue to
be a Special Purpose Entity.

 

84



--------------------------------------------------------------------------------

(b) Borrower shall and shall cause each other Loan Party to comply in all
material respects with all of the stated facts and assumptions made with respect
to the Loan Parties in the Insolvency Opinion and each Additional Insolvency
Opinion. Each Affiliate of a Relevant Party with respect to which an assumption
is made or a fact stated in the Insolvency Opinion or an Additional Insolvency
Opinion will comply in all material respects with all of the assumptions made
and facts stated with respect to it in such Insolvency Opinion or Additional
Insolvency Opinion.

4.1.4 Non-Property Taxes. Borrower shall and shall cause each other Loan Party
to file, cause to be filed or obtain an extension of the time to file, all Tax
returns for Non-Property Taxes and reports required by law to be filed by it and
to promptly pay or cause to be paid all material Non-Property Taxes now or
hereafter levied, assessed or imposed on it as the same become due and payable;
provided, that, after prior written notice to Lender of its intention to contest
any such Non-Property Taxes, such Loan Party may contest by appropriate legal
proceedings conducted in good faith and with due diligence, the amount or
validity of any such Non-Property Taxes and, in such event, may permit the
Non-Property Taxes so contested to remain unpaid during any period, including
appeals, when a Loan Party is in good faith contesting the same so long as
(a) no Event of Default has occurred and remains uncured, (b) such proceeding
shall be permitted under and be conducted in accordance with all applicable
Legal Requirements, (c) no Property or other Collateral nor any part thereof or
interest therein will be in danger of being sold, forfeited, terminated,
canceled or lost, (d) the applicable Loan Party has set aside on its books
adequate reserves in accordance with GAAP, and the non-payment or non-discharge
of such Non-Property Taxes would not reasonably be expected to have a Material
Adverse Effect, (e) enforcement of the contested Non-Property Taxes is
effectively stayed for the entire duration of such contest and no Lien is
imposed on any Property or other Collateral, (f) any Non-Property Taxes
determined to be due, together with any interest or penalties thereon, is
promptly paid as required after final resolution of such contest, (g) to the
extent such Non-Property Taxes (when aggregated with all other Taxes that any
Loan Party is then contesting under this Section 4.1.4 or Section 4.4.5 and for
which Borrower has not delivered to Lender any Contest Security) exceed
$1,000,000, Borrower shall deliver to Lender either (i) cash, or other security
as may be approved by Lender, in an amount sufficient to insure the payment of
any such Non-Property Taxes, together with all interest and penalties thereon or
(ii) a payment and performance bond in an amount equal to one hundred percent
(100%) of the contested amount from a surety acceptable to Lender in its
reasonable discretion, (h) failure to pay such Non-Property Taxes will not
subject Lender to any civil or criminal liability, (i) such contest shall not
affect the ownership, use or occupancy of any Property or other Collateral, and
(j) Borrower shall, upon request by Lender, give Lender prompt notice of the
status of such proceedings and/or confirmation of the continuing satisfaction of
the conditions set forth in clauses (a) through (i) of this Section 4.1.4.
Notwithstanding the foregoing, Borrower shall and shall cause each other Loan
Party to pay any contested Non-Property Taxes (or, if cash or other security has
been provided, Lender may pay over any such cash or other security held by
Lender to the claimant entitled thereto) if, in the Lender’s reasonable
judgment, any Property or other Collateral (or any part thereof or interest
therein) shall be in danger of being sold, forfeited, terminated, cancelled or
lost or there shall be any danger of the Lien of any Collateral Document being
primed by any related Lien.

 

85



--------------------------------------------------------------------------------

4.1.5 Access to the Properties. Subject to the rights of Tenants, Borrower shall
permit agents, representatives and employees of Lender to inspect the Properties
or any part thereof at reasonable hours upon reasonable advance notice, subject
to the limitations set forth in Schedule VI.

4.1.6 Cooperate in Legal Proceedings. Borrower shall cooperate reasonably with
Lender with respect to any proceedings before any court, board or other
Governmental Authority which is reasonably likely to affect the rights of Lender
hereunder or any rights obtained by Lender under any of the other Loan Documents
and, in connection therewith, permit Lender, at its election by written notice,
to participate in any such proceedings.

4.1.7 Perform Loan Documents. Borrower shall and shall cause each other Loan
Party to, in a timely manner, observe, perform and satisfy all the terms,
provisions, covenants and conditions of the Loan Documents executed and
delivered by, or applicable to, the Loan Party, and shall pay when due all
costs, fees and expenses of Lender, to the extent required under the Loan
Documents executed and delivered by, or applicable to, the Loan Party.

4.1.8 Award and Insurance Benefits. Borrower shall cooperate with Lender,
in accordance with the relevant provisions of this Agreement, to enable Lender
to receive the benefits of any Awards or Insurance Proceeds lawfully or
equitably payable in connection with any Property, and Lender shall be
reimbursed for any expenses reasonably incurred in connection therewith
(including reasonable attorneys’ fees and disbursements, and the payment by the
Loan Parties of the reasonable expense of an appraisal on behalf of Lender in
case of Casualty or Condemnation affecting any Property or any part thereof) out
of such Insurance Proceeds.

4.1.9 Security Interest; Further Assurances. Borrower shall and shall cause each
other Loan Party to take all necessary action to establish and maintain, in
favor of Lender a valid and perfected first priority security interest in all
Collateral to the full extent contemplated herein, free and clear of any Liens
other than Permitted Liens (including the filing of all financing statements or
other similar instruments or documents necessary under the UCC (or any
comparable law) of all appropriate jurisdictions to perfect Lender’s security
interest in the Collateral). Such financing statements may describe as the
collateral covered thereby “all assets of the debtor, whether now owned or
hereafter acquired” or words to that effect. Borrower shall and shall cause each
other Loan Party to, at the Loan Parties’ sole cost and expense execute any and
all further documents, financing statements, agreements, affirmations, waivers
and instruments, and take all such further actions (including the filing and
recording of financing statements) that may be required under any applicable
Legal Requirement, or that Lender reasonably deems necessary or advisable, in
order to grant, preserve, protect and perfect the validity and priority of the
security interests created or intended to be created hereby or by the Collateral
Documents or the enforceability of any guaranty or other Loan Document.

4.1.10 Keeping of Books and Records. Borrower shall keep and maintain or shall
cause to be kept and maintained on a calendar year basis, in accordance with the
requirements for a Special Purpose Entity set forth herein and GAAP (or such
other accounting basis acceptable to Lender), proper and accurate books, records
and accounts reflecting all of the financial affairs of the Loan Parties and all
items of income and expense in connection with the

 

86



--------------------------------------------------------------------------------

operation on an individual basis of each Property. Lender shall have the right
from time to time at all times during normal business hours upon reasonable
notice to examine such books, records and accounts at the office of Borrower or
any other Person maintaining such books, records and accounts and to make such
copies or extracts thereof as Lender shall desire. After the occurrence of an
Event of Default, Borrower shall pay reasonable out-of-pocket costs and expenses
incurred by Lender to examine each Loan Parties’ accounting records with respect
to the Properties, as Lender shall reasonably determine to be necessary or
appropriate in the protection of Lender’s interest.

4.1.11 Business and Operations. Borrower shall engage in the businesses
conducted by it as and to the extent the same are necessary for the ownership,
maintenance, sale, management, leasing and operation of the Properties. Borrower
shall qualify to do business and will remain in good standing under the laws of
each jurisdiction as and to the extent the same are required for the ownership,
maintenance, management and operation of the Properties, except to the extent
that failure to do so would not reasonably be expected to have a Material
Adverse Effect. Borrower or Borrower TRS, as applicable, shall, at all times
during the term of the Loan, continue to own or lease all equipment, fixtures
and personal property which are necessary to operate its Properties.

4.1.12 Loan Proceeds. Borrower shall use the proceeds of the Loan received by it
on the Closing Date (or the date of any Additional Loan) only for the purposes
set forth in Section 2.1.5 and Section 2.1.6.

4.1.13 Performance by Borrower. Borrower shall and shall cause each other Loan
Party to, in a timely manner, observe, perform and fulfill each and every
covenant, term and provision of each Loan Document executed and delivered by, or
applicable to, such Loan Party, and shall not enter into or otherwise suffer or
permit any amendment, waiver, supplement, termination or other modification of
any Loan Document executed and delivered by, or applicable to, Borrower or
Equity Owner without the prior written consent of Lender.

4.1.14 Leasing Matters.Borrower shall (a) observe and perform the obligations
imposed upon the lessor under the Leases for the Properties in a commercially
reasonable manner; and (b) enforce the terms, covenants and conditions contained
in such Leases upon the part of the Tenant thereunder to be observed or
performed in a commercially reasonable manner except in each case to the extent
that the failure to do so would not reasonably be expected to have an Individual
Material Adverse Effect with respect to a Property.

4.1.15 Borrower’s Operating Account. Borrower shall establish and maintain an
account (the “Borrower’s Operating Account”) at a bank selected by Borrower and
reasonably approved by Lender which shall be an Eligible Institution. Borrower
may also establish and maintain subaccounts of Borrower’s Operating Account
(which may be ledger or book entry accounts and not actual accounts).

4.1.16 Security Deposits.

(a) All security deposits of Tenants, whether held in cash or any other form,
shall be deposited into one or more Eligible Accounts (each a “Security Deposit
Account”)

 

87



--------------------------------------------------------------------------------

established and maintained by Borrower at a local bank which shall be an
Eligible Institution, held in compliance with all Legal Requirements and
identified by written notice to Lender, and shall not be commingled with any
other funds of Borrower. Borrower shall deposit all security deposits in its
possession on the Closing Date into the Security Deposit Account. Within three
(3) Business Days after receipt of any security deposit, Borrower shall deposit
the same into the Security Deposit Account (except only as provided below with
respect to combined payments). Except for deposits of de minimis Borrower funds
to maintain a minimum balance or to pay fees of the depository bank, Borrower
shall insure that no funds from any source shall be deposited into the Security
Deposit Account other than security deposits relating to the Properties and
interest paid thereon, and no funds shall be withdrawn except, in accordance
with Legal Requirements, (i) to pay refunds of security deposits, (ii) to pay
(or reimburse for payment of) expenses chargeable against security deposits or
(iii) to transfer forfeited security deposits to the Rent Deposit Account or
Cash Management Account. Borrower shall maintain complete and accurate books and
records of all transactions pertaining to security deposits and the Security
Deposit Account, with sufficient detail to identify all security deposits
separate and apart from other payments received from or by Tenants. Only if
Borrower receives a check or other payment that combines a security deposit
together with Rent or other amounts owing by a Tenant, then Borrower shall
(a) deposit the combined payment into the Rent Deposit Account or Cash
Management Account or (b) deposit the amount representing the security deposit
into the Security Deposit Account and the amount representing Rent into the Rent
Deposit Account. Promptly after the deposit of any combined payment into the
Rent Deposit Account or Cash Management Account, Borrower shall submit written
notice to Lender identifying the applicable combined payment and requesting
return of the security deposit amount from the Cash Management Account, and when
the same is paid, Borrower promptly shall deposit the same into the Security
Deposit Account within three (3) Business Days after receipt.

(b) Any bond or other instrument which Borrower is permitted to hold in lieu of
cash security deposits under applicable Legal Requirements (i) shall be, subject
to the applicable Lease and Legal Requirements, maintained in full force and
effect in the full amount of such deposits unless replaced by cash deposits as
above described, (ii) shall be issued by an institution reasonably satisfactory
to Lender, (iii) shall, if permitted pursuant to Legal Requirements, name Lender
as payee or mortgagee thereunder (or at Lender’s option, be fully assignable to
Lender), and (iv) shall in all respects comply with applicable Legal
Requirements and otherwise be satisfactory to Lender. Borrower shall, upon
request, provide Lender with evidence reasonably satisfactory to Lender of
Borrower’s compliance with the foregoing.

(c) Upon Lender’s written request during an Event of Default, Borrower shall
deliver (or cause to be delivered) all security deposits to Lender for
safe-keeping, and not for application against the Debt. Upon a foreclosure of
any Property or transfer in lieu thereof, Borrower shall deliver to Lender or to
an account designated by Lender the security deposits applicable to such
Property for safe-keeping and not for application to the Debt.

4.1.17 Investment of Funds in Cash Management Account, Subaccounts, Rent Deposit
Account and Security Deposit Account. Sums on deposit in the Cash Management
Account and the Subaccounts may be invested in Permitted Investments. Borrower
shall have the right to direct Cash Management Account Bank to invest sums on
deposit in the Cash Management Account and the Subaccounts in Permitted
Investments. The Cash Management

 

88



--------------------------------------------------------------------------------

Account shall be assigned the federal tax identification number of Borrower.
Sums on deposit in the Rent Deposit Account shall not be invested in Permitted
Investments and shall be held solely in cash. Subject to any requirements of
applicable law, sums on deposit in a Security Deposit Account may be invested in
Permitted Investments and Borrower shall have the right to direct the applicable
Security Deposit Bank to invest sums on deposit in such Security Deposit Account
in Permitted Investments. The amount of actual losses sustained on a liquidation
of a Permitted Investment in the Cash Management Account, a Subaccount or a
Security Deposit Account shall be deposited into the Cash Management Account,
the applicable Subaccount or the applicable Security Deposit Account, as
applicable, by Borrower no later than one (1) Business Day following such
liquidation. Borrower shall pay any federal, state or local income or other tax
applicable to income earned from Permitted Investments.

4.1.18 Operation of Property.

(a) Borrower shall (i) cause the Manager to manage the Properties in accordance
with the Management Agreement, (ii) diligently perform and observe all of the
terms, covenants and conditions of the Management Agreement on the part of
Borrower to be performed and observed, (iii) promptly notify Lender of any
default under the Management Agreement of which it is aware; provided, however,
that, no such notice is required pursuant to this clause (iii) if (A) the loss
or damage from such default under the Management Agreement does not exceed
$50,000 and (B) Borrower determines, in good faith, that such default will not
adversely affect the management of any of the Properties or the interests of the
Lender in such Properties and (iv) promptly enforce the performance and
observance of all of the covenants required to be performed and observed by the
Manager under the Management Agreement in a commercially reasonable manner. If
Borrower shall default in the performance or observance of any material term,
covenant or condition of the Management Agreement on the part of Borrower to be
performed or observed, then, without limiting Lender’s other rights or remedies
under this Agreement or the other Loan Documents, and without waiving or
releasing Borrower from any of its obligations hereunder or under the Management
Agreement, Lender shall have the right, but shall be under no obligation, to pay
any sums and to perform any act as may be appropriate to cause all the material
terms, covenants and conditions of the Management Agreement on the part of
Borrower to be performed or observed. Except to the extent payable in accordance
with Section 2.7.2(j), in no event shall the management fee payable to the
Manager for any calendar month exceed the Management Fee Cap for such calendar
month and in no event shall Borrower pay or become obligated to pay to the
Manager, any transition or termination costs or expenses, termination fees, or
their equivalent in connection with the Transfer of a Property or the
termination of the Management Agreement. For the avoidance of doubt, for
purposes of this Agreement, management fees shall not be deemed to include
leasing commissions and reimbursements of expenses paid to Manager in the
ordinary course of Borrower’s business.

(b) If any one or more of the following events occurs: (i) during the
continuance of an Event of Default, (ii) if the Manager shall be in material
default under the Management Agreement beyond any applicable notice and cure
period (including as a result of any gross negligence, fraud, willful misconduct
or misappropriation of funds), or (iii) if Manager shall become insolvent or a
debtor in any bankruptcy or insolvency proceeding, then Lender shall have the
right to require Borrower to replace the Manager and enter into a Replacement
Management Agreement with (x) a Qualified Manager selected by Borrower that is
not an

 

89



--------------------------------------------------------------------------------

Affiliate of Borrower or (y) another property manager chosen by Borrower and
approved by Lender; provided, that such approval shall be conditioned upon
Borrower delivering a Rating Agency Confirmation as to such property manager. If
Borrower fails to select a new Qualified Manager or a replacement Manager that
satisfies the conditions described in the foregoing clause (y) and enter into a
Replacement Management Agreement with such Person within sixty (60) days of
Lender’s demand to replace the Manager, then Lender may choose the replacement
property manager provided that such replacement property manager is a Qualified
Manager or satisfies the conditions set forth in proviso of the foregoing clause
(y).

4.1.19 Anti-Money Laundering.Borrower shall comply and shall cause each other
Loan Party to comply in all material respects with all applicable anti-money
laundering laws and regulations, including without limitation the Patriot Act
(collectively, the “Anti-Money Laundering Laws”). Borrower shall (a) conduct, in
accordance with its anti-money laundering program compliance program, the
requisite due diligence in connection with renewals of, and new, Leases and
renewing and prospective Tenants for purposes of the Anti-Money Laundering Laws,
including with respect to the legitimacy of the applicable renewing or
prospective Tenant and the origin of the assets used by said Tenant to lease the
applicable Property and (b) will maintain sufficient information to identify the
renewing and prospective Tenants for purposes of the Anti-Money Laundering Laws.
The Manager has established an anti-money laundering compliance program as
required by the Anti-Money Laundering Laws, with respect to the Tenants and the
Properties and has conducted the requisite due diligence with respect to the
existing Leases for purposes of such Anti-Money Laundering Laws, including with
respect to the legitimacy of the applicable renewing or prospective Tenant and
the origin of the assets used by said Tenant to lease the applicable Property.
Borrower shall provide notice to Lender, within five (5) Business Days, of
receipt of any written notice of any Anti-Money Laundering Law violation or
action involving a Loan Party.

4.1.20 Embargoed Persons. Prior to entering into a Lease with a prospective
Tenant (excluding any existing Tenant of a Property that was previously screened
in accordance with this Section 4.1.20), Borrower shall confirm that such
prospective Tenant is not a Person whose name appears on a Government List.
Borrower shall not enter into a Lease with a Person whose name appears on a
Government List unless Borrower determines that such Person is not the
terrorist, narcotics trafficker or other Person who is identified on such
Government List but merely has the same name as such Person. If notwithstanding
such confirmation, a Responsible Officer of a Loan Party obtains knowledge that
a Tenant is a Person whose name appears on a Government List, it shall promptly
provide notice of such fact to Lender within five (5) Business Days of acquiring
knowledge thereof.

4.1.21 ERISA Matters. Each Loan Party shall and shall cause each of its ERISA
Affiliates to establish, maintain and operate all Plans to comply in all
material respects with the provisions of ERISA, the Code and all applicable
laws, the regulations and interpretation thereunder and the respective
requirements of the governing documents for such Plans. Each Loan Party shall
and shall cause each of its ERISA Affiliates to establish, maintain and operate
all Foreign Plans to comply in all material respects with all laws, regulations
and rules applicable thereto and the respective requirements of the governing
documents for such plans.

 

90



--------------------------------------------------------------------------------

4.1.22 Contribution of Property to Borrower TRS. On the Closing Date, Borrower
shall cause Borrower TRS to execute and deliver to Lender, and in any event,
prior to contributing any Properties or other Collateral to such Borrower TRS:
(i) the Borrower TRS Guaranty, (ii) the Borrower TRS Security Agreement, and
(iii) such other agreements, instruments, approvals, legal opinions or other
documents as are reasonably requested by Lender in order to create, perfect or
establish the first priority (subject to Permitted Liens) of any Lien.

When Borrower contributes any Properties to Borrower TRS, then the following
covenants shall be applicable:

(a) In connection with the transfer of such Properties to Borrower TRS, Borrower
TRS shall expressly acknowledge in the deed or other conveyance document or
instrument delivered and recorded in the applicable jurisdiction in which such
Properties are located in connection with the transfer of the Properties to
Borrower TRS that Borrower TRS’s title to and interest in such Properties are
subject to the Lien, terms and provisions of the applicable Mortgage(s);
provided, that for the avoidance of doubt, the Lien of the Mortgage encumbering
any Property contributed to Borrower TRS shall not be released at such time and
no new Mortgage shall be executed with respect to or recorded against any
Property contributed to Borrower TRS by Borrower; and

(b) Prior to contributing a Property to Borrower TRS, Borrower shall cause
Borrower TRS to execute and deliver to Lender an assumption of the Mortgage
related to such Property, in form and substance reasonably acceptable to Lender
and Borrower.

Borrower shall submit to the Lender the assumption of the Mortgage (required in
clause (b) above) at least five (5) Business Days prior to date of the
contribution.

Section 4.2 Negative Covenants. Borrower covenants and agrees with Lender as
follows:

4.2.1 Operation of Property. Borrower shall not (a) surrender, terminate,
cancel, modify, renew or extend the Management Agreement, provided, that
Borrower may, without Lender’s consent, (i) replace Manager so long as the
replacement manager is a Qualified Manager pursuant to a Replacement Management
Agreement and (ii) renew and extend the Management Agreement pursuant to the
terms thereof, (b) enter into any other agreement relating to the management or
operation of a Property with Manager or any other Person. If at any time Lender
consents to the appointment of a new property manager or a Qualified Manager is
appointed, such new property manager (including a Qualified Manager) shall
execute a Replacement Management Agreement, (c) consent to the assignment by
Manager of its interest under the Management Agreement, or (d) waive or release
any of its rights and remedies under the Management Agreement, in each case
without the express consent of Lender, which consent shall not be unreasonably
withheld. For the avoidance of doubt, for purposes of subclause (iii) above,
payments for services provided during the termination notice period of a
sub-management agreement shall not constitute a termination penalty.

4.2.2 Indebtedness. Borrower shall not create, incur, assume or suffer to exist
any Indebtedness other than (a) the Debt and (b) unsecured trade payables
incurred in the ordinary

 

91



--------------------------------------------------------------------------------

course of business relating to the ownership and operation of the Properties,
which in the case of such unsecured trade payables (i) are not evidenced by a
note, (ii) do not exceed, at any time, on an aggregate basis among Borrower and
Borrower TRS, a maximum aggregate amount of three percent (3%) of the Loan then
outstanding and (iii) are paid within sixty (60) days of the date incurred
(collectively, “Permitted Indebtedness”). Borrower shall cause Equity Owner and
Borrower TRS not to create, incur, assume or suffer to exist any Indebtedness
other than (x) with respect to Borrower TRS, Indebtedness incurred under the
Borrower TRS Guaranty, this Agreement and the other Loan Documents to which it
is a party and unsecured trade payables incurred in the ordinary course of
business relating to the ownership and operation of the Properties, which in the
case of such unsecured trade payables (i) are not evidenced by a note, (ii) do
not exceed, at any time, on an aggregate basis among Borrower and Borrower TRS,
a maximum aggregate amount of three percent (3%) of the Loan then outstanding
and (iii) are paid within sixty (60) days of the date incurred (collectively,
the “Borrower TRS’s Permitted Indebtedness”), and (y) with respect to the Equity
Owner, Indebtedness incurred under the Equity Owner Guaranty and the other Loan
Documents to which Equity Owner is a party and unsecured trade payables incurred
in the ordinary course of business with respect to the Equity Owner, related to
the ownership of membership interest in Borrower and that (A) are not evidenced
by a note, (B) do not exceed, at any time, $25,000 and (C) are paid within sixty
(60) days of the date incurred (collectively, the “Equity Owner’s Permitted
Indebtedness”). For the purposes of this Section 4.2.2, Property Taxes and HOA
Fees are not Indebtedness.

4.2.3 Liens. Borrower shall not and shall cause each other Loan Party not to
create or suffer to exist any Liens upon or with respect to, any Collateral
(other than any Property) except for Permitted Liens.

4.2.4 Limitation on Investments. Borrower shall not and shall cause each other
Loan Party not to make or suffer to exist any loans or advances to, or extend
any credit to, purchase any property or asset or make any investment (by way of
transfer of property, contributions to capital, purchase of stock or securities
or evidences of indebtedness, acquisition of the business or assets, or
otherwise) in, any Affiliate or any other Person except for (a) investments by
Borrower in Borrower TRS and (b) acquisition of the Properties and related
Collateral and Permitted Investments and contributions of Properties to Borrower
TRS as permitted by Section 4.1.22.

4.2.5 Limitation on Issuance of Equity Interests. Borrower shall not and shall
cause each other Loan Party not to issue or sell or enter into any agreement or
arrangement for the issuance and sale of any Equity Interests of any Loan Party.

4.2.6 Restricted Junior Payments. Borrower shall not make any Restricted Junior
Payment; provided, that Borrower may make Restricted Junior Payments so long as
(a) no Default or Event of Default shall then exist or would result therefrom,
(b) such Restricted Junior Payments have been approved by all necessary action
on the part of Borrower and in compliance with all applicable laws and (c) such
Restricted Junior Payments are paid from Unrestricted Cash.

4.2.7 Principal Place of Business, State of Organization. Borrower shall not and
shall cause each other Loan Party not to change its name, identity (including
its trade name or

 

92



--------------------------------------------------------------------------------

names), jurisdiction of organization or formation (as set forth in
Section 3.1.25) or Borrower’s or Equity Owner’s limited liability company
structure (including any modification, amendment, waiver, or termination of its
organizational documents) unless Borrower shall have first notified Lender in
writing of such change at least thirty (30) days prior to the effective date of
such change, and shall have first taken all action required by Lender for the
purpose of perfecting or protecting the lien and security interests of Lender
pursuant to this Agreement, and the other Loan Documents and, in the case of a
change in Borrower’s or Equity Owner’s structure, without first obtaining the
prior written consent of Lender, which consent may be given or denied in
Lender’s sole discretion. Upon Lender’s request, Borrower shall and shall cause
each other Loan Party to, at Borrower’s sole cost and expense, execute and
deliver additional security agreements and other instruments which may be
necessary to effectively evidence or perfect Lender’s security interest in the
Collateral as a result of such change of principal place of business or place of
organization. Each Loan Party’s principal place of business and chief executive
office, and the place where each Loan Party keeps its books and records,
including recorded data of any kind or nature, regardless of the medium or
recording, including software, writings, plans, specifications and schematics,
will continue to be the address of Borrower set forth in Section 9.3 (unless
Borrower notifies Lender in writing at least thirty (30) days prior to the date
of such change). Borrower shall promptly notify Lender of any change in any Loan
Party’s organizational identification number.

4.2.8 Dissolution. Borrower shall not and shall cause each other Loan Party not
to (a) engage in any dissolution, liquidation or consolidation or merger with or
into any other business entity, (b) transfer, lease or sell, in one transaction
or any combination of transactions, the assets or all or substantially all of
the properties or assets of any Loan Party except to the extent permitted by the
Loan Documents or (c) modify, amend, waive or terminate its organizational
documents or its qualification and good standing in any jurisdiction, except to
the extent permitted by Section 4.2.7.

4.2.9 Change In Business. Borrower shall not, and shall not permit Borrower TRS
to, enter into any line of business other than the acquisition, renovation,
ownership, maintenance, transfer, refinancing, holding, marketing, sale,
leasing, transfer, management, leasing, operation or financing of the Properties
(and any businesses ancillary or related thereto, including the ownership of
Borrower TRS), or make any material change in the scope or nature of its
business objectives, purposes or operations, or undertake or participate in
activities other than the continuance of its present business. Borrower shall
cause (a) Equity Owner to not engage in any activity other than acting as the
sole member of Borrower (and any business ancillary or related thereto) and
(b) Borrower TRS to not engage in any activity other than owning, marketing and
selling Properties.

4.2.10 Debt Cancellation. Other than respect to any Lease, Borrower shall not,
and shall not permit Borrower TRS to, cancel or otherwise forgive or release any
material claim or debt owed to such Loan Party by any Person, except for
adequate consideration and in the ordinary course of such Loan Party’s business.

4.2.11 Changes to Accounts. Borrower shall not, and shall not permit Borrower
TRS to, (a) open or permit to remain open any cash, securities or other account
with any bank, custodian or institution into which Rents or other Collections or
any security deposits are

 

93



--------------------------------------------------------------------------------

deposited other than the Cash Management Account, the Subaccounts, the Rent
Deposit Account, and Security Deposit Accounts, (b) change or permit to change
any account number of any of the foregoing accounts, (c) open or permit to
remain open any sub-account of the Cash Management Account (except any
Subaccount) or the Rent Deposit Account, (d) permit any funds of Persons other
than Borrower or Borrower TRS to be deposited or held in any of the Cash
Management Account, the Subaccounts, the Rent Deposit Account or the Security
Deposit Accounts, other than security deposits, or (e) permit any Collections or
other proceeds of any Properties to be deposited or held in Borrower’s Operating
Account other than cash that is distributed to Borrower pursuant to Section
2.7.2(k).

4.2.12 Zoning. Borrower shall not, and shall not permit Borrower TRS to,
initiate or consent to any zoning reclassification of any portion of any
Property or seek any variance under any existing zoning ordinance or use or
knowingly permit any non-conforming use of any Property under any zoning
ordinance or any other applicable land use law, rule or regulation, without the
prior written consent of Lender.

4.2.13 No Joint Assessment. Borrower shall not, and shall not permit Borrower
TRS to, suffer, permit or initiate the joint assessment of any Property (a) with
any other real property constituting a tax lot separate from such Property, and
(b) which constitutes real property with any portion of such Property which may
be deemed to constitute personal property, or any other procedure whereby the
lien of any taxes which may be levied against such personal property shall be
assessed or levied or charged to such real property portion of such Property.

4.2.14 Limitation on Transactions with Affiliates. Borrower shall not and shall
cause each other Loan Party not to enter into, or be a party to any transaction
with any Affiliate of the Loan Parties, except for: (a) the Loan Documents;
(b) capital contributions by (i) Parent to Equity Owner, (ii) Equity Owner to
Borrower or (iii) Borrower to Borrower TRS; (c) Restricted Junior Payments which
are in compliance with Section 4.2.6 and distributions from Borrower TRS to
Borrower; (d) Transfers that are Permitted Transfers; (e) transactions with
Borrower TRS in accordance with the terms of this Agreement, including
Section 4.1.22; and (f) to the extent not otherwise prohibited under this
Agreement, other transactions upon fair and reasonable terms materially no less
favorable to the Loan Parties than would be obtained in a comparable
arm’s-length transaction with a Person not an Affiliate.

4.2.15 ERISA. None of the Loan Parties or their ERISA Affiliates shall establish
or be a party to any employee benefit plan within the meaning of Section 3(2) of
ERISA that is a defined benefit pension plan that is subject to Part III of
Subchapter D, Chapter 1, Subtitle A of the Code.

4.2.16 No Embargoed Persons. At all times throughout the term of the Loan,
Borrower shall ensure that (a) none of the funds or other assets of any Loan
Party shall constitute property of, or shall be beneficially owned, directly or
indirectly, by any Person subject to trade restrictions under United States law,
including, but not limited to, the International Emergency Economic Powers Act,
50 U.S.C. §§ 1701 et seq., The Trading with the Enemy Act, 50 U.S.C. App. 1 et
seq., and any Executive Orders or regulations promulgated thereunder, with the
result that the investment in any Loan Party (whether directly or indirectly),
would be prohibited by law (each, an “Embargoed Person”), or the Loan made by
Lender would be in violation of law, (b) no Embargoed Person shall have any
direct interest in any Loan Party with the result that the

 

94



--------------------------------------------------------------------------------

investment in any Loan Party (whether directly or indirectly), would be
prohibited by law or the Loan would be in violation of law, and (c) none of the
funds of any Loan Party shall be derived from any unlawful activity with the
result that the investment in such Loan Party (whether directly or indirectly),
would be prohibited by law or the Loan would be in violation of law.

4.2.17 Transfers.

(a) Borrower acknowledges that Lender has examined and relied on the experience
of Borrower and Parent in owning and operating properties such as the Properties
in agreeing to make the Loan, and will continue to rely on Borrower’s ownership
of the Properties as a means of maintaining the value of the Properties as
security for repayment of the Debt and the performance of the Other Obligations.
Borrower acknowledges that Lender has a valid interest in maintaining the value
of the Properties so as to ensure that, should Borrower default in the repayment
of the Debt or the performance of the Other Obligations, Lender can recover the
Debt by a sale of the Properties.

(b) Except for Permitted Transfers, Transfers otherwise set forth in this
Section 4.2.17, and other Transfers made with the prior written consent of
Lender, Borrower shall not, and shall not permit any other Person having a
direct or indirect ownership or beneficial interest in Borrower to sell, convey,
mortgage, grant, bargain, encumber, pledge, assign, grant options with respect
to or otherwise transfer or dispose of (directly or indirectly, voluntarily or
involuntarily, by operation of law or otherwise, and whether or not for
consideration or of record) (i) any Property or any part thereof or any legal or
beneficial interest therein, or (ii) any interest, direct or indirect, in any
Loan Party or any legal or beneficial interest therein (a “Transfer”).

(c) A Transfer shall include, but not be limited to, (i) an installment sales
agreement wherein Borrower agrees to sell one or more Properties or any part
thereof for a price to be paid in installments; (ii) an agreement by Borrower
leasing all or a substantial part of any Property for other than actual
occupancy by a Tenant thereunder or a sale, assignment or other transfer of, or
the grant of a security interest in, Borrower’s right, title and interest in and
to any Leases or any Rents; (iii) if a Restricted Party is a corporation, any
merger, consolidation or Transfer of such corporation’s stock or the creation or
issuance of new stock; (iv) if a Restricted Party is a limited or general
partnership or joint venture, any merger or consolidation or the change,
removal, resignation or addition of a general partner or the Transfer of the
partnership interest of any general partner or any profits or proceeds relating
to such partnership interest, or the Transfer of limited partnership interests
or any profits or proceeds relating to such limited partnership interest or the
creation or issuance of new limited partnership interests; (v) if a Restricted
Party is a limited liability company, any merger or consolidation or the change,
removal, resignation or addition of a managing member or non-member manager (or
if no managing member, any member) or the Transfer of the membership interest of
a managing member (or if no managing member, any member) or any profits or
proceeds relating to such membership interest, or the Transfer of non-managing
membership interests or the creation or issuance of new non-managing membership
interests; or (vi) if a Restricted Party is a trust or nominee trust, any
merger, consolidation or the Transfer of the legal or beneficial interest in a
Restricted Party or the creation or issuance of new legal or beneficial
interests.

 

95



--------------------------------------------------------------------------------

(d) Notwithstanding the foregoing, the following Transfers (herein, the
“Permitted Transfers”) shall be permitted hereunder without Lender’s consent:

(i) Leases existing as of the Closing Date and Eligible Lease entered into in
accordance with the Loan Documents;

(ii) a Permitted Lien or any other Lien expressly permitted under the terms of
the Loan Documents;

(iii) a Transfer of a Property in accordance with Section 2.5;

(iv) a substitution of a Property for a Substitute Property in accordance with
Section 2.4.2 or Section 5.3(b), as applicable;

(v) the (A) Transfer of any direct or indirect legal or beneficial interests in
Parent or any Public Vehicle, including a Public Vehicle that exists on the
Closing Date, a Public Vehicle which acquires a direct or indirect legal or
beneficial interest in Borrower and Equity Owner after the Closing Date in
accordance with the terms of this Section 4.2.17 or a Person which holds a
direct or indirect legal or beneficial interest in Borrower and subsequently
becomes a Public Vehicle or (B) merger, consolidation, sale of all or
substantially all of the assets, or similar transaction involving Parent or any
Public Vehicle, provided that, in the case of the Parent, any successor or
acquirer assumes all the obligations of the Parent under the Loan Documents and
is a Qualified Transferee;

(vi) a Transfer of any direct or indirect interest in Borrower or Equity Owner
not described in the foregoing clause (v) provided, that:

(A) after giving effect to such Transfer, either (i) a Qualified Transferee
(x) shall own not less than fifty-one percent (51%) of the direct or indirect
legal and beneficial interests in each Loan Party and (y) shall Control
(directly or indirectly) each Loan Party or (ii) in the case of a transfer of
interests in Parent or limited liability company interests in Equity Owner,
Parent shall continue to Control (directly or indirectly) each Loan Party;

(B) if a Transfer is made pursuant to this clause (vi) and such Transfer shall
cause more than ten percent (10%) of the direct or indirect legal or beneficial
interests in each Loan Party to be owned by any Person and its Affiliates that
owned less than ten percent (10%) of the direct or indirect legal or beneficial
interests in such Loan Party prior to such Transfer, then Lender shall receive
notice of such Transfer not less than (x) if the Qualified Transferee referenced
in clause (A) above is not a Parent or a one hundred percent (100%) owned
subsidiary of the Parent, ten (10) Business Days prior to the consummation
thereof or (y) if the Qualified Transferee referenced in clause (A) above is a
Parent or a one hundred percent (100%) owned subsidiary of any Parent, thirty
(30) days following the consummation thereof, but the failure to deliver the
notice referred to in this clause (y) shall not constitute an Event of Default
unless such

 

96



--------------------------------------------------------------------------------

failure continues for ten (10) Business Days following notice of such failure
from Lender;

(C) each Loan Party shall each continue to be a Special Purpose Entity;

(D) after giving effect to such Transfer, (i) Equity Owner shall remain the sole
member of Borrower and (ii) Borrower shall remain the sole member of Borrower
TRS;

(E) the Properties shall continue to be managed by Existing Manager or by a
Qualified Manager pursuant to a Replacement Management Agreement;

(F) if such Transfer shall cause more than forty-nine percent (49%) of the
direct or indirect interests in each Loan Party to be owned by any Person and
its Affiliates that owned less than forty-nine percent (49%) of the direct or
indirect interest in each Loan Party prior to such Transfer, Borrower shall
deliver (or cause to be delivered) to Lender an Additional Insolvency Opinion;

(G) so long as the Loan is outstanding, (A) no pledge or other encumbrance of
any direct interests in any Restricted Party (other than pledges securing the
Obligations pursuant to the Collateral Documents) shall occur, and (B) no
Restricted Party shall issue preferred equity that has the characteristics of
mezzanine debt (such as a fixed maturity date, regular payments of interest,
a fixed rate of return and rights of the equity holder to demand repayment of
its investment);

(H) Borrower shall provide Lender with copies of all organizational documents
and all transaction documents relating to any Transfer under this clause
(vi) involving a direct legal or beneficial interest in any Restricted Party;
and

(I) In connection with any Transfer under this clause (vi), to the extent a
transferee shall own ten percent (10%) or more of the direct or indirect
ownership interests in a Loan Party immediately following such transfer
(provided such transferee owned less than ten percent (10%) of the direct or
indirect ownership interests in a Loan Party as of the Closing Date), Borrower
shall deliver (and Borrower shall be responsible for any reasonable out of
pocket costs and expenses in connection therewith), customary searches
reasonably requested by Lender in writing (including credit, judgment, lien,
litigation, bankruptcy, criminal and watch list) reasonably acceptable to Lender
with respect to such transferee.

(vii) the Condemnation of a Property;

 

97



--------------------------------------------------------------------------------

(viii) the contribution by Borrower of Collateral to such Borrower TRS as
contemplated by Section 4.1.22.

(e) Following a Permitted Transfer, if Parent no longer Controls (directly or
indirectly) Borrower or the Properties, Parent shall, upon its written request,
be released from the Parent Guaranty for all liability accruing after the date
of such Transfer, provided that the Qualified Transferee or the Person described
in clause (ii)(A) of the definition of Qualified Transferee shall execute and
deliver to Lender a replacement guaranty in substantially the same form and
substance as the Parent Guaranty covering all liability accruing from and after
the date of such Transfer (but not any which may have accrued prior thereto).

(f) Borrower shall pay all reasonable out-of-pocket costs and expenses of Lender
in connection with any Transfer, whether or not such Transfer is deemed to be a
Permitted Transfer, including, without limitation, all reasonable fees and
expenses of Lender’s counsel, and the reasonable cost of any required counsel
opinions related to REMIC or other securitization or tax issues and any Rating
Agency fees.

Section 4.3 Reporting Covenants. Borrower shall, unless Lender shall otherwise
consent in writing, furnish or cause to be furnished to Lender the following
reports, notices and other documents:

4.3.1 Financial Reporting. Borrower shall furnish the following financial
reports to Lender:

(a) As soon as available and in any event within forty-five (45) days after the
end of the first three calendar quarters of each year, commencing with the first
calendar quarter ending June 30, 2017, consolidated balance sheets, statements
of operations and retained earnings, and statements of cash flows of Borrower,
in each case, as of the end of such quarter and for the period commencing at the
end of the immediately preceding calendar year and ending with the end of such
quarter, setting forth in each case in comparative form the figures for the
corresponding date or period of the immediately preceding calendar year (if
any), all in reasonable detail and prepared in accordance with GAAP, except that
prior period comparative financial statements related to any time period prior
to the Closing Date shall not be required. Such financial statements shall
contain such other information as shall be reasonably requested by Lender for
purposes of calculations to be made by Lender pursuant to the terms hereof;

(b) As soon as available, and in any event within ninety (90) days after the end
of each calendar year, unaudited copies, and within one hundred twenty
(120) days following the end of each calendar year, audited copies, of a balance
sheet, statement of operations and retained earnings, and statement of cash
flows of Borrower, in each case, as at the end of such calendar year, setting
forth in each case in comparative form the figures for the immediately preceding
calendar year (if any), except that prior period comparative financial
statements related to any time period prior to the Closing Date shall not be
required, all in reasonable detail and prepared in accordance with GAAP and the
inclusion of footnotes to the extent required by GAAP, such audited financial
statements to be accompanied by a report and an unqualified opinion, prepared in
accordance with generally accepted auditing standards, of an Independent
Accountant selected by Borrower that is reasonably acceptable to Lender (which

 

98



--------------------------------------------------------------------------------

opinion on such consolidated information shall be without (1) any qualification
as to the scope of such audit or (2) a “going concern” or like qualification
(other than a going concern qualification that relates solely to the near term
maturity of the Loan hereunder)), together with a written statement of such
accountants (A) to the effect that, in making the examination necessary for
their certification of such financial statements, they have not obtained any
knowledge of the existence of an Event of Default or a Default and (B) if such
accountants shall have obtained any knowledge of the existence of an Event of
Default or such Default, describing the nature thereof;

(c) As soon as available, and in any event within forty-five (45) days after the
end of each calendar month, commencing with the calendar month ended June 30,
2017, (i) an operating statement in respect of such calendar month and a
calendar year-to-date operating statement for Borrower, except that the
operating statement shall not be required to relate to any time period prior to
the Closing Date, (ii) an Officer’s Certificate certifying that such operating
statements are true, correct and complete in all material respects as of their
respective dates, and (iii) upon Lender’s request, other information maintained
by Borrower in the ordinary course of business that is reasonably necessary and
sufficient to fairly represent the financial position, ongoing maintenance and
results of operation of the Properties (on a combined basis) during such
calendar month;

(d) Simultaneously with the delivery of the financial statements of Borrower
required by clauses (a) and (b) above an Officer’s Certificate certifying
(i) that such statements fairly represent the financial condition and results of
operations of Borrower as of the end of such quarter or calendar year (as
applicable) and the results of operations and cash flows of Borrower for such
quarter or calendar year (as applicable), in accordance with GAAP applied in a
manner consistent with that of the most recent audited financial statements of
Borrower furnished to Lender, subject to normal year-end adjustments and the
absence of footnotes, (ii) stating that such Responsible Officer has reviewed
the provisions of this Agreement and the other Loan Documents and has made or
caused to be made under his or her supervision a review of the condition and
operations of the Relevant Parties with a view to determining whether the
Relevant Parties are in compliance with the provisions of the Loan Documents to
the extent applicable to them, and that such review has not disclosed, and such
Responsible Officer has no knowledge of, the existence of an Event of Default or
Default or, if an Event of Default or Default exists, describing the nature and
period of existence thereof and the action which the Relevant Parties propose to
take or have taken with respect thereto and (iii) that as of the date of each
Officer’s Certificate, no litigation exists involving Borrower (or any Property
or Properties) in which the potential liability of Borrower in such claim or
series of related claims thereunder (including claims brought as a class action)
is greater than $500,000 or, if involving any single Property, is greater than
$250,000, in each case, excluding any liability covered by insurance, or, if so,
specifying such litigation and the actions being taking in relation thereto.

(e) Simultaneously with the delivery of the financial statements of Borrower
required by clause (a) above, a calculation of Underwritten Net Cash Flow for
the twelve (12) month period ended on the last day of the calendar quarter for
which such financial statements were prepared;

 

99



--------------------------------------------------------------------------------

(f) Simultaneously with the delivery of the financial statements of Borrower
required by clause (a) above, a duly completed Compliance Certificate, with
appropriate insertions, containing the data and calculations set forth on
Exhibit B; and

(g) Simultaneously with the delivery of the financial statements of Borrower
required by clause (a) above, a certificate executed by a Responsible Officer of
Borrower certifying (i) the current Property Tax assessment amounts payable in
respect of each Property, (ii) the payment of all Property Taxes prior to the
date such Property Taxes become delinquent, subject to any contest conducted in
accordance with Section 4.4.5 and (iii) if either (A) an Acceptable Blanket
Policy is not in place with respect to all Properties or (B) an Acceptable
Blanket Policy is in place with respect to all Properties but Borrower has
elected to reinstate deposits of Insurance Premiums to the Insurance Subaccount
pursuant to Section 6.2.3, the monthly cost of the Insurance Premiums with
respect to the Policies required under in Section 5.1.1 that are required to be
deposited into the Insurance Subaccount pursuant to Section 6.2.

4.3.2 Annual Budget. Prior to the Closing Date, Borrower has submitted and
Lender has approved an Annual Budget for the remaining portion of the 2017
calendar year (the “Approved Initial Budget”). Borrower shall submit to Lender
by November 1 of each year the Annual Budget relating to the Properties for the
succeeding calendar year. During the continuance of a Cash Sweep Period, Lender
shall have the right to approve each Annual Budget or portion thereof, as
applicable (which approval shall not be unreasonably, conditioned or delayed
withheld so long as no Event of Default is continuing). An Annual Budget so
approved by Lender or any Annual Budget submitted prior to the commencement of a
Cash Sweep Period shall each hereinafter be referred to as an “Approved Annual
Budget”. In the event of a Transfer of any Property the Approved Annual Budget
shall be reduced as reasonably determined by Lender in consultation with
Borrower in order to reflect the removal of such Property and the Operating
Expenses associated therewith; provided, further, that no such reduction shall
be made in the event such Transfer is made in connection with a substitution
under Section 2.4.2(a). If Lender has the right to approve an Annual Budget (or
portion thereof) pursuant to this Section 4.3.2, Borrower shall not change or
modify the Annual Budget (or such portion) that has been approved by Lender
without the prior written consent of Lender (which consent shall not be
unreasonably withheld, conditioned or delayed so long as no Event of Default is
continuing). The “Monthly Budgeted Amount” for each Payment Date shall mean the
monthly amount set forth in the Approved Annual Budget for Operating Expenses
for the Interest Period related to such Payment Date, but excluding management
fees, Property Taxes that are required to be deposited into the Tax Subaccount
pursuant to Section 6.1 and Insurance Premiums that are required to be deposited
into the Insurance Subaccount pursuant to Section 6.2. If during any Cash Sweep
Period, Borrower has submitted an Annual Budget and such Annual Budget has not
been approved prior to the commencement of the calendar year (or applicable
portion thereof) to which such budget relates then the previous Approved Annual
Budget (or applicable portion thereof) shall continue to be deemed to be the
Approved Annual Budget for that calendar year (or applicable portion thereof).

4.3.3 Reporting on Adverse Effects. Promptly and in no event more than two (2)
Business Days after any Responsible Officer of any Loan Party obtains knowledge
of any matter

 

100



--------------------------------------------------------------------------------

or the occurrence of any event concerning any other Loan Party which would
reasonably be expected to have a Material Adverse Effect, written notice
thereof.

4.3.4 Litigation. Prompt written notice to Lender of any litigation or
governmental proceedings pending or to the actual knowledge of a Responsible
Officer of any Loan Party, threatened in writing against any Loan Party with
respect to any Property, which would reasonably be expected to have a Material
Adverse Effect or an Individual Material Adverse Effect with respect to any
Property.

4.3.5 Event of Default. Promptly after any Responsible Officer of any Loan Party
obtains knowledge of the occurrence of each Event of Default or Default (if such
Default is continuing on the date of such notice), a statement of a Responsible
Officer of Borrower setting forth the details of such Event of Default or
Default and the action which such Loan Party is taking or proposes to take with
respect thereto.

4.3.6 Other Defaults. Promptly and in no event more than two (2) Business Days
after any Responsible Officer of Borrower obtains actual knowledge of any
default by any Loan Party under any agreement other than the Loan Documents to
which such Loan Party is a party which would reasonably be expected to have a
Material Adverse Effect, the statement of a Responsible Officer of Borrower
setting forth the details of such default and the action which such Loan Party
is taking or proposes to take with respect thereto.

4.3.7 Properties Schedule. Borrower shall deliver to Lender no later than the
tenth (10th) Business Day of each calendar month, commencing with the calendar
month ended April 30, 2017, (a) an updated Properties Schedule in Excel format
containing each of the data fields set forth on Schedule II.B (other than those
under the caption “BPO Values”); provided, that the information under the
caption “Underwritten Net Cash Flow” need only be updated in the Properties
Schedule delivered for the quarter ending in March, June, September and December
of each year, commencing with the Properties Schedule delivered for the quarter
ending in December 2017 and (b) a calculation of the monthly turnover rate for
the Properties for the prior calendar month, which shall be equal to the number
of Properties that became vacant during such calendar month divided by the daily
average number of Properties during such calendar month. The foregoing
information shall be delivered together with a certificate of a Responsible
Officer of Borrower certifying that it is true, correct and complete in all
material respects (i) with respect to the information in the Properties Schedule
other than Underwritten Net Cash Flow data, as of the last day of the preceding
calendar month, (ii) with respect to the Underwritten Net Cash Flow data in the
Properties Schedule, for the calendar quarter most recently ended, and
(iii) with respect to the turnover rate of the Properties, for the prior
calendar month. In addition, Borrower shall deliver to Lender no later than
sixty (60) days after the end of the first three (3) calendar quarters and
within ninety (90) days of the fourth calendar quarter of each year, a report in
Excel format containing the information set forth on Schedule II.C presented
separately for each MSA (the “Quarterly Investor Rollup Report”). The foregoing
information shall be delivered together with a certificate of a Responsible
Officer of Borrower certifying that it is true, correct and complete (i) with
respect to the information in the Properties Schedule, as of the last day of the
preceding quarter and (ii) with respect to the turnover rate of the Properties,
for the prior calendar quarter.

 

101



--------------------------------------------------------------------------------

4.3.8 Disqualified Properties. Promptly and in no event more than ten
(10) Business Days after any Responsible Officer of Borrower obtains actual
knowledge that any Property fails to comply with the Property Representations or
the Property Covenants, written notice thereof and the action that Borrower is
taking or proposes to take with respect thereto.

4.3.9 Security Deposits in Cash Management Account. Within five (5) days of the
last day of each calendar month, commencing with the calendar month ending
April 30, 2017, written notice of the aggregate amount of security deposits
deposited into the Cash Management Account during such month; provided that the
notice given for the calendar month ending April 30, 2017 shall include security
deposits deposited into the Cash Management Account during the period from and
including the Closing Date through and including April 30, 2017.

4.3.10 Advance Rents Received. Within five (5) days of the last day of each
calendar month, commencing with the calendar month ending April 30, 2017,
written notice of any Advance Rents received during such calendar month and the
related Advance Rent Disbursement Schedules; provided that the notice given for
the calendar month ending April 30, 2017 shall include Advance Rents received by
Borrower for the period from and including the Closing Date through and
including April 30, 2017.

4.3.11 Rent Refunds. Within five (5) days of the last day of each calendar
month, commencing with the calendar month ending April 30, 2017, written notice
of any Rent Refunds made by Borrower; provided that the notice given for the
calendar month ending April 30, 2017 shall include Rent Refunds made by Borrower
during the period from and including the Closing Date through and including
April 30, 2017.

4.3.12 ERISA Matters.

(a) As soon as reasonably possible, and in any event within thirty (30) days
after the occurrence of any ERISA Event, written notice of, and any requested
information relating to such ERISA Event.

(b) As soon as reasonably possible after the occurrence of a Plan Termination
Event, written notice of any action that any Loan Party or any of its ERISA
Affiliates proposes to take with respect thereto, along with a copy of any
notices received from or filed with the PBGC, the IRS or any Multiemployer Plan
with respect to such Plan Termination Event, as applicable.

(c) As soon as reasonably possible, and in any event within thirty (30) days
after a Responsible Officer of any Loan Party has actual knowledge of, or with
respect to any Plan or Multiemployer Plan to which such Loan Party or any of its
ERISA Affiliates makes direct contributions has reason to believe, that any of
the events or conditions specified below with respect to any Plan or
Multiemployer Plan has occurred or exists, a statement signed by a Responsible
Officer of Borrower setting forth details respecting such event or condition and
the action, if any, that the applicable Loan Party or any of its ERISA
Affiliates proposes to take with respect thereto (and a copy of any report or
notice required to be filed with or given to PBGC by any such Loan Party or any
of its ERISA Affiliates with respect to such event or condition):

(i) any Reportable Event with respect to a Plan, as to which the PBGC has not by
regulation or otherwise waived the requirement of Section 4043(a) of ERISA

 

102



--------------------------------------------------------------------------------

that it be notified within thirty (30) days of the occurrence of such event
(provided that a failure to meet the minimum funding standard of Section 412 of
the Code or Section 302 of ERISA, including the failure to make on or before its
due date a required installment under Section 412(m) of the Code or Section
302(e) of ERISA, shall be a Reportable Event regardless of the issuance of any
waivers in accordance with Section 412(d) of the Code); and any request for a
waiver under Section 412(d) of the Code for any Plan;

(ii) the distribution under Section 404(c) of ERISA of a notice of intent to
terminate any Plan or any action taken by any Loan Party or any of its ERISA
Affiliates to terminate any Plan;

(iii) the institution by the PBGC of proceedings under Section 4042 of ERISA for
the termination of, or the appointment of a trustee to administer, any Plan, or
the receipt by any Loan Party or any of their ERISA Affiliates of a notice from
a Multiemployer Plan that such action has been taken by PBGC with respect to
such Multiemployer Plan;

(iv) the complete or partial withdrawal from a Multiemployer Plan by any Loan
Party or any of its ERISA Affiliates, as applicable, that results in liability
under Section 4201 or 4204 of ERISA (including the obligation to satisfy
secondary liability as a result of a purchaser default) or the receipt by any
Loan Party or any of its ERISA Affiliates, as applicable, of notice from a
Multiemployer Plan that it is in reorganization or insolvency pursuant to
Section 4241 or 4245 of ERISA or that it intends to terminate or has terminated
under Section 4041A of ERISA;

(v) the institution of a proceeding by a fiduciary of any Multiemployer Plan
against any Loan Party or any of its ERISA Affiliates, as applicable, to enforce
Section 515 of ERISA; and

(vi) failure to satisfy Section 436 of the Code.

4.3.13 Leases. Borrower shall deliver to Lender copies of the executed Leases
for the Properties within ten (10) Business Days of request therefor by Lender.

4.3.14 Periodic Rating Agency Information. Borrower shall, or shall cause
Manager to, deliver to Lender, and Lender shall deliver to the Approved Rating
Agencies, the information and reports set forth on Schedule V (the “Periodic
Rating Agency Information”) at the times set forth therein.

4.3.15 Other Reports.

(a) Borrower shall deliver to Lender, within ten (10) Business Days of Lender’s
request therefor, copies of any requested Property Tax, Other Charge or
insurance bills, statements or invoices received by Borrower or any Loan Party
with respect to the Properties.

(b) Borrower shall, as soon as reasonably practicable after request by Lender
furnish or cause to be furnished to Lender in such manner and in such detail as
may be reasonably requested by Lender, such additional information, documents,
records or reports as

 

103



--------------------------------------------------------------------------------

may be reasonably requested with respect to the Property or the conditions or
operations, financial or otherwise, of the Relevant Parties.

4.3.16 HOA Reporting.

(a) Borrower shall deliver to Lender, within forty-five (45) days after the end
of each calendar quarter, commencing with the first calendar quarter ending
after the effective date of the Securitization, a report (the “Quarterly HOA
Report”) containing the following information with respect to each Applicable
HOA Property, a data tape of such Applicable HOA Properties containing the
following data fields: (x) the data fields set forth on the Properties Schedule
under the captions “Property ID”, “Property Name”, “Address (Street)”, “City”,
“County”, “State”, “Closest MSA”, and “Zip Code”, (y) the number of HOAs
applicable to each such Applicable HOA Property, and (z) for each such
Applicable HOA Property, the HOA name and notice address, the frequency with
which payments are due to the HOA, the last HOA payment due date, the next HOA
payment due date, the amount owed on the last HOA payment due date, the amount
paid with respect to the last HOA payment due date, the amount due on the next
HOA payment due date and annual payments to the HOA, which such Quarterly HOA
Report shall be certified by a Responsible Officer of Borrower as true, correct
and complete in all material respects.

(b) Borrower shall deliver to Lender the Securitization Date HOA Opinions and
the Securitization Date WLT HOA Certificate on the closing date of any
Securitization. At any time following a Securitization, subject to the remainder
of this subsection (b), Borrower shall deliver to Lender, within twenty
(20) Business Days after June 30 and December 31 of each calendar year following
the closing date of any Securitization, with respect to each state that is not
treated as an Applicable HOA State under this Agreement, one or more legal
opinions (which may be in the form of a bring-down or date-down opinion with
respect to an earlier delivered opinion, including, without limitation, any
Securitization Date HOA Opinion) from a nationally recognized law firm (or one
with prominent standing in the applicable state or otherwise reasonably
acceptable to Lender) opining with respect to each such state in which a
Property is located whether such state is an Applicable HOA State (as defined
under clause (a) of the definition thereof). Any opinion required to be
delivered pursuant to this Section 4.3.16(b) may be aggregated with any other
opinion required to be delivered to Lender (or Servicer on behalf of Lender) so
long as all the states in which Properties are located are included in such
opinion or opinions and such opinion or opinions specifically reference this
Agreement and otherwise meet the requirements of this Section 4.3.16(b). If,
with respect to any state in which a Property is located, (i) Borrower fails to
deliver to Lender an opinion pursuant to this Section 4.3.16(b), the Lender may
in its sole and absolute discretion designate such state an Applicable HOA State
by written notice to Borrower or (ii) any opinion delivered to Lender pursuant
to this Section 4.3.16(b) shall be materially different from any Securitization
Date HOA Opinion and such differences are not satisfactory to Lender in its sole
and absolute discretion, Lender may request in writing that Borrower obtain a
second opinion from a nationally recognized law firm (or one with prominent
standing in the applicable state or otherwise reasonably acceptable to Lender)
and deliver such opinion to Lender within twenty (20) Business Days of such
written request and (1) if Borrower fails to deliver such a second opinion to
Lender, the Lender may in its sole and absolute discretion designate such state
an Applicable HOA State by written notice to Borrower or (2) if any such second
opinion delivered to Lender shall be materially different from any

 

104



--------------------------------------------------------------------------------

Securitization Date HOA Opinion and such differences are not satisfactory to
Lender in its sole and absolute discretion and Lender believes in good faith
that such state is an Applicable HOA State (as defined under clause (a) of the
definition thereof), Lender may designate such state an Applicable HOA State by
written notice to Borrower. In addition, if, as a result of any such differences
Lender believes in good faith that any provisions for the subordination of Liens
for HOA Fees to the Lien of the Mortgages are unenforceable under the laws of an
Applicable HOA State or that such Lien for HOA Fees would be entitled to
Priority, Lender may redesignate all affected HOA Properties in such Applicable
HOA State as Applicable HOA Properties. Lender acknowledges that, following the
delivery of the Securitization Date WLT HOA Certificate, the Applicable HOA
States shall be listed on Schedule XII attached hereto. Notwithstanding the
foregoing or anything herein to the contrary, Lender shall not be permitted to
declare a state an Applicable HOA State pursuant to this Section 4.3.16(b), if
Lender or its Servicer (excluding any special servicer) has received a legal
opinion from a nationally recognized law firm (or one with prominent standing in
the applicable state or otherwise reasonably acceptable to Lender) that if
delivered by Borrower and referencing this Agreement would have resulted in such
state not being declared an Applicable HOA State.

(c) If subsequent to the Closing Date there is consummated a securitization of a
single borrower single family residential rental financing similar to the
transactions contemplated by this Agreement and such financing contains HOA
reporting and/or HOA Opinion delivery requirements and/or HOA Funds reserve
requirements that are less burdensome to the borrower thereunder than those
required by this Agreement (including Sections 4.3.16, 4.4.8, 6.1.4, 6.1.5 and
Schedule V), then subject to a Rating Agency Confirmation, Borrower shall have
the right to require Lender to amend this Agreement in a manner consistent with
such less burdensome requirements.

Section 4.4 Property Covenants. Borrower shall comply with the following
covenants with respect to each Property:

4.4.1 Ownership of the Property. Borrower shall warrant and defend (a) the title
to each Property and the related Collateral and (b) the validity and priority of
the Lien of the Mortgages on the Properties, in each case against the claims of
all Persons whomsoever; subject only to Permitted Liens and Transfers permitted
hereunder.

4.4.2 Liens Against the Property. Borrower shall not, and shall cause Borrower
TRS not to, create, incur, assume or permit to exist any Lien on any interest in
any Property, except for the Permitted Liens.

4.4.3 Condition of the Property. Except if the Property has suffered a Casualty
and is in the process being restored in accordance with Section 5.4, Borrower
shall, and shall cause Borrower TRS to, keep and maintain in all material
respects all Properties owned by Borrower or Borrower TRS, as applicable, in a
good, safe and habitable condition and repair and free of and clear of any
damage or waste, and from time to time make, or cause to be made, in all
material respects, all reasonably necessary repairs, renewals, replacements,
betterments and improvements thereto, necessary to comply with the Renovation
Standards and applicable Legal Requirements in all material respects; provided,
that a Carry-Over Property need not comply with the Renovation Standards for so
long as it is leased to the applicable Carry-Over Tenant and

 

105



--------------------------------------------------------------------------------

for so long thereafter as is reasonably necessary to renovate such Property in
accordance with the Renovation Standards.

4.4.4 Compliance with Legal Requirements. The Property (including the leasing
and intended use thereof) shall comply in all material respects with all
applicable Legal Requirements, including, without limitation, building and
zoning ordinances and codes and all certifications, permits, licenses and
approvals, including without limitation, certificates of completion and
occupancy permits, required for the legal leasing, use, occupancy, habitability
and operation of the Property, all such certifications, permits, licenses and
approvals shall be maintained in full force and effect, except as would not
reasonably be expected to have an Individual Material Adverse Effect on the
Property. Borrower shall, and shall cause Borrower TRS to, obtain and maintain
in full force and effect all consents, approvals, orders, certifications,
permits, licenses and authorizations of, and make all filings with or notices
to, any court or Governmental Authority related to the operation, use or leasing
of the Property except where the failure to obtain would not reasonably be
expected to have an Individual Material Adverse Effect with respect to the
Property. Borrower shall not, and shall not permit Equity Owner, Borrower TRS,
any Manager or, to the extent permitted by the applicable Lease and Legal
Requirements, any other Person in occupancy of or involved with the operation,
use or leasing of the Property, to, commit any act or omission affording any
Governmental Authority the right of forfeiture as against the Property or any
part thereof.

4.4.5 Property Taxes and HOA Fees. Borrower shall promptly pay or cause to be
paid all Property Taxes and HOA Fees now or hereafter levied, assessed or
imposed on it as the same become due and payable and shall furnish to Lender
evidence of payment of Property Taxes and HOA Fees prior to the date the same
shall become delinquent, and shall promptly pay for all utility services
provided to the Property as the same become due and payable (other than any such
utilities which are, pursuant to the terms of any Lease, required to be paid by
the Tenant thereunder directly to the applicable service provider); provided,
that, after prior written notice to Lender of its intention to contest any such
Property Taxes and HOA Fees, such Loan Party may contest by appropriate legal
proceedings conducted in good faith and with due diligence, the amount or
validity of any such Property Taxes and HOA Fees and, in such event, may permit
the Property Taxes and HOA Fees so contested to remain unpaid during any period,
including appeals, when a Loan Party is in good faith contesting the same so
long as (a) no Event of Default has occurred and remains uncured, (b) such
proceeding shall be permitted under and be conducted in accordance with all
applicable Legal Requirements, (c) no Property or other Collateral nor any part
thereof or interest therein will be in danger of being sold, forfeited,
terminated, canceled or lost, (d) the applicable Loan Party has set aside on its
books adequate reserves in accordance with GAAP, and the non-payment or
non-discharge of such Property Taxes and HOA Fees would not reasonably be
expected to have an Individual Material Adverse Effect on the applicable
Property, (e) enforcement of the contested Property Taxes and HOA Fees is
effectively stayed for the entire duration of such contest and no Lien is
imposed on any Property or other Collateral which is reasonably expected to have
an Individual Material Adverse Effect, (f) any Property Taxes and HOA Fees
determined to be due, together with any interest or penalties thereon, is
promptly paid as required after final resolution of such contest, (g) to the
extent such Property Taxes and HOA Fees (when aggregated with all other Taxes
that any Loan Party is then contesting under Section 4.1.4 or Section 4.4.5 and
for which Borrower has not delivered to Lender any Contest Security) exceed
$2,500,000, Borrower shall deliver to Lender

 

106



--------------------------------------------------------------------------------

either (i) cash, or other security as may be approved by Lender, in an amount
sufficient to insure the payment of any such Property Taxes and HOA Fees,
together with all interest and penalties thereon or (ii) a payment and
performance bond in an amount equal to one hundred percent (100%) of the
contested amount from a surety acceptable to Lender in its reasonable
discretion, (h) failure to pay such Property Taxes and HOA Fees will not subject
Lender to any civil or criminal liability, (i) such contest shall not affect the
ownership, use or occupancy of any Property, and (j) Borrower shall, upon
request by Lender, give Lender prompt notice of the status of such proceedings
and/or confirmation of the continuing satisfaction of the conditions set forth
in clauses (a) through (j) of this Section 4.4.5. Notwithstanding the foregoing,
Borrower shall pay any contested Property Taxes and HOA Fees (or, if cash or
other security has been provided, Lender may pay over any such cash or other
security held by Lender to the claimant entitled thereto) if, in the Lender’s
reasonable judgment, any Property or other Collateral (or any part thereof or
interest therein) shall be in danger of being sold, forfeited, terminated,
cancelled or lost or there shall be any danger of the Lien of any Collateral
Document being primed by any related Lien.

4.4.6 Compliance with Agreements Relating to the Properties. Borrower shall not,
and shall cause Borrower TRS not to, enter into any agreement or instrument or
become subject to any restriction which would reasonably be expected to have an
Individual Material Adverse Effect on any Property. Borrower shall not, and
shall cause Borrower TRS not to, default in any material respect in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in any agreement or instrument to which any Property is
bound. Borrower shall not, and shall cause Borrower TRS not to, have a material
financial obligation under any indenture, mortgage, deed of trust, loan
agreement or other agreement or instrument by which any Property is bound, other
than obligations under the Loan Documents. Borrower shall not, and shall cause
Borrower TRS not to, default in any material respect in the performance,
observance or fulfillment of any of the obligations, covenants or conditions
contained in any Permitted Lien with respect to any Property. Except as set
forth on Schedule III, no Property or any part thereof shall be subject to any
purchase options, rights of first refusal, rights of first offer or other
similar rights in favor of any Tenant or other third parties.

4.4.7 Leasing. Borrower shall not, and shall cause Borrower TRS not to, enter
into any Lease (including any renewals or extensions of any existing Lease) for
any Property unless such Lease is an Eligible Lease with an Eligible Tenant or a
Lease with a Carry-Over Tenant.

4.4.8 Verification of HOA Payments. Manager shall deliver to Lender and
Borrower, within twenty-eight (28) days after the end of each calendar quarter,
commencing with the calendar quarter ending June 30, 2017, with respect to each
Applicable HOA Property, proof of payment of the paid HOA Fees identified in the
corresponding Quarterly HOA Report (whether in the form of cancelled checks,
receipts, ACH confirmations, confirmation of electronic payments or other
evidence of such payment reasonably satisfactory to Lender) unless such proof of
payment has previously been delivered (e.g. quarterly prepayments) as may
reflect that as of the end of such calendar quarter no other amounts (except HOA
Fees that may be contested in accordance with Section 4.4.5) remain then due and
payable or that have been prepaid or otherwise Borrower has a positive credit
balance (whether in the form of invoices, payment coupons, account statements,
assessment letters, estoppels, receipts or other evidence reasonably
satisfactory to Lender).

 

107



--------------------------------------------------------------------------------

ARTICLE V - INSURANCE; CASUALTY; CONDEMNATION

Section 5.1 Insurance.

5.1.1 Insurance Policies.

(a) Borrower shall obtain and maintain, at its sole cost and expense for the
term of this Agreement or cause to be maintained, insurance for Borrower and the
Properties providing at least the following coverages:

(i) comprehensive “all risk” or special causes of loss form insurance, as is
available in the insurance market as of the Closing Date, on the Properties
(A) in an amount equal to one hundred percent (100%) of the “full replacement
cost”, which for purposes of this Agreement shall mean actual replacement value
of the Properties, subject to a loss limit equal to $50,000,000 per occurrence;
(B) containing an agreed amount endorsement with respect to the Improvements and
personal property at any Property waiving all co insurance provisions or to be
written on a no co insurance form and (C) providing for no deductible in excess
of $25,000 (it being understood that, so long as no Default or Event of Default
has occurred and is continuing (1) Borrower may utilize a $3,000,000 aggregate
deductible stop loss subject to a $25,000 per occurrence deductible and a
$25,000 maintenance deductible following the exhaustion of the aggregate,
(2) the aggregate stop loss does not apply to any losses arising from named
windstorm, earthquake or flood, (3) the perils of named windstorm and the peril
of “other wind and hail” shall be permitted to have a minimum deductible of
$100,000 per occurrence for any and all affected Properties, except that the
permitted minimum deductible for the named windstorm peril shall be permitted to
(a) have a per occurrence deductible in certain Tier 1 locations in Texas of
three percent (3%) of the total insurable value of the affected Properties,
(b) have a per occurrence deductible for properties in Florida of five percent
(5%) of the total insurable value of the affected Properties, and (c) have a per
occurrence deductible in certain Tier 1 locations in from Georgia to Virginia of
two percent (2%) of the total insurable value of the affected Properties, (each
with a minimum deductible of $100,000 per occurrence for any and all affected
Properties), (4) the perils of flood shall be permitted to have a minimum
deductible of $50,000 for any and all affected Properties, except that the
perils of special flood shall be permitted to have a minimum of $250,000 per
occurrence for any and all affected Properties, and (5) the peril of earth
movement including but not limited to earthquake shall be permitted to have a
per occurrence deductible of (a) five percent (5%) of the total insurable value
of the affected Properties located in California, Hawaii, Alaska and Puerto Rico
(b) two percent (2%) of the total insurable value of the affected Properties
located in certain counties in the Pacific Northwest and near New Madrid (each
with a minimum deductible of $100,000 per occurrence for any and all affected
Properties). In addition, Borrower shall obtain (x) flood insurance in an amount
equal to $10,000,000 applying per occurrence and in the aggregate, (y) with
respect to earthquake insurance the greater of (1) the amount of coverage in
place on the Closing Date and (2) the greater of (i) coverage in an amount
applying per occurrence and in the aggregate, in an amount equal to the Probable
Maximum Loss (PML) or Scenario Expected Limit (SEL) based upon a seismic risk
analysis for a 475 year event for the entire portfolio at risk or (ii) 100% of
Gross Loss

 

108



--------------------------------------------------------------------------------

Probable Maximum Loss (Gross Loss PML) or Scenario Expected Limit (SEL) based
upon a seismic risk analysis for a 10,000-year event for the entire portfolio at
risk (such analysis to be secured by Borrower utilizing a third-party firm
qualified to perform such seismic risk analysis using the most current RMS
software, or its equivalent, to include consideration of loss amplification, at
the expense of the applicable Borrower at least two times per year or more
frequently as may reasonably be requested by Lender and shared with Lender
presented by the Properties located in areas prone to seismic activity) and
(z) with respect to named storm insurance the greater of (1) the amount of
coverage in place on the Closing Date and (2) the greater of (i) coverage in an
amount equal to the Probable Maximum Loss (PML) or Scenario Expected Limit (SEL)
based upon a storm risk analysis for a 475 year event for the entire portfolio
at risk or (ii) 100% of Gross Loss Probable Maximum Loss (Gross Loss PML) or
Scenario Expected Limit (SEL) based upon a storm risk analysis for a 10,000-year
event for the entire portfolio at risk (such analysis to be secured by Borrower
using a third-party firm qualified to perform such named storm risk analysis
using the most current RMS software, or its equivalent, to include consideration
of storm surge, if applicable, and loss amplification, at the expense of the
applicable Borrower at least two times per year or more frequently as may
reasonably be requested by Lender and shared with Lender); provided, that such
flood, earth movement and named storm insurance shall otherwise be on terms
consistent with the comprehensive all risk insurance policy required under this
Section 5.1.1(a)(i). In addition, Borrower shall obtain the flood insurance
coverage described in subclause (x) above for a Property if any portion of such
Property is currently or at any time in the future located in a federally
designated “special flood hazard area”, flood hazard insurance or its equivalent
in an amount equal to the maximum amount of such insurance available under the
National Flood Insurance Act of 1968, the Flood Disaster Protection Act of 1973
or the National Flood Insurance Reform Act of 1994, as each may be amended;

(ii) business income or rental loss insurance, written on an “Actual Loss
Sustained Basis” (A) with loss payable to Lender for the benefit of Lenders;
(B) covering all risks required to be covered by the insurance provided for in
Section 5.1.1(a)(i), (iii), (iv) and (viii); (C) in an amount equal to one
hundred percent (100%) of the aggregate projected net income plus continuing
expenses from the operation of the Properties for a period of at least twelve
(12) months after the date of the Casualty; and (D) containing an extended
period of indemnity endorsement which provides that after the physical loss to
the Improvements and personal property at a Property has been repaired, the
continued loss of income will be insured until such income either returns to the
same level it was at prior to the loss, or the expiration of thirty (30) days
from the date that the applicable Property is repaired or replaced and
operations are resumed, whichever first occurs, and notwithstanding that the
policy may expire prior to the end of such period. The amount of such business
income or rental loss insurance shall be determined prior to the Closing Date
and at least once each year thereafter based on Borrower’ reasonable estimate of
the net income from each Property for the succeeding twelve (12) month
period. All proceeds payable to Lender pursuant to this subsection shall be held
by Lender in the Casualty and Condemnation Subaccount and disbursed to the Cash
Management Account during the month to which such proceeds relate (or in the
month received if such proceeds relate to a month prior to the

 

109



--------------------------------------------------------------------------------

month in which such proceeds were received); provided, however, that nothing
herein contained shall be deemed to relieve Borrower of their obligation to pay
the Obligations on the respective dates of payment provided for in this
Agreement and the other Loan Documents except to the extent such amounts are
actually paid out of the proceeds of such business income insurance;

(iii) at all times during which structural construction, repairs or renovations
are being made with respect to any Property, and only if each of the property
coverage form and the liability insurance coverage form does not otherwise
apply, (A) owner’s contingent or protective liability insurance, otherwise known
as Owner Contractor’s Protective Liability (or its equivalent), covering claims
not covered by or under the terms or provisions of the above mentioned
commercial general liability insurance policy and (B) the insurance provided for
in Section 5.1.1(a) written in a so-called builder’s risk completed value form
including coverage for all insurable hard and soft costs of construction (x) on
a non-reporting basis, (y) against all risks insured against pursuant to Section
5.1.1(a)(i), (iii), (iv) and (viii), (z) including permission to occupy such
Property and (C) with an agreed amount endorsement waiving co-insurance
provisions;

(iv) commercial general liability insurance against claims for personal injury,
bodily injury, death or property damage occurring upon, in or about any
Property, such insurance (A) to be on the so-called “occurrence” form with a
combined limit of not less than One Million and No/100 Dollars ($1,000,000.00)
per occurrence; Two Million and No/100 Dollars ($2,000,000.00) in the aggregate
“per location” and overall $20,000,000.00 in the aggregate; (B) to continue at
not less than the aforesaid limit until required to be changed by Lender in
writing by reason of changed economic conditions making such protection
inadequate and (C) to be at least as broad as Insurance Services Offices (ISO)
policy form CG 00 01;

(v) if applicable, automobile liability coverage for all owned and non-owned
vehicles, including rented and leased vehicles, containing minimum limits per
occurrence of One Million and No/100 Dollars ($1,000,000.00);

(vi) if applicable, worker’s compensation subject to the worker’s compensation
laws of the applicable state, and employer’s liability in amounts reasonably
acceptable to Lender;

(vii) umbrella and excess liability insurance in an amount not less than Fifty
Million and No/100 Dollars ($50,000,000.00) per occurrence and in the aggregate
on terms consistent with the commercial general liability insurance policy
required under Section 5.1.1(a)(iv), and including employer liability and
automobile liability, if applicable; and

(viii) upon sixty (60) days’ written notice, such other reasonable insurance,
and in such reasonable amounts as Lender from time to time may reasonably
request against such other insurable hazards which at the time are commonly
insured

 

110



--------------------------------------------------------------------------------

against for properties similar to the Properties located in or around the region
in which Properties are located.

(b) All Policies required pursuant to Section 5.1.1 shall: (i) be obtained under
valid and enforceable policies (collectively, the “Policies” or in the singular,
the “Policy”), and shall be subject to the approval of Lender as to insurance
companies, amounts, deductibles, loss payees and insureds and (ii) be issued by
financially sound and responsible insurance companies authorized to do business
in the states where the applicable Properties are located and having a rating of
“A3” or better by Moody’s or, if Moody’s does not provide a rating of an
applicable insurance company, a rating of “A-” or better by S&P or Fitch;
provided, however, that if Borrower elects to have its insurance coverage
provided by a syndicate of insurers, then, if such syndicate consists of five
(5) or more members, (A) at least sixty percent (60%) of the insurance coverage
(or seventy-five percent (75%) if such syndicate consists of four (4) or fewer
members) and one hundred percent (100%) of the first layer of such insurance
coverage shall be provided by insurance companies having a rating of “A3” or
better by Moody’s or, if Moody’s does not provide a rating of an applicable
insurance company, a rating of “A-” or better by S&P or Fitch and (B) the
remaining forty percent (40%) of the insurance coverage (or the remaining
twenty-five percent (25%) if such syndicate consists of four (4) or fewer
members) shall be provided by insurance companies having a rating of “Baa2” by
Moody’s or, if Moody’s does not provide a rating of an applicable insurance
company, a rating of “BBB” or better by S&P or Fitch;

(c) All Policies of insurance provided for in Section 5.1.1(a), except for the
Policies referenced in Section 5.1.1(a)(vi), shall contain clauses or
endorsements to the effect that:

(i) no act or negligence of Borrower, or anyone acting for Borrower, or of any
Tenant or other occupant, or failure to comply with the provisions of any
Policy, which might otherwise result in a forfeiture of the insurance or any
part thereof, shall in any way affect the validity or enforceability of the
insurance insofar as Lender is concerned;

(ii) the Policy shall not be canceled without at least thirty (30) days’ written
notice to Lender and any other party named therein as an additional insured
(other than in the case of non-payment in which case only ten (10) days prior
notice, or the shortest time allowed by applicable Legal Requirement (whichever
is longer), will be required) and shall not be materially changed (other than to
increase the coverage provided thereby) without such a thirty (30) day notice;

(iii) Lender shall not be liable for any Insurance Premiums thereon or subject
to any assessments thereunder; and

(iv) the issuers thereof shall give notice to Lender if a Policy has not been
renewed ten (10) days prior to its expiration.

(d) Certificates of insurance evidencing the Policies shall be delivered to
Lender on the Closing Date with respect to the current Policies. Further, not
less than ten (10) days prior to the expiration dates of the Policies
theretofore furnished to Lender, Borrower shall

 

111



--------------------------------------------------------------------------------

deliver to Lender certificates of insurance evidencing the Policies (and, upon
the written request of Lender, copies of such Policies) accompanied by evidence
satisfactory to Lender of payment of the premiums due thereunder (the “Insurance
Premiums”).

(e) Any blanket insurance Policy shall otherwise provide the same protection as
would a separate Policy insuring only the Properties in compliance with the
provisions of Section 5.1.1(a) (any such blanket policy, an “Acceptable Blanket
Policy”).

(f) All Policies of insurance provided for or contemplated by Section 5.1.1(a),
except for the Policy referenced in Section 5.1.1(a)(iv), shall name Borrower as
the insured and Lender and its successors and/or assigns as mortgagee and loss
payee, as its interests may appear, and in the case of property damage, boiler
and machinery, windstorm, flood and earthquake insurance, shall contain a
standard non-contributing mortgagee clause in favor of Lender providing that the
loss thereunder shall be payable to Lender unless below the threshold for
Borrower to handle such claim without Lender intervention as provided in
Section 5.2. Additionally, if Borrower obtains property insurance coverage in
addition to or in excess of that required by Section 5.1.1(a)(i), then such
insurance policies shall also contain a standard non-contributing mortgagee
clause in favor of Lender providing that the loss thereunder shall be payable to
Lender.

(g) If at any time Lender is not in receipt of written evidence that all
insurance required hereunder is in full force and effect, Lender shall have the
right, without notice to Borrower, to take such action as Lender deems necessary
to protect its interest in the Properties, including, without limitation, the
obtaining of such insurance coverage as Lender in its sole discretion deems
appropriate after three (3) Business Days notice to Borrower if prior to the
date upon which any such coverage will lapse or at any time Lender deems
necessary (regardless of prior notice to Borrower) to avoid the lapse of any
such coverage. All premiums incurred by Lender in connection with such action or
in obtaining such insurance and keeping it in effect shall be paid by Borrower
to Lender upon demand and, until paid, shall be secured by the Collateral
Documents and shall bear interest at the Default Rate.

(h) In the event of foreclosure of the pledge of the Equity Interest of Borrower
pursuant to the Equity Owner Security Agreement the Policies shall remain in
full force and effect.

Section 5.2 Casualty. If one or more Properties are damaged or destroyed in
whole or in part by fire or other casualty (a “Casualty”) and either (a) the
aggregate loss amount is or is reasonably expected to exceed $25,000 or (b) any
damaged Property is or is reasonably expected to be rendered uninhabitable for
more than thirty (30) days as a result of the Casualty, then Borrower (i) is
required to file proof of loss under the applicable Policy or Policies and
(ii) shall give prompt notice of the Casualty to Lender. Lender may, but shall
not be obligated to make proof of loss if not made promptly by Borrower. In
addition, Lender may participate in any settlement discussions with any
insurance companies (and shall approve any final settlement) (x) if an Event of
Default is continuing or (y) with respect to any single Casualty event in which
the Net Proceeds or the costs of completing the Restoration of the affected
Property or Properties are reasonably expected to be equal to or greater than
the Casualty Threshold Amount and Borrower shall deliver to Lender all
instruments required by Lender to permit such participation. Any

 

112



--------------------------------------------------------------------------------

Insurance Proceeds in connection with any Casualty (whether or not Lender elects
to settle and adjust the claim or Borrower settles such claim) shall be due and
payable solely to Lender and held by Lender in accordance with the terms of this
Agreement. If Borrower or any party other than Lender receives any Insurance
Proceeds or Condemnation Proceeds, Borrower shall immediately deliver such
proceeds to Lender and shall endorse, and cause all such third parties to
endorse, check payable therefor to the order of Lender. Borrower hereby
irrevocably appoints Lender as its attorney-in-fact, coupled with an interest,
to endorse any such check payable to the order of Lender. Borrower hereby
releases Lender from any and all liability with respect to the settlement and
adjustment by Lender of any claims in respect of any Casualty, except to the
extent Lender has engaged in any gross negligence, fraud or willful misconduct
in respect thereto.

Section 5.3 Condemnation. Borrower shall promptly give Lender notice of the
actual or, to the extent in writing, threatened commencement of any proceeding
for the Condemnation of all or any portion of a Property and shall deliver to
Lender copies of any and all papers served in connection with such proceedings.
Lender may participate in any such proceedings, and Borrower shall from time to
time deliver to Lender all instruments requested by it to permit such
participation. Borrower shall, at its expense, diligently prosecute any such
proceedings, and shall consult with Lender, its attorneys and experts, and
cooperate with them in the carrying on or defense of any such proceedings which
is reasonably expected to involve an Award of an amount greater than the
Casualty Threshold Amount. Notwithstanding any taking by any public or
quasi-public authority through Condemnation or otherwise (including, but not
limited to, any transfer made in lieu of or in anticipation of the exercise of
such taking), Borrower shall continue to pay the Debt at the time and in the
manner provided for its payment in the Note and in this Agreement and the Debt
shall not be reduced until any Condemnation Proceeds shall have been actually
received and applied by Lender, after the deduction of expenses of collection,
to the reduction or discharge of the Debt. If Borrower or any party other than
Lender receives any Condemnation Proceeds, Borrower shall immediately deliver
such proceeds to Lender and shall endorse, and cause all such third parties to
endorse, a check payable therefore to the order of Lender. Lender shall not be
limited to the interest paid on the Award by the condemning authority but shall
be entitled to receive out of the Award interest at the rate or rates provided
herein or in the Note. Net Proceeds from a Condemnation shall be applied as
follows:

(a) If a partial Condemnation of a Property does not interfere with the use of
such Property as a residential rental property, then the Net Proceeds paid by
the condemning authority shall be applied to the prepayment of the Debt in
accordance with Section 2.4.2(c).

(b) If a partial Condemnation of a Property does interfere with the use of such
Property as a residential rental property or if there occurs a complete
Condemnation of a Property (each, a “Fully Condemned Property”), then (i) if no
Event of Default shall have occurred and be continuing and, within thirty
(30) days of the date of the occurrence of such Condemnation, Borrower delivers
to Lender a written undertaking to substitute the Fully Condemned Property with
a Substitute Property in accordance with the requirements of Section 2.4.2(a),
then (A) if Net Proceeds are paid by the condemning authority directly to
Borrower subsequent to such substitution, such Net Proceeds may be retained by
Borrower (for the avoidance of doubt, Net Proceeds received by Borrower prior to
such substitution shall be immediately paid to Lender as required by
Section 5.2), (B) if Net Proceeds are paid by the

 

113



--------------------------------------------------------------------------------

condemning authority to Lender, such Net Proceeds will be disbursed by Lender to
Borrower upon the consummation of such substitution and (C) Borrower shall
provide a Substitute Property within ten (10) Business Days of the date of such
undertaking in accordance with the requirements of Section 2.4.2(a) and (ii) if
an Event of Default shall have occurred and be continuing or Borrower fails to
deliver such an undertaking to Lender, then (A) Lender may retain any Net
Proceeds received by it, (B) Borrower shall immediately deliver to Lender any
Net Proceeds paid to Borrower, (C) the Net Proceeds shall be applied to the
prepayment of the Debt in an amount equal to the Release Amount for the Fully
Condemned Property in accordance with Section 2.4.2(c) and (D) Borrower shall
prepay the Loan in an amount equal to the excess, if any, of the Release Amount
for the Fully Condemned Property over such Net Proceeds. Promptly following
Borrower’s written request after either (1) the substitution of a Substitute
Property for such Fully Condemned Property in accordance with the conditions set
forth above or (2) receipt by Lender of the Net Proceeds and payment of the
Release Amount for such Property, Lender shall (x) release the Fully Condemned
Property from the applicable Mortgage Documents and related Lien, provided, that
(A) Borrower has delivered to Lender a draft release (and, in the event the
Mortgage and the Collateral Assignment of Leases and Rents applicable to the
Fully Condemned Property encumbers other Property(ies) in addition to the Fully
Condemned Property, such release shall be a partial release that relates only to
the Fully Condemned Property and does not affect the Liens and security
interests encumbering or on the other Property(ies)) in form and substance
appropriate for the jurisdiction in which such Fully Condemned Property is
located and shall contain standard provisions protecting the rights of Lender
and (B) Borrower shall pay all costs, taxes and expenses associated with such
release (including, without limitation, cost to file and record the release and
Lender’s reasonable attorneys’ fees) and (y) disburse to Borrower (A) in the
case of a substitution of a Substitute Property for such Fully Condemned
Property, the Net Proceeds paid by the condemning authority and (B) in the case
of the payment of the Release Amount for such Property, the Net Proceeds paid by
the condemning authority in excess of the Release Amount for such Property;
provided that, during the continuance of a Cash Sweep Period, any such excess
Net Proceeds shall instead be delivered to the Cash Collateral Subaccount and
disbursed in accordance with Section 6.6.1 and Section 6.6.2.

Section 5.4 Restoration.

The following provisions shall apply in connection with the Restoration of any
Property affected by a Casualty:

(a) If the Net Proceeds reasonably expected to be received in connection with
any single Casualty event is less than the Casualty Threshold Amount, then,
(i) if no Event of Default shall have occurred and be continuing and, within
sixty (60) days of the date of the occurrence of such Casualty, Borrower
delivers to Lender a written undertaking to (x) expeditiously commence and to
satisfactorily complete with due diligence the Restoration of the affected
Properties in accordance with the terms of this Agreement, then (A) if Net
Proceeds are paid by the insurance company directly to Borrower subsequent to
delivering such undertaking, such Net Proceeds may be retained by Borrower (for
the avoidance of doubt, Net Proceeds received by Borrower prior to delivering
such undertaking shall be immediately paid to Lender as required by
Section 5.2), (B) if Net Proceeds are paid by the insurance company to Lender,
such Net Proceeds will be disbursed by Lender to Borrower and (C) Borrower shall

 

114



--------------------------------------------------------------------------------

conduct the Restoration of the affected Properties in accordance with the terms
of Section 5.4(c) or (y) substitute the Property subject to the Casualty event
with a Substitute Property in accordance with the requirements of Section
2.4.2(a) and (ii) if an Event of Default shall have occurred and be continuing
or Borrower fails to deliver such an undertaking to Lender, then (A) Lender may
retain any Net Proceeds received by it, (B) Borrower shall immediately deliver
to Lender any Net Proceeds paid to Borrower as required by Section 5.2, (C) such
Net Proceeds shall be applied to the prepayment of the Debt in an amount equal
to the Release Amount for such Property in accordance with Section 2.4.2(c), (D)
Borrower shall prepay the Loan in an amount equal to the excess, if any, of the
Release Amount for such Property over such Net Proceeds and (E) promptly
following Borrower’s written request and receipt by Lender of the Net Proceeds
and payment by Borrower of the amounts set forth in clause (D) above, if any,
Lender shall (x) release the affected Properties from the applicable Mortgage
Documents and related Liens, provided, that (A) Borrower has delivered to Lender
draft releases (and, in the event any of the Mortgages and the Assignments of
Leases and Rents applicable to any of the affected Properties encumber other
Property(ies) in addition to the affected Properties, such release shall be a
partial release that relates only to the affected Property(ies) and does not
affect the Liens and security interests encumbering or on the other
Property(ies)) in form and substance appropriate for the jurisdiction in which
such affected Properties are located and shall contain standard provisions
protecting the rights of Lender and (B) Borrower shall pay all costs, taxes and
expenses associated with such release (including, without limitation, cost to
file and record the release and Lender’s reasonable attorneys’ fees) and
(y) disburse to Borrower (A) in the case of a substitution of a Substitute
Property for such Property, the Net Proceeds paid by the insurance company and
(B) in the case of the payment of the Release Amount for such Property, the Net
Proceeds paid by the insurance company in excess of the Release Amount for such
Property, if any; provided that, during the continuance of a Cash Sweep Period,
any such excess Net Proceeds shall instead be delivered to the Cash Collateral
Subaccount and disbursed in accordance with Section 6.6.1 and Section 6.6.2.

(b) If the Net Proceeds reasonably expected to be received in connection with
any single Casualty event is greater than the Casualty Threshold Amount, then,
(i) if no Event of Default shall have occurred and be continuing and, within
sixty (60) days of the date of the occurrence of such Casualty, Borrower
delivers to Lender a written undertaking to (x) expeditiously commence and to
satisfactorily complete with due diligence the Restoration of the affected
Properties in accordance with the terms of this Agreement, then (A) Borrower
shall immediately deliver to Lender any Net Proceeds paid to Borrower as
required by Section 5.2 and (B) Borrower shall conduct the Restoration of the
affected Properties in accordance with the terms of and subject to the
conditions of Section 5.4(d) or (y) substitute the Property subject to the
Casualty event with a Substitute Property in accordance with the requirements of
Section 2.4.2(a) and (ii) if an Event of Default shall have occurred and be
continuing or Borrower fails to deliver such an undertaking to Lender, then
(A) Lender may retain any Net Proceeds received by it, (B) Borrower shall
immediately deliver to Lender any Net Proceeds paid to Borrower as required by
Section 5.2, (C) such Net Proceeds shall be applied to the prepayment of the
Debt in an amount equal to the Release Amount for such Property in accordance
with Section 2.4.2(c), (D) Borrower shall prepay the Loan in an amount equal to
the excess, if any, of the Release Amount for the affected Properties over such
Net Proceeds and (E) promptly following Borrower’s written request and receipt
by Lender of the Net Proceeds and payment by Borrower of the amounts set forth
in clause (D) above, if any, Lender shall

 

115



--------------------------------------------------------------------------------

(x) release the affected Properties from the applicable Mortgage Documents and
related Liens, provided, that (A) Borrower has delivered to Lender draft
releases (and, in the event any of the Mortgages and the Assignments of Leases
and Rents applicable to any of the affected Properties encumber other
Property(ies) in addition to the affected Properties, such release shall be a
partial release that relates only to the affected Property(ies) and does not
affect the Liens and security interests encumbering or on the other
Property(ies)) in form and substance appropriate for the jurisdiction in which
such affected Properties are located and shall contain standard provisions
protecting the rights of Lender and (B) Borrower shall pay all costs, taxes and
expenses associated with such release (including, without limitation, cost to
file and record the release and Lender’s reasonable attorneys’ fees) and
(y) disburse to Borrower (A) in the case of a substitution of a Substitute
Property for such Property, the Net Proceeds paid by the insurance company and
(B) in the case of the payment of the Release Amount for such Property, the Net
Proceeds paid by the insurance company in excess of the Release Amount for such
Property, if any; provided that, during the continuance of a Cash Sweep Period,
any such excess Net Proceeds shall instead be delivered to the Cash Collateral
Subaccount and disbursed in accordance with Section 6.6.1 and Section 6.6.2.

(c) If Borrower elects to undertake the Restoration a Property or Properties
pursuant to Section 5.4(a), (i) Borrower shall, subject to applicable Legal
Requirements, commence the Restoration as soon as reasonably practicable (but in
no event later than ninety (90) days after such Casualty occurs) and shall
diligently pursue the same to satisfactory completion; (ii) Borrower shall cause
the affected Property and the use thereof after the Restoration to be in
compliance in all material respects with and permitted under all applicable
Legal Requirements and such Property, after Restoration, shall be of the same
character as prior to such damage or destruction, in all material respects;
(iii) the Restoration shall be done and completed by Borrower in an expeditious
and diligent fashion and in compliance in all material respects with all
applicable Legal Requirements and the Renovation Standards and (iv) for any
Restoration of a Property with a total expected cost exceeding $25,000, Borrower
shall deliver, or cause to be delivered, to Lender a signed detailed budget
approved in writing by Borrower’s architect or engineer stating the entire cost
of completing the Restoration, which budget shall be reasonably acceptable to
Lender.

(d) If Borrower elects to undertake the Restoration of a Property or Properties
pursuant to Section 5.4(b), the following provisions shall apply:

(i) the Net Proceeds shall be made available to Borrower for Restoration upon
the determination of Lender that the following conditions are met: (A) Borrower
shall, subject to applicable Legal Requirements, commence the Restoration as
soon as reasonably practicable (but in no event later than ninety (90) days
after such Casualty occurs) and shall diligently pursue the same to satisfactory
completion; (B) Lender shall be satisfied that any operating deficits, including
all scheduled payments of principal and interest under the Note, which will be
incurred with respect to the Properties as a result of the occurrence of the
Casualty, whichever the case may be, will be covered out of (1) the Net
Proceeds, (2) the insurance coverage referred to in Section 5.1.1(a)(ii), if
applicable, or (3) by other funds of Borrower; (C) Lender shall be satisfied
that the Restoration will be completed on or before the earliest to occur of
(1) the date six (6) months prior to the Initial Maturity Date, as extended
pursuant to

 

116



--------------------------------------------------------------------------------

Section 2.9, (2) the earliest date required for such completion under the terms
of any Lease, (3) such time as may be required under applicable Legal
Requirements or (4) six (6) months prior to the expiration of the insurance
coverage referred to in Section 5.1.1(a)(ii); (D) Borrower shall cause the
affected Property and the use thereof after the Restoration to be in compliance
with and permitted under all applicable Legal Requirements and such Property,
after Restoration, shall be of the same character as prior to such damage or
destruction; (E) the Restoration shall be done and completed by Borrower in an
expeditious and diligent fashion and in compliance in all material respects with
all applicable Legal Requirements and the Renovation Standards; (F) for any
Restoration of a Property with a total expected cost exceeding $25,000, Borrower
shall deliver, or cause to be delivered, to Lender a signed detailed budget
approved in writing by Borrower’s architect or engineer stating the entire cost
of completing the Restoration, which budget shall be reasonably acceptable to
Lender and (G) the Net Proceeds together with any cash or cash equivalent
deposited by Borrower with Lender are sufficient in Lender’s discretion to cover
the cost of the Restoration.

(ii) The Net Proceeds shall be held by Lender in the Casualty and Condemnation
Subaccount and, until disbursed in accordance with the provisions of this
Section 5.4(d), shall constitute additional security for the Debt and other
obligations under the Loan Documents. The Net Proceeds shall be disbursed by
Lender to, or as directed by, Borrower from time to time during the course of
the Restoration, upon receipt of evidence satisfactory to Lender that (A) all
materials installed and work and labor performed (except to the extent that they
are to be paid for out of the requested disbursement) in connection with the
Restoration have been paid for in full, and (B) there exist no notices of
pendency, stop orders, mechanic’s or materialmen’s liens or notices of intention
to file same, or any similar liens or encumbrances on the Properties which have
not been fully bonded to the satisfaction of Lender and discharged of record or
in the alternative fully insured to the satisfaction of Lender by the title
company issuing the Title Insurance Policy.

(iii) All plans and specifications required in connection with the Restoration
shall be subject to the prior approval of Lender and an independent consulting
engineer selected by Lender (the “Casualty Consultant”), and in each case, such
approval shall not be unreasonably withheld, conditioned or delayed. Lender
shall have the use of the plans and specifications and all permits, licenses and
approvals required or obtained in connection with the Restoration. The identity
of the contractors, subcontractors and materialmen engaged in the Restoration,
as well as the contracts under which they have been engaged, shall be subject to
the approval of Lender and the Casualty Consultant, in each case, such approval
shall not be unreasonably withheld, conditioned or delayed. All reasonable
out-of-pocket costs and expenses incurred by Lender in connection with
recovering, holding and advancing the Net Proceeds for the Restoration
including, without limitation, reasonable attorneys’ fees and disbursements and
the Casualty Consultant’s fees and disbursements, shall be paid by Borrower.

(iv) In no event shall Lender be obligated to make disbursements of the Net
Proceeds in excess of an amount equal to the costs actually incurred from time
to time for work in place as part of the Restoration, as certified by the
Casualty Consultant,

 

117



--------------------------------------------------------------------------------

less the Casualty Retainage. The term “Casualty Retainage” shall mean, as to
each contractor, subcontractor or materialman engaged in the Restoration, an
amount equal to ten percent (10%) of the costs actually incurred for work in
place as part of the Restoration, as certified by the Casualty Consultant, until
the Restoration has been completed. The Casualty Retainage shall in no event,
and notwithstanding anything to the contrary set forth above in this
Section 5.4(d), be less than the amount actually held back by Borrower from
contractors, subcontractors and materialmen engaged in the Restoration. The
Casualty Retainage shall not be released until the Casualty Consultant certifies
to Lender that the Restoration has been completed in accordance with the
provisions of this Section 5.4(b) and that all approvals necessary for the
re-occupancy and use of the Property have been obtained from all appropriate
Governmental Authorities, and Lender receives evidence satisfactory to Lender
that the costs of the Restoration have been paid in full or will be paid in full
out of the Casualty Retainage; provided, however, that Lender will release the
portion of the Casualty Retainage being held with respect to any contractor,
subcontractor or materialman engaged in the Restoration as of the date upon
which (x) the Casualty Consultant certifies to Lender that such contractor,
subcontractor or materialman has satisfactorily completed all work and has
supplied all materials in accordance with the provisions of such contractor’s,
subcontractor’s or materialman’s contract, (y) the contractor, subcontractor or
materialman delivers the lien waivers and evidence of payment in full of all
sums due to the contractor, subcontractor or materialman as may be reasonably
requested by Lender or by the title company issuing the Title Insurance Policy,
and (z) Lender receives an endorsement to the Title Insurance Policy insuring
the continued priority of the Lien of the Mortgage and evidence of payment of
any premium payable for such endorsement. If required by Lender, the release of
any such portion of the Casualty Retainage shall be approved by the surety
company, if any, which has issued a payment or performance bond with respect to
the contractor, subcontractor or materialman.

(v) Lender shall not be obligated to make disbursements of the Net Proceeds more
frequently than once every calendar month.

(vi) If at any time the Net Proceeds or the undisbursed balance thereof shall
not, in the opinion of Lender in consultation with the Casualty Consultant, be
sufficient to pay in full the balance of the costs which are estimated by the
Casualty Consultant to be incurred in connection with the completion of the
Restoration, Borrower shall deposit the deficiency (the “Net Proceeds
Deficiency”) with Lender (for deposit into the Casualty and Condemnation
Subaccount) before any further disbursement of the Net Proceeds shall be made.
The Net Proceeds Deficiency deposited with Lender shall be deposited by Lender
into the Casualty and Condemnation Subaccount and shall be disbursed for costs
actually incurred in connection with the Restoration on the same conditions
applicable to the disbursement of the Net Proceeds, and until so disbursed
pursuant to this Section 5.4(d) shall constitute additional security for the
Obligations.

(vii) The excess, if any, of the Net Proceeds and the remaining balance, if any,
of the Net Proceeds Deficiency deposited with Lender after the Casualty
Consultant certifies to Lender that the Restoration has been completed in
accordance with the provisions of this Section 5.4(d), and the receipt by Lender
of evidence reasonably

 

118



--------------------------------------------------------------------------------

satisfactory to Lender that all costs incurred in connection with the
Restoration have been paid in full, shall be remitted by Lender to Borrower,
provided no Event of Default shall have occurred and shall be continuing.

(e) All reasonable out-of-pocket costs and expenses incurred by Lender in
connection with any Restoration including, without limitation, reasonable
attorneys’ fees and disbursements, shall be paid by Borrower.

(f) Notwithstanding anything to the contrary set forth in this Agreement,
including the provisions of Section 5.3 or Section 5.4, if the Loan is included
in a REMIC Trust and, immediately following a release of any portion of the Lien
of a Mortgage following a Casualty or Condemnation of a Property (but taking
into account any proposed Restoration of the remaining portion of such
Property), the ratio of the unpaid principal balance of the Loan to the value of
the remaining Properties would be greater than one hundred twenty-five percent
(125%) (such value to be determined, in Lender’s sole discretion, by any
commercially reasonable method permitted to a REMIC Trust; and which shall
exclude the value of personal property (other than fixtures) or going concern
value, if any), the Outstanding Principal Balance must be paid down (by
application of the Net Proceeds or Award, as applicable, or if such amounts are
not sufficient, by Borrower) by a “qualified amount” as that term is defined in
the IRS Revenue Procedure 2010-30, as the same may be amended, replaced,
supplemented or modified from time to time, unless Lender receives an opinion of
counsel that if such amount is not paid, any applicable Securitization will not
fail to maintain its status as a REMIC Trust as a result of the related release
of such portion of the Lien of such Mortgage. If and to the extent the preceding
sentence applies, only such amount of the net Award or net Insurance Proceeds
(as applicable), if any, in excess of the amount required to pay down the
principal balance of the Loan may be released for purposes of Restoration or
released to Borrower as otherwise expressly provided in Section 5.3 or
Section 5.4.

(g) In the event of foreclosure of a Mortgage, or other transfer of title to a
Property or Properties in extinguishment in whole or in part of the Debt all
right, title and interest of Borrower in and to the Policies that are not
blanket Policies then in force concerning such Property or Properties and all
proceeds payable thereunder shall thereupon vest in the purchaser at such
foreclosure or Lender or other transferee in the event of such other transfer of
title.

ARTICLE VI - RESERVE FUNDS

Section 6.1 Tax Funds; HOA Funds.

6.1.1 Deposits of Tax Funds. Borrower shall deposit with Lender on each Payment
Date an amount equal to one-twelfth (1/12th) of the Property Taxes that Lender
estimates will be payable during the next ensuing twelve (12) months, in order
to accumulate sufficient funds to pay all such Property Taxes prior to their
respective due dates, which amounts shall be transferred into a Subaccount
established at the Cash Management Account Bank to hold such funds (the “Tax
Subaccount”). Amounts deposited from time to time into the Tax Subaccount
pursuant to this Section 6.1.1 are referred to herein as the “Tax Funds”. If at
any time Lender reasonably determines that the Tax Funds will not be sufficient
to pay the Property Taxes, Lender shall notify Borrower of such determination
and, commencing with the first Payment

 

119



--------------------------------------------------------------------------------

Date following Borrower’s receipt of such written notice, the monthly deposits
for Property Taxes shall be increased by the amount that Lender estimates is
sufficient to make up the deficiency at least ten (10) days prior to the
respective due dates for the Property Taxes; provided, that if Borrower receives
notice of any deficiency after the date that is ten (10) days prior to the date
that Property Taxes are due, Borrower will deposit with or on behalf of Lender
such amount within two (2) Business Days after its receipt of such notice.

6.1.2 Release of Tax Funds. Provided no Event of Default is continuing, Lender
shall apply Tax Funds in the Tax Subaccount to reimburse Borrower for payments
of Property Taxes made by Borrower after delivery by Borrower to Lender of
evidence of such payment reasonably acceptable to Lender. If the amount of the
Tax Funds shall exceed the amounts due for Property Taxes, Lender shall, in its
sole discretion, return any excess to Borrower or credit such excess against
future payments to be made to the Tax Funds. Any Tax Funds remaining in the Tax
Subaccount after the Obligations have been paid in full shall be returned to
Borrower. Provided no Default or Event of Default exists, the Tax Funds reserved
for any Property shall be released upon a permitted sale and release, a
substitution or a prepayment of the Allocated Loan Amount of such Property in
accordance with the terms hereof.

6.1.3 Special Reserve of Tax Funds. Notwithstanding the foregoing, in lieu of
making the deposits required by Section 6.1.1, Borrower may, by written notice
to Lender, elect to maintain in the Tax Subaccount an amount equal to the amount
of Property Taxes payable with respect to the Properties for a period of six
(6) months. If such an election is in effect and Lender determines that the Tax
Funds in the Tax Subaccount constitute less than the amount described in the
previous sentence, Lender shall notify Borrower of such determination and,
commencing with the first Payment Date following Borrower’s receipt of such
written notice, Borrower shall deposit into the Tax Subaccount such shortfall.
Furthermore, during any period while such an election is in effect, Borrower
shall not be entitled to receive any release of Tax Funds from the Tax
Subaccount. Borrower may revoke the election contemplated by this Section 6.1.3
by written notice to Lender; provided, that (i) such revocation shall not take
effect until the first Payment Date that is more than ten (10) Business Days
after the date Lender receives such notice and (ii) on such Payment Date
Borrower shall deposit into the Tax Subaccount an amount reasonably determined
by Lender that, when combined with prospective deposits into the Tax Subaccount
contemplated by clause (ii) of Section 6.1.1 will be sufficient funds to pay all
Property Taxes with respect to the Properties prior to their respective due
dates.

6.1.4 Deposits of HOA Funds. On the closing date of the initial Securitization,
if any, Borrower shall deposit with Lender an amount equal to the HOA Fees that
Lender estimates will be payable with respect to all Applicable HOA Properties
during the next ensuing twelve (12) months, which amounts shall be transferred
into a Subaccount established at the Cash Management Account Bank to hold such
funds (the “HOA Subaccount”). Amounts deposited from time to time into the HOA
Subaccount pursuant to this Section 6.1.4 are referred to herein as the “HOA
Funds”. If at any time after the closing of the initial Securitization, if any,
Lender reasonably determines that the HOA Funds will not be sufficient to pay
the HOA Fees for the Applicable HOA Properties for the next ensuing twelve
(12) months, Lender shall notify Borrower of such determination and, within
thirty (30) days following Borrower’s receipt of such written notice, Borrower
shall deposit with Lender for transfer into the HOA Subaccount an amount that
Lender estimates is sufficient to make up the deficiency.

 

120



--------------------------------------------------------------------------------

6.1.5 Release of HOA Funds. If at any time Lender believes in good faith that
HOA Fees due and payable to an HOA for any HOA Property have become delinquent,
Lender shall in its sole and absolute discretion apply the HOA Funds to pay such
HOA Fees. If the amount of the HOA Funds shall exceed the HOA Fees that Lender
estimates will be payable with respect to all Applicable HOA Properties during
the next ensuing twelve (12) months, Lender shall, in its sole discretion,
return any excess to Borrower or credit such excess against future payments to
be made to the HOA Funds. Any HOA Funds remaining in the HOA Subaccount after
the Obligations have been paid in full shall be returned to Borrower. Provided
no Default or Event of Default exists, the HOA Funds reserved for any Applicable
HOA Property shall be released upon a permitted sale and release, a substitution
or a prepayment of the Allocated Loan Amount of such Property in accordance with
the terms hereof.

Section 6.2 Insurance Funds.

6.2.1 Deposits of Insurance Funds. Borrower shall deposit with or on behalf of
Lender on each Payment Date, an amount equal to one-twelfth (1/12th) of the
Insurance Premiums that Lender estimates will be payable for the renewal of the
coverage afforded by the Policies upon the expiration thereof, in order to
accumulate sufficient funds to pay all such Insurance Premiums prior to the
expiration of the Policies, which amounts shall be transferred into a Subaccount
established at the Cash Management Account Bank to hold such funds
(the “Insurance Subaccount”). Amounts deposited from time to time into the
Insurance Subaccount pursuant to this Section 6.2.1 are referred to herein as
the “Insurance Funds”. If at any time Lender reasonably determines that the
Insurance Funds will not be sufficient to pay the Insurance Premiums, Lender
shall notify Borrower of such determination and the monthly deposits for
Insurance Premiums shall be increased by the amount that Lender estimates is
sufficient to make up the deficiency at least thirty (30) days prior to
expiration of the Policies.

6.2.2 Release of Insurance Funds. Provided no Event of Default is continuing,
Lender shall apply Insurance Funds in the Insurance Subaccount to timely pay, or
reimburse Borrower for payments of, Insurance Premiums. If the amount of the
Insurance Funds shall exceed the amounts due for Insurance Premiums, Lender
shall, in its sole discretion, return any excess to Borrower or credit such
excess against future payments to be made to the Insurance Funds. Any Insurance
Funds remaining in the Insurance Subaccount after the Obligations have been paid
in full shall be returned to Borrower. Provided no Default or Event of Default
exists, the Insurance Funds reserved for any Property shall be released upon a
permitted sale and release, a substitution or a prepayment of the Allocated Loan
Amount of such Property in accordance with the terms hereof.

6.2.3 Acceptable Blanket Policy. Notwithstanding anything to the contrary
contained in Section 6.2.1, if an Acceptable Blanket Policy is in effect with
respect to the Policies required pursuant to Section 5.1.1, deposits into the
Insurance Subaccount required for Insurance Premiums pursuant to Section 6.2.1
shall be suspended to the extent that Insurance Premiums relate to such
Acceptable Blanket Policy. Notwithstanding the foregoing, Borrower may, by
written notice to Lender given not less than ten (10) Business Days prior to a
Payment Date, elect to reinstate, as of such Payment Date, deposits to the
Insurance Subaccount with respect to the Insurance Premiums for one or more of
the Policies required pursuant to Section 5.1.1 for which an Acceptable Blanket
Policy is in effect. Further, if Borrower makes such an

 

121



--------------------------------------------------------------------------------

election, then Borrower may rescind such election by providing a written notice
thereof to Lender, which notice shall be effective as of the Payment Date that
follows such notice by more than ten (10) Business Days or such later Payment
Date as Borrower specifies in its election.

Section 6.3 Capital Expenditure Funds.

6.3.1 Deposits of Capital Expenditure Funds. Borrower shall deposit with or on
behalf of Lender on each Payment Date an amount equal to one-twelfth (1/12th) of
the product of (a) $450 multiplied by (b) the number of Properties to which the
Loan is applicable, in order to accumulate sufficient funds, for annual Capital
Expenditures, which amounts shall be transferred into a Subaccount established
at the Cash Management Account Bank to hold such funds (the “Capital Expenditure
Subaccount”). Amounts deposited from time to time into the Capital Expenditure
Subaccount pursuant to this Section 6.3.1 are referred to herein as the “Capital
Expenditure Funds”.

6.3.2 Release of Capital Expenditure Funds. Provided no Event of Default is
continuing, Lender shall disburse Capital Expenditure Funds out of the Capital
Expenditure Subaccount to reimburse Borrower for Capital Expenditures actually
paid for by Borrower, provided that: (a) such disbursement is for an Approved
Capital Expenditure, (b) the request for disbursement is accompanied by an
Officer’s Certificate from Borrower stating that (i) the items to be funded by
the requested disbursement are Approved Capital Expenditures, and a description
thereof, (ii) all Approved Capital Expenditures to be funded by the requested
disbursement have been completed (or completed to the extent of the requested
disbursement) in a good and workmanlike manner and in accordance, in all
material respects, with all applicable Legal Requirements and the Renovation
Standards and (iii) the Approved Capital Expenditures to be funded from the
disbursement in question have not been the subject of a previous disbursement
and have been paid for by Borrower and (c) for any individual expenditure
greater than $25,000, Borrower has delivered to Lender copies of any invoices,
bills or statements related to such Approved Capital Expenditures that are
requested by Lender. For the avoidance of doubt, Borrower shall not be entitled
to receive a distribution of Capital Expenditure Funds for expenses related to
the refurbishment or repair of a Property to the extent that Borrower has been
or will be entitled to reimbursement for such expenses from a Tenant’s security
deposit.

Section 6.4 Casualty and Condemnation Subaccount. Borrower shall pay, or cause
to be paid, to Lender all Insurance Proceeds or Awards due to any Casualty or
Condemnation in accordance with the provisions of Section 5.2 and Section 5.3,
which amounts shall be transferred into a Subaccount established at the Cash
Management Bank to hold such funds (the “Casualty and Condemnation Subaccount”).
Amounts deposited from time to time into the Casualty and Condemnation
Subaccount pursuant to this Section 6.4 are referred to herein as the “Casualty
and Condemnation Funds”. All Casualty and Condemnation Funds shall be held,
disbursed and/or applied in accordance with the provisions of Section 5.3 or
Section 5.4, as applicable.

Section 6.5 Eligibility Reserve Subaccount.

 

122



--------------------------------------------------------------------------------

6.5.1 Deposit of Eligibility Funds. If Borrower shall be required to make a
prepayment in respect of any Property pursuant to Section 2.4.2(a) (other than
in the case of any Property that constitutes a Disqualified Property due to the
occurrence of a Voluntary Action in respect thereof), Borrower shall have an
option to deposit into a Subaccount established at the Cash Management Bank to
hold such funds (the “Eligibility Reserve Subaccount”) an amount equal to one
hundred percent (100%) of the Allocated Loan Amount for any such Property
(“Eligibility Funds”), provided that Borrower provides Lender with written
notice of any such Eligibility Funds and, no later than the due date for the
prepayment required under Section 2.4.2(a), delivers such Eligibility Funds with
Lender for deposit to the Eligibility Reserve Subaccount.

6.5.2 Release of Eligibility Funds. Provided no Default or Event of Default
exists, Lender shall disburse the Eligibility Funds with respect to a Property
to Borrower upon (a) the sale of such Property and payment in full of the
applicable Release Amount, (b) upon such Property becoming an Eligible Property
or (c) upon the substitution of the applicable Disqualified Property with a
Substitute Property in accordance with the conditions of Section 2.4.2(a).

Section 6.6 Cash Collateral.

6.6.1 Cash Collateral Subaccount. If a Cash Sweep Period shall be continuing,
all Available Cash (after payment of the Monthly Budgeted Amount and any
Approved Extraordinary Expenses in accordance with Section 2.7.2(k)) shall be
paid to Lender, which amounts shall be transferred by Lender into a Subaccount
(the “Cash Collateral Subaccount”) to be held by Lender as cash collateral for
the Debt. Amounts on deposit from time to time in the Cash Collateral Subaccount
pursuant to this Section 6.6.1 are referred to as the “Cash Collateral Funds”.
Lender shall have the right, but not the obligation, at any time during the
continuance of an Event of Default, in its sole and absolute discretion to apply
any and all Cash Collateral Funds then on deposit in the Cash Collateral
Subaccount to the Debt, in such order and in such manner as Lender shall elect
in its sole and absolute discretion, including to make a prepayment of principal
(together with the applicable Spread Maintenance Premium, Interest Shortfall and
Breakage Costs, if any, applicable thereto) or any other amounts due hereunder.

6.6.2 Withdrawal of Cash Collateral Funds. Provided no Default or an Event of
Default hereunder is continuing and there is an amount exceeding one percent
(1%) of the Outstanding Principal Balance on deposit in the Cash Collateral
Subaccount (the “Cash Collateral Floor”), Lender shall make disbursements from
the Cash Collateral Subaccount of Cash Collateral Funds in excess of the Cash
Collateral Floor to pay costs and expenses in connection with the ownership,
management and/or operation of the Properties to the extent such amounts are not
otherwise paid pursuant to Section 6.6.1 or by Manager pursuant to the
Management Agreement for the following items: (a) Operating Expenses (including
management fees, but subject to the Management Fee Cap) set forth in an Approved
Annual Budget (subject to a five percent (5%) variation for Operating Expenses
in such Approved Annual Budget), (b) emergency repairs and/or life-safety items
(including applicable Capital Expenditures for such purpose), (c) Capital
Expenditures set forth in an Approved Annual Budget (subject to a five percent
(5%) variation for Capital Expenditures in such Approved Annual Budget),
(d) legal, audit and accounting costs associated with the Properties or
Borrower, excluding legal

 

123



--------------------------------------------------------------------------------

fees incurred in connection with the enforcement of Borrower’s, rights pursuant
to the Loan Documents, (e) payment of Debt Service on the Loan, (f) voluntary or
mandatory prepayment of the Loan (together with any applicable Spread
Maintenance Premium), including, without limitation, any Low Debt Yield Cure
Prepayment and (g) expenses and shortfalls relating to Restoration; provided,
that no disbursements shall be made from the Cash Collateral Subaccount for any
of the Operating Expenses or Capital Expenditures described in the foregoing
clauses (a) through (d) to the extent amounts for such Operating Expenses or
Capital Expenditures have been distributed to Borrower from the Cash Management
Account under Section 2.7.2(k), or may be distributed to Borrower from the Tax
Subaccount, the Insurance Subaccount or the Capital Expenditure Subaccount, as
applicable.

6.6.3 Release of Cash Collateral Funds. Provided no Cash Sweep Period is
continuing as of two (2) consecutive Calculation Dates, Lender shall release
Cash Collateral Funds in the Cash Collateral Subaccount to Borrower; provided,
that in the event of a Debt Yield Cure Prepayment, the Lender is required to
release the Cash Collateral Funds to Borrower within two (2) Business Days of
the date of such Debt Yield Cure Prepayment..

6.6.4 Extraordinary Expense. If, during any Cash Sweep Period, Borrower incurs
or is required to incur an operating expense or capital expense which is not set
forth in the Approved Annual Budget (each an “Extraordinary Expense”), then
Borrower shall promptly deliver to Lender in writing a reasonably detailed
explanation of such Extraordinary Expense. If a Cash Sweep Period then exists,
then such Extraordinary Expense shall be subject to Lender’s approval, which
approval may not be unreasonably withheld or delayed so long as no Event of
Default then exists; provided, however, that during a Cash Sweep Period, so long
as no Event of Default then exists, Lender shall be deemed to have approved any
Extraordinary Expense (other than fees paid to any Manager or any amounts paid
to any Affiliates of Borrower) that (a) does not exceed (when aggregated with
any and all other requested and unpaid Extraordinary Expenses covered by the
same line item of the Approved Annual Budget) ten percent (10%) of the monthly
amount of the applicable line item set forth in the Approved Annual Budget for
such month and (b) does not exceed (when aggregated with any and all other
requested and unpaid Extraordinary Expenses of the same type (i.e., Operating
Expenses or Capital Expenditures)) five percent (5%) of the aggregate monthly
amount of the Approved Annual Budget with respect to Operating Expenses or
Capital Expenditures, as applicable, for such month. Any Extraordinary Expense
incurred by Borrower and approved (or deemed approved) by Lender is referred to
herein as an (“Approved Extraordinary Expense”). Any amounts distributed to
Borrower for the payment of Approved Extraordinary Expenses pursuant to
Section 6.6.4 shall be used by Borrower only to pay for such Approved
Extraordinary Expenses or reimburse Borrower for such Approved Extraordinary
Expenses, as applicable.

Section 6.7 Advance Rent Funds.

6.7.1 Deposits of Advance Rent Funds. In the event Borrower receives any Advance
Rent, Borrower shall deposit (or cause to be deposited) any such Advance Rent
into a Subaccount established at the Cash Management Account Bank to hold such
funds (the “Advance Rent Subaccount”). Amounts deposited from time to time in
the Advance Rent Subaccount pursuant to this Section 6.7.1 are referred to
herein as the “Advance Rent Funds”.

 

124



--------------------------------------------------------------------------------

6.7.2 Release of Advance Rent Funds. Provided no Event of Default has occurred
and is continuing, on each Payment Date, Lender shall disburse the applicable
Advance Rent Funds to the Cash Management Account in accordance with the Advance
Rent Disbursement Schedule.

Section 6.8 Reserve Funds, Generally.

(a) Notwithstanding anything to the contrary contained in this Article VI,
disbursements of Reserve Funds to Borrower shall only occur on the Reserve
Release Date after receipt by Lender of a Reserve Release Request from Borrower
not less than five (5) Business Days prior to such date; provided, that if the
amount of Reserve Funds to be released to Borrower on any Reserve Release Date
is less than the Minimum Disbursement Amount, then such Reserve Funds shall
continue to be maintained in the Subaccounts until the next Reserve Release Date
on which an amount equal to or greater than the Minimum Disbursement Amount is
available for disbursement or until the payment in full of the Obligations.

(b) Borrower grants to Lender a first-priority perfected security interest in
each of the Reserve Funds and any and all monies now or hereafter deposited in
each Reserve Fund as additional security for payment of the Debt. Until expended
or applied in accordance herewith, the Reserve Funds shall constitute additional
security for the Debt.

(c) During the continuance of an Event of Default, Lender may, in addition to
any and all other rights and remedies available to Lender, apply any sums then
present in any or all of the Reserve Funds to the payment of the Debt in any
order in its sole discretion.

(d) The Reserve Funds shall be held in an Eligible Account in cash or Permitted
Investments as directed by Lender or Lender’s Servicer. All interest on a
Reserve Fund shall be added to and become a part thereof and shall be the sole
property of Borrower. Borrower shall be responsible for payment of any federal,
state or local income or other tax applicable to the interest earned on the
Reserve Funds credited or paid to Borrower.

(e) Borrower shall not, without obtaining the prior written consent of Lender,
further pledge, assign or grant any security interest in any Reserve Fund or the
monies deposited therein or permit any lien or encumbrance to attach thereto, or
any levy to be made thereon, or any UCC-1 financing statements, except those
naming Lender as the secured party, to be filed with respect thereto.

(f) Lender and Servicer shall not be liable for any loss sustained on the
investment of any funds constituting the Reserve Funds. Borrower shall indemnify
Lender and Servicer and hold Lender and Servicer harmless from and against any
and all actions, suits, claims, demands, liabilities, losses, damages,
obligations and reasonable out-of-pocket costs and expenses (including
out-of-pocket litigation costs and reasonable attorneys’ fees and expenses)
arising from or in any way connected with the Reserve Funds or the performance
of the obligations for which the Reserve Funds were established. Borrower hereby
assigns to Lender all rights and claims Borrower may, during the Term, have
against all persons or entities supplying labor, materials or other services
which are to be paid from or secured by the Reserve

 

125



--------------------------------------------------------------------------------

Funds; provided, however, that Lender shall not pursue any such right or claim
unless an Event of Default has occurred and remains uncured.

ARTICLE VII - DEFAULTS

Section 7.1 Event of Default.

(a) Each of the following events shall constitute an event of default hereunder
(an “Event of Default”):

(i) if (A) the Debt is not paid in full on the Maturity Date, (B) any regularly
scheduled monthly payment of interest due under the Note is not paid in full on
the applicable Payment Date, (C) any prepayment of principal or Release Amount
due under this Agreement or the Note is not paid when due or (D) any Spread
Maintenance Premium, Interest Shortfall or Breakage Costs is not paid when due,
in the case of clauses (B), (C) or (D), such failure continuing for two
(2) Business Days after the due date for such payment or deposit;

(ii) if any deposit to the Reserve Funds is not made on the required deposit
date therefor, with such failure continuing for two (2) Business Days after
Lender delivers written notice thereof to Borrower;

(iii) if any other amount payable pursuant to this Agreement, the Note or any
other Loan Document (other than as set forth in the foregoing clauses (i) and
(ii)) is not paid in full when due and payable in accordance with the provisions
of the applicable Loan Document, with such failure continuing for ten (10) days
after Lender delivers written notice thereof to Borrower;

(iv) if the Policies are not (A) delivered to Lender within five (5) Business
Days of Lender’s written request and (B) kept in full force and effect, each in
accordance with the terms and conditions hereof;

(v) a Transfer other than a Permitted Transfer occurs;

(vi) if any certification, representation or warranty made by a Relevant Party
herein or any other Loan Document, other than a Property Representation, or in
any report, certificate, financial statement or other instrument, agreement or
document furnished by a Relevant Party to Lender shall have been false or
misleading in any material and adverse respect as of the date such
representation or warranty was made; provided, however, if any untrue
certification, representation or warranty made after the Closing Date is
susceptible of being cured, Borrower shall have the right to cure such
certification, representation or warranty within thirty (30) days after receipt
of notice from Lender; and provided further that for any certification,
representation or warranty made in connection with a delivery of a report,
Borrower shall have such longer grace period as applicable for delivery of such
report;

(vii) if any Relevant Party shall make an assignment for the benefit of
creditors;

 

126



--------------------------------------------------------------------------------

(viii) if a receiver, liquidator or trustee shall be appointed for any Relevant
Party, any Relevant Party shall be adjudicated a bankrupt or insolvent, or if
any petition for bankruptcy, reorganization or arrangement pursuant to federal
bankruptcy law, or any similar federal or state law, shall be filed by or
against, consented to, or acquiesced in by, Relevant Party, or if any proceeding
for the dissolution or liquidation of any Relevant Party shall be instituted, or
if any Loan Party is substantively consolidated with any Person other than a
Loan Party; provided, however, if such appointment, adjudication, petition,
proceeding or consolidation was involuntary and not consented to by such
Relevant Party, upon the same not being discharged, stayed or dismissed within
sixty (60) days following its filing;

(ix) if any Loan Party attempts to assign its rights under this Agreement or any
of the other Loan Documents or any interest herein or therein in contravention
of the Loan Documents;

(x) if any of the assumptions contained in the Insolvency Opinion, or in any
Additional Insolvency Opinion delivered to Lender in connection with the Loan,
is or shall become untrue in any material respect;

(xi) a breach of the covenants set forth in Sections 4.1.1, 4.1.2, 4.1.3, 4.1.4,
4.1.12, 4.1.19, 4.2.2, 4.2.3, 4.2.5, 4.2.8, 4.2.9, 4.2.11, 4.2.14 or 4.2.15;

(xii) if with respect to any Disqualified Property, Borrower fails to within the
time periods specified in Section 2.4.2(a) either: (A) pay the Release Amount in
respect thereof, (B) substitute such Disqualified Property with a Substitute
Property in accordance with Section 2.4.2(a) or (C) or deposit an amount equal
to one hundred percent (100%) of the Allocated Loan Amount for the Disqualified
Property in the Eligibility Reserve Subaccount in accordance with Section
2.4.2(a) and such failure continues for more than five (5) Business Days after
written notice thereof from Lender to Borrower;

(xiii) if, (A) without Lender’s prior written consent, (i) any Management
Agreement is terminated (unless simultaneously therewith, Borrower and a new
Qualified Manager enter into a Replacement Management Agreement in accordance
with Section 4.2.1), or (ii) there is a default by Borrower under any Management
Agreement beyond any applicable notice or grace period and such Manager
terminates or cancels the applicable Management Agreement (unless, within thirty
(30) days after the expiration of such notice or grace period, Borrower and a
new Qualified Manager enter into a Replacement Management Agreement in
accordance with Section 4.2.1) or (B) following the occurrence of a Manager
Default, Borrower fails to exercise its right to terminate the Manager under the
Management Agreement;

(xiv) if any Loan Party, Parent, any Qualified Transferee, or any subsidiary of
Parent or any Qualified Transferee that owns a direct or indirect ownership
interest in any Loan Party shall be convicted of a Patriot Act Offense by a
court of competent jurisdiction;

 

127



--------------------------------------------------------------------------------

(xv) any failure on the part of any Borrower to duly observe or perform any of
its covenants set forth in Section 4.1.20 or the representation and warranty in
Section 3.1.24 shall fail to be correct in respect of a Tenant of any Property
and, in each case, Borrower fails to notify OFAC within five (5) Business Days
of Borrower obtaining knowledge that such Tenant is on any of the lists
described in those sections and promptly take such steps as may be required by
OFAC with respect to such Tenant;

(xvi) if there shall be a default under any of the other Loan Documents by any
Relevant Party beyond any applicable cure periods contained in such Loan
Documents, whether as to any Relevant Party or the Properties, or if any other
such event shall occur or condition shall exist, if the effect of such event or
condition is to accelerate the maturity of any portion of the Obligations or to
permit Lender to accelerate the maturity of all or any portion of the
Obligations;

(xvii) if Borrower fails to obtain or maintain an Interest Rate Cap Agreement or
replacement thereof in accordance with Section 2.2.7;

(xviii) if any Loan Document or any Lien granted thereunder by any Relevant
Party shall (except in accordance with its terms or pursuant to Lender’s written
consent), in whole or in part, terminate, cease to be effective or cease to be
the legally valid, binding and enforceable obligation of the parties thereto or
any Relevant Party or any other party shall disaffirm or contest, in writing, in
any manner such effectiveness, validity, binding nature or enforceability (other
than as a result of the occurrence of the payment in full of the Obligations);

(xix) one or more final judgments for the payment of $2,500,000 or more rendered
against any Loan Party, and such amount is not covered by insurance or indemnity
or discharged, paid or stayed within sixty (60) days after (i) the date on which
the right to appeal thereof has expired if no such appeal has commenced, or
(ii) the date on which all rights to appeal have been extinguished;

(xx) Parent or any Qualified Transferee that executes and delivers a replacement
guaranty pursuant to Section 4.2.17(e) fails to comply with the Parent Financial
Covenant; or

(xxi) if any Relevant Party shall continue to be in Default under any of the
other terms, covenants or conditions of this Agreement or any other Loan
Document not specified in subsections (i) to (xx) above, and such Default shall
continue for ten (10) days after notice to Borrower from Lender, in the case of
any such Default which can be cured by the payment of a sum of money, or for
thirty (30) days after notice to Borrower from Lender in the case of any other
such Default; provided, however, that if such non-monetary Default is
susceptible of cure but cannot reasonably be cured within such thirty (30)-day
period, and provided further that Borrower shall have commenced to cure such
Default within such thirty (30)-day period and thereafter diligently and
expeditiously proceeds to cure the same, such thirty (30)-day period shall be
extended for such time as is reasonably necessary for Borrower in the exercise
of due diligence to cure such Default, such additional period not to exceed one
hundred twenty (120) days.

 

128



--------------------------------------------------------------------------------

(b) During the continuance of an Event of Default (other than an Event of
Default described in clauses (vii), (viii) or (ix) above), in addition to any
other rights or remedies available to it pursuant to this Agreement and the
other Loan Documents or at law or in equity, Lender may take such action,
without notice or demand, that Lender deems advisable to protect and enforce its
rights against any Relevant Party and in and to any or all of the Properties,
including, without limitation, declaring the Debt to be immediately due and
payable, and Lender may enforce or avail itself of any or all rights or remedies
provided in the Loan Documents against the Relevant Parties and any or all of
the Properties, including, without limitation, all rights or remedies available
at law or in equity; and upon any Event of Default described in clauses (vii),
(viii) or (ix) above, the Debt and Other Obligations of Borrower hereunder and
under the other Loan Documents shall immediately and automatically become due
and payable, without notice or demand, and Borrower hereby expressly waives any
such notice or demand, anything contained herein or in any other Loan Document
to the contrary notwithstanding.

Section 7.2 Remedies.

(a) During the continuance of an Event of Default, all or any one or more of the
rights, powers, privileges and other remedies available to Lender against each
Relevant Party under this Agreement or any of the other Loan Documents executed
and delivered by, or applicable to, a Relevant Party or at law or in equity may
be exercised by Lender at any time and from time to time, whether or not all or
any of the Debt shall be declared due and payable, and whether or not Lender
shall have commenced any foreclosure proceeding or other action for the
enforcement of its rights and remedies under any of the Loan Documents with
respect to all or any part of any Property. Any such actions taken by Lender
shall be cumulative and concurrent and may be pursued independently, singularly,
successively, together or otherwise, at such time and in such order as Lender
may determine in its sole discretion, to the fullest extent permitted by law,
without impairing or otherwise affecting the other rights and remedies of Lender
permitted by law, equity or contract or as set forth herein or in the other Loan
Documents. Without limiting the generality of the foregoing, Borrower agrees
that if an Event of Default is continuing (i) Lender is not subject to any “one
action” or “election of remedies” law or rule, and (ii) all liens and other
rights, remedies or privileges provided to Lender shall remain in full force and
effect until Lender has exhausted all of its remedies against the Properties and
each Mortgage has been foreclosed, sold and/or otherwise realized upon in
satisfaction of the Debt or the Debt has been paid in full.

(b) With respect to Borrower and the Properties, nothing contained herein or in
any other Loan Document shall be construed as requiring Lender to resort to any
Property for the satisfaction of any of the Debt in any preference or priority
to any other Property, and Lender may seek satisfaction out of all of the
Properties, or any part thereof, in its absolute discretion in respect of the
Debt. In addition, Lender shall have the right from time to time to partially
foreclose the Lien of the Mortgages and the other Collateral Documents in any
manner and for any amounts secured by the Mortgages and the other Collateral
Documents then due and payable as determined by Lender in its sole discretion
including, without limitation, the following circumstances: (i) in the event
Borrower defaults beyond any applicable grace period in the payment of one or
more scheduled payments of principal and interest, Lender may foreclose the Lien
of one or more of the Mortgages and/or the other Collateral Documents to recover
such delinquent payments or (ii) in the event Lender elects to accelerate less
than the entire

 

129



--------------------------------------------------------------------------------

Outstanding Principal Balance of the Loan, Lender may foreclose the Lien of one
or more of the Mortgages and/or the other Collateral Documents to recover so
much of the principal balance of the Loan as Lender may accelerate and such
other sums secured by the Mortgages and the other Collateral Documents as Lender
may elect. Notwithstanding one or more partial foreclosures, the Collateral
shall remain subject to the Mortgages and the other Collateral Documents to
secure payment of sums secured by the Collateral Documents and not previously
recovered.

(c) During the continuance of an Event of Default, Lender shall have the right
from time to time to sever the Note and the other Loan Documents into one or
more separate notes, Collateral Documents and other security documents (the
“Severed Loan Documents”) in such denominations as Lender shall determine in its
sole discretion for purposes of evidencing and enforcing its rights and remedies
provided hereunder. Borrower shall execute and deliver to Lender from time to
time, promptly after the request of Lender, a severance agreement and such other
documents as Lender shall request in order to effect the severance described in
the preceding sentence, all in form and substance reasonably satisfactory to
Lender. The Loan Parties hereby absolutely and irrevocably appoint Lender as its
true and lawful attorney, coupled with an interest, in its name and stead to
make and execute all documents necessary or desirable to effect the aforesaid
severance, Borrower ratifying all that its said attorney shall do by virtue
thereof; provided, however, Lender shall not make or execute any such documents
under such power until three (3) days after notice has been given to a Loan
Party by Lender of Lender’s intent to exercise its rights under such power.
Borrower shall be obligated to pay any costs or expenses incurred in connection
with the preparation, execution, recording or filing of the Severed Loan
Documents and the Severed Loan Documents shall not contain any representations,
warranties or covenants not contained in the Loan Documents and any such
representations and warranties contained in the Severed Loan Documents will be
given by Borrower only as of the Closing Date.

(d) As used in this Section 7.2, a “foreclosure” shall include, without
limitation, any sale by power of sale.

Section 7.3 Remedies Cumulative; Waivers. The rights, powers and remedies of
Lender under this Agreement shall be cumulative and not exclusive of any other
right, power or remedy which Lender may have against Borrower pursuant to this
Agreement or the other Loan Documents, or existing at law or in equity or
otherwise. Lender’s rights, powers and remedies may be pursued singularly,
concurrently or otherwise, at such time and in such order as Lender may
determine in Lender’s sole discretion. No delay or omission to exercise any
remedy, right or power accruing upon an Event of Default shall impair any such
remedy, right or power or shall be construed as a waiver thereof, but any such
remedy, right or power may be exercised from time to time and as often as may be
deemed expedient. A waiver of one Default or Event of Default with respect to
Borrower shall not be construed to be a waiver of any subsequent Default or
Event of Default by Borrower or to impair any remedy, right or power consequent
thereon.

Section 7.4 Lender’s Right to Perform. If Borrower fails to perform any covenant
or obligation contained herein and such failure shall continue for a period of
five (5) Business Days after Borrower’s receipt of written notice thereof from
Lender, without in any way limiting Lender’s right to exercise any of its
rights, powers or remedies as provided hereunder, or under

 

130



--------------------------------------------------------------------------------

any of the other Loan Documents, Lender may, but shall have no obligation to,
perform, or cause the performance of, such covenant or obligation, and all
costs, expenses, liabilities, penalties and fines of Lender incurred or paid in
connection therewith shall be payable by Borrower to Lender upon demand and if
not paid shall be added to the Obligations, and to the extent permitted under
applicable laws, secured by the Mortgages and the other Collateral Documents and
shall bear interest thereafter at the Default Rate. Notwithstanding the
foregoing, Lender shall have no obligation to send notice to Borrower of any
such failure.

ARTICLE VIII - SECURITIZATION / FINANCING

Section 8.1 Securitization and Financing.

8.1.1 Sale of Notes and Securitization. (a) (i) Borrower acknowledges and agrees
that Lender may sell all or any portion of the Loan and the Loan Documents, or
issue one or more participations therein, or consummate one or more private or
public securitizations of rated single- or multi-class securities (the
“Securities”) secured by or evidencing ownership interests in all or any portion
of the Loan and the Loan Documents or a pool of assets that include the Loan and
the Loan Documents (such sales, participations and/or securitizations,
collectively, a “Securitization”); provided that Lender may not sell all or any
portion of the Loan and the Loan Documents, or issue any participation therein
to any Person set forth in Schedule VIII hereto. Lender shall promptly notify
Borrower of any such sale of all or any portion of the Loan. Lender or its
designee, acting solely for this purpose as an agent of Borrower, shall maintain
a register (“Register”) for the recordation of the names and addresses of the
Lenders, and principal amounts (and stated interest) of the Loan owing to, each
Lender pursuant to the terms hereof from time to time. The entries in the
Register shall be conclusive absent manifest error. The Register shall be
available for inspection by Borrower, at any reasonable time and from time to
time upon reasonable prior notice.

(ii) Borrower acknowledges and agrees that each of Lender and Agent may assign,
transfer and/or pledge any or all of its respective rights under this Agreement
and the Loan Documents (including, without limitation, any assignment of rights
as “Lender” (or any servicer or agent thereof, including Agent) under any
Blocked Account Control Agreement or Deposit Account Control Agreement);
provided that each of Lender and Agent may not assign, transfer or pledge all or
any portion of the Loan and the Loan Documents and its rights relating thereto
to any Person set forth in Schedule VIII hereto.

(b) If requested by Lender, Borrower shall assist Lender in satisfying the
market standards to which Lender customarily adheres or which may be reasonably
required in the marketplace or by the Approved Rating Agencies in connection
with any Securitizations (and shall assist Lender and Agent in satisfying any
requirements of an assignee, transferee or pledgee as contemplated by the
preceding clause (a)(ii)), including, without limitation, to, upon reasonable
prior written notice from Lender:

(i) (A) provide updated financial and other information with respect to the
Properties, Borrower and other Relevant Parties, (B) provide updated budgets
relating to the Properties and (C) provide broker price opinions, property
condition reports, an

 

131



--------------------------------------------------------------------------------

updated data tape and other due diligence investigations of the Properties and
delivering updated information on any Relevant Party and the Properties to
Lender, Lender’s investors or potential purchasers of the Seller Financing, any
rating agencies, and any third-party diligence providers retained by the Lender
in connection therewith, including an updated tape of the Data Tape and such
other information as Lender reasonably requests for inclusion in a private
placement memorandum, prospectus, or similar offering memorandum with respect to
the Seller Financing or any securities backed by the Seller Financing (the
“Updated Information”) and reviewing and commenting on any fact in any
prospectus, prospectus supplement, offering circular, private placement
memorandum or similar offering document used in connection with a securitization
of the Seller Financing including those sections entitled “Summary of the
Offering Circular—Relevant Transaction Parties and Dates—Parent”, “Risk
Factors—New Industry; Limited Operating History of the Parent”, “—Parent’s
Reliance on External Service Providers”, “—Conflicts of Interest—Reliance on the
Parent; Potential Conflicts of Interest” and “Description of the Loan Parties
and the Parent—the Parent” (or sections similarly entitled or covering similar
subject matters) in each case to extent such facts relate to the Relevant
Parties or the Properties and are provided by the Parent or a Loan Party
(the “Covered Disclosure Information”), together, if customary, with appropriate
verification of the Updated Information through letters of auditors or opinions
of counsel acceptable to Lender and the Rating Agencies;

(ii) provide opinions of counsel, which may be relied upon by Lender, the
Approved Rating Agencies and placement agents, in each case as is customary in
the securitization market, as to non-consolidation, matters of Delaware and
federal bankruptcy law relating to limited liability companies or any other
opinion customary in Securitizations or required by the Approved Rating Agencies
or placement agents with respect to the Properties and Borrower and other
Relevant Parties, which counsel and opinions shall be reasonably satisfactory in
form and substance to Lender, the Approved Rating Agencies and placement agents;

(iii) provide updated, as of the closing date of any Securitization,
representations and warranties made in the Loan Documents and such additional
representations and warranties as the Approved Rating Agencies and placement
agents may require; and

(iv) execute such amendments to the Loan Documents and organizational documents
of any Loan Party as may be reasonably requested by Lender or requested by the
Approved Rating Agencies or otherwise to effect the Securitization including,
without limitation, (A) bifurcating the Loan into separate loans (or conversely,
consolidating separate mortgage loans made by Lender into a single mortgage loan
that can be sold for securitization purposes) so long as each such interest rate
remains a floating rate determined by reference to one-month LIBOR and the
weighted average of the spreads for all such components in the aggregate does
not exceed 275 bps; (B) bifurcating the mortgage loan into one or more senior
and subordinated or pari passu tranches or component notes and increasing or
decreasing the interest rate for such tranches and components so long as each
such interest rate remains a floating rate determined by reference to one-month
LIBOR and the weighted average of the spreads

 

132



--------------------------------------------------------------------------------

for all such components in the aggregate immediately after the effective date of
such modification does not exceed 275 bps; and (C) obtaining ratings from two or
more rating agencies;

(v) participate (including senior management of Borrower) in a bank or investor
meeting if requested by Lender and in presentations to and meetings with rating
agencies;

(vi) otherwise reasonably cooperate with Lender in connection with the
preparation of marketing materials related to the Loan; and

(vii) otherwise agree to any modifications that the Lender may request in order
to satisfy marketing demand or rating agency requirements;

provided in all cases Borrower shall not be obligated to agree to: (a) any
principal amortization of the Loan (other than as otherwise contemplated by this
Agreement); (b) any financial covenants of Parent that are more restrictive than
those set forth herein and in the other Loan Documents; (c) any new guaranty not
contemplated by the Loan Documents; (d) any change in the stated maturity or the
amortization of principal of the Loan (provided that Borrower may extend the
two-year maturity date and any extension thereof to the equivalent anniversary
date of closing of any Securitization); (e) modify or amend any material
economic term of the Loan (except as described in this Section 8.1.1); or
(f) any modifications that are not customarily included in floating rate
Securitizations for single family rental homes and which Borrower or Parent
reasonably deem to be adverse to them in any material respect, including without
limitation, materially increasing any Borrower or any Affiliate’s obligations
and/or liabilities or decreasing any such person’s rights under the Loan
(provided, further, that such changes, in the aggregate, shall not result in a
material adverse economic effect to Borrower or any Affiliate).

(c) In furtherance of the transactions contemplated by the Purchase Agreement
and Securitization, Borrower shall cooperate with Lender, the Agent, the Loan
Parties, the Tranche 2 Loan Parties and the Tranche 3 Loan Parties to
consolidate or assume the Borrower’s Obligations under this Agreement and all
obligations of the Tranche 2 Borrower and the Tranche 3 Borrower under the
Tranche 2 Loan Agreement and the Tranche 3 Loan Agreement, respectively, into
one loan agreement in substantially the same form as this Agreement, which may
take the form of an amendment and restatement of any of the aforementioned
agreements (the “Combined Loan Agreement”). In connection with such Combined
Loan Agreement, Borrower shall cooperate with the Lender and Agent in connection
with each of the following: (i) all Borrower Entities shall be merged or
otherwise consolidated into one Person with the combined obligations of all
Borrower Entities; (ii) all Equity Owner Entities shall be merged or otherwise
consolidated into one Person with the combined obligations of all Equity Owner
Entities; (iii) all Borrower TRS Entities shall be merged or otherwise
consolidated into one Person with the combined obligations of all Borrower TRS
Entities; and (iv) each Collateral Document entered into pursuant to this
Agreement shall be consolidated or otherwise combined with its counterpart under
each of the Tranche 2 Loan Agreement and the Tranche 3 Loan Agreement (which
consolidation may take the form of an amendment and restatement of such
Collateral Document) such that after giving effect to such amendment and
restatement, the

 

133



--------------------------------------------------------------------------------

obligations under such Collateral Document and its counterparts shall be
combined and in substantially the same form as set forth in such Collateral
Document.

Notwithstanding anything in this Agreement to the contrary:

(i) Borrower shall not be obligated to provide reporting to more than one Agent,
servicer or other transaction party;

(ii) Lender shall not sell, assign, transfer, or reconstitute in any manner
provided for in this Agreement or otherwise (including any Securitization ),
this Loan, the Note or any interest in any of them, if, as a result of such
sale, assignment, transfer or reconstitution the Collateral would be divided
into separate pools or portfolios, one or more senior and subordinate notes
would be created (i.e., an A/B or A/B/C structure), including the implementation
of one or more mezzanine loans, the principal balance of the Note would be
reallocated to one or more additional notes or the Components would have a
weighted average interest rate different from the Interest Rate, other than any
such sale, assignment, transfer or reconstitution that results in a Combined
Loan Agreement that combines all of the loans and loan documents subject to this
Agreement, the Tranche 2 Loan Agreement and the Tranche 3 Loan Agreement, which
Combined Loan Agreement is secured by the real properties securing this
Agreement, the Tranche 2 Loan Agreement and the Tranche 3 Loan Agreement;
provided that nothing in this clause (ii) shall restrict a private or public
securitization of single or multi-class securities; and

(iii) Agent and Lenders may combine the Loans evidenced by this Agreement with
those, if any, made prior to the time of such election to combine pursuant to
both the Tranche 2 Loan Agreement and the Tranche 3 Loan Agreement and Borrower
will cooperate with Lender to accomplish such loan combination (including by
merging with the borrowers under the Tranche 2 Loan Agreement and the Tranche 3
Loan Agreement such that there is a single resulting borrower and a single pool
of Collateral each of which is subject to combined security instruments) which
combined loan may be sold in any number of tranches via pari passu assignments
or participations to any number of lenders or investors, provided that Borrower
(or the surviving borrower) shall not be obligated to provide reporting to more
than one Agent, servicer or other transaction party and the real properties
securing each of this Loan and the loans made pursuant to both the Tranche 2
Loan Agreement and the Tranche 3 Loan shall be combined and in no event shall
this Loan or such combined loan be subject to any bifurcation, mezzanine
structure or similar tranching.

8.1.2 Securitization Costs. All actual third party out-of-pocket costs and
expenses (other than legal fees of any Relevant Party) incurred by any Relevant
Party in connection with Borrower’s complying with requests made under this
Article VIII (including, without limitation, the fees and expenses of the
Approved Rating Agencies, any mortgage recording taxes, title insurance premiums
and UCC insurance premiums) shall be paid by Lender with respect to any
Securitization.

Section 8.2 Securitization Indemnification.

(a) Borrower understands that certain of the Provided Information may be
included in Disclosure Documents in connection with any Securitization and may
also be

 

134



--------------------------------------------------------------------------------

included in filings with the Securities and Exchange Commission pursuant to the
Securities Act or the Exchange Act, or provided or made available to investors
or prospective investors in the Securities, the Approved Rating Agencies, and
service providers relating to any Securitization. In the event that the
Disclosure Document is required to be revised prior to the sale of all
Securities, Borrower will cooperate with the holder of the Note in providing
current information necessary to keep the Disclosure Document accurate and
complete in all material respects to the extent such information is in
Borrower’s possession or control.

(b) Borrower agrees to cause Parent to provide, in connection with any
Securitization, an indemnification agreement (a “Securitization Indemnification
Agreement”) (i) certifying that (A) Parent has examined the Covered Disclosure
Information and (B) such Covered Disclosure Information does not, as of the date
of the related disclosure document or as of the date of pricing the
Securitization, contain any untrue statement of a material fact or omit to state
a material fact necessary in order to make the statements made, in the light of
the circumstances under which they were made, not misleading, (ii) indemnifying
Lender, any Affiliate of Lender that has filed any registration statement
relating to any Securitization or has acted as the sponsor or depositor in
connection with any Securitization, any Person that acts as an underwriter,
placement agent, any other co-underwriters or co-placement agents, and each of
their respective officers, directors, partners, employees, representatives,
agents and Affiliates and each Person or entity who Controls any such Person
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act (collectively, the “Indemnified Persons”), for any losses, claims,
damages, liabilities, costs or expenses (including without limitation legal fees
and expenses for enforcement of these obligations) (collectively, the
“Liabilities”) to which any such Indemnified Person may become subject insofar
as the Liabilities arise out of or are based upon any untrue statement or
alleged untrue statement of any material fact contained in the Covered
Disclosure Information or arise out of or are based upon the omission or alleged
omission to state in the Covered Disclosure Information a material fact required
to be stated therein or necessary in order to make the statements in the Covered
Disclosure Information, in light of the circumstances under which they were
made, not misleading and (iii) agreeing to reimburse each Indemnified Person for
any legal or other expenses reasonably incurred by such Indemnified Person in
connection with investigating or defending the Liabilities; provided, however,
that Parent will be liable in any such case under clauses (ii) or (iii) above
only to the extent that any such Liabilities arise out of or is based upon any
such untrue statement or omission made therein in reliance upon and in
conformity with (1) the written information furnished to Lender by or on behalf
of Borrower in connection with the underwriting or closing of the Loan,
including, without limitation, financial statements of Parent, operating
statements and rent rolls with respect to the Properties and (2) those portions
of the Disclosure Documents furnished to and approved by Parent in the
certificate furnished pursuant to clause (i) above. This indemnity agreement
will be in addition to any liability which any Relevant Party may otherwise
have. Moreover, the indemnification and reimbursement obligations provided for
in clauses (ii) and (iii) above shall be effective, valid and binding
obligations of Borrower, whether or not an indemnification agreement described
in clause (i) above is provided.

(c) Any Securitization Indemnification Agreement shall provide that, promptly
after receipt by an Indemnified Person of notice of any claim or the
commencement of any action, the Indemnified Person shall, if a claim in respect
thereof is to be made against Parent, notify Parent in writing of the claim or
the commencement of that action; provided,

 

135



--------------------------------------------------------------------------------

however, that the failure to notify Parent shall not relieve it from any
liability which it may have under the indemnification provisions of this
Section 8.2 except to the extent that it has been materially prejudiced by such
failure and, provided further that the failure to notify Parent shall not
relieve it from any liability which it may have to an Indemnified Person
otherwise than under the provisions of this Section 8.2. Any Securitization
Indemnification Agreement shall provide that, if any such claim or action shall
be brought against an Indemnified Person, and it shall notify Parent thereof,
Parent shall be entitled to participate therein and, to the extent that it
wishes, assume the defense thereof with counsel reasonably satisfactory to the
Indemnified Person. Any Securitization Indemnification Agreement shall provide
that, after notice from Parent to the Indemnified Person of its election to
assume the defense of such claim or action, Parent shall not be liable to the
Indemnified Person for any legal or other expenses subsequently incurred by the
Indemnified Person in connection with the defense thereof except as provided in
the following sentence; provided, however, if the defendants in any such action
include both Parent, on the one hand, and one or more Indemnified Persons on the
other hand, and an Indemnified Person shall have reasonably concluded that there
are any legal defenses available to it and/or other Indemnified Persons that are
different or in addition to those available to Parent, the Indemnified Person or
Persons shall have the right to select separate counsel to assert such legal
defenses and to otherwise participate in the defense of such action on behalf of
such Indemnified Person or Persons. Any Securitization Indemnification Agreement
shall provide that, the Indemnified Person shall instruct its counsel to
maintain reasonably detailed billing records for fees and disbursements for
which such Indemnified Person is seeking reimbursement hereunder and shall
submit copies of such detailed billing records to substantiate that such
counsel’s fees and disbursements are solely related to the defense of a claim
for which Parent is required hereunder to indemnify such Indemnified Person. Any
Securitization Indemnification Agreement shall provide that, Parent shall not be
liable for the expenses of more than one (1) such separate counsel unless such
Indemnified Person shall have reasonably concluded that there may be legal
defenses available to it that are different from or additional to those
available to another Indemnified Person.

(d) Any Securitization Indemnification Agreement shall provide that, without the
prior written consent of Lender (which consent shall not be unreasonably
withheld or delayed), Parent shall not settle or compromise or consent to the
entry of any judgment in any pending or threatened claim, action, suit or
proceeding in respect of which indemnification may be sought hereunder (whether
or not any Indemnified Person is an actual or potential party to such claim,
action, suit or proceeding) unless Parent shall have given Lender reasonable
prior written notice thereof and shall have obtained an unconditional release of
each Indemnified Person hereunder from all liability arising out of such claim,
action, suit or proceedings and such settlement requires no statement as to, or
an admission of, fault, culpability or a failure to act, by or on behalf of each
Indemnified Person. Any Securitization Indemnification Agreement shall provide
that, as long as Parent has complied with its obligations to defend and
indemnify hereunder, Parent shall not be liable for any settlement made by any
Indemnified Person without the consent of Parent (which consent shall not be
unreasonably withheld or delayed).

(e) Any Securitization Indemnification Agreement shall provide that, Parent will
agree that if any indemnification or reimbursement described in this Section 8.2
is finally judicially determined to be unavailable for any reason or is
insufficient to hold any Indemnified Person harmless (with respect only to the
Liabilities that are described in this Section 8.2), then

 

136



--------------------------------------------------------------------------------

Parent, on the one hand, and such Indemnified Person, on the other hand, shall
contribute to the Liabilities for which such indemnification or reimbursement is
held unavailable or is insufficient: (i) in such proportion as is appropriate to
reflect the relative benefits to Parent, on the one hand, and such Indemnified
Person, on the other hand, from the transactions to which such indemnification
or reimbursement relates; or (ii) if the allocation provided by clause (i) above
is not permitted by applicable law, in such proportion as is appropriate to
reflect not only the relative benefits referred to in clause (i) but also the
relative faults of Parent, on the one hand, and all Indemnified Persons, on the
other hand, as well as any other equitable considerations. Any Securitization
Indemnification Agreement shall provide that, notwithstanding the provisions
described in this Section 8.2, (A) no party found liable for a fraudulent
misrepresentation shall be entitled to contribution from any other party who is
not also found liable for such fraudulent misrepresentation, and (B) Parent will
agree that in no event shall the amount to be contributed by the Indemnified
Persons collectively pursuant to this Section 8.2(e) exceed the amount of the
fees actually received by the Indemnified Persons in connection with the closing
of the Loan.

(f) Any Securitization Indemnification Agreement shall provide that, Parent will
agree that the indemnification, contribution and reimbursement obligations set
forth in this Section 8.2 shall apply whether or not any Indemnified Person is a
formal party to any lawsuits, claims or other proceedings. Any Securitization
Indemnification Agreement shall provide that, Parent will further agree that the
Indemnified Persons are intended third party beneficiaries under this
Section 8.2.

(g) Any Securitization Indemnification Agreement shall provide that, the
liabilities and obligations of the Indemnified Persons and Parent described in
this Section 8.2 shall survive the termination of such Securitization
Indemnification, this Agreement and the satisfaction and discharge of the Debt.

(h) Notwithstanding anything to the contrary contained herein, none of Borrower
or any of its Affiliates shall have any obligation to act as depositor with
respect to the Loan or an issuer or registrant with respect to the Securities
issued in any Securitization.

Section 8.3 Servicer. At the option of Lender, the Loan may be serviced by a
master servicer, primary servicer, special servicer and/or trustee (any such
master servicer, primary servicer, special servicer, and trustee, together with
its agents, nominees or designees, are collectively referred to as “Servicer”)
selected by Lender and Lender may delegate all or any portion of its
responsibilities under this Agreement and the other Loan Documents to Servicer
pursuant to a trust and servicing, pooling and servicing agreement, servicing
agreement, special servicing agreement or other agreement (including, without
limitation, any Trust and Servicing Agreement) providing for the servicing of
one or more mortgage loans (collectively, the “Servicing Agreement”) between
Lender and Servicer. Borrower shall not be responsible for any set-up fees or
any other initial costs relating to or arising under the Servicing Agreement.
Borrower shall not be responsible for payment of the monthly master servicing
fee due to the Servicer under the Servicing Agreement. Notwithstanding the
foregoing, Borrower shall pay all Trust Fund Expenses. For the avoidance of
doubt, this Section 8.3 shall not be deemed to limit Borrower’s obligations
under Section 9.15.

ARTICLE IX - MISCELLANEOUS

 

137



--------------------------------------------------------------------------------

Section 9.1 Successors. Except as otherwise provided in this Agreement, whenever
in this Agreement any of the parties to this Agreement is referred to, such
reference shall be deemed to include the successors and permitted assigns of
such party. All covenants, promises and agreements in this Agreement contained,
by or on behalf of Borrower, shall inure to the benefit of Lender and its
successors and assigns.

Section 9.2 Lender’s Discretion; Rating Agency Review Waiver.

(a) Whenever pursuant to this Agreement Lender exercises any right given to it
to approve or disapprove any matter, or any arrangement or term is to be
satisfactory to Lender, the decision of Lender to approve or disapprove such
matter or to decide whether arrangements or terms are satisfactory or not
satisfactory shall (except as is otherwise specifically herein provided) be in
the sole discretion of Lender and shall be final and conclusive. Prior to a
Securitization, whenever pursuant to this Agreement the Approved Rating Agencies
are given any right to approve or disapprove any matter, or any arrangement or
term is to be satisfactory to the Approved Rating Agencies, the decision of
Lender to approve or disapprove such matter or to decide whether arrangements or
terms are satisfactory or not satisfactory, based upon Lender’s determination of
Rating Agency criteria, shall be substituted therefor.

(b) Whenever, pursuant to this Agreement or any other Loan Documents, a Rating
Agency Confirmation is required from each Approved Rating Agency, in the event
that any Approved Rating Agency “declines review”, “waives review” or otherwise
indicates to Lender’s or Servicer’s satisfaction that no Rating Agency
Confirmation will or needs to be issued with respect to the matter in question
(each, a “Review Waiver”), then the requirement to obtain a Rating Agency
Confirmation from such Approved Rating Agency shall not apply with respect to
such matter; provided, however, if a Review Waiver occurs with respect to an
Approved Rating Agency and Lender does not have a separate and independent
approval right with respect to the matter in question, then such matter shall
require the written reasonable approval of Lender. It is expressly agreed and
understood, however, that receipt of a Review Waiver (i) from any one Approved
Rating Agency shall not be binding or apply with respect to any other Approved
Rating Agency and (ii) with respect to one matter shall not apply or be deemed
to apply to any subsequent matter for which Rating Agency Confirmation is
required.

Section 9.3 Governing Law.

(a) THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW.

(b) ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR BORROWER ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS (OTHER THAN
ANY ACTION IN RESPECT OF THE CREATION, PERFECTION OR ENFORCEMENT OF A LIEN OR
SECURITY INTEREST CREATED PURSUANT TO ANY LOAN DOCUMENTS NOT GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK) MAY BE INSTITUTED IN ANY FEDERAL OR STATE COURT
IN NEW YORK, NEW

 

138



--------------------------------------------------------------------------------

YORK PURSUANT TO SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW.
BORROWER AND LENDER HEREBY (i) IRREVOCABLY WAIVE, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT THEY MAY NOW OR HEREAFTER HAVE
TO THE LAYING OF VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A
COURT AND ANY CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM, (ii) IRREVOCABLY SUBMIT TO THE JURISDICTION OF
ANY SUCH COURT IN ANY SUCH SUIT, ACTION OR PROCEEDING, AND (iii) IRREVOCABLY
CONSENT TO SERVICE OF PROCESS BY MAIL, PERSONAL SERVICE OR IN ANY OTHER MANNER
PERMITTED BY APPLICABLE LAW, AT THE ADDRESS SPECIFIED IN SECTION 9.5 (AND AGREES
THAT SUCH SERVICE AT SUCH ADDRESS IS SUFFICIENT TO CONFER PERSONAL JURISDICTION
OVER ITSELF IN ANY SUCH SUIT, ACTION OR PROCEEDING IN ANY SUCH COURT, AND
OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT).

Section 9.4 Modification, Waiver in Writing. Neither this Agreement nor any
other Loan Document may be amended, changed, waived, discharged or terminated,
nor shall any consent or approval of Lender be granted hereunder, unless such
amendment, change, waiver, discharge, termination, consent or approval is in
writing signed by Lender. In addition, Lender shall not waive the requirement
that the Closing Date GRC Certificate and the Closing Date WLT HOA Certificate
be delivered on or prior to the making of the Loan.

Section 9.5 Notices. All notices, consents, approvals and requests required or
permitted hereunder or under any other Loan Document shall be given in writing
and shall be effective for all purposes if hand delivered or sent by
(a) certified or registered United States mail, postage prepaid, return receipt
requested, or (b) expedited prepaid delivery service, either commercial or
United States Postal Service, with proof of attempted delivery, addressed as
follows (or at such other address and Person as shall be designated from time to
time by any party hereto, as the case may be, in a written notice to the other
parties hereto in the manner provided for in this Section):

 

If to Lender:    Amherst SFR Lender, LLC    5001 Plaza on the Lake, Suite 200   
Austin, Texas 78746    Attention: General Counsel – Single Family Equity   
Email: jgatti@amherst.com with a copy to:    Mayer Brown LLP    1221 Avenue of
the Americas    New York, New York 10020    Attention: Paul Jorissen, Esq.   
Email: pjorissen@mayerbrown.com If to Borrower:    HOME SFR II Borrower, LLC   
Chief Administrative Officer    36C Strand Street

 

139



--------------------------------------------------------------------------------

   Christiansted, USVI 00820    Stephen.Gray@altisourceamc.com with a copy to:
   Randall K. Mason    36C Strand Street    Christiansted, USVI 00820   
Randall.Mason@altisourceamc.com

A notice shall be deemed to have been given: in the case of hand delivery, at
the time of delivery; in the case of registered or certified mail, when
delivered or the first attempted delivery on a Business Day; or in the case of
expedited prepaid delivery, upon the first attempted delivery on a Business Day.

Section 9.6 Trial by Jury. LENDER AND BORROWER, TO THE FULLEST EXTENT THAT THEY
MAY LAWFULLY DO SO, HEREBY AGREE NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE
TRIABLE OF RIGHT BY JURY, AND WAIVE ANY RIGHT TO TRIAL BY JURY FULLY TO THE
EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THE LOAN
DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION
THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND
VOLUNTARILY BY LENDER AND BORROWER AND IS INTENDED TO ENCOMPASS INDIVIDUALLY
EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD
OTHERWISE ACCRUE. LENDER AND BORROWER ARE EACH HEREBY INDIVIDUALLY AUTHORIZED TO
FILE A COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS
WAIVER.

Section 9.7 Headings. The Article and Section headings in this Agreement are
included in this Agreement for convenience of reference only and shall not
constitute a part of this Agreement for any other purpose.

Section 9.8 Severability. Wherever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.

Section 9.9 Remedies of Borrower. If a claim is made that Lender or its agents
have unreasonably delayed acting or acted unreasonably in any case where by law
or under this Agreement or the other Loan Documents, any of such Persons has an
obligation to act promptly or reasonably, Borrower agrees that no such Person
shall be liable for any monetary damages, and Borrower’s sole remedy shall be
limited to commencing an action seeking specific performance, injunctive relief
and/or declaratory judgment; provided, however, that the forgoing shall not
prevent Borrower from obtaining a monetary judgment against Lender if it is
determined by a court of competent jurisdiction that Lender acted with gross
negligence, bad faith or willful misconduct. Notwithstanding anything herein to
the contrary, Borrower shall not assert, and hereby waives, any claim against
Lender and/or its affiliates, directors, employees,

 

140



--------------------------------------------------------------------------------

attorneys, agents or sub-agents, on any theory of liability, for special,
indirect, consequential or punitive damages (whether or not the claim therefor
is based on contract, tort or duty imposed by any applicable Legal Requirement)
arising out of, as a result of, or in any way related to, the Loan Agreement or
any other Loan Document or any agreement or instrument contemplated hereby or
thereby or referred to herein or therein, the transactions contemplated hereby
or thereby, the Loan or the use of the proceeds thereof or any act or omission
or event occurring in connection therewith, and Borrower hereby waives, releases
and agrees not to sue upon any such claim for any such damages, whether or not
accrued and whether or not known or suspected to exist in its favor.

Section 9.10 Offsets. All payments made by Borrower hereunder or under the other
Loan Documents shall be made irrespective of, and without any deduction for, any
offsets, counterclaims or defenses.

Section 9.11 No Joint Venture. Nothing in this Agreement is intended to create a
joint venture, partnership, tenancy-in-common, or joint tenancy relationship
between Borrower and Lender, or to grant Lender any interest in any Property
other than that of mortgagee or lender.

Section 9.12 Conflict; Construction of Documents. In the event of any conflict
between the provisions of this Agreement and the provisions of the other Loan
Documents, the provisions of this Agreement shall prevail. The parties
acknowledge that they were each represented by competent counsel in connection
with the negotiation, drafting and execution of the Loan Documents and that the
Loan Documents shall not be subject to the principle of construing their meaning
against the party that drafted same.

Section 9.13 Brokers and Financial Advisors. Borrower represents that neither it
nor Parent has dealt with any financial advisors, brokers, underwriters,
placement agents, agents or finders in connection with the transactions
contemplated by this Agreement (other than Nomura Securities International,
Inc., acting as placement agent on behalf of Lender), and any commissions
payable in connection with any such engagements by Borrower shall be paid solely
by Borrower. Borrower shall indemnify and hold Lender harmless from and against
any and all claims, liabilities, costs and expenses of any kind in any way
relating to or arising from a claim by any Person that such Person acted on
behalf of Borrower in connection with the transactions contemplated in this
Agreement. The provisions of this Section shall survive the expiration and
termination of this Agreement and the repayment of the Indebtedness.

Section 9.14 Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall together constitute one and the same instrument. Copies
of originals, including copies delivered by facsimile, pdf or other electronic
means shall have the same import and effect as original counterparts and shall
be valid, enforceable and binding for the purposes of this Agreement.

Section 9.15 General Indemnity; Payment of Expenses.

(a) Borrower, at its sole cost and expense, shall protect, indemnify, reimburse,
defend and hold harmless the Indemnified Persons for, from and against any and
all Damages of

 

141



--------------------------------------------------------------------------------

any kind or nature whatsoever that may be imposed on, incurred by, or asserted
against any of the Indemnified Person, in any way relating to or arising out of
(i) the execution or delivery of any Loan Document or any agreement or
instrument contemplated thereby, the performance by the parties hereto of their
respective obligations thereunder or the consummation of the Transaction,
(ii) the use or proposed use of the proceeds of the Loan or (iii) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by any Loan Party or any of its Affiliates, and
regardless of whether any Indemnified Person is a party thereto; provided,
however, that no Indemnified Person shall have the right to be indemnified
hereunder to the extent that such Damages have been found by a final judgment of
a court of competent jurisdiction to have resulted from the gross negligence or
willful misconduct of such Indemnified Person.

(b) If for any reason (including violation of law or public policy)
the undertakings to defend, indemnify, pay and hold harmless set forth in this
Section 9.15 are unenforceable in whole or in part or are otherwise unavailable
to an Indemnified Person or insufficient to hold it harmless, then Borrower
shall contribute to the amount paid or payable by an Indemnified Person as a
result of any Damages the maximum amount Borrower is permitted to pay under
Legal Requirements. The obligations of Borrower under this Section 9.15 will be
in addition to any liability that Borrower may otherwise have hereunder and
under the other Loan Documents.

(c) To the extent any Indemnified Person has notice of a claim for which it
intends to seek indemnification hereunder, such Indemnified Person shall give
prompt written notice thereof to Borrower, provided that failure by Lender to so
notify Borrower will not relieve Borrower of its obligations under this
Section 9.15, except to the extent that Borrower suffers actual prejudice as a
result of such failure. In connection with any claim for which indemnification
is sought hereunder, Borrower shall have the right to defend the applicable
Indemnified Person (if requested by the applicable Indemnified Person, in the
name of such Indemnified Person) from such claim by attorneys and other
professionals reasonably approved by the applicable Indemnified Person. Upon
assumption by Borrower of any defense pursuant to the immediately preceding
sentence, Borrower shall have the right to control such defense, provided that
the applicable Indemnified Person shall have the right to reasonably participate
in such defense and Borrower shall not consent to the terms of any compromise or
settlement of any action defended by Borrower in accordance with the foregoing
without the prior consent of the applicable Indemnified Person, unless such
compromise or settlement (i) includes an unconditional release of the applicable
Indemnified Person from all liability arising out of such action and (ii) does
not include a statement as to or an admission of fault, culpability or a failure
to act, by or on behalf of the applicable Indemnified Person. The applicable
Indemnified Person shall have the right to retain its own counsel if
(A) Borrower shall have failed to employ counsel reasonably satisfactory to the
applicable Indemnified Person in a timely manner, or (B) the applicable
Indemnified Person shall have been advised by counsel that there are actual or
potential material conflicts of interest between Borrower and the applicable
Indemnified Person, including situations in which there are one or more legal
defenses available to the applicable Indemnified Person that are different from
or additional to those available to Borrower. So long as Borrower is conducting
the defense of any action defended by Borrower in accordance with the foregoing
in a prudent and commercially reasonable manner, Lender and the applicable

 

142



--------------------------------------------------------------------------------

Indemnified Person shall not compromise or settle such action defended without
Borrower’s consent, which shall not be unreasonably withheld or delayed. Upon
demand, Borrower shall pay or, in the sole discretion of the applicable
Indemnified Person, reimburse the applicable Indemnified Person for the payment
of reasonable fees and disbursements of attorneys, engineers, environmental
consultants, laboratories and other professionals retained by the applicable
Indemnified Person in accordance with this Section 9.15 in connection with
defending any claim subject to indemnification hereunder.

(d) Any amounts payable to Lender by reason of the application of this
Section 9.15 shall be secured by the Mortgages and shall become immediately due
and payable and shall bear interest at the Default Rate from the date Damages
are sustained by the Indemnified Person until paid.

(e) The provisions of and undertakings and indemnification set forth in this
Section 9.15 shall survive the satisfaction and payment in full of the
Indebtedness and termination of this Agreement.

(f) Borrower covenants and agrees to pay or, if Borrower fails to pay,
to reimburse, Lender upon receipt of written notice from Lender for all
reasonable and customary costs and expenses (including reasonable attorneys’
fees and expenses) incurred by Lender in connection with (i) the preparation,
negotiation, execution and delivery of this Agreement and the other Loan
Documents and the consummation of the transactions contemplated hereby and
thereby (other than any Securitization) and all the costs of furnishing all
opinions by counsel for Borrower (including without limitation any opinions
requested by Borrower as to any legal matters arising under this Agreement or
the other Loan Documents with respect to the Property, other than in connection
with any Securitization); (ii) Borrower’s ongoing performance of and compliance
with Borrower’s respective agreements and covenants contained in this Agreement
and the other Loan Documents on its part to be performed or complied with after
the Closing Date, including, without limitation, confirming compliance with
environmental and insurance requirements; (iii) Lender’s ongoing performance and
compliance with all agreements and conditions contained in this Agreement and
the other Loan Documents on its part to be performed or complied with after the
Closing Date (other than those contemplated by the provisions of Article VIII);
(iv) the negotiation, preparation, execution, delivery and administration of any
consents, amendments, waivers or other modifications to this Agreement and the
other Loan Documents and any other documents or matters requested by Borrower
(other than as contemplated by Article VIII); (v) securing Borrower’s compliance
with any requests made pursuant to the provisions of this Agreement (other than
those contemplated by the provisions of Article VIII); (vi) the reasonable
filing and recording fees and expenses, title insurance and reasonable fees and
expenses of counsel for providing to Lender all required legal opinions (other
than those contemplated by the provisions of Article VIII), and other similar
expenses incurred in creating and perfecting the Liens in favor of Lender
pursuant to this Agreement and the other Loan Documents (other than those
contemplated by the provisions of Article VIII); (vii) enforcing or preserving
any rights, in response to third party claims or the prosecuting or defending of
any action or proceeding or other litigation, in each case against, under or
affecting Borrower, this Agreement, the other Loan Documents, the Properties, or
any other security given for the Loan; and (ix) enforcing any obligations of or
collecting any payments due from Borrower under this Agreement, the other Loan
Documents or

 

143



--------------------------------------------------------------------------------

with respect to the Properties including Trust Fund Expenses associated
therewith, or in connection with any refinancing or restructuring of the credit
arrangements provided under this Agreement (other than those contemplated by the
provisions of Article VIII) in the nature of a “work-out” or of any insolvency
or bankruptcy proceedings or any other amounts required under Section 8.3;
provided, however, that Borrower shall not be liable for the payment of any such
costs and expenses to the extent the same arise by reason of the gross
negligence, illegal acts, fraud or willful misconduct of Lender. Any cost and
expenses due and payable to Lender may be paid from any amounts in the Cash
Management Account.

Section 9.16 No Third-Party Beneficiaries. This Agreement and the other Loan
Documents are solely for the benefit of Lender and Borrower, and nothing
contained in this Agreement or the other Loan Documents shall be deemed to
confer upon anyone other than Lender, Borrower and Indemnified Person any right
to insist upon or to enforce the performance or observance of any of the
obligations contained herein or therein. All conditions to the obligations of
Lender to make the Loan hereunder are imposed solely and exclusively for the
benefit of Lender, and no other Person shall have standing to require
satisfaction of such conditions in accordance with their terms or be entitled to
assume that Lender will refuse to make the Loan in the absence of strict
compliance with any or all thereof, and no other Person shall under any
circumstances be deemed to be a beneficiary of such conditions, any or all of
which may be freely waived in whole or in part by Lender if, in Lender’s sole
discretion, Lender deems it advisable or desirable to do so. Notwithstanding the
foregoing, Borrower expressly acknowledges and agrees that any assignee,
transferee or pledgee pursuant to Section 8.1.1(a)(ii) of this Agreement of
which it has received written notice is an intended third-party beneficiary of
this Agreement.

Section 9.17 Exculpation of Lender. Lender neither undertakes nor assumes any
responsibility or duty to Borrower or any other party to select, review,
inspect, examine, supervise, pass judgment upon or inform Borrower or any third
party of (a) the existence, quality, adequacy or suitability of Broker Price
Opinions of the Properties or other Collateral, (b) any environmental report, or
(c) any other matters or items, including engineering, soils and seismic reports
that are contemplated in the Loan Documents. Any such selection, review,
inspection, examination and the like, and any other due diligence conducted by
Lender, is solely for the purpose of protecting Lender’s rights under the Loan
Documents, and shall not render Lender liable to Borrower or any third party for
the existence, sufficiency, accuracy, completeness or legality thereof.

Section 9.18 No Fiduciary Duty.

(a) Borrower acknowledges that, in connection with this Agreement, the other
Loan Documents and the Transaction, Lender has relied upon and assumed the
accuracy and completeness of all of the financial, legal, regulatory,
accounting, tax and other information provided to, discussed with or reviewed by
Lender for such purposes, and Lender does not assume any liability therefor or
responsibility for the accuracy, completeness or independent verification
thereof. Lender, its affiliates and their respective equityholders and employees
(for purposes of this Section, the “Lending Parties”) have no obligation to
conduct any independent evaluation or appraisal of the assets or liabilities
(including any contingent,

 

144



--------------------------------------------------------------------------------

derivative or off-balance sheet assets and liabilities) of Parent, Borrower or
any other Person or any of their respective affiliates or to advise or opine on
any related solvency or viability issues.

(b) It is understood and agreed that (i) the Lending Parties shall act under
this Agreement and the other Loan Documents as an independent contractor,
(ii) the Transaction is an arm’s-length commercial transaction between the
Lending Parties, on the one hand, and Borrower, on the other, (iii) each Lending
Party is acting solely as principal and not as the agent or fiduciary of
Borrower, Parent or their respective affiliates, stockholders, employees or
creditors or any other Person and (iv) nothing in this Agreement, the other Loan
Documents, the Transaction or otherwise shall be deemed to create (A) a
fiduciary duty (or other implied duty) on the party of any Lending Party to
Parent, Borrower, any of their respective affiliates, stockholders, employees or
creditors, or any other Person or (B) a fiduciary or agency relationship between
Parent, Borrower or any of their respective affiliates, stockholders, employees
or creditors, on the one hand, and the Lending Parties, on the other. Borrower
agrees that neither it nor Parent nor any of their respective affiliates shall
make, and hereby waives, any claim against the Lending Parties based on an
assertion that any Lending Party has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to Borrower, Parent or their
respective affiliates, stockholders, employees or creditors. Nothing in this
Agreement or the other Loan Documents is intended to confer upon any other
Person (including affiliates, stockholders, employees or creditors of Borrower
and Parent) any rights or remedies by reason of any fiduciary or similar duty.

(c) Borrower acknowledges that it has been advised that the Lending Parties are
a financial services firm engaged, either directly or through affiliates in
various activities, including securities trading, investment banking and
financial advisory, investment management, principal investment, hedging,
financing and brokerage activities and financial planning and benefits
counseling for both companies and individuals. In the ordinary course of these
activities, the Lending Parties may make or hold a broad array of investments
and actively trade debt and equity securities (or related derivative securities)
and/or financial instruments (including loans) for their own account and for the
accounts of their customers and may at any time hold long and short positions in
such securities and/or instruments. Such investment and other activities may
involve securities and instruments of affiliates of Borrower, including Parent,
as well as of other Persons that may (i) be involved in transactions arising
from or relating to the Transaction, (ii) be customers or competitors of
Borrower, Parent and/or their respective affiliates, or (iii) have other
relationships with Borrower, Parent and/or their respective affiliates. In
addition, the Lending Parties may provide investment banking, underwriting and
financial advisory services to such other Persons. The Lending Parties may also
co-invest with, make direct investments in, and invest or co-invest client
monies in or with funds or other investment vehicles managed by other parties,
and such funds or other investment vehicles may trade or make investments in
securities of affiliates of Borrower, including Parent, or such other Persons.
The Transaction may have a direct or indirect impact on the investments,
securities or instruments referred to in this Section 9.18(c). Although the
Lending Parties in the course of such other activities and relationships may
acquire information about the Transaction or other Persons that may be the
subject of the Transaction, the Lending Parties shall have no obligation to
disclose such information, or the fact that the Lending Parties are in
possession of such information, to Borrower, Parent or any of their respective
affiliates or to use such information on behalf of Borrower, Parent or any of
their respective affiliates.

 

145



--------------------------------------------------------------------------------

(d) Borrower acknowledges and agrees that Borrower has consulted its own legal
and financial advisors to the extent it deemed appropriate and that it is
responsible for making its own independent judgment with respect to this
Agreement, the other Loan Documents, the Transaction and the process leading
thereto.

Section 9.19 Patriot Act Records. Lender hereby notifies Borrower that pursuant
to the requirements of the Patriot Act, it is required to obtain, verify and
record information that identifies Borrower and Parent, which information
includes the name and address of Borrower and Parent and other information that
will allow Lender to identify Borrower or Parent in accordance with the Patriot
Act.

Section 9.20 Prior Agreements. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
CONTAIN THE ENTIRE AGREEMENT OF THE PARTIES WITH RESPECT TO THE LOAN, AND ALL
PRIOR AGREEMENTS AMONG OR BETWEEN SUCH PARTIES, WHETHER ORAL OR WRITTEN,
INCLUDING ANY TERM SHEETS, CONFIDENTIALITY AGREEMENTS AND COMMITMENT LETTERS,
ARE SUPERSEDED BY THE TERMS OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
(EXCEPT THAT THE PURCHASE AGREEMENT AND ANY ORIGINATION FEE SPECIFIED IN ANY
TERM SHEET, COMMITMENT LETTER OR FEE LETTER SHALL BE AN OBLIGATION OF BORROWER
AND SHALL BE PAID AT CLOSING, AND ANY INDEMNIFICATIONS, FLEX PROVISION, EXIT
FEES AND THE LIKE PROVIDED FOR THEREIN SHALL SURVIVE THE CLOSING).

Section 9.21 Publicity. All news releases, publicity or advertising by Borrower
or its Affiliates through any media intended to reach the general public which
refers to the Loan Documents or the financing evidenced by the Loan Documents,
to Lender, any placement agents or any of their Affiliates (with respect to the
Loan and any Securitization of the Loan only) shall be subject to the prior
written approval of Lender and any placement agents in their sole discretion.
Subject to prior consent of Borrower, Lender shall have the right to publicly
describe the Loan in general terms advertising and public communications of all
kinds, including press releases, direct mail, newspapers, magazines, journals,
e-mail, or internet advertising or communications. Details such as the addresses
of the Properties, the amount of the Loan, the date of the closing and
descriptions of the size/locations of the Properties shall only be included
subject to Borrower’s approval in advance. Notwithstanding the foregoing,
Borrower’s approval shall not be required for the publication by Lender of
notice of the Loan and any Securitization of the Loan by means of a customary
tombstone advertisement, which, for the avoidance of doubt, may include the
amount of the Loan, the amount of securities sold, the number of Properties as
of the Closing Date, the settlement date and the parties involved in the
transactions contemplated hereby and any Securitization.

Section 9.22 Delay Not a Waiver. Neither any failure nor any delay on the part
of Lender in insisting upon strict performance of any term, condition, covenant
or agreement, or exercising any right, power, remedy or privilege hereunder,
under any other Loan Document, or under any other instrument given as security
therefor, shall operate as or constitute a waiver thereof, nor shall a single or
partial exercise thereof preclude any other future exercise, or the exercise of
any other right, power, remedy or privilege. In particular, and not by way of
limitation, by accepting payment after the due date of any amount payable
hereunder or under

 

146



--------------------------------------------------------------------------------

any other Loan Document, Lender shall not be deemed to have waived any right
either to require prompt payment when due of all other amounts due under this
Agreement, the Note or the other Loan Documents, or to declare a default for
failure to effect prompt payment of any such other amount.

Section 9.23 Schedules and Exhibits Incorporated. The Schedules and Exhibits
annexed hereto are hereby incorporated herein as a part of this Agreement with
the same effect as if set forth in the body hereof.

Section 9.24 Document Delivery. Borrower will deliver to Lender all documents
required to be delivered under this Agreement in an electronic format reasonably
agreed by Lender and Borrower.

Section 9.25 Cross Default; Cross Collateralization; Waiver of Marshalling of
Assets.

(a) Borrower acknowledges that Lender has made the Loan to Borrower upon the
security of its collective interest in the Properties and in reliance upon the
aggregate of the Properties taken together being of greater value as collateral
security than the sum of each Property taken separately. Borrower agrees that
the Mortgages are and will be cross-collateralized and cross-defaulted with each
other so that (i) an Event of Default under any of the Mortgages shall
constitute an Event of Default under each of the other Mortgages which secure
the Note; (ii) an Event of Default under the Note or this Agreement shall
constitute an Event of Default under each Mortgage; (iii) each Mortgage shall
constitute security for the Note as if a single blanket lien were placed on all
of the Properties as security for the Note; and (iv) such
cross-collateralization shall in no event be deemed to constitute a fraudulent
conveyance.

(b) To the fullest extent permitted by law, Borrower, for itself and its
successors and assigns, waives all rights to a marshalling of the assets of
Borrower, Equity Owner and others with interests in Borrower, and of the
Properties, or to a sale in inverse order of alienation in the event of
foreclosure of all or any of the Mortgages, and agrees not to assert any right
under any laws pertaining to the marshalling of assets, the sale in inverse
order of alienation, homestead exemption, the administration of estates of
decedents, or any other matters whatsoever to defeat, reduce or affect the right
of Lender under the Loan Documents to a sale of the Properties for the
collection of the Debt without any prior or different resort for collection or
of the right of Lender to the payment of the Debt out of the net proceeds of the
Properties in preference to every other claimant whatsoever. In addition,
Borrower, for itself and its successors and assigns, waives in the event of
foreclosure of any or all of the Mortgages, any equitable right otherwise
available to Borrower which would require the separate sale of the Properties or
require Lender to exhaust its remedies against any Property or any combination
of the Properties before proceeding against any other Property or combination of
Properties; and further in the event of such foreclosure Borrower does hereby
expressly consents to and authorizes, at the option of Lender, the foreclosure
and sale either separately or together of any combination of the Properties.

Section 9.26 Survival. This Agreement and all covenants, agreements,
representations and warranties made herein and in the certificates delivered
pursuant hereto shall survive the

 

147



--------------------------------------------------------------------------------

making by Lender of the Loan and the execution and delivery to Lender of the
Note, and shall continue in full force and effect so long as all or any of the
Debt is outstanding and unpaid unless a longer period is expressly set forth
herein or in the other Loan Documents. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
legal representatives, successors and assigns of such party. All covenants,
promises and agreements in this Agreement, by or on behalf of Borrower, shall
inure to the benefit of the legal representatives, successors and assigns of
Lender.

Section 9.27 State Specific Provisions.

9.27.1 Florida. The following Florida provision does not limit the express
choice of New York law set forth in Section 9.3 of this Agreement and as set
forth in the other Loan Documents, and is set forth herein, if and to the extent
that, notwithstanding the choice of law provisions contained in this Agreement
and the other Loan Documents, Florida law is held to govern this Agreement, any
Mortgage Document encumbering a Property located in Florida or any other Loan
Document:

(a) The parties acknowledge and agree that the Default Rate provided for herein
shall also be the rate of interest payable on any judgments entered in favor of
Lender in connection with the loan evidenced hereby.

9.27.2 Georgia. The following Georgia provisions are not intended to, and do
not, limit the express choice of New York law set forth in Section 9.3 of this
Agreement and as set forth in the other Loan Documents, and are set forth
herein, if and to the extent that, notwithstanding the choice of law provisions
contained in this Agreement and the other Loan Documents, Georgia law is held to
govern any Mortgage encumbering a Property located in Georgia or any other Loan
Document:

(a) Notwithstanding anything contained in this Agreement or any other Loan
Document, in any instance where Borrower or any other Relevant Party is required
to reimburse Lender for any legal fees or expenses incurred by Lender or
Servicer, (i) “reasonable attorneys’ fees,” “reasonable counsel’s fees,”
“attorneys’ fees” and other words of similar import, are not, and shall not be
statutory attorneys’ fees under O.C.G.A. § 13-1-11, (ii) if, under any
circumstances a Relevant Party is required to pay any or all of Lender’s or
Servicer’s attorneys’ fees and expenses, howsoever described or referenced, such
Relevant Party shall be responsible only for reasonable legal fees and out of
pocket expenses actually incurred by Lender or Servicer at customary hourly
rates actually charged to Lender or Servicer for the work done, and (iii) no
Relevant Party shall be liable under any circumstances for additional attorneys’
fees or expenses, howsoever described or referenced, under O.C.G.A. § 13-1-11.

9.27.3 Indiana. The following Indiana provisions are not intended to, and do
not, limit the express choice of New York law set forth in Section 9.3 of this
Agreement and as set forth in the other Loan Documents, and are set forth
herein, if and to the extent that, notwithstanding the choice of law provisions
contained in this Agreement and the other Loan Documents, Indiana law is held to
govern any Mortgage encumbering a Property located in Indiana or any other Loan
Document:

 

148



--------------------------------------------------------------------------------

(a) Borrower waives, to the extent not prohibited by the laws of the State of
Indiana, the benefit of all laws now existing or that hereafter may be enacted
providing for any appraisement or valuation of any portion of the Property.

(b) The phrase “attorneys’ fees”, when used herein or in the other Loan
Documents shall include any and all attorneys’, paralegals’ and law clerks’ fees
and disbursements, including, but not limited to, fees and disbursements at the
pre-trial, trial and appellate levels incurred or paid by Lender in protecting
its interest in the Property, or any part thereof and enforcing its rights
hereunder.

(c) The term “Obligations” as defined in this Agreement shall include, without
limitation, any judgment(s) or final decree(s) rendered to collect any money
obligations of Borrower to Lender and/or to enforce the performance or
collection of all covenants, agreements, other obligations and liabilities of
Borrower under this Agreement or any or all of the Loan Documents; provided,
however, such Obligations shall not include any judgment(s) or final decree(s)
rendered in another jurisdiction, which judgment(s) or final decree(s) would be
unenforceable by an Indiana Court pursuant to Ind. Code §34-54-3-4.

(d) IT IS EXPRESSLY AGREED AND UNDERSTOOD BY BORROWER THAT THIS AGREEMENT
INCLUDES INDEMNIFICATION PROVISIONS WHICH, IN CERTAIN CIRCUMSTANCES, INCLUDE AN
INDEMNIFICATION BY BORROWER OF AN INDEMNIFIED PERSON FROM CLAIMS OR LOSSES
ARISING AS A RESULT OF SUCH INDEMNIFIED PERSON’S SOLE NEGLIGENCE.

9.27.4 Kansas. The following Kansas provisions are not intended to, and do not,
limit the express choice of New York law set forth in Section 9.3 of this
Agreement and as set forth in the other Loan Documents, and are set forth
herein, if and to the extent that, notwithstanding the choice of law provisions
contained in this Agreement and the other Loan Documents, Kansas law is held to
govern any Mortgage encumbering a Property located in Kansas or any other Loan
Document:

(a) THIS LOAN AGREEMENT, TOGETHER WITH THE LOAN DOCUMENTS, ARE THE FINAL
EXPRESSION OF THE AGREEMENT BETWEEN THE LENDER AND THE BORROWER AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF ANY PRIOR OR CONTEMPORANEOUS ORAL AGREEMENT BETWEEN
LENDER AND BORROWER. THE PARTIES HEREBY ACKNOWLEDGE AND AFFIRM THAT NO UNWRITTEN
ORAL CREDIT AGREEMENT BETWEEN THE PARTIES EXISTS.

(b) Notwithstanding anything contained in this Agreement or any other Loan
Document, in any instance where Borrower or any other Relevant Party is required
to reimburse Lender for any legal fees or expenses incurred by Lender or
Servicer, “reasonable attorneys’ fees,” “reasonable counsel’s fees,” “attorneys’
fees” and other words of similar import, shall not include (i) costs incurred by
a salaried employee of Lender or its assignee or (ii) the recovery of both
attorneys’ fees and collection agency fees.

9.27.5 Missouri. The following Missouri provisions are not intended to, and do
not, limit the express choice of New York law set forth in Section 9.3 of this
Agreement and as set

 

149



--------------------------------------------------------------------------------

forth in the other Loan Documents, and are set forth herein, if and to the
extent that, notwithstanding the choice of law provisions contained in this
Agreement and the other Loan Documents, Missouri law is held to govern any
Mortgage encumbering a Property located in Missouri or any other Loan Document:

(a) Statutory Notice - Oral Commitments. Borrower has read and understands the
following notice pursuant to Section 432.047 of the Missouri Revised Statutes:

Oral or unexecuted agreements or commitments to loan money, extend credit or to
forbear from enforcing repayment of a debt including promises to extend or renew
such debt are not enforceable, regardless of the legal theory upon which it is
based that is in any way related to the credit agreement. To protect you
(borrower(s)) and us (creditor) from misunderstanding or disappointment, any
agreements we reach covering such matters are contained in this writing, which
is the complete and exclusive statement of the agreement between us, except as
we may later agree in writing to modify it.

(b) For purposes of the foregoing subsection (a) “borrower” is the Borrower,
“creditor” is Lender and the “credit agreement” is the Loan Agreement.

9.27.6 North Carolina. The following North Carolina provisions are not intended
to, and do not, limit the express choice of New York law set forth in
Section 9.3 of this Agreement and as set forth in the other Loan Documents, and
are set forth herein, if and to the extent that, notwithstanding the choice of
law provisions contained in this Agreement and the other Loan Documents, North
Carolina law is held to govern any Mortgage encumbering a Property located in
North Carolina or any other Loan Document:

(a) Notwithstanding anything contained in this Agreement or any other Loan
Document, in any instance where Borrower or any other Relevant Party is required
to reimburse Lender for any legal fees or expenses incurred by Lender or
Servicer, (i) “reasonable attorneys’ fees,” “reasonable counsel’s fees,”
“attorneys’ fees” and other words of similar import, are not, and shall not be
statutory attorneys’ fees under NCGS § 6.21.2 , (ii) if, under any circumstances
a Relevant Party is required to pay any or all of Lender’s or Servicer’s
attorneys’ fees and expenses, howsoever described or referenced, such Relevant
Party shall be responsible only for reasonable legal fees and out of pocket
expenses actually incurred by Lender or Servicer at customary hourly rates
actually charged to Lender or Servicer for the work done, and (iii) no Relevant
Party shall be liable under any circumstances for additional attorneys’ fees or
expenses, howsoever described or referenced, under NCGS § 6.21.2.

9.27.7 Tennessee. The following Tennessee provision is not intended to, and does
not, limit the express choice of New York law set forth in Section 9.3 of this
Agreement and as set forth in the other Loan Documents, and are set forth
herein, if and to the extent that, notwithstanding the choice of law provisions
contained in this Agreement and the other Loan Documents, Tennessee law is held
to govern any Mortgage encumbering a Property located in Tennessee or any other
Loan Document:

(a) The provisions of the Loan Documents as to payment of attorneys’ fees and
expenses of collection (i) will be subject to the discretion of the court as to
the award and the

 

150



--------------------------------------------------------------------------------

amount of attorneys’ fees, and (ii) may be subject to T.C.A § 20-12-119(c),
which requires a court to award certain litigation costs and reasonable and
necessary attorneys’ fees, up to $10,000, to the successful party if the court
grants a motion to dismiss pursuant to Rule 12 of the Tennessee Rules of Civil
Procedure for failure to state a claim upon which relief may be granted.

Section 9.28 Preferences. Lender shall have the continuing and exclusive right
to apply or reverse and reapply any and all payments by Borrower to any portion
of the obligations of Borrower hereunder. To the extent Borrower makes a payment
or payments to Lender, which payment or proceeds or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, state or federal law, common law or equitable cause, then, to
the extent of such payment or proceeds received, the obligations hereunder or
part thereof intended to be satisfied shall be revived and continue in full
force and effect, as if such payment or proceeds had not been received by
Lender.

Section 9.29 Waiver of Notice. Borrower shall not be entitled to any notices of
any nature whatsoever from Lender except with respect to matters for which this
Agreement or the other Loan Documents specifically and expressly provide for the
giving of notice by Lender to Borrower and except with respect to matters for
which Borrower is not, pursuant to applicable Legal Requirements, permitted to
waive the giving of notice. Borrower hereby expressly waives the right to
receive any notice from Lender with respect to any matter for which this
Agreement or the other Loan Documents do not specifically and expressly provide
for the giving of notice by Lender to Borrower.

ARTICLE X - AGENT

Section 10.1 Appointment and Authority. Each of the Lenders hereby irrevocably
appoints Amherst SFR Lender, LLC to act on its behalf as the Agent hereunder and
under the other Loan Documents and authorizes the Agent to take such actions on
its behalf and to exercise the powers and perform the duties of the Lender by
the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto. The provisions of this Article X are solely for
the benefit of the Agent and the Lenders, and neither the Borrower nor any other
Loan Party shall have any rights as a third-party beneficiary of any of such
provisions.

Section 10.2 Rights as a Lender. The Person serving as the Agent hereunder shall
have the same rights and powers in its capacity as a Lender as any other Lender
and may exercise the same as though it were not the Agent, and the term “Lender”
or “Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as the Agent hereunder in its
individual capacity.

Section 10.3 Exculpatory Provisions. (a) Agent shall not have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents, and its duties hereunder shall be administrative in nature. Without
limiting the generality of the foregoing, the Agent:

 

  (i) shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing; and

 

151



--------------------------------------------------------------------------------

  (ii) shall not have any duty to take any discretionary action or exercise any
discretionary power, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Agent is required to
exercise as directed in writing by the Lenders.

(b) The Agent shall not be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
covenant, agreement or other term or condition set forth herein or therein or
the occurrence of any Default, or (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document.

Section 10.4 Reliance by Agent. The Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan,
that by its terms, must be fulfilled to the satisfaction of a Lender, the Agent
may presume that such condition is satisfactory to such Lender unless the Agent
shall have received notice to the contrary from such Lender prior to the making
of the Loan. The Agent may consult with legal counsel (who may be counsel for
the Borrower), independent accountants and other experts selected by it and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.

Section 10.5 Delegation of Duties. The Agent may perform any and all of its
duties and exercise its rights and powers under this Agreement or under any
other Loan Document by or through any one or more sub-agents appointed by the
Agent.

Section 10.6 Resignation of Agent. The Agent may at any time give notice of its
resignation to each Lender and the Borrower. Whether or not a successor has been
appointed by the Lenders, such resignation shall become effective in accordance
with such notice.

Section 10.7 Enforcement. Notwithstanding anything to the contrary contained in
this Agreement or in any other Loan Document, the authority to enforce rights
and remedies in this Agreement and under the other Loan Documents against any
Loan Party shall be vested exclusively in, and all actions and proceedings at
law in connection with such enforcement shall be instituted and maintained
exclusively by, the Agent in accordance with Section 10.1 for the benefit of
Lender; provided that the foregoing shall not prohibit (a) any Lender from
enforcing its right to payment when due of the principal of and interest on its
portion of the Loan made by such Lender and other amounts owing to such Lender
under the Loan Documents or (b) any Lender from exercising setoff rights in
accordance with the terms of the Loan Documents.

 

152



--------------------------------------------------------------------------------

Section 10.8 Collateral and Guaranty Matters. (a) Notwithstanding anything
herein to the contrary, the Lenders irrevocably authorize the Agent, at its
option and in its discretion to release any Lien on any property granted to or
held by the Agent under any Loan Document to the extent required or permitted
under the Loan Documents.

(b) Agent shall not be responsible for or have a duty to ascertain or inquire
into any representation or warranty regarding the existence, value or
collectability of any Collateral, the existence, priority or perfection of the
Lender’s Lien thereon, or any certificate prepared by any Loan Party in
connection therewith, nor shall the Agent be responsible or liable to the
Lenders for any failure to monitor or maintain any portion of the Collateral.

Section 10.9 Borrower-Agent Interaction.

(a) Notwithstanding anything herein to the contrary, any consent required by
Borrower from Lender under this Agreement shall only require the consent of the
Agent,

(b) any notices to be provided to Lender under this Agreement shall be deemed
provided when provided to the Agent, and

(c) all provisions that provide and allow Lender to apply funds in the accounts
provided herein, are to be applied only by Agent.

Section 10.10 Non-Survival of Agency Provisions. Notwithstanding anything to the
contrary herein, in the event that the interests of the Agent and the Lender
shall hereafter be assigned to a single successor lender, then all the rights,
powers and privileges of the Agent set forth herein and in the other Loan
Documents with respect to the Loan Parties shall be vested in and inure to the
benefit of such successor lender, and all references and provisions herein or in
any other Loan Document regarding the duties owing by the Agent to the Lender or
the duties owing by the Lender to the Agent shall, upon such assignment, be of
no further force and effect.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

153



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.

 

BORROWER:

HOME SFR BORROWER II, LLC,

a Delaware limited liability company

By:   /s/ Stephen H. Gray Name: Stephen H. Gray Title: Vice President

 

154



--------------------------------------------------------------------------------

LENDER: VACA MORADA PARTNERS, LP, a Delaware limited partnership By: VACA MORADA
GP, LLC, its General Partner By:   /s/ Joseph V. Gatti Name: Joseph V. Gatti
Title: Vice President and Secretary

 

155



--------------------------------------------------------------------------------

LENDER: MSR II, L.P., a Delaware limited partnership By: MSR II GP, LLC, its
General Partner By:   /s/ Joseph V. Gatti Name: Joseph V. Gatti Title: Vice
President and Secretary

 

156



--------------------------------------------------------------------------------

AGENT:

AMHERST SFR LENDER, LLC,

a Delaware limited liability company

By: Amherst Holdings, LLC, its Manager By:   /s/ Scot Hughes Name: Scot Hughes
Title: Executive Vice President and Secretary

 

157